Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 1 of 464




           (;+,%,7
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 2 of 464



                                                                   Page 1

1
2          UNITED STATES DISTRICT COURT
           SOUTHERN DISTRICT OF NEW YORK
3          Case No. 11 Civ. 0691 (LAK)
4          ----------------------------------------x
5          CHEVRON CORPORATION,
6                                          Plaintiff,
7                     - against -
8          STEVEN DONZIGER, et al.,
9                                          Defendants.
10         ----------------------------------------x
11                                     June 27, 2018
                                       4:13 p.m.
12
13
14                  DEPOSITION of JOSH RIZACK, held at
15        the offices of Gibson, Dunn & Crutcher LLP,
16        located at 200 Park Avenue, New York, New
17        York 10166, before Anthony Giarro, a
18        Registered Professional Reporter and a
19        Notary Public of the State of New York.
20
21
22
23
24
25

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                   
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 3 of 464



                                                                   Page 2

1
2          A P P E A R A N C E S :
3
4          GIBSON, DUNN & CRUTCHER LLP
            Attorneys for Plaintiff
5           200 Park Avenue
            New York, New York 10166
6
           BY:      ANDREA E. NEUMAN, ESQ.
7                   ALEJANDRO A. HERRERA, ESQ.
                    ANNE CHAMPION, ESQ.
 8
 9
10         STERN & KILCULLEN, LLC
            Attorneys for Plaintiffs
11          325 Columbia Turnpike, Suite 110
            P.O. Box 992
12          Florham Park, New Jersey 07932
13         BY:  MICHAEL DINGER, ESQ.
                HERBERT STERN, ESQ.
14              JOEL SILVERSTEIN, ESQ.
15
16         STEVEN DONZIGER, ESQ.
            Pro Se
17          245 West 104th Street, Suite 7D
            New York, New York 10025
18
19
20         Also Present:
21                  Jonathan Popham, Videographer
22                  Andres Romero, Chevron
23
24
25

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                   
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 4 of 464



                                                                   Page 3

1
2                                  S T I P U L A T I O N S
3
4                   IT IS HEREBY STIPULATED AND AGREED,
5         by and among counsel for the respective
6         parties hereto, that the filing, sealing
7         and certification of the within deposition
8         shall be and the same are hereby waived;
9                   IT IS FURTHER STIPULATED AND AGREED
10        that all objections, except as to form of
11        the question, shall be reserved to the time
12        of the trial;
13                  IT IS FURTHER STIPULATED AND AGREED
14        that the within deposition may be signed
15        before any Notary Public with the same
16        force and effect as if signed and sworn to
17        before the Court.
18                    *        *           *
19
20
21
22
23
24
25

                                   9HULWH[W/HJDO6ROXWLRQV
                         ZZZYHULWH[WFRP                 
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 5 of 464



                                                                   Page 4

1
2                             THE VIDEOGRAPHER:             Good
3               afternoon.         We are going on the
4               record at 4:13 p.m. on June 27th,
5               2018.      Please note that the
6               microphones are sensitive, and they
7               may pick up whispering, private
8               conversations and cellular
9               interference.           Please turn off all
10              cell phones or place them away from
11              the microphones as they can interfere
12              with the deposition audio.                  Audio and
13              video recording will continue until
14              all parties agree to go off the
15              record.
16                            This is Media No. 1 of the
17              video deposition of Josh Rizack,
18              taken by counsel for plaintiff, in
19              the matter of Chevron Corporation
20              versus Steven Donziger, et al. filed
21              in the United States District Court
22              for the Southern District of New
23              York, Case No. 11 Civ. 0691 (LAK).
24              This deposition is being held at
25              Gibson, Dunn & Crutcher, located at

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                   
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 6 of 464



                                                                    Page 5

1
2               200 Park Avenue, New York, New York.
3                             My name is Jonathan Popham
4               from Veritext.            And I'm the
5               videographer.           The court reporter is
6               Anthony Giarro, also from Veritext.
7                             I'm not authorized to
8               administer an oath.                 I'm not related
9               to any party in this action, nor am I
10              financially interested in the
11              outcome.
12                            Counsel and all present and
13              those attending remotely will now
14              please state their appearances and
15              affiliations for the record.
16                            MS. NEUMAN:             Andrea Neuman,
17              Gibson, Dunn, on behalf of Chevron
18              Corporation.
19                            MR. HERRERA:              Alejandro
20              Herrera, of Gibson, Dunn, also on
21              behalf of Chevron Corporation.
22                            MR. ROMERO:             Andres Romero
23              for Chevron Corporation.
24                            THE VIDEOGRAPHER:              Counsel
25              on the phone, please.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                   
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 7 of 464



                                                                       Page 6

1
2                             MS. NEUMAN:             Can you
3               identify yourself for the record?
4                             MR. DONZIGER:                 Sure.     It's
5               Steven Donziger, D-O-N-Z-I-G-E-R, on
6               behalf of myself and my law firm.
7                             THE VIDEOGRAPHER:                    Will the
8               court reporter please swear in the
9               witness.
10         J O S H         R I Z A C K, after having
11        first been duly sworn by a Notary Public
12        of the State of New York, was examined
13        and testified as follows:
14         EXAMINATION BY
15         MS. NEUMAN:
16                  Q         Good afternoon, Mr. Rizack.
17                            MS. NEUMAN:             I think before
18              we get started, in earnest,
19              Mr. Donziger wanted to make a
20              statement for the record.
21                            MR. DONZIGER:                 Yes.     Thank
22              you.     Steven Donziger here.                      I want
23              to state a general objection.                         And
24              just for context, I don't want to be
25              in a position, particularly from a

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                         
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 8 of 464



                                                                    Page 7

1                                       JOSH RIZACK
2               remote location, of regularly
3               interrupting the deposition to state
4               objections.          So I'm going to state a
5               couple of general objections that
6               apply to the entirety of the
7               deposition.
8                             Number One is I generally
9               continue to assert the objections to
10              this proceeding and my motion for
11              declaratory relief and to dismiss.
12              And my motion for a protective order
13              on First Amendment grounds cover the
14              entirety of the deposition.                   The
15              First Amendment motion seeks a
16              protective order, quote, forbidding
17              the disclosure of or any inquiry into
18              matters that would tend to reveal the
19              identity of any funder or other
20              materials supported in the Ecuador
21              litigation and/or the internal
22              operational, organizational,
23              administrative or financial
24              management practices of individuals
25              and organizations who directly or

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                   
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 9 of 464



                                                                   Page 8

1                                       JOSH RIZACK
2               indirectly oppose Chevron Corporation
3               as regards, the Ecuador litigation,
4               or otherwise support the Ecuador
5               litigation and/or Ecuador
6               environmental cause.
7                             I generally object to
8               proceeding now with the deposition.
9               Before, I have been given reasons for
10              the denial of my motions for relief
11              by the court and before I can
12              consider appellate review remedies
13              and before I can understand the
14              precise scope of protections still
15              available or deemed denied by the
16              court.
17                            It is my view that we are
18              effectually proceeding to this
19              hearing tomorrow on Chevron's motion
20              to hold me in contempt of court
21              without the law being clear in effect
22              by a secret law.              And that violates
23              my rights and Mr. Rizack's rights.
24                            Finally, I want to deal with
25              the 502(b) order.               I take the

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                   
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 10 of 464



                                                                    Page 9

1                                       JOSH RIZACK
2               position that discovery and the
3               testimony of Mr. Rizack today is
4               covered by the 502(b) order
5               stipulated by me and also, I believe,
6               by Ms. Sullivan, among other reasons,
7               Mr. Rizack's production and
8               testimony, I believe, will be mostly
9               redundant after the Sullivan
10              discovery and deposition.
11                            So that is the entirety of
12              my general objections.                      And I'm ready
13              to listen and make specific
14              objections as wanted.
15                            MS. NEUMAN:             Chevron does
16              not agree with Mr. Donziger's
17              positions or statements or
18              objections.         And we'll proceed with
19              the deposition of Mr. Rizack at this
20              time.
21                  Q         Mr. Rizack, where were you
22       born?
23                  A         New York.
24                  Q         What year?
25                  A         1966.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                   
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 11 of 464



                                                                 Page 10

1                                       JOSH RIZACK
2                   Q         And could you describe
3        briefly for me your educational
4        background?
5                   A         My last --
6                   Q         You could start with
7        college.        How about that?
8                   A         I went to New York
9        University, got a degree in economics.
10                  Q         What year did you graduate
11       NYU?
12                  A         1988.
13                  Q         Have you had any studies
14       after graduating NYU in 1988?
15                  A         Not at a university, no.
16                  Q         Any studies relevant to your
17       practice as an accountant?
18                  A         I'm not an accountant.
19                  Q         Any studies relevant to your
20       professional practice?
21                  A         I've attended conferences
22       and, you know, workshops and so forth.
23                  Q         Any other degrees other than
24       your degree in economics?
25                  A         No.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 12 of 464



                                                                  Page 11

1                                       JOSH RIZACK
2                   Q         What is -- can you briefly
3        describe for me your professional history
4        since graduating from NYU in 1988?
5                   A         I briefly worked at UBS as a
6        precious metal trader, and then I worked
7        for Buccino & Associates as a consultant.
8                   Q         What was the first name?
9                   A         B-U-C-C-I-N-O & Associates
10       as a financial consultant, doing workouts
11       of troubled companies.                   And then from
12       there, I was self-employed.                        And for a
13       short period, I worked for Zolfo Cooper.
14                  Q         What years were you at UBS?
15                  A         That would have been 1988, I
16       believe.
17                  Q         Until or just the one year?
18                  A         Just the one year.
19                  Q         And then Buccino?
20                  A         Buccino was like shortly
21       after that.          And I think I was there for
22       like three years.
23                  Q         So you became self-employed
24       around 1991, 1992?
25                  A         Yeah, about that.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                     
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 13 of 464



                                                                 Page 12

1                                       JOSH RIZACK
2                   Q         When did you create The
3        Rising Group?
4                   A         I don't recall.               It was a
5        while ago, though.
6                   Q         Is that the name of your own
7        company pursuant to which you're
8        self-employed?
9                   A         Correct.
10                  Q         You know what, I forgot.
11                            Have you been deposed
12       before?
13                  A         Yes.
14                  Q         Do you want me to run back
15       through the rules or do you feel that
16       you're comfortable?
17                  A         I'm comfortable.
18                  Q         The only thing I would
19       mention is you would need to let me
20       finish so the court reporter can get it
21       down, even though you are anticipating
22       what I'm going to say; is that fair?
23                  A         Never anticipate.
24                  Q         Obviously, if you need a
25       break for any reason, let us know.                       If

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                    
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 14 of 464



                                                                   Page 13

1                                       JOSH RIZACK
2        you don't understand my question, ask me
3        to clarify.
4                             Are you currently
5        self-employed?
6                   A         Yes.
7                   Q         And is The Rising Group
8        currently a going concern?
9                   A         Yes.
10                  Q         What type of entity is it?
11                  A         It's a corporation.
12                  Q         LLC?
13                  A         It's an S Corporation.
14                  Q         When did you first meet
15       Mr. Donziger?
16                  A         I don't recall but a long
17       time ago.
18                  Q         Can you give me your best
19       estimate?         Not a wild guess but an
20       estimate is appropriate.
21                  A         I don't know if it was 15
22       years ago or 20 years ago.                         It's a guess.
23                  Q         Where did you meet?
24                  A         I don't recall the first
25       time we met.          I believe it was at a law

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                   
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 15 of 464



                                                                 Page 14

1                                       JOSH RIZACK
2        firm.          I don't recall precisely.
3                   Q         Can you estimate when you
4        started working for Mr. Donziger?
5                   A         It was about approximately
6        five years ago; five, six years ago.
7                   Q         And what were you retained
8        to do?
9                   A         I was retained to help
10       them -- to help him with -- with putting
11       the records, you know, to help with the
12       payments and expenses and, you know, the
13       case expenses and so forth.
14                  Q         Anything else you were hired
15       to do?
16                  A         Those are the main things I
17       did.
18                  Q         And you mentioned that
19       you're not an accountant?
20                  A         No.
21                  Q         You're not trained in GAAP?
22                  A         No.
23                  Q         When you would do work for
24       Mr. Donziger in putting these
25       accountings -- well, let me withdraw

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 16 of 464



                                                                 Page 15

1                                       JOSH RIZACK
2        that.
3                             Do you consider what you
4        produced to be accountings?
5                   A         No.     I mean I didn't produce
6        in the formal sense any income statements
7        or balance sheets or formal GAAP
8        accounting.          It was more putting together
9        what bills needed to be paid, what was
10       outstanding and putting together the
11       expenses of the case and Steven
12       Donziger's expenses related to the case.
13                  Q         In doing so -- when you say
14       the case, you mean the Ecuador case?
15                  A         Correct.
16                  Q         In doing this work for
17       Mr. Donziger related to the case, did you
18       work with anyone other than Mr. Donziger?
19                  A         I would say predominantly,
20       the work was with Mr. Donziger.                     On other
21       occasions, I know there was -- and I
22       don't recall her name and when.                     But
23       there was a woman that helped put a lot
24       of this data together; you know, I think
25       she was a, you know, temp that would, you

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 17 of 464



                                                                 Page 16

1                                       JOSH RIZACK
2        know, look at the expenses and put them
3        in Excel and list them in Excel.
4                   Q         And did she do that work at
5        your office or somewhere else?
6                   A         No.     Somewhere else.
7                   Q         And she would send it to
8        you?
9                   A         Yeah.       Or Steven Donziger
10       would have it.             And I would get it from
11       him.
12                  Q         Electronically or in hard
13       copy?
14                  A         No.     This was hard copy.
15                  Q         So hard-copy Excel sheets?
16                  A         Yeah.       It would be excel
17       with the backup of bills, of the
18       invoices.
19                  Q         In what time frame was this
20       woman involved?
21                  A         This was when I -- I think
22       it was at the beginning when I started
23       helping them out, working with them.
24                  Q         Would you estimate it to be
25       in 2012?

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 18 of 464



                                                                 Page 17

1                                       JOSH RIZACK
2                   A         You know what --
3                   Q         I'm just trying to do the
4        math.
5                   A         I don't really recall the
6        dates, to be honest.
7                   Q         Other than the temporary
8        woman whose name we don't recall --
9                   A         Right.
10                  Q         -- and Mr. Donziger, anybody
11       else you would work with on this matter?
12                  A         I'm sure there was other
13       people.        My main contact was Steven
14       Donziger.
15                  Q         Anyone else you recall?
16                  A         I mean there was always
17       people.        But that's who -- that's who I
18       dealt with.
19                  Q         When you say there were
20       always people, were these people who were
21       calling you and asking you for things?
22                  A         No; you know, he had other
23       people that helped him along the way that
24       assisted him.
25                  Q         But to the extent you did

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 19 of 464



                                                                 Page 18

1                                       JOSH RIZACK
2        work in the matter, you took your
3        direction from Mr. Donziger?
4                   A         Correct.
5                   Q         Did there come a time when
6        you stopped working for Mr. Donziger?
7                   A         Yes.
8                   Q         When was that?
9                   A         I think -- I think, you
10       know, during and pretty much after the
11       Rico trial, I was still involved.                       But it
12       was -- it was very little work.                       It would
13       be -- he would call me and ask for
14       something or, you know, could you put a
15       little Excel sheet together, you know, it
16       was very little.
17                  Q         Did there come a time when
18       either of you terminated the
19       relationship, the professional
20       relationship?
21                  A         Right; you know, I don't
22       think it was ever so formal.                       It just --
23       you know, I just wasn't doing things, you
24       know.          They didn't call on me to do
25       things, you know.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 20 of 464



                                                                    Page 19

1                                       JOSH RIZACK
2                   Q         The phone stopped ringing?
3                   A         He called me when he would
4        need something.            And, you know, I had
5        other work also, you know.                         This was
6        never a full-time job.                   I always had
7        other work.
8                   Q         Were you retained pursuant
9        to any kind of written agreement?
10                  A         No.     I don't believe we
11       had -- no.         We didn't have -- did we have
12       a -- I honestly don't recall if we had a
13       written agreement.
14                  Q         Did you hire anybody else to
15       help you in your work on the Ecuador
16       case?
17                  A         No.
18                  Q         I believe you mentioned at
19       one point in time prior to your
20       deposition that you have boxes of
21       Mr. Donziger's documents in your offices.
22       Do you recall that?
23                  A         That's incorrect.                 I
24       mentioned that I had boxes.                         But I no
25       longer had those boxes.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                     
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 21 of 464



                                                                   Page 20

1                                       JOSH RIZACK
2                   Q         Right.        Had.
3                   A         Had, correct.
4                   Q         How many boxes did you have?
5                   A         I don't know.                 Three to
6        five, I'm guessing.                I'm not 100 percent
7        sure.
8                   Q         And these were boxes of
9        documents that previously belonged to
10       Mr. Donziger that he had brought to you
11       in connection with your work; is that
12       right?
13                  A         Correct.
14                  Q         And are these documents --
15       let me withdraw that.
16                            Are these boxes of documents
17       that you had been through or that you
18       needed to go through?
19                  A         I think I've been through
20       most of the documents in those boxes.
21       But there might have been stuff that I
22       still needed to go through.
23                  Q         And just generally, what
24       type of documents did the boxes contain?
25                  A         Mostly backup receipts and

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                    
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 22 of 464



                                                                   Page 21

1                                       JOSH RIZACK
2        American Express bills and bank
3        statements and so forth.
4                   Q         When you were doing work for
5        Mr. Donziger, did you ever get the
6        documents directly from the provider,
7        i.e., either the bank or AMEX or did you
8        always get copies of the documents from
9        Mr. Donziger?
10                  A         They would be copies from
11       Mr. Donziger, like I did not have direct
12       access --
13                  Q         -- to his accounts?
14                  A         Right.
15                  Q         The three to five boxes that
16       you no longer have --
17                  A         Right.
18                  Q          -- where are they?
19                  A         I don't know.                 Last I saw
20       them, Katie Sullivan took them.
21                  Q         She came to your offices and
22       picked them up?
23                  A         Correct.
24                  Q         Do you recall roughly when
25       that was?

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                      
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 23 of 464



                                                                 Page 22

1                                       JOSH RIZACK
2                   A         No.
3                   Q         Can you estimate for me?
4                   A         But it was some months
5        before I provided you an e-mail from her.
6        And I would say it was some months, a
7        couple of months before, whatever that
8        date of that e-mail would have been.
9                   Q         Did you understand
10       Ms. Sullivan to be picking up the
11       documents at Mr. Donziger's direction?
12                  A         Yes.      He was with us.           He
13       was there.
14                  Q         He was there when she picked
15       them up?
16                  A         Correct.
17                  Q         Other than Ms. Sullivan
18       coming to your house and getting the
19       boxes of documents and the one e-mail
20       exchange you produced from her or with
21       her, any other contacts with
22       Ms. Sullivan?
23                  A         Just two e-mails.             I think
24       an e-mail -- I sent her an e-mail, and
25       she sent me an e-mail back.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                    
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 24 of 464



                                                                 Page 23

1                                       JOSH RIZACK
2                   Q         So you guys weren't on the
3        phone?
4                   A         No, not that I recall.
5        There could have been a phone call.                        It
6        wasn't an ongoing --
7                   Q         It wasn't an ongoing
8        exchange?
9                   A         Yes.
10                            MS. NEUMAN:             We're going to
11              mark as Plaintiff's Exhibit 5324, a
12              copy of the -- one of the subpoenas
13              served on Mr. Rizack by Chevron in
14              this matter.
15                            (The above-referred-to
16              document was marked as Plaintiff's
17              Exhibit 5324 for identification, as
18              of this date.)
19                  Q         Mr. Rizack, have you seen
20       this subpoena before?
21                  A         I believe so.
22                  Q         This is a subpoena that was
23       served on you by Chevron in this matter
24       to which you responded; correct?
25                  A         Yes.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 25 of 464



                                                                 Page 24

1                                       JOSH RIZACK
2                             MS. NEUMAN:             Now I'm going
3               to mark as Exhibit 5325, the
4               responses that you served on us
5               initially.
6                             (The above-referred-to
7               document was marked as Plaintiff's
8               Exhibit 5325 for identification, as
9               of this date.)
10                            MS. NEUMAN:             For the record,
11              Plaintiff's Exhibit 5325 bears the
12              Bates numbers Rizack PJD6 through 77.
13                  Q         Mr. Rizack, can you describe
14       for me the process you undertook to
15       locate the documents you produced?
16                  A         I looked in my -- well, I
17       don't have files because I turned them
18       over to Katie.           And I looked at my
19       computer, what I had.
20                  Q         So that time -- just to make
21       sure the record's clear, at the time you
22       got the subpoena, you had no hard-copy
23       documents related to your work for
24       Mr. Donziger; is that right?
25                  A         Correct.          I put them all in

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 26 of 464



                                                                 Page 25

1                                       JOSH RIZACK
2        boxes.         And Katie took all of them.
3                   Q         In terms of electronic
4        media, did you have responsive documents
5        in your e-mail account?
6                   A         Everything I found relating
7        to the subpoena to the questions in the
8        subpoena, that's what I pulled.
9                   Q         From e-mails?
10                  A         E-mails and other documents,
11       other electronic documents.
12                  Q         And how did you search for
13       documents?
14                  A         I just searched under the
15       topics that -- that were listed on here.
16                  Q         Do you have any reason to
17       believe your search was incomplete in any
18       way?
19                  A         No.
20                  Q         Did you initially withhold
21       documents from production?
22                  A         Yes.
23                  Q         Why did you do that?
24                  A         Because I gave the client a
25       chance to look at the documents you

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 27 of 464



                                                                   Page 26

1                                       JOSH RIZACK
2        requested and to see if they had any
3        objections.
4                   Q         When you say the client, you
5        mean Mr. Donziger?
6                   A         Correct.
7                   Q         So you sent him your
8        production?
9                   A         Correct.
10                  Q         Did you do that by e-mail?
11                  A         Correct.
12                  Q         Have you produced that
13       e-mail?
14                  A         Excuse me?
15                  Q         Have you produced that
16       e-mail where you sent it to Mr. Donziger?
17                  A         No.     But all it was was --
18       it was the document -- here's the
19       documents.         There wasn't much more to the
20       e-mail.
21                  Q         Fair enough.
22                            And did Mr. Donziger --
23                            MR. DONZIGER:                 Hey, guys.
24              I'm sorry.          I was on mute.              And I was
25              trying to object to that last

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                      
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 28 of 464



                                                                 Page 27

1                                       JOSH RIZACK
2               question on the grounds -- I object
3               to the last question on the grounds
4               it is protected by attorney-client
5               privilege.        E-mails between a
6               consultant and counsel for purposes
7               of a review are not properly subject
8               to being turned over.                   So I wanted to
9               state that objection for the record.
10                  Q         Did you get a written
11       response from Mr. Donziger without
12       telling us the substance?
13                  A         I don't recall if it was
14       written or a phone call.
15                            MS. NEUMAN:             I'm going to
16              mark as Exhibit 5326, a June 21st,
17              2018 e-mail from Mr. Rizack to
18              Mr. Herrera.
19                            (The above-referred-to
20              document was marked as Plaintiff's
21              Exhibit 5326 for identification, as
22              of this date.)
23                  Q         Is this an e-mail that you
24       wrote, Mr. Rizack, on or about June 21st
25       of this year?

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 29 of 464



                                                                 Page 28

1                                       JOSH RIZACK
2                   A          Yes.
3                   Q          In Exhibit 5326, you state,
4        "Please see the attached documents in
5        response to subpoena.                  The chart of
6        Donziger expenses was previously
7        provided, but let me know if you need the
8        document again.              And I will send it to
9        you.           I am withholding four documents at
10       the direction of Mr. Donziger that he
11       asserts attorney-client privilege work
12       product and understand that he will
13       provide a privilege log in regard to
14       those documents."              Do you see that, sir?
15                  A          Mm-hmm.
16                  Q          You wrote that document?
17                  A          I did write it, yes.
18                  Q          Is it a true and accurate
19       statement when you wrote it?
20                  A          That's what I thought.
21                  Q          And what caused you to think
22       that you were withholding four documents
23       at the direction of Mr. Donziger?
24                  A          Because they were -- they
25       were reviewing the documents.                      And they

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 30 of 464



                                                                 Page 29

1                                       JOSH RIZACK
2        said that they were going to --
3                   Q         Who's they?
4                   A         Object.         I mean Mr. Donziger
5        was going to object to the turnover of
6        those documents.
7                   Q         So Mr. Donziger identified
8        for you four documents he did not want
9        you to turn over?
10                  A         I sent him the documents I
11       was going to turn over.                    And they
12       mentioned -- he mentioned that he was
13       going to object to those documents.
14                  Q         The four documents that
15       Mr. Donziger asked you not to turn over,
16       what did they relate to?
17                  A         Well, you have copies of
18       them.          So they were -- they were charts.
19       I believe they were charts of, you
20       know -- of how much an investment could
21       possibly yield.            And additionally, I
22       believe it was some American Express
23       account statements or listings of
24       expenses.
25                  Q         Any other categories of

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 31 of 464



                                                                 Page 30

1                                       JOSH RIZACK
2        documents?
3                   A         I believe that was all.                But
4        they were turned over to you.                      So you
5        have them all now.
6                   Q         So you're currently not
7        withholding any responsive documents?
8                   A         You are correct.
9                             MS. NEUMAN:             I'm going to
10              mark as Plaintiff's Exhibit 5327, a
11              document bearing the Bates numbers
12              Rizack PJD69.
13                            (The above-referred-to
14              document was marked as Plaintiff's
15              Exhibit 5327 for identification, as
16              of this date.)
17                  Q         Can you tell me what this
18       document is, Mr. Rizack?
19                  A         It's a what if scenario, if
20       somebody invested X amount and got X
21       percentage of the case, how much that
22       would return if there was a successful
23       recovery.
24                  Q         In?
25                  A         In the Chevron case.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 32 of 464



                                                                   Page 31

1                                       JOSH RIZACK
2                   Q         And is this one of the
3        documents that was initially withheld at
4        Mr. Donziger's request?
5                   A         Yes.
6                   Q         At the top of Exhibit 5327,
7        there's a box that says 5 million
8        investment equals.               And then it has
9        columns:        Settlement amount shares,
10       return on investment over X.
11                            Can you describe the columns
12       for me?
13                            MR. DONZIGER:                 I'm going to
14              state an objection to testimony about
15              the document.           It's, in my view,
16              privileged.          I stated the general
17              objections at the top of the
18              deposition.          I want to restate it
19              here with regard to this specific
20              question.
21                  A         So a column would -- the
22       first column, settlement amount, is the
23       amount that hypothetically, if there was
24       a settlement and if that amount was
25       settled on and somebody had a share, a

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                   
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 33 of 464



                                                                 Page 32

1                                       JOSH RIZACK
2        percentage share as listed, then their
3        return on an investment in that would
4        yield that number or X times what they
5        invested.
6                   Q         So this is just a straight
7        10 million times 2.5 percent equals?
8                   A         Correct.
9                   Q         Or is that 10 billion?
10       That's billion, I guess.
11                  A         Yeah, correct.
12                  Q         Equals 250 million?
13                  A         Correct.
14                  Q         Which means you have a 50
15       times return on your investment?
16                  A         Correct.
17                  Q         Did you understand why you
18       were being asked to run these scenarios?
19                  A         Yes.
20                  Q         Why?
21                  A         They were, you know --
22       hypothetical, you know, if they found an
23       investor, you know, what kind of returns
24       an investor could possibly yield under
25       various -- various settlement amounts.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 34 of 464



                                                                 Page 33

1                                       JOSH RIZACK
2                   Q         Were you asked to run any of
3        these scenarios like the one in
4        Exhibit 5327 for any particular investor
5        or potential investor?
6                   A         No.
7                   Q         Were you asked to run a
8        scenario like this in connection with
9        Mr. Donziger's meeting with Elliot
10       Capital?
11                  A         I don't believe so.              I think
12       these were done before that time.
13                  Q         Do you recall the last time
14       you ran one of these scenarios?
15                  A         It's been a while.
16                  Q         Can you estimate?
17                  A         I really don't remember the
18       last time.
19                  Q         In determining these return
20       on investments, was it just math or were
21       you consulting any underlying documents?
22                  A         No.     It was just math, just
23       what ifs.         No, I was not consulting -- I
24       mean I was not looking at any other
25       documents.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 35 of 464



                                                                   Page 34

1                                       JOSH RIZACK
2                   Q         Have you ever analyzed the
3        documents related to a structure called
4        Amazonia?
5                   A         No.     I never analyzed those
6        documents.
7                             MS. NEUMAN:             I'm going to
8               give the witness a document that I'm
9               marking as Exhibit 5328 which bears
10              the Bates number Rizack PJD70.
11                            (The above-referred-to
12              document was marked as Plaintiff's
13              Exhibit 5328 for identification, as
14              of this date.)
15                  Q         Could you tell me what this
16       document is, Mr. Rizack?
17                            MR. DONZIGER:                 Excuse me,
18              Andrea.       Could you repeat that
19              exhibit number?             I couldn't quite
20              catch that.
21                            MS. NEUMAN:             The exhibit
22              number is 5328.             And the Bates number
23              is Rizack PJD-70.
24                            MR. DONZIGER:                 Thank you.
25                  A         This document is essentially

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                      
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 36 of 464



                                                                   Page 35

1                                       JOSH RIZACK
2        the same as 5327, just with more
3        scenarios.
4                   Q         Do you recall the purpose
5        for which you created this document?                            I
6        mean Exhibit 5328.
7                   A         From my understanding, it
8        was just to see if -- if -- if an
9        investor put funds in, what kind of
10       returns they could achieve.                         And it was
11       just something I put together, just
12       laying out a lot of scenarios.
13                  Q         Can you walk me just through
14       one row?        I think the rows are similar.
15                  A         Yeah.       I'm happy to.            I'm
16       just going to grab some glasses.
17                  Q         Sure.
18                  A         Because --
19                  Q         It's very tiny.
20                  A         Yeah.
21                            MR. DONZIGER:                 I'm going to
22              take the opportunity while he's
23              grabbing his glasses to restate my
24              objection, specifically on First
25              Amendment grounds, as this goes to

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                      
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 37 of 464



                                                                 Page 36

1                                       JOSH RIZACK
2               the operational and organizational
3               structure of the Ecuador litigation,
4               legal team and advocacy team.
5                   A         So this chart is very
6        similar to the 5327.                 It's amount of
7        investment, a return amount and different
8        settlement scenarios and what percentage
9        that would be.
10                  Q         So just to go across one
11       row, if you invest $100,000, if you are
12       seeking a 20 percent return, then you're
13       going to get 2 million which would give
14       you 0.8 percent of 0.25 billion?
15                  A         If the settlement was
16       0.25 -- if it was a quarter of a billion,
17       then that would equate to 0.8 percent and
18       so forth.         So the topline --
19                  Q         0.8 what?           I'm just trying
20       to make the record clear.
21                  A         0.8 percent -- if you put
22       100,000 in and you are seeking a 20 times
23       return, then your return would be
24       2 million.         And 2 million divided by a
25       quarter of a billion would be

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 38 of 464



                                                                 Page 37

1                                       JOSH RIZACK
2        0.8 percent.          And 0.5, if it was a half
3        billion, it would be 0.4 percent and so
4        forth.
5                   Q         So the percentages relate to
6        the amounts in the first column --
7                   A          -- divided by --
8                   Q          -- the investment?
9                   A         Correct.          The amount
10       invested, divided by the hypothetical
11       return -- the hypothetical amount of a
12       settlement, of a settlement.                       And that
13       would give you the percent.
14                  Q         And did Mr. Donziger ask you
15       to run the scenarios from investments
16       starting at 100,000 and going to
17       10 million or is that a decision you made
18       on your own?
19                  A         That's a decision I made on
20       my own.
21                  Q         And in terms of the
22       resolution amounts, the 0.25 billion to
23       10 billion, was that at his direction or
24       a decision you made on your own?
25                  A         A decision I made on my own.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                    
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 39 of 464



                                                                 Page 38

1                                       JOSH RIZACK
2                   Q         Is there any particular
3        reasons you decided to use those amounts?
4                   A         I was just trying to be
5        broad, trying to give a very broad chart
6        so I wouldn't -- so it wouldn't ask me to
7        do it myself.           I just thought it would be
8        helpful if I did a very broad chart.
9                   Q         And was this one of the four
10       documents you were withholding as
11       potentially privileged?
12                  A         Correct.
13                  Q         You said -- how often would
14       you run these scenarios at Mr. Donziger's
15       request?
16                  A         I guess it was probably, you
17       know, somewhere between two and five
18       times.         I just guess.
19                  Q         In total or over some time
20       frame?
21                  A         Yeah, over a time frame.
22                            MS. NEUMAN:             I'm going to
23              hand the witness a document marked as
24              Exhibit 5329 which bears the Bates
25              number Rizack PJD71.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 40 of 464



                                                                 Page 39

1                                       JOSH RIZACK
2                             (The above-referred-to
3               document was marked as Plaintiff's
4               Exhibit 5329 for identification, as
5               of this date.)
6                   Q         Is this a document you
7        produced, Mr. Rizack?                  Sorry if I
8        mispronounced your name in your absence
9        before.        So if I do it, feel free to
10       correct me.
11                  A         Don't worry about it.
12                            It seems to me like it's the
13       same printout of 5327.                   Either you
14       inadvertently printed it out twice, or I
15       inadvertently sent it to you twice.
16                  Q         They look the same to me
17       too.
18                  A         They're the same.
19                            MS. NEUMAN:             I'm going to
20              mark as Plaintiff's Exhibit 5330, a
21              document bearing the Bates number
22              Rizack PJD72.
23                            (The above-referred-to
24              document was marked as Plaintiff's
25              Exhibit 5330 for identification, as

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 41 of 464



                                                                 Page 40

1                                       JOSH RIZACK
2               of this date.)
3                   Q         Is this a document you
4        produced, Mr. Rizack?
5                   A         Yes.
6                   Q         Can you describe it for me,
7        please?
8                   A         It's essentially the same
9        document as the other two documents.                        If
10       somebody put a certain amount in and
11       there was a certain settlement amount,
12       what the recovery would be.
13                  Q         And these are all related to
14       a $3 million hypothetical investment?                         Am
15       I reading that correctly?
16                  A         Yes.
17                  Q         And then under shares, the
18       percentage changes.
19                            Is that referring to shares
20       in the Ecuadorian judgment or something
21       else?
22                  A         When I use the word shares,
23       that just means if somebody made an
24       investment, what -- what percentage of
25       the case they would recover.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 42 of 464



                                                                      Page 41

1                                       JOSH RIZACK
2                   Q         So if you own 1.5 percent of
3        a $10 million settlement amount, you get
4        $150,000?
5                   A         Correct.
6                   Q         And then what's the last
7        column convey?
8                   A         I think that's a multiple of
9        what your return would be based on their
10       own math, based on that recovery.                            So if
11       you put $1 million in and it was
12       1 percent and you got 10 million and you
13       put in 300,000, that's roughly 3.33 times
14       return.
15                  Q         Got it.
16                            Was this one of the
17       documents Mr. Donziger asked you to
18       withhold:         Exhibit 5330?
19                  A         I believe so.
20                  Q         Feel free to finish your
21       answer.        Did you want to add something?
22                  A         Or I was waiting for Judge
23       Kaplan to make a decision on the
24       objection that was filed.
25                            MR. DONZIGER:                 For the

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                      
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 43 of 464



                                                                 Page 42

1                                       JOSH RIZACK
2               record, this is Steven Donziger.                     I
3               want to state for the record that I
4               had requested that Mr. Rizack
5               withhold documents based on
6               attorney-client privilege not to
7               impede discovery.
8                   Q         Mr. Rizack, I'm going to
9        give you a document marked as Plaintiff's
10       Exhibit 5331, bearing the Bates number
11       Rizack PJD2.
12                            (The above-referred-to
13              document was marked as Plaintiff's
14              Exhibit 5331 for identification, as
15              of this date.)
16                  Q         It appears to be an e-mail
17       exchange between yourself and Katie
18       Sullivan of streamlinefamilyoffice.com,
19       dated February 20th of 2018.
20                            Is this an e-mail exchange
21       that you, in fact, had with Ms. Sullivan,
22       Mr. Rizack?
23                  A         Yes.
24                  Q         This is dated in February.
25                            You mentioned earlier in

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 44 of 464



                                                                 Page 43

1                                       JOSH RIZACK
2        your testimony that you believe
3        Ms. Sullivan picked up the boxes from
4        your house a couple of months before this
5        e-mail exchange; is that correct?
6                   A         Yes.
7                   Q         So does this e-mail refresh
8        your recollection that she picked up
9        those boxes in or about December of 2017?
10                  A         I don't recall the month.                 I
11       mean it could have been three months,
12       could have been four months, could have
13       been two months.             I don't recall the
14       exact time frame.              But she did pick up
15       the boxes.
16                  Q         Would it be accurate that
17       you're confident that she picked up the
18       boxes before the e-mail exchange in
19       Exhibit 5331?
20                  A         Yes.
21                  Q         In this Exhibit 5331, it
22       appears that you're responding to an
23       inquiry from her because you start with,
24       "Sorry for the delay.                  I've been buried
25       with tax work."             Do you see that?

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 45 of 464



                                                                    Page 44

1                                       JOSH RIZACK
2                   A         Yes.
3                   Q         Her inquiry, was that a
4        phone inquiry or is it a different e-mail
5        chain?         Where is her initial inquiry?
6                   A         I believe that when she
7        picked up the boxes, I said that I would
8        search for some Excel files.                       And I
9        had -- I just said -- I was just buried
10       with work and didn't get back to her with
11       our initial discussion that I told her I
12       would do that.           So I had it on my to-do
13       list and finally got to it and sent it to
14       her.
15                  Q         So this is really just
16       referring back to your in-person
17       conversation when she picked up the
18       boxes?
19                  A         Correct.
20                  Q         Then you sent her an Excel
21       file you named Final Steven Account 2007
22       to 2016?
23                  A         Correct.
24                  Q         She responded.
25                            And have you had any

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                   
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 46 of 464



                                                                 Page 45

1                                       JOSH RIZACK
2        communications with Ms. Sullivan since
3        then?
4                   A         I don't believe we did.                 I
5        don't believe we had any more
6        conversation.           I mean it's possible but
7        not that I recollect.
8                   Q         And what is included in
9        final Steven account 2007 to 2016?
10                  A         I gave you that file.                 But I
11       think it was a list of -- of expenses
12       incurred in the case by Mr. Donziger.
13       And I believe that -- I believe
14       additionally, it had case expenses on
15       there.
16                            MS. NEUMAN:             I'm going to
17              show the witness a document, marked
18              as Plaintiff's Exhibit 5332.                   It
19              bears the Bates numbers J Rizack 18
20              to 19.
21                            (The above-referred-to
22              document was marked as Plaintiff's
23              Exhibit 5332 for identification, as
24              of this date.)
25                  Q         This is a document you

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                   
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 47 of 464



                                                                   Page 46

1                                       JOSH RIZACK
2        produced previously, Mr. Rizack?
3                   A         I believe so.
4                   Q         This document says at the
5        top "Historic Payments."                     And then it has
6        a dollar sign.           And then it has two
7        columns:        Selva Viva CIA Limited on the
8        left and Steven Donziger on the right.
9        Do you see that?
10                  A         I do.
11                  Q         Can you describe for me how
12       this document was created and what it
13       represents?
14                  A         You know, I really --
15                            MR. DONZIGER:                 I'm sorry.      I
16              was on mute.          And I tried to object.
17              So I'm going to object to the
18              question on the same grounds as
19              before:       First Amendment protective
20              order motion.
21                  A         You know, I don't -- I don't
22       recall the exact.              But I think this was
23       just part of just incoming and outgoing
24       flows of funds.            But I don't -- I don't
25       recall specifically what -- what these

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                      
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 48 of 464



                                                                  Page 47

1                                       JOSH RIZACK
2        exact payments for.
3                   Q         In the Steven Donziger
4        column, you show payments totaling
5        $4,834,486.18 between July 3rd of 2007
6        and January 3rd of 2013.                     Do you see
7        that?
8                   A         I do.       But to take this
9        document on its own is incorrect because
10       there's probably another document that
11       goes with this because what -- funds
12       would come in to his accounts.                     And
13       pretty much within days, those funds
14       would flow out to pay attorneys and case
15       expenses and so forth, so that this
16       probably goes with another -- there's
17       probably another document that would show
18       the details of where those funds would
19       go.
20                  Q         Well, let's take it one
21       document at a time.
22                            This document, which is
23       showing what you call historic payments,
24       where did you get these amounts?                      Did you
25       get them from bank statements or

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 49 of 464



                                                                 Page 48

1                                       JOSH RIZACK
2        somewhere else?
3                   A         Yeah.       Everything -- all
4        the -- all the incoming and outgoing
5        funds were all from bank statements that
6        were either wires or checks or --
7        predominantly wires and checks written.
8        But most of the large payments were
9        wires.
10                  Q         And were you going off, just
11       to understand your process, the physical
12       checks and wires or the bank statements?
13                  A         In all likelihood, the bank
14       statements.
15                  Q         So in creating Exhibit 5333,
16       you would have reviewed Mr. Donziger's
17       bank statements for this time frame?
18                  A         Are you referring to 5332?
19       You just said 5333.
20                  Q         What's the real number on
21       that?
22                  A         Would you like to see it
23       (handing)?
24                  Q         Sorry.
25                  A         The 5332 is the next one in

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 50 of 464



                                                                  Page 49

1                                       JOSH RIZACK
2        order.         In order, the documents you've
3        given me, 5332 is the next one.
4                   Q         So 5332 is titled Historic
5        Payments.
6                             In creating the information
7        in the right-hand column, you would have
8        reviewed Mr. Donziger's bank statements
9        and noted the deposit amounts that you
10       understood to be Ecuadorian case-related
11       and put them in the right-hand column?
12                  A         Correct.
13                  Q         In creating the left-hand
14       column, what would you have reviewed?
15                  A         Again, bank statements.
16                  Q         For what account?
17                  A         For his -- for his accounts,
18       it would -- they would have been either
19       incoming or outgoing wires.                        From this
20       document, I don't recall.                      This is
21       probably incoming without the outgoing.
22                  Q         Did you have statements from
23       a bank account held in the name of Selva
24       Viva CIA Limited?
25                  A         No.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                     
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 51 of 464



                                                                 Page 50

1                                       JOSH RIZACK
2                   Q         Do you recall why these --
3        what bank account would correspond to the
4        left-hand column?
5                   A         No.     This would have been --
6        there would have been statements that
7        would go with this.
8                   Q         But you wouldn't recall off
9        the top of your head the account number,
10       the bank?
11                  A         No.     It's only one bank
12       account.        I can remember that.               That's
13       mine from a long time ago.
14                            MS. NEUMAN:             I'm going to
15              mark as Plaintiff's Exhibit 5334, a
16              document bearing the Bates number J
17              Rizack 28.
18                            (The above-referred-to
19              document was marked as Plaintiff's
20              Exhibit 5334 for identification, as
21              of this date.)
22                  Q         Do you recognize this
23       document, Mr. Rizack?
24                  A         Yes.
25                  Q         Can you tell me what it is?

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 52 of 464



                                                                 Page 51

1                                       JOSH RIZACK
2                   A         So this would be funds that
3        were put into Steven Donziger's attorney
4        escrow account.            And then this has
5        expenses relating to the case, you know,
6        travel expenses, you know, hotels, meals,
7        printing, et cetera, shipping,
8        professional services.                   And then it goes
9        down.          There was, you know, professional
10       fees, bank fees, attorney expenses,
11       payroll fees and taxes.                    I guess there's
12       a -- there's a loan that was made to the
13       case.          And then there was fees from
14       Donziger working on the case.                      And then
15       at the end, it's -- you have a negative
16       $1,482,772.3 which was based on those
17       numbers on what was owed to Mr. Donziger.
18                  Q         So starting at the top of
19       Exhibit 5334, you have two -- under
20       income, it says personal account, and
21       then the next line says attorney escrow's
22       account.          Do you see that?
23                  A         Correct.
24                  Q         Is there a particular bank
25       account that the attorney escrow's

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 53 of 464



                                                                      Page 52

1                                       JOSH RIZACK
2        account reference refers to?                         Was it a
3        singular bank account?
4                   A         It was a singular bank
5        account, yes.
6                   Q         Do you recall what bank it
7        was at?
8                   A         I believe at that time, it
9        was a Chase Bank account.
10                  Q         And do you know -- I don't
11       suppose you know the number?
12                  A         No, I don't.
13                            MR. DONZIGER:                 Andrea?
14                            MS. NEUMAN:             Yes.
15                            MR. DONZIGER:                 I just want
16              to state an objection to this line of
17              questioning.          This is prior, I
18              believe -- it encompasses accounts or
19              information that reflects activity
20              prior to the issuance of the RICO
21              judgment.        I don't have the exhibit
22              in front of me.             But just based on
23              what I'm hearing, it's prior to the
24              issuance of the RICO judgment.
25                            So I'm going to object on

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                      
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 54 of 464



                                                                   Page 53

1                                       JOSH RIZACK
2               the grounds it's beyond the scope of
3               the issues that Judge Kaplan has
4               authorized to be dealt with at the
5               hearing tomorrow which are the Elliot
6               meeting my presence financial
7               condition and payments made to me as
8               to the RICO judgment.                   And can
9               someone -- even though I'm in a
10              remote location, I apologize.                      Can
11              someone just verify that this
12              document that you're referencing or
13              this exhibit concerns activity
14              engaged in prior to the issuance of
15              the RICO judgment in March of 2014?
16                            MS. NEUMAN:             These are
17              documents produced by Mr. Rizack
18              during the RICO case, relating to
19              your finances which we don't view as
20              having the same limit as you do as
21              you know from your deposition.                      And
22              so the columns go from 2007 to 2011.
23                            MR. DONZIGER:                 It just seems
24              very far afield.              And I will restate
25              my objection that I don't think it's

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                      
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 55 of 464



                                                                 Page 54

1                                       JOSH RIZACK
2               proper to get into this area, given
3               that it was so many years ago.                    And
4               the question for the hearing is
5               whether I'm in violation of the RICO
6               judgment which didn't even exist at
7               the time that the activity of the
8               summary reflects happened.
9                             So I object on those grounds
10              and also the First Amendment grounds
11              because it really gets into our
12              organizational structure.                   So I'll
13              just leave it at that.
14                  Q         Mr. Rizack, looking at
15       Exhibit 5334, the amounts you have for
16       expenses -- air transportation, taxi,
17       train, car rental -- how would you verify
18       those amounts?
19                  A         So those were very detailed
20       printouts of either receipts or the
21       receipt from an American Express
22       statement.         And there were -- somebody
23       prior to me had put this together month
24       by month with backup of all the expenses.
25                  Q         And did you re-review the

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                   
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 56 of 464



                                                                 Page 55

1                                       JOSH RIZACK
2        backup or you took the other person's
3        work?
4                   A         I reviewed it to see if it
5        was accurate and that it was -- that it
6        added up.
7                   Q         And when you were looking
8        at, say, for example, the receipts for
9        the $93,000 plus in airfare in 2011 --
10                  A         Yes.
11                  Q         -- how would you know it was
12       case-related or is that something
13       Mr. Donziger just represented to you?
14                  A         That was represented that it
15       was case -- you know, case-related and
16       who -- who traveled and when.
17                  Q         And as to all the expenses
18       in your various -- what should we call
19       them since they're not accountings?
20       Financial summaries?
21                  A         Expense reports or reporting
22       of expenses.
23                  Q         In the various expense
24       reports that you've produced, both
25       previously and more recently, is it

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 57 of 464



                                                                   Page 56

1                                       JOSH RIZACK
2        accurate that you made no independent
3        determination that any expense was
4        actually related to the case?
5                   A         No.     I would say that's not
6        true.          I constantly would ask Steven, you
7        know, what this was for, where do you go,
8        if it wasn't marked on the expense or,
9        you know, who was this for, you know.                         I
10       see -- you know, typically on American
11       Express bill when you charge a ticket, it
12       says, you know, the name of who the
13       ticket was issued to and where it was
14       for, you know, where it was to, the
15       ticket.
16                            So I would constantly ask
17       him, you know, where, you know, I see you
18       went, where this person went, who was
19       this.          I would make inquiries to what the
20       expense was for.
21                  Q         And would you reject
22       expenses that Mr. Donziger indicated were
23       case-related?
24                  A         Yes.      Well, you know --
25                            MR. DONZIGER:                 I'm going to

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                   
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 58 of 464



                                                                   Page 57

1                                       JOSH RIZACK
2               object again.           This is so beyond the
3               scope.      I mean we're supposed to be
4               dealing with the issues that are
5               going to be dealt with tomorrow.                         It
6               has no connection to my present
7               finances.        Mr. Rizack gave me the
8               courtesy of coming in on the 11th
9               hour prior to the hearing tomorrow.
10              I have a ton of stuff to do to
11              prepare for tomorrow.                   I don't know
12              why you don't stick to the topics
13              that are up for discussion or
14              evidence tomorrow.                So anyway, I'll
15              leave it at that.               Go ahead.
16                  Q         Were you finished with your
17       answer, Mr. Rizack?
18                  A         Can you restate?                 I believe
19       what you asked, if I ever questioned or
20       objected to any of the expenses?                         And I
21       would say, yes, I would sometimes say,
22       you know, what was this amount for and
23       was this -- you know, was this truly a
24       case expense.           And, you know, we would
25       discuss and say yes or no.                         But I mean

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                      
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 59 of 464



                                                                 Page 58

1                                       JOSH RIZACK
2        they were -- they were never large
3        amounts.
4                   Q         So would you say -- this is
5        an example -- for the $30,577 in meals in
6        2011, you were able to verify all those
7        meals were case-related?
8                   A         Yeah.       We would go over them
9        and, you know, who was at the meeting and
10       what it was for.             And, you know, we went
11       through -- I mean he marked them because
12       I would not know what those expenses
13       would be for.           So I'd have to ask him if
14       they were marked.
15                  Q         And your verification
16       process consisted of discussing these
17       issues with Mr. Donziger?
18                  A         Yes; you know, he would
19       often, you know, take people out in
20       regard to the case.                There was often
21       people working with him and, you know,
22       during the day, you know, there would be
23       a meal involved, you know, it was
24       appropriate to, you know, feed the people
25       who were working there.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 60 of 464



                                                                 Page 59

1                                       JOSH RIZACK
2                   Q         And did you ever reject
3        expenses because they were too, for
4        example, extravagant, like it was a
5        $1,000 night hotel instead of $200 or as
6        long as it was case-related, you included
7        it?
8                   A         I don't recall ever seeing
9        extravagant hotel expenses for $1,000 a
10       night.
11                  Q         Regardless of whether you
12       saw my particular example, did you
13       regulate in any way the amounts spent per
14       person on a hotel room or a meal or a
15       flight or were you just verifying with
16       Mr. Donziger that it was a case-related
17       expense?
18                  A         I was verifying that it was
19       an appropriate case expense, yes.
20                  Q         When you say appropriate,
21       you just mean related to the case?
22                  A         Well, why don't you define
23       appropriate.          And then I can answer the
24       question.
25                  Q         Well, were you using any

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 61 of 464



                                                                   Page 60

1                                       JOSH RIZACK
2        standards?         And if so, can you describe
3        them for me in determining whether an
4        expense was appropriate or not other than
5        discussing with Mr. Donziger that it was
6        case-related?
7                   A         You know, anything -- you
8        know, I've been traveling my whole life
9        extensively, you know, if anything stood
10       out as, you know, wasn't standard or
11       wasn't, you know, that I thought, you
12       know, looked inappropriate, I would ask
13       him about it.           And it was rare.
14                            I mean, you know, once in a
15       while, there would be something on there
16       like a small expense, and I'm like, you
17       know, I'm not sure this is case-related.
18       And we'd say yes or no.                    And sometimes it
19       was no.        But it was a rarity.                   It wasn't
20       very often that that was the case.
21                  Q         And what were you using as a
22       standard meal cost?
23                  A         I don't know that we had
24       like a standard meal cost.                         But, you
25       know, this is New York City.                         And it's an

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                    
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 62 of 464



                                                                 Page 61

1                                       JOSH RIZACK
2        expensive city, you know.                      I don't know
3        what you're asking.
4                   Q         So on Exhibit 334, there's a
5        miscellaneous column.                  What does that
6        include?
7                   A         The 8,911 in 2010 and the
8        12,878 in 2011.            Miscellaneous could be,
9        you know, something we didn't have one of
10       these categories for.                  But it could be an
11       expense for -- I don't know -- storage,
12       messenger service, you know, needed a
13       piece of equipment, you know, a printer,
14       did we have office supplies.                       It could be
15       office supplies if that's not a category.
16                  Q         That's a category.
17                  A         So anything that wasn't a
18       category on here that was related to the
19       case.          But in the scheme of things, it's
20       not a very big number.
21                  Q         So under personal account
22       expenses, it says professional fees.
23                            Whose fees are those?               Are
24       those Mr. Donziger's fees or somebody
25       else's fees?

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 63 of 464



                                                                 Page 62

1                                       JOSH RIZACK
2                   A         Which line?             I'm sorry.
3                   Q         Under the heading Personal
4        Account Expenses Professional Fees.
5                   A         Professional fees would have
6        been fees paid to professionals other
7        than attorneys.
8                   Q         And then under attorney
9        escrow account expenses professional
10       fees.
11                  A         Those would be fees to
12       attorneys.
13                  Q         Including or excluding
14       Mr. Donziger?
15                  A         Excluding Mr. Donziger.
16                  Q         At the bottom, you show
17       Donziger & Associate fees monthly fee.
18       Do you see that?
19                  A         Correct.
20                  Q         And in 2007, you have 25,
21       and then you go to 30 and then you go to
22       35.        Do you see that?
23                  A         Yes.
24                  Q         You have a retainer
25       agreement that backs up this monthly fee?

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 64 of 464



                                                                 Page 63

1                                       JOSH RIZACK
2                   A         I don't recall.
3                   Q         Why did it change between
4        '07 and '08?
5                   A         We probably had a
6        discussion.          But I don't recall exactly
7        why it changed.            But we were trying to --
8        you know, Steven was -- what we were
9        doing was -- always running a deficit.
10       He had put more money into the case than
11       he had received.
12                  Q         And what do you base that
13       on?
14                  A         On bank records.
15                  Q         So you showed deposits going
16       from his accounts to where?
17                  A         We showed expenses that he
18       paid and that, you know -- that he was
19       always behind in being reimbursed for his
20       expenses.         And, you know -- and I know
21       that money would come out of his accounts
22       to cover case expenses when there was --
23       when there was no money coming in.
24                  Q         Focusing again on the
25       monthly fee amount, did you ever have any

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 65 of 464



                                                                 Page 64

1                                       JOSH RIZACK
2        backup for this retainer, like any
3        written agreement of an entitlement to a
4        retainer?
5                   A         I don't recall if there was
6        written or not.
7                   Q         So in terms of the retainer
8        monthly fee amount, is it accurate that
9        you would put in whatever amount
10       Mr. Donziger indicated?
11                  A         You know, I honestly don't
12       recall.        But I'm sure there was a
13       discussion.          But I don't recall exactly
14       how that was put in.
15                  Q         If you had had a backup
16       agreement, would you have produced it?
17                  A         If I had --
18                  Q          -- a backup agreement
19       related to his entitlement to a retainer
20       fee.
21                  A         I don't recall if there was
22       one in those files I turned over or not.
23                            MS. NEUMAN:             I'm going to
24              give the witness a document that's
25              been marked as Plaintiff's Exhibit

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 66 of 464



                                                                   Page 65

1                                       JOSH RIZACK
2               5335.
3                             (The above-referred-to
4               document was marked as Plaintiff's
5               Exhibit 5335 for identification, as
6               of this date.)
7                             MS. NEUMAN:             Bearing the
8               Bates number J Rizack 37.
9                   Q         Is this a document you
10       created Mr. Rizack?
11                  A         Yes.
12                  Q         Can you describe for the
13       record what the document is?
14                  A         Yes.      It is -- we took
15       various buckets of expenses.
16                  Q         Who is we?
17                  A         I took various buckets of
18       expenses based on bank records.                         And we
19       took the amounts of outgoing wires and
20       checks and put it into various categories
21       to show where the funds were going.
22                  Q         And who was this prepared
23       for?
24                            MR. DONZIGER:                 I'm going to
25              object to this question on the

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                   
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 67 of 464



                                                                    Page 66

1                                       JOSH RIZACK
2               grounds of privilege, attorney-client
3               privilege.        I'm somewhat handicapped.
4               Is this a pie chart?                  I don't see it.
5                             THE WITNESS:              Yes.
6                             MS. NEUMAN:             There's a pie
7               chart on the exhibit, yes.
8                             MR. DONZIGER:                 Okay.   So I'm
9               objecting on the grounds that this is
10              subject to various privileges,
11              attorney-client work product.
12              Andrea, I assume you're going to just
13              respect my objection.                   You're going
14              to keep going?
15                            MS. NEUMAN:             I don't know
16              what you mean.            Are you instructing
17              the witness not to answer?
18                            MR. DONZIGER:                 No, I'm not.
19              I'm just making the objection.                       I
20              think he can describe what it says.
21              I don't want him to answer if you're
22              going to get into what it means in
23              terms of strategy, this, that and the
24              other thing.          I don't know where
25              you're going with it.                   Keep going.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                      
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 68 of 464



                                                                 Page 67

1                                       JOSH RIZACK
2                   Q          Mr. Rizack, without giving
3        me names, did you provide your expense
4        statements to anyone other than
5        Mr. Donziger?
6                   A          I provided this to
7        Mr. Donziger.           I believe -- I don't
8        recall who else.             I mean this was a while
9        ago.           This is years ago.            So I don't
10       recall if we presented this to other
11       people or I presented it to Mr. Donziger.
12       And he presented it.                 I just don't
13       remember.           I remember putting the
14       document together, though.
15                  Q          Were you putting this
16       document together for some particular
17       purpose?
18                  A          I think we were just
19       looking.           I don't know if somebody had
20       requested.           I don't recall, honestly.
21       But I'm sure either he wanted to know or
22       other people wanted to know where the
23       funds had gone, into what categories.
24                  Q          So on Exhibit 5335, the
25       first category is miscellaneous for

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 69 of 464



                                                                 Page 68

1                                       JOSH RIZACK
2        1.1 million plus.
3                   A         Correct.
4                   Q         Is that the same
5        miscellaneous you previously described?
6                   A         I mean I'm sure there's --
7        all these buckets had detailed --
8        detailed -- you know, detailed either
9        bank statements receipts or so forth.
10       Most of the expenses that were paid were
11       paid through checks and wires.                     So it was
12       not hard to go back to the bank
13       statements to get most of these expenses.
14                  Q         So there's a backup schedule
15       for the miscellaneous?
16                  A         There, I'm sure, is a file
17       with -- with the backup for that, yes.
18                  Q         And you would have produced
19       that?
20                  A         Yes.      It would have been --
21       you know, it would have been in all those
22       boxes.
23                  Q         You have on here over
24       1.5 million for Ecuador Legal.                     Do you
25       see that?

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 70 of 464



                                                                   Page 69

1                                       JOSH RIZACK
2                   A         Correct.
3                   Q         Do you recall how you
4        determined if something was being paid
5        for Ecuador Legal?
6                   A         It would have been a wire --
7        it would have been a wire sent to a law
8        firm.
9                   Q         In Ecuador?
10                  A         Correct.
11                  Q         And would you know -- would
12       the law firm then account for how they
13       spent the 1.5 million or that's where
14       your inquiry ended?
15                  A         No.     The expenses were the
16       legal fees.          And expenses and so forth
17       were always backed by receipts.
18                  Q         So you had invoices from
19       Ecuador law firms for over 1.5 million?
20                  A         I believe so.                 When we would
21       send out wires, we had receipt -- we had
22       invoices.
23                            MR. DONZIGER:                 Is there a
24              question pending?
25                            MS. NEUMAN:             No.      There was

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                      
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 71 of 464



                                                                      Page 70

1                                       JOSH RIZACK
2               not a question pending.
3                             MR. DONZIGER:                 I would ask
4               that the witness not speak unless
5               it's in response to a question.                            Do
6               you guys have any desire to take a
7               short break?          I'm just curious.
8               We've been, I guess, a little over an
9               hour.
10                            MS. NEUMAN:             Sure.         Do you
11              want to go off the record for ten
12              minutes?
13                            MR. DONZIGER:                 Yes.     That
14              would be great.             And just call me
15              back when you guys reconvene.                         Thanks
16              a lot.
17                            THE VIDEOGRAPHER:                    We're
18              going off the record at 5:28 p.m.
19              This marks the end of Media 1.
20                            (A short recess was taken.)
21                            THE VIDEOGRAPHER:                    We're
22              back on the record at 5:39 p.m.                            This
23              marks the beginning of Media 2, if we
24              could just have folks introduce
25              themselves for the record.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                         
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 72 of 464



                                                                   Page 71

1                                       JOSH RIZACK
2                             MS. CHAMPION:                 Anne
3               Champion, from Gibson, Dunn, for
4               Chevron Corporation.
5                             MR. DINGER:             Michael Dinger,
6               from Stern & Kilcullen, for Chevron
7               Corporation.
8                             MR. DONZIGER:                 I'm just sort
9               of objecting to the line of
10              questioning for the last several
11              minutes prior to the break where you
12              were questioning Mr. Rizack about
13              events well before the -- even the
14              commencement of the RICO trial and
15              very well before the RICO judgment
16              which was issued in March of 2014.
17                            Mr. Rizack, I'm going to
18              state for the record, was not
19              involved in the Elliot Management
20              meeting, either setting up that
21              meeting and the meeting itself and
22              any follow-up contact.                      He is not
23              familiar with -- and I think he would
24              verify this -- with my present
25              financial condition.                  And I think

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                     
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 73 of 464



                                                                 Page 72

1                                       JOSH RIZACK
2               that given that we have a hearing
3               tomorrow on some pretty discreet
4               issues related to your allegation
5               that I'm in contempt of the RICO
6               judgment, I think these questions are
7               really well beyond the scope of what
8               would be considered a proper scope.
9               It just seems inappropriate.
10                            And I don't know what -- I
11              mean obviously you don't have to
12              answer this.          But I don't know what,
13              Andrea, your sense is how long this
14              deposition is going to last because
15              we're on the eve of a hearing in the
16              morning.       And I'm pro se.              And I need
17              to prepare.
18                            So I want to state that as
19              an objection and ask if you'd be
20              willing to answer what your sense is
21              how long you think the deposition
22              will take, absent my interventions.
23              Like on your end, how much longer you
24              think you're going to need?
25                            MS. NEUMAN:             I'm not sure.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 74 of 464



                                                                     Page 73

1                                       JOSH RIZACK
2               Why don't we get back to it and see
3               how quickly we can move things along.
4                             MR. DONZIGER:                 Okay.
5                             MS. NEUMAN:             Are we good to
6               go now?
7                             MR. DONZIGER:                 Yes.    Good to
8               go.
9                   Q         Mr. Rizack, I didn't ask you
10       earlier.
11                            How were you compensated for
12       your work with Mr. Donziger?
13                  A         It was an hourly rate.
14                  Q         What was your hourly rate?
15                  A         Honestly, I don't recall.
16                  Q         Did you keep time sheets?
17                  A         I kept -- yes, I did.                    Did I
18       keep time sheets?              Hold on.             I don't
19       recall.        I would have to look.
20                  Q         You don't recall, one way or
21       the other?
22                  A         No, I don't.
23                  Q         Did you ever have any sort
24       of contingent interest in the Ecuador
25       judgment?

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                      
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 75 of 464



                                                                   Page 74

1                                       JOSH RIZACK
2                   A         Restate the question.
3                   Q         Did you ever have or do you
4        have a contingent interest in the Ecuador
5        judgment?
6                   A         Yes.
7                   Q         Could you describe that
8        interest for me, please, sir?
9                   A         I believe it's either an
10       eighth or a quarter percent of
11       recoveries.
12                  Q         But you don't know which:
13       An eighth or a quarter?
14                  A         No.     I would have to check.
15                  Q         Do you have a document?
16                  A         Yes.
17                  Q         Did you produce that
18       document?
19                  A         I don't believe so.
20                            MR. DONZIGER:                 I'm going to
21              object to the production of that,
22              which we'll deal with later,
23              obviously, because he doesn't have
24              it.     But getting into issues of who,
25              you know, owns what other than like a

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                   
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 76 of 464



                                                                 Page 75

1                                       JOSH RIZACK
2               general structure, in my mind, would
3               violate the associational rights of
4               the folks working on this Ecuador
5               environmental litigation and advocacy
6               effort.
7                   Q         When did you obtain the
8        interest and the judgment you just
9        described?
10                  A         It was -- it was -- you
11       know, it was promised, you know,
12       throughout the case when it was actually
13       memorialized.           I don't remember the exact
14       date.          I would have to look in the file.
15                  Q         Can you give me an estimate?
16                  A         I don't recall.
17                  Q         Was it before or after the
18       RICO judgment was issued?
19                  A         It was discussed before.
20       But I think it was memorialized after.
21                  Q         And did your percentage come
22       out of Mr. Donziger's percentage or from
23       some other source?
24                  A         I believe from some other
25       source.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 77 of 464



                                                                 Page 76

1                                       JOSH RIZACK
2                   Q         And the agreement you
3        signed, was it with anybody other than
4        Mr. Donziger?
5                   A         Yes.
6                   Q         And who was it with?
7                   A         It was the -- I don't
8        recall.        But I believe it was -- it's on
9        the agreement.           The official -- I don't
10       remember the official group in Ecuador.
11       But they were on that.
12                  Q         And did you meet with them
13       in negotiating this agreement?
14                  A         I had been with -- I had met
15       with several people.                 And I believe it
16       was agreed upon, presented on numerous
17       occasion to numerous people.
18                  Q         Can you tell me the names of
19       any of these people?
20                  A         I don't recall offhand.
21                  Q         But you do have this
22       agreement?
23                  A         Yes.
24                  Q         What were you giving in
25       exchange for your either 1/8th or 1

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 78 of 464



                                                                 Page 77

1                                       JOSH RIZACK
2        quarter percent interest in the
3        recoveries under the Ecuador judgment?
4                   A         For work that I had done
5        putting things together or the work
6        product that you've seen here, some of
7        this work product.
8                   Q         Anything other than your
9        services?
10                  A         I don't understand the
11       question.
12                  Q         In exchange for your
13       interest in the Ecuador judgment --
14                  A         Right.
15                  Q          -- did you give the
16       official Ecuador group anything other
17       than your services?                Did you give them
18       any money?
19                  A         No.
20                  Q         Did you provide anything of
21       value to them other than the financial
22       statements, services you had provided to
23       Mr. Donziger?
24                  A         Yeah.       I gave them work
25       product of, you know, where money went,

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 79 of 464



                                                                   Page 78

1                                       JOSH RIZACK
2        expenses.         And I had done other work in
3        addition to this.
4                   Q         In addition to the
5        case-related financial work?
6                   A         No.     All related to the
7        case.
8                   Q         And you did work other than
9        financial work; is that what you're
10       saying?
11                  A         No.     It was all
12       financial-related.
13                  Q         And it all relates to the
14       documents you produced?
15                  A         Correct.
16                            MS. NEUMAN:             I just want to
17              give the witness what's been marked
18              as Plaintiff's Exhibit 5336.                   J
19              Rizack 52 is the Bates number.
20                            (The above-referred-to
21              document was marked as Plaintiff's
22              Exhibit 5336 for identification, as
23              of this date.)
24                  Q         Before we go to
25       Exhibit 5336, Mr. Rizack, have you

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 80 of 464



                                                                   Page 79

1                                       JOSH RIZACK
2        received any moneys under your agreement
3        that provided you with a percentage
4        interest in the Ecuador judgment?
5                   A         Restate the question.
6                   Q         Have you received any money
7        under your agreement that provided you
8        with a percentage interest in the Ecuador
9        judgment?
10                  A         We answered that already,
11       didn't we not?
12                  Q         I don't think so.                 Well, not
13       did you give them money.                     Have they given
14       you any money?
15                  A         Have I been paid any money
16       throughout the time period?
17                  Q         No.
18                            Have you been paid any money
19       under the agreement pursuant to which you
20       got a percentage interest in the
21       judgment?
22                  A         I don't understand the
23       question.
24                            MR. DONZIGER:                 Objection;
25              lack of foundation; right?                      There's

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                      
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 81 of 464



                                                                 Page 80

1                                       JOSH RIZACK
2               no testimony or evidence that that
3               agreement provides anything other
4               than a contingency to Mr. Rizack, not
5               money, if that's what you mean by the
6               question, if you mean cash or some
7               other money payment.                  There's no
8               foundation for that question.
9                   Q         Mr. Rizack, you testified
10       that you signed an agreement that gives
11       you a percentage interest in the Ecuador
12       judgment; correct?
13                  A         Correct.
14                  Q         Has anyone paid to you any
15       moneys under that agreement, saying
16       here's payment on your percentage or part
17       of your percentage?
18                  A         So you're asking, have I
19       been paid based on the percentage that
20       I've given -- that I was given in the
21       case, did I get paid -- I mean that -- I
22       don't understand the question.
23                  Q         Well, let me ask a different
24       question.
25                            Have you been paid any

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 82 of 464



                                                                   Page 81

1                                       JOSH RIZACK
2        moneys in connection with the work you do
3        on the Ecuador case since you signed the
4        percentage agreement?
5                   A         I don't believe so.                 I'm not
6        sure.          But I don't believe so.                 I would
7        have to check my records.
8                   Q         And when you were paid, what
9        was your understanding of the origin of
10       the funds that you were paid with?
11                  A         They were -- the origins of
12       the fund had been from investors.
13                  Q         Now, returning to
14       Exhibit 5336 --
15                  A         Okay.
16                  Q          -- do you have that one?
17                  A         Mm-hmm, yes.
18                  Q         The Bates No. 52.
19                  A         Mm-hmm.
20                  Q         There's a column that says
21       payment March 19th, 2012.                      Do you see
22       that?          The gray column.
23                  A         Yes.
24                            MR. DONZIGER:                 I'm going to
25              object because this is part of the

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                   
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 83 of 464



                                                                   Page 82

1                                       JOSH RIZACK
2               RICO judgment.            And, Mr. Rizack --
3               I'm going to tell Mr. Rizack that he,
4               as I understand Judge Kaplan's
5               orders, does not have to answer
6               questions related to any of this
7               stuff if it's prior to the RICO
8               judgment which came down on
9               March 4th, 2014.
10                  Q         The amounts in the column,
11       entitled Payment, March 19th, 2012, are
12       those payments that were made on that day
13       or were due on that day or something
14       else?
15                            MR. DONZIGER:                 Objection for
16              reasons just stated in my prior
17              objection.
18                  A         There's notes on the side
19       that you can see in the comments.                         So
20       they were either paid or needed or needed
21       information or needed wire info.                         There's
22       comments.         So, no, not all of those would
23       have been paid on that date.
24                  Q         In the comments, it says SD
25       call and workout deal.                   What does that

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                     
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 84 of 464



                                                                   Page 83

1                                       JOSH RIZACK
2        refer to?
3                   A         Which?
4                   Q         Up here (indicating).                 You
5        see right here (indicating)?
6                   A         Yes.      Those are bounces due
7        and that we were trying to -- that we
8        were probably trying to, you know, work
9        out either a payment deal or a -- get the
10       bill reduced.
11                  Q         In the agreement where you
12       got a percentage interest in the
13       judgment, did anybody else get a
14       percentage interest in the judgment in
15       the same agreement?
16                  A         No.
17                            MR. DONZIGER:                 Andrea, just
18              a quick question, I apologize.                      Can
19              you give a general estimate of how
20              long you think you expect to go with
21              Mr. Rizack tonight?                 I'm asking that
22              for various purposes, including I've
23              got to plan my own time.                      So I just
24              wanted to know.             I'm not trying to
25              cut you off.          I'm just trying to

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                   
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 85 of 464



                                                                    Page 84

1                                       JOSH RIZACK
2               plan.      So do you have a sense of how
3               long you think you'll need?
4                             MS. NEUMAN:             I'm hopeful
5               that we can get through this in an
6               hour, hour and 20.
7                             MR. DONZIGER:                 Okay.   That's
8               good.      Keep going.            Thank you.
9                             MS. NEUMAN:             Sure.
10                  Q         Mr. Rizack, I'm going to
11       give you a document that I'm marking as
12       Plaintiff's Exhibit 5337.                      You produced
13       it electronically.               So it printed without
14       Bates numbers.
15                            (The above-referred-to
16              document was marked as Plaintiff's
17              Exhibit 5337 for identification, as
18              of this date.)
19                  Q         Is this a document that you
20       produced?
21                  A         Yes.
22                  Q         If you go to the third page
23       of this exhibit --
24                  A         Yes.
25                  Q          -- do you see there's an

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                    
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 86 of 464



                                                                    Page 85

1                                       JOSH RIZACK
2        entry three down from the top:                         Amazonia
3        Recovery Limited?
4                   A         Yes.
5                   Q         It says credit of 45,000.
6                             Does that mean you received
7        money from Amazonia Recovery Limited?
8                   A         Yeah.       If it's in the
9        credit -- you know, I don't recall the
10       exact transaction.               But that's what it
11       would indicate.
12                  Q         And the same of the -- so
13       the 150, the 45, the 52 and the credit
14       column were all incoming moneys?
15                  A         You know, I don't recall.
16       And, you know -- you know, I don't
17       recall.
18                  Q         Do you know what bank
19       statements these credits would be sourced
20       to from looking at this document?
21                  A         Well, it says at the top TD
22       Bank Debit Card Purchases.                         Okay.   So
23       page 3.
24                  Q         That didn't really narrow it
25       down.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                      
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 87 of 464



                                                                   Page 86

1                                       JOSH RIZACK
2                   A         Yeah.       It says wires.            So
3        these -- these were all wires that you're
4        referring to.           And I don't see which bank
5        account it refers to.
6                   Q         And how do you know they're
7        wires?
8                   A         There would have been backup
9        to this that would have had the bank
10       statements.          And on the bank statements,
11       it would show wires.
12                  Q         So where it says check
13       number, is that actually a wire number?
14       That's what I'm finding confusing.
15                  A         No.     Checks are actual
16       checks written.
17                  Q         So if there's a check
18       number, these were checks?
19                  A         They were, right, correct.
20                  Q         So these would have been
21       checks rather than wires?
22                  A         Correct.
23                            MR. DONZIGER:                 Can I just
24              interrupt for a quick second?                      Can
25              you just indicate what the date of

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                      
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 88 of 464



                                                                    Page 87

1                                       JOSH RIZACK
2               the document, Exhibit 5337, is?
3                             MS. NEUMAN:             It doesn't have
4               a particular date on it.                      It has
5               entries.       It's not in chronological
6               order.      So I can't be completely
7               accurate.        But it has entries from
8               2013 through 2016.
9                             MR. DONZIGER:                 Okay.   Object
10              to the extent it covers stuff prior
11              to the RICO judgment and doesn't
12              relate to my present financial
13              condition.        Go ahead.
14                            MS. NEUMAN:             I'm going to
15              mark as Plaintiff's Exhibit 5338
16              another document, produced by
17              Mr. Rizack, as part of the final
18              Steven Account Worksheet Summary
19              2012.
20                            (The above-referred-to
21              document was marked as Plaintiff's
22              Exhibit 5338 for identification, as
23              of this date.)
24                  Q         Is this a document you
25       produced, Mr. Rizack?

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                    
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 89 of 464



                                                                 Page 88

1                                       JOSH RIZACK
2                   A         Yes.
3                   Q         What are the source for the
4        entries on this document?
5                   A         This would have been a
6        continuation of the money that went
7        through the -- went through the accounts,
8        incoming, outgoing.                And then we started
9        with a negative balance of
10       $1,482,777 from whatever the prior year
11       would have been of money that was owed to
12       Steven Donziger from the case.                     And then
13       you have incoming wires that went into
14       the attorney escrow account.
15                            So funds would come into his
16       attorney escrow account.                     And then he
17       would pay out funds for, you know,
18       professional fees, for expenses and so
19       forth.
20                  Q         So the 225,000 and the
21       380,000 that are incoming, those are
22       investor funds in the case which then
23       you're showing expenses charged against?
24                  A         Right.        Expenses and
25       professional fees, correct.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 90 of 464



                                                                  Page 89

1                                       JOSH RIZACK
2                   Q         And then the 35,000 monthly
3        retainer, that's the same as on the prior
4        document?
5                   A         Correct.
6                   Q         Are any fees charged against
7        the retainer or all expenses on top of
8        the retainer?           Like regular office
9        expenses, are those charged on top of the
10       retainer?
11                  A         Are you talking to -- are
12       you referring to a specific expense?                        I'm
13       sorry.
14                  Q         Like a telephone or paper,
15       you know, no more overhead.                        Is there any
16       overhead that's wrapped into the retainer
17       or is it all expensed?
18                  A         No.     It would be expensed.
19       You know what, quite frankly, I don't
20       know if he charged every ream of paper.
21                  Q         We don't need to volunteer.
22       Just answer the question.
23                  A         I said I didn't know.
24                  Q         You don't know if the
25       retainer included expenses?

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 91 of 464



                                                                   Page 90

1                                       JOSH RIZACK
2                   A         If the -- are you referring
3        to which line?
4                   Q         Just in general.
5                             Were there expenses that you
6        said, oh, this is included in the
7        retainer, so I'm not going to account for
8        it separately?
9                   A         Which line of retainer?
10                  Q         The 35,000.
11                  A         Oh.     The monthly fee.              My
12       understanding, that was -- you know, that
13       was for his work on the case.
14                            MR. DONZIGER:                 Just to be
15              clear because I think the witness
16              might be a little confused -- and,
17              Andrea, please correct me if you
18              don't agree with this -- when
19              Chevron's lawyer says retainer, I
20              believe she means the amount paid for
21              my or whoever's worked on the case as
22              distinct from out-of-pocket
23              expenditures, like travel, et cetera,
24              which should be expenses.
25                            So if a question is, are any

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                      
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 92 of 464



                                                                    Page 91

1                                       JOSH RIZACK
2               expenses included in the retainer, I
3               don't know, I just want to make sure
4               that the witness is clear about what
5               retainer means because I'm not so
6               sure he is.
7                             MS. NEUMAN:             We've
8               identified the retainer as the
9               monthly fee shown on the document.
10              So we've identified it specifically
11              by the document.
12                  A         Are you asking me?
13                  Q         No.     I was letting --
14       Mr. Donziger, I don't know if he's
15       pulling up these documents as we go
16       along.
17                            MR. DONZIGER:                 Yes.   I'm
18              somewhat in the dark.                   And I don't
19              want to delay things.                   So please go
20              ahead.
21                            MS. NEUMAN:             I'm going to
22              hand the witness a document that's
23              been marked as Exhibit 5339.                       It's
24              also part of Final Steven Accounting
25              '07 to 2016.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                       
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 93 of 464



                                                                   Page 92

1                                       JOSH RIZACK
2                             (The above-referred-to
3               document was marked as Plaintiff's
4               Exhibit 5339 for identification, as
5               of this date.)
6                   Q         What does it mean when it
7        says paren 2217?             Is that the date that
8        you created the worksheet?                         At the top
9        here.
10                  A         Yeah.       I don't recall.            But
11       that -- could be that it was produced.
12       That's the date I worked on it, 2/2/17.
13                  Q         Can you describe for me
14       what's on this document when you refer to
15       attorney trust account, what account is
16       that?
17                  A         That would have been one
18       of -- that would have been the bank
19       account that -- that funds would have
20       come into and gone out; you know, pretty
21       much as soon as funds came in, they'd go
22       out to pay expenses.
23                  Q         Can you identify the account
24       any more specifically than that?
25                  A         You know, as I refer before,

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                      
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 94 of 464



                                                                 Page 93

1                                       JOSH RIZACK
2        there was bank accounts, first at Chase
3        and then TD.           So it would be one of the
4        two.
5                   Q          Do you know of Mr. Donziger
6        having bank accounts at any other
7        institution?
8                   A          Not that I'm aware of.
9                   Q          What does the 1,800,000 --
10       let me start over.
11                             What does the $1,803,708.12
12       represent?
13                  A          Without the backup for this,
14       I couldn't tell you.
15                  Q          Would that had been the
16       balance in this attorney trust account or
17       something else?
18                  A          You know, I would need the
19       backup that would indicate what this was
20       for.           I mean it could -- you know, I'm
21       not -- I don't know if it was a bounce on
22       a given day or if it was, you know, at a
23       year end or a snapshot at any given time.
24                  Q          And do you know what the
25       1,750,000 on this document refers to?

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 95 of 464



                                                                 Page 94

1                                       JOSH RIZACK
2                   A         1,750,000?
3                   Q         It's just sort of randomly
4        right here (indicating).
5                   A         No.     Again, I would need the
6        backup that would go with this.
7                   Q         If we wanted to find the
8        backup for one of your documents without
9        calling you, how would we know what was
10       the backup for this?                 Did you have a
11       system you can describe?
12                  A         This was -- there was files
13       with backup.
14                  Q         But did you have any system
15       for labeling stuff, so that you would
16       know where the backup -- you pulled this
17       doc up on your computer?
18                  A         Correct.
19                  Q         And if you wanted to know
20       where the backup was, how would you know?
21                  A         I would pull it out of a
22       folder.        All this stuff was in folders
23       and boxes.
24                  Q         So the backup is only hard
25       copy?

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 96 of 464



                                                                 Page 95

1                                       JOSH RIZACK
2                   A         Correct.
3                   Q         So in the stuff that you
4        produced, because the hard copy had
5        already gone to Ms. Sullivan, you would
6        not have had the backup?
7                   A         Correct.
8                   Q         So the mystery would remain?
9                   A         Unless you have those boxes.
10                  Q         Go I'm going to hand you a
11       document that we marked as Plaintiff's
12       Exhibit 5340.
13                            (The above-referred-to
14              document was marked as Plaintiff's
15              Exhibit 5340 for identification, as
16              of this date.)
17                  Q         It's also a document from
18       your final Steven account, '07 to 2016,
19       with the 2/2/17 parenthetical date,
20       entitled TD Bank Debit Card Purchases.
21                            Do you recognize this
22       document?
23                  A         Yes.
24                  Q         Can you tell me what it is?
25                  A         It's expenses -- so these

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                  
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 97 of 464



                                                                 Page 96

1                                       JOSH RIZACK
2        were expenses that were put on a debit
3        card from the TD account that were
4        attributed to expenses.
5                   Q         For the case?
6                   A         Correct.
7                   Q         Can you flip to the last --
8        why is the Brussels highlighted?
9                   A         On which page?
10                  Q         On the first page.
11                  A         TVX Midi Shop, Brussels, I
12       actually kind of -- I actually recall
13       this.          It was an expense for I think
14       headphones.          And I highlighted it because
15       I questioned -- I questioned that
16       expense.
17                  Q         Did you ever travel to
18       Brussels with Mr. Donziger?
19                  A         Yes.
20                  Q         For what purpose?
21                  A         To meet with a potential
22       investor.
23                  Q         When was that?
24                  A         I don't recall.               Several
25       years ago.

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                   
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 98 of 464



                                                                  Page 97

1                                       JOSH RIZACK
2                   Q         Were you generally involved
3        in fundraising for the case?
4                   A         No.     I mean in certain
5        instances, I went to -- I recall going to
6        that meeting.           But overall, no, I wasn't
7        going to.         That wasn't my -- I wasn't
8        going to a lot of meetings.                        But, you
9        know, once in a while in that particular
10       case, yes, we would go to that meeting.
11                  Q         And what was your role at
12       the meeting?
13                  A         I think, you know, he wanted
14       a second set of ears and if there was
15       going to be any negotiating, to help him
16       negotiate, you know, and understand, you
17       know, help him with the numbers and so
18       forth.
19                  Q         And did you meet with other
20       funders other than the one in Brussels?
21                  A         Yes.
22                  Q         On how many occasions did
23       you meet with funders or potential
24       funders?
25                  A         On many occasions in the

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                    
    Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 99 of 464



                                                                      Page 98

1                                       JOSH RIZACK
2        early, early days when I first, you know,
3        got involved, we had met.
4                   Q         After the RICO judgment was
5        entered, on how many occasions had you
6        met with potential funders?
7                   A         After the RICO, I believe
8        that the only time was with Brussels.                            I
9        don't believe there was any other times
10       that I went, no.             I don't recall any
11       other times.
12                            MR. DONZIGER:                 I'm going to
13              object to this line of questioning
14              about meetings.             That's our internal
15              stuff.      And I'm going to direct the
16              witness not to talk about any
17              meetings with investors or the
18              identities of any investors.                      I
19              recognize it's possible in the
20              Sullivan production that Chevron has
21              named these individuals.
22                            But our intention -- my
23              intention, rather -- is to continue
24              to litigate that issue and claw that
25              stuff back that Ms. Sullivan produced

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                     
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 100 of 464



                                                                Page 99

1                                    JOSH RIZACK
2               that violates the associational
3               rights of me and others.
4                          So I just want to instruct
5               Mr. Rizack not to talk about those
6               meetings other than the fact that
7               there were meetings.
8                   Q      Mr. Rizack, do you intend to
9        follow Mr. Donziger's instruction?
10                  A      Well, I quite frankly don't
11       have legal advice to know whether I
12       should or not.         So I have two competing
13       attorneys saying two different things,
14       you know.       You can't advise me.                 And he
15       can't advise me.
16                         MR. DONZIGER:                 What I would
17              recommend, Andrea, is coming to an
18              agreement between us on this point,
19              is given that how important this is
20              in terms of tomorrow, maybe what you
21              could do is allow him to get
22              independent legal advice on this
23              issue.    And if you have to go back to
24              this stuff in a limited way, it can
25              be done later.         It can be done later

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 101 of 464



                                                                Page 100

1                                    JOSH RIZACK
2               after court.
3                           MS. NEUMAN:            Let me ask the
4               witness this question.
5                   Q       Mr. Rizack, have you been
6        involved in fundraising since the RICO
7        judgment where you succeeded in getting
8        additional funds for the case, the funds
9        were deposited in accounts with which
10       you're familiar and some of those moneys
11       were then paid to Mr. Donziger?
12                          MR. DONZIGER:                Before you
13              answer, let me just digest that
14              question.     Can you read it back?
15                          (The requested portion was
16              read back by the court reporter.)
17                          MR. DONZIGER:                This is what
18              I would suggest because there's like
19              four questions in that one question.
20              Why don't, Andrea, you start with the
21              very first part and see what he says
22              and go from there, the very first
23              part, the very first thing that you
24              questioned in that long question.
25                  Q       Mr. Rizack, are you aware

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                      
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 102 of 464



                                                              Page 101

1                                    JOSH RIZACK
2        since the issuance of the RICO judgment
3        of moneys being deposited into any
4        accounts controlled by Mr. Donziger that
5        originated with funders of the Ecuador
6        litigation?
7                   A      Yes.
8                   Q      On how many occasions?
9                   A      I'm not sure how many; a
10       few.
11                  Q      Can you estimate?
12                  A      A few; two, three, four.                 I
13       was, you know, on the outskirts helping
14       him with these charts and so forth.
15                  Q      When these moneys would come
16       from funders, what account would they be
17       deposited into, post-RICO?
18                  A      I don't know the exact bank
19       or account numbers, if that's what you're
20       asking.
21                  Q      Would those moneys then be
22       controlled by Mr. Donziger?
23                  A      Not sure.
24                  Q      When you were working on his
25       expense accountings, did you see funder

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 103 of 464



                                                              Page 102

1                                     JOSH RIZACK
2        money that came in after the RICO
3        judgment be put into Mr. Donziger's
4        personal accounts?
5                   A        I was not.           Post-RICO, I was
6        not working on his expenses.
7                   Q        But some of these
8        spreadsheets are --
9                   A        Are they?
10                  Q         -- dated 2017.
11                  A        A lot of these are dated.
12       But most of this stuff was put in -- when
13       was the --
14                  Q        2014.
15                  A        2014 was the RICO.            So --
16       so, yeah.         I might have put some of this
17       stuff in, or it was provided by -- by
18       Mr. Donziger.         And I popped it into the
19       chart.         But I was -- you know, this
20       was -- to the extent I was working on it
21       prior, afterwards was very Limited.
22                  Q        So setting aside the general
23       extent of your work, post-RICO, are you
24       aware of occasions where funder money
25       went into Mr. Donziger's accounts?

                               9HULWH[W/HJDO6ROXWLRQV
                     ZZZYHULWH[WFRP                  
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 104 of 464



                                                                 Page 103

1                                    JOSH RIZACK
2                           MR. DONZIGER:                I'm sorry.
3               Just to understand the question, is
4               that limited by any date, your
5               question?
6                           MS. NEUMAN:            Since RICO.
7                           MR. DONZIGER:                Since the
8               RICO judgment?
9                           MS. NEUMAN:            Yes.
10                          MR. DONZIGER:                Okay.
11                  A       I don't know where -- which
12       account the investor moneys went into.
13                  Q       The three to four post-RICO
14       investors with whom you're familiar or
15       know of --
16                  A       Right.
17                  Q        -- are you familiar with
18       the terms on which they made their
19       investments?
20                  A       I don't recall.
21                  Q       Do you recall anything?
22                  A       I just -- I recall --
23                          MR. DONZIGER:                I'm going to
24              object again.        That goes right to the
25              core of our internal operations and

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                      
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 105 of 464



                                                              Page 104

1                                    JOSH RIZACK
2               organizational structure.                He could
3               speak to his particular terms.                 But I
4               would instruct him not to speak to
5               the terms of others if he knows about
6               them.   I don't even know if he does.
7                   Q      Do you intend to follow that
8        instruction?
9                   A      What's your question?
10                  Q      Do you know any of the terms
11       on which funders who invested in the
12       judgment after RICO made those
13       investments?
14                  A      I don't recall the details
15       of any of those investors.
16                  Q      Do you recall anything?
17                  A      Yes.
18                  Q      What do you recall?
19                  A      I mean I recall Steven
20       asking questions, asking me to build
21       these charts for him but no specific.
22       This is not stuff I worked on recently.
23                  Q      You said that you're aware
24       that some people invested, post-RICO?
25                  A      Correct.

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 106 of 464



                                                              Page 105

1                                    JOSH RIZACK
2                   Q      Do you have any knowledge as
3        to whether they were investing in
4        exchange for a percentage interest in the
5        judgment?
6                   A      I would assume that.
7                   Q      But do you know, one way or
8        the other?       Were you in meetings where
9        that was discussed?
10                  A      I don't recall being in any
11       meetings.      I would recall that Steven
12       would call and ask for, you know, these
13       charts, or he would ask a question.                     But
14       I was not the main person dealing with
15       these kind of issues.
16                  Q      So the meeting in Brussels
17       that you do recall --
18                  A      Yes.
19                  Q        -- with a funder --
20                  A      Yes.
21                  Q        -- do you recall the terms?
22                         Let me withdraw that.
23                         Did that funder invest?
24                  A      No.
25                  Q      Do you recall the terms that

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 107 of 464



                                                              Page 106

1                                     JOSH RIZACK
2        were offered to that funder?
3                   A        There was just general
4        negotiation, not even negotiation,
5        general discussions.               It never came to a
6        funding.
7                   Q        Do you still have
8        Exhibit 5340 in front of you?
9                   A        Yes.
10                  Q        Can you go to page 4,
11       please.
12                  A        Yes.
13                  Q        In the credit column where
14       you have the 45,000 from Amazonia
15       Recovery Limited, is that incoming?
16                  A        We discussed this before
17       from a prior exhibit.
18                  Q        Yes.     I think it's the same.
19       But I'm trying to confirm that.
20                  A        Yes.     It looks like the
21       exact same information.
22                  Q        And when you go down the
23       page, there are entries that just say
24       Yanza.         Do you know the purpose of those
25       payments?

                               9HULWH[W/HJDO6ROXWLRQV
                     ZZZYHULWH[WFRP                  
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 108 of 464



                                                                   Page 107

1                                    JOSH RIZACK
2                   A      No.
3                   Q      Further down, payments to
4        Aaron Page.
5                          Do you know the purpose of
6        those payments?
7                   A      Aaron Page was an attorney.
8                   Q      So this is legal work, as
9        far as you know?
10                  A      As far as I know, yes.
11                  Q      Then in the next section
12       down to the right, there are Ps and Bs.
13       Do you see that?
14                  A      Yes.
15                         MR. DONZIGER:                 I'm going to
16              interrupt.       What's the date of the
17              document, the Exhibit 64?                   My
18              apologies.
19                         MS. NEUMAN:             February 2nd,
20              2017.
21                         MR. DONZIGER:                 Does it
22              refer -- let me just state an
23              objection.       If you're referring to
24              information or a compilation of
25              information that came into existence

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                      
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 109 of 464



                                                              Page 108

1                                    JOSH RIZACK
2               prior to the RICO judgment, I think
3               it's off limits.           So even if it's
4               dated 2017, I believe some of this
5               information was prior to the RICO
6               judgment because I think that the
7               Amazon recovery moneys you just
8               referenced happened prior to the RICO
9               judgment based on my own
10              recollection.
11                         So I would caution the
12              witness to -- to sort of distinguish
13              between the dates of questions
14              related to information, RICO
15              judgment, and later and prior to the
16              RICO judgment with former meaning the
17              part about information related to the
18              RICO and later being appropriate and
19              the part that relates to information
20              prior to the RICO not being
21              appropriate.
22                  Q      Mr. Rizack, do you still
23       have the question in mind or should I
24       re-ask it?
25                  A      Re-ask it, please.

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 110 of 464



                                                               Page 109

1                                    JOSH RIZACK
2                   Q      On Exhibit 5340, the Ps and
3        the Bs --
4                   A      Yes.
5                   Q        -- what are those for?
6                   A      I don't recall.
7                   Q      You got nothing?
8                   A      I got nothing.                I really
9        don't recall.
10                         MS. NEUMAN:             I'm going to
11              mark as Plaintiff's Exhibit 5341, a
12              document bearing the Bates numbers
13              MKS254 through 256.
14                         (The above-referred-to
15              document was marked as Plaintiff's
16              Exhibit 5341 for identification, as
17              of this date.)
18                  Q      Do you recognize this
19       document, Mr. Rizack?
20                  A      No.
21                  Q      Do you see on page 2, it
22       refers to -- appears to be a hotel bill
23       from the Manos Premier hotel in Brussels?
24                  A      Yes.
25                  Q      It has Mr. Donziger's name

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                    
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 111 of 464



                                                              Page 110

1                                    JOSH RIZACK
2        and your name?
3                   A      Yes.
4                   Q      And it appears to be dated
5        January 10th of 2015?
6                   A      Yes.
7                   Q      Is this the trip you and
8        Mr. Donziger took to Brussels in
9        relationship to fundraising?
10                  A      I would assume, yes, that
11       was the date.
12                         MS. NEUMAN:             I'm going to
13              hand the witness a document
14              previously marked as Plaintiff's
15              Exhibit 5314.        This is a document
16              that was marked during Mr. Donziger's
17              deposition.
18                  Q      It is not a document that
19       you created, Mr. Rizack.                  But I have a
20       couple of questions for you about it.
21                         On the first page, you'll
22       see a January 25th, 2016 deposit from a
23       JP Morgan account for $50,000 into
24       Mr. Donziger's 2265 account.
25                  A      Okay.

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 112 of 464



                                                                Page 111

1                                    JOSH RIZACK
2                   Q       Do you see that?                Do you
3        know the origin of those funds?
4                           MR. DONZIGER:                Objection.
5               No.     Do not answer that.
6                   Q       Do you intend to follow that
7        instruction, Mr. Rizack?
8                           MR. DONZIGER:                I'm sorry.
9               Let me state the basis before he
10              answers your question on whether he's
11              going to follow the instruction.                      The
12              basis is that tends -- could tend to
13              reveal the identity of a funder.                      And
14              I've outlined in a motion to -- a
15              protective order based on the First
16              Amendment the danger of disclosing
17              that information, given Chevron's
18              long history of harassing funders
19              that have funded this litigation in
20              violation we believe of the First
21              Amendment of associational rights.
22                          So I don't know if the
23              witness knows the answer to that
24              question.     I would direct him not to
25              answer that question.

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                      
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 113 of 464



                                                                Page 112

1                                    JOSH RIZACK
2                           MS. NEUMAN:            So object to
3               the speaking objections.
4                   Q       Does the witness intend to
5        follow the instruction?
6                   A       I love the way how you guys
7        put me in the middle of this whole thing.
8                           MR. DONZIGER:                I couldn't
9               hear.     Someone else talked.
10                          MS. NEUMAN:            Ms. Champion
11              noted for the witness that your
12              motions had been denied by the court
13              in case that information was relevant
14              to him.
15                          MR. DONZIGER:                I understand
16              that.     That's not end of story.
17              There's potential and hope for
18              appellate review.            Anyway, you can
19              blame me, or I can blame you.                   And I
20              think Mr. Rizack has been very
21              forthcoming.       And I think I have
22              merely stood by while you have gone
23              pretty far afield from what the scope
24              of this thing should be.
25                          So I would just say, why

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                      
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 114 of 464



                                                              Page 113

1                                    JOSH RIZACK
2               don't we agree not to put Mr. Rizack
3               in a complicated position when he's
4               unrepresented, both the question and
5               let him consult with counsel, you
6               know, take it up with Judge Kaplan.
7               I think in terms of tomorrow, it
8               doesn't really matter because I've
9               acknowledged in my own deposition
10              raising funds, post-RICO, as I said
11              the April 25th order of the court.
12              So whatever the names of the people
13              are at this point is not really
14              needed for tomorrow.               So I would urge
15              you to just let that one go and move
16              on.     And we can take it up later if
17              we need to.
18                  Q       Mr. Rizack, without
19       identifying the source, do you know the
20       source of the $50,000 deposit made on
21       January 25th, 2016 to Mr. Donziger's 2265
22       account?
23                  A       Okay.      I've never seen this
24       document.        I haven't prepared this
25       document.        So I don't know the source or

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 115 of 464



                                                              Page 114

1                                    JOSH RIZACK
2        use of these funds.             So, no, I don't
3        know.
4                   Q      If we gave you the
5        underlying -- these are prepared based on
6        the documents produced by Ms. Sullivan,
7        namely the bank records.
8                   A      Right.
9                   Q      So you see where it says TD
10       Bank, gives the account number, gives the
11       Bates number of the document that was
12       produced?
13                  A      Right.
14                  Q      You were working with
15       Mr. Donziger in 2016; correct?
16                  A      Yes.      Off and on.
17                  Q      So if I put the actual bank
18       record with this entry on it --
19                  A      Right.
20                  Q        -- would that change your
21       answer?
22                  A      No.
23                  Q      So do you recall in looking
24       down at the next set of deposits -- and
25       we know who these are from, so there's no

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 116 of 464



                                                                   Page 115

1                                    JOSH RIZACK
2        issue there -- these are from the
3        Canadian law firm representing the Lago
4        Agrio plaintiffs.           There's transfers of
5        $488,450.        Do you see that?
6                   A       Right.
7                   Q       Do you know the purpose of
8        the transfer of this money from Canadian
9        counsel to Mr. Donziger?
10                  A       No.
11                  Q       Are these transfers of
12       $488,450 reflected in the accounting that
13       you were preparing?
14                  A       No.
15                  Q       Why not?
16                  A       I just -- I wasn't doing
17       that at that time.
18                  Q       So even though your
19       accounting is labeled Financial Steven
20       Account --
21                          MR. DONZIGER:                I would
22              object.
23                  Q        -- 2007 through 2016, it
24       doesn't include moneys that came in in
25       2016?

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                      
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 117 of 464



                                                                    Page 116

1                                     JOSH RIZACK
2                   A        No, because there was a lot
3        of empty gaps on those reports.                       They
4        were not finished.             And that's why there
5        was -- some of those American Express and
6        some of those other things had to be
7        verified and gone through.                       So that was
8        not complete.
9                   Q        Is there any year for which
10       you would consider your final Steven
11       accounting 2007 through 2016 to be final?
12                  A        Yes.     Some of the earlier
13       years.         And that was probably labeled
14       final in the earlier years.                       And we just
15       kept adding years on to that.                       So I
16       wouldn't read anything into the word
17       final on there.
18                  Q        Would you be able to tell me
19       which years are final and which years are
20       not?
21                  A        In what regard?                I mean I
22       never audited this information.                       I put
23       this information together.                       So final, I
24       mean I don't know.
25                  Q        So none of it is final; is

                               9HULWH[W/HJDO6ROXWLRQV
                     ZZZYHULWH[WFRP                      
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 118 of 464



                                                                Page 117

1                                    JOSH RIZACK
2        that fair to say?
3                   A       From an audit, from a GAAP
4        point of view, no.
5                   Q       When was the last time that
6        you talked to Mr. Donziger prior to
7        today?
8                   A       Prior to -- I've spoken to
9        him this week.
10                  Q       On how many occasions?
11                  A       I don't recall.                I don't
12       recall.        Several times.
13                  Q       What were the topics of
14       those several phone calls?
15                  A       That, you know --
16                          MR. DONZIGER:                Objection.      I
17              would ask the witness -- you can talk
18              about contacts that you've had with
19              me but not the substance of the
20              conversations based on privilege,
21              attorney-client.
22                  Q       Is Mr. Donziger your lawyer?
23                  A       No.
24                  Q       What was the topic of the
25       conversation?

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                      
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 119 of 464



                                                               Page 118

1                                    JOSH RIZACK
2                           MR. DONZIGER:                Hold on, hold
3               on, hold on.       That's not a fair
4               question.     Obviously, I'm not his
5               lawyer.     He's never said I'm his
6               lawyer.     I never said I'm his lawyer.
7               But he is a consultant of mine on a
8               litigation covered by privilege.                    I
9               am reminding him of his obligations
10              in that regard.
11                  Q       What were the topics of the
12       conversations?
13                  A       For me to say that he didn't
14       want that answered.
15                  Q       If he's going to instruct
16       you not to answer, he can instruct you.
17       And I can ask you if you're going to
18       follow his instruction.                 And then we'll
19       go from there.
20                  A       If the two parties can't
21       agree and that this deposition was so
22       last-minute that I didn't even have an
23       opportunity to get counsel, I'm not going
24       to get in the middle of you two.                      So
25       somebody needs to -- you know, I'm not

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                    
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 120 of 464



                                                                Page 119

1                                    JOSH RIZACK
2        going to make legal determinations.
3                   Q      So you're going to follow
4        the instruction?
5                   A      I'm not going to follow
6        either instructions on these points.                         You
7        know, we can deal with it at a later time
8        when I have proper advice.
9                   Q      So you're declining to
10       answer the question?
11                  A      Well, you say one thing, he
12       says something else.              So I don't know
13       what -- what the lawyers are on these
14       things.
15                         MR. DONZIGER:                 I kind of
16              feel like you're not being fair.
17              He's already testified that we had
18              communication about privileged issues
19              with regard to his productions.                      And
20              that's already on the record.
21                         MS. NEUMAN:             Mr. Donziger, I
22              don't see there's any basis for an
23              objection that you're making.                   It's
24              very important to know what's been
25              said to a witness immediately before

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                      
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 121 of 464



                                                                Page 120

1                                    JOSH RIZACK
2               a deposition.        You do not have an
3               attorney-client privilege with this
4               witness as far as I can tell.                   If you
5               think you do, you can instruct him
6               not to answer.         And if he follows
7               your instruction, then if we want the
8               answer, we can move on that.                   There's
9               a process to be followed.
10                         MR. DONZIGER:                 I'm not going
11              to -- let's put it this way.                   I have
12              my objection.        He is a consultant.
13              He is covered.         I don't want him
14              talking about, you know, strategies
15              and that kind of stuff.                   I'm not
16              going to instruct him not to answer
17              as long as the answer doesn't get
18              into those areas of work product,
19              attorney-client stuff.                   If you want
20              to ask him about, did I prepare him
21              for this deposition for whatever and,
22              you know, what did he do to prepare
23              for the deposition, yes.
24                         As far as I can tell based
25              on what happened, I think this

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                    
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 122 of 464



                                                               Page 121

1                                    JOSH RIZACK
2               deposition was planned today or
3               yesterday or something.                  So if you
4               want to ask him that, yeah, go.
5                   Q      Mr. Rizack, in the several
6        conversations that you had with
7        Mr. Donziger this week, did you discuss
8        your potential deposition?
9                   A      Did we discuss if there was
10       a -- if there was a request for a
11       deposition?
12                  Q      Did you discuss anything
13       about potentially testifying?
14                  A      I discussed that Alejandro
15       had requested a deposition.
16                  Q      And what did Mr. Donziger
17       say?
18                  A      Okay, you know, I need to
19       know that there's going to be a
20       deposition.
21                  Q      Did you and Mr. Donziger
22       discuss anything about topics that you
23       would speak to at your deposition?
24                  A      No.
25                  Q      Did you and Mr. Donziger

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                     
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 123 of 464



                                                                Page 122

1                                    JOSH RIZACK
2        talk about any positions you would or you
3        wouldn't take at your deposition?
4                   A      No.
5                   Q      Did you and Mr. Donziger
6        talk about the documents that you had
7        withheld and then subsequently produced?
8                   A      Not that I recall.
9                   Q      Can you tell me, generally,
10       what the topics of your conversations
11       with Mr. Donziger were this week?
12                  A      Just in general, when the
13       deposition would be, if I was going to
14       agree to a deposition, what the timing
15       would be, just general questions like
16       that.
17                  Q      Did Mr. Donziger discourage
18       you in any way from agreeing to a
19       deposition?
20                  A      No.
21                  Q      When you were working with
22       Mr. Donziger and working on these
23       financial accountings, what were his
24       sources of income?
25                         MR. DONZIGER:                 Hold on.   Can

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                    
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 124 of 464



                                                                Page 123

1                                     JOSH RIZACK
2               you limit that question by date?
3                            MS. NEUMAN:            I did.      While
4               Mr. Rizack was working with you.
5                            MR. DONZIGER:                Well, can you
6               limit it then by post-RICO, please?
7                            MS. NEUMAN:            No.
8                   A        Repeat the question, please.
9                   Q        What were Mr. Donziger's
10       sources of income of which you were
11       aware?
12                  A        You're asking post-RICO?
13                  Q        No.    While you were working
14       with him.
15                  A        At any time.             You know, I
16       don't know all of his financing, all of
17       his -- where his income came from.                       I
18       didn't deal with that.                 That wasn't what
19       I dealt with.         I dealt with paying bills,
20       putting documents together and going
21       through mail, and I would -- I would put
22       together that -- you know, these personal
23       bills need to be paid.                 Occasionally, I
24       would cut checks and say you need to sign
25       these.         But I didn't deal with his

                               9HULWH[W/HJDO6ROXWLRQV
                     ZZZYHULWH[WFRP                     
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 125 of 464



                                                              Page 124

1                                    JOSH RIZACK
2        personal finances beyond that.
3                   Q      So you had a checkbook for
4        one or more of Mr. Donziger's accounts?
5                   A      No.     He would give it to me.
6        And I would literally -- here's your
7        mortgage, here's your whatever bill that
8        needs to be paid, AT&T.                 And I might
9        write out those bills for him.
10                  Q      Were you aware of any of
11       Mr. Donziger's sources of income while
12       you were working with him?
13                  A      No.     I mean there was, you
14       know, case money that came in that we
15       discussed.       But beyond that, I didn't
16       deal with his personal sources, whether
17       they were from him, his wife or whatever.
18                  Q      On Exhibit 5314,
19       Plaintiff's, the firm Lenczner, Slaght,
20       Royce & Smith, paid the 488,000 in 2016,
21       are you aware of any other moneys coming
22       from that firm to Mr. Donziger?
23                  A      No.
24                  Q      Are you aware of any
25       payments going from Mr. Donziger to the

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 126 of 464



                                                                Page 125

1                                    JOSH RIZACK
2        Lenczner Firm?
3                   A      No.
4                   Q      Are you aware of any reason
5        why the Lenczner Firm would be wiring
6        money to Mr. Donziger?
7                   A      I can only make assumptions.
8                          MR. DONZIGER:                 Well, I would
9               object.    If you know, answer.                 If you
10              don't know, don't answer.
11                  A      I can only speculate.
12                  Q      Is it informed speculation?
13                  A      No, it's not informed.
14                         MR. DONZIGER:                 Objection.
15              Informed speculation, I never heard
16              of that one.       That's good, a good
17              one.    Informed speculation.                 You mean
18              like based on something, some
19              information?
20                  A      No.     I was not privy to the
21       wires going in and out.
22                  Q      Are you aware of whether or
23       not this -- the money that came from the
24       Lenczner Firm originated with a funder
25       that bought an interest in the judgment?

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                      
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 127 of 464



                                                              Page 126

1                                    JOSH RIZACK
2                   A      I don't know who deposited
3        money where.        So, no, I wasn't privy to
4        that.
5                   Q      Are you aware of
6        Mr. Donziger controlling any bank
7        accounts that weren't held in his name or
8        the name of his law firm while you were
9        working with him?
10                  A      The only accounts I knew
11       about were the TD, the ones in his name
12       at TD Bank and Chase.
13                  Q      So you weren't aware of any
14       accounts that he controlled, but they
15       were in the name of a different entity?
16                  A      No.     I don't know, not
17       aware.
18                  Q      I'll show you what was
19       marked as Plaintiff's Exhibit 5320 at
20       Mr. Donziger's deposition.
21                  A      Okay.
22                  Q      It's a summary of deposits
23       into Mr. Donziger's Chase accounts before
24       they were closed --
25                  A      Okay.

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 128 of 464



                                                                 Page 127

1                                    JOSH RIZACK
2                   Q       -- based on his production
3        of documents.
4                   A       Okay.
5                   Q       It shows 7.7 million in
6        deposits --
7                   A       Okay.
8                   Q       -- through 2012.
9                   A       Okay.
10                          MR. DONZIGER:                I'm going to
11              object.     First off, just a point of
12              clarification, is this a summary
13              prepared by Gibson, Dunn or by who?
14                          MS. NEUMAN:            It's
15              Exhibit 5320 from your depo.
16                          MR. DONZIGER:                Yeah.   I
17              don't have it in front of me.                    Can
18              you just help me out, please?
19                          MS. NEUMAN:            Yes.      It's a
20              summary of your documents that you
21              produced, Donziger's exhibits.                       The
22              summary part's just math.
23                          MR. DONZIGER:                It's the
24              summary you guys put together in your
25              law firm?

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                       
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 129 of 464



                                                                 Page 128

1                                    JOSH RIZACK
2                          MS. NEUMAN:             Just the cover
3               page is a summary.
4                          MR. DONZIGER:                 Who put the
5               summary together?
6                          MS. NEUMAN:             We had the
7               summary prepared.
8                          MR. DONZIGER:                 Okay.    So it
9               was done from your law firm.                     I mean
10              I would object for that reason.                     And
11              it's also prior to the RICO judgment.
12              And it is not relevant to the issues
13              of the hearing tomorrow.
14                  A      I could also say, I didn't
15       prepare this information.                   And I don't
16       know who did.
17                  Q      Is the 7.7 million going
18       into these accounts during this time
19       frame consistent with what you saw in
20       your work?
21                  A      I mean I would have to
22       review -- review this information line by
23       line and do a comparison.
24                         MR. DONZIGER:                 Hold on.    I
25              would object because it assumes a

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                     
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 130 of 464



                                                              Page 129

1                                       JOSH RIZACK
2               fact that isn't in existence.                 I mean
3               this is a summary Gibson, Dunn
4               prepared.        And he has not seen the
5               underlying original documents that
6               led you folks in your law firm to
7               come up with these figures.                 I think
8               that's not an appropriate question.
9               For that reason, I would object.                   And
10              I would urge you to move on to your
11              next question.
12                  Q          The accounts that you
13       reviewed documents for while you were
14       working with Mr. Donziger, did they
15       contain both his personal funds, as well
16       as case funds in the same account?
17                  A          No.    I don't believe they
18       did.           I believe there was two different
19       accounts.
20                  Q          So there weren't case
21       expenses paid from Mr. Donziger's
22       accounts, personal accounts?
23                  A          Yes.     That wasn't your
24       question, though, or I didn't understand
25       that, your question.                 You want to restate

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 131 of 464



                                                              Page 130

1                                    JOSH RIZACK
2        the question?
3                   Q      Which account -- when you
4        said there was an account exclusively for
5        the case, how was that account used?
6                   A      That account was used for
7        incoming funds and to pay bills out of
8        that account.
9                   Q      And that account was never
10       used to pay personal expenses?
11                  A      Not that I recall.
12                  Q      And moneys were never
13       transferred from that account to
14       Mr. Donziger's personal accounts?
15                  A      No.     That's not what I said.
16                  Q      Were moneys transferred from
17       that account to Mr. Donziger's personal
18       account?
19                  A      If there was expenses being
20       reimbursed to Mr. Donziger, funds would
21       come out of that account into his
22       personal account.
23                  Q      And would funds go back and
24       forth between the two accounts?
25                  A      Possibly because often,

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 132 of 464



                                                                Page 131

1                                    JOSH RIZACK
2        there was money needed.                 And Mr. Donziger
3        would put money into accounts.                      But I
4        don't -- I would have to specifically
5        look at a date and a time to comment on
6        that accurately.
7                   Q      Have you seen any retainer
8        agreement that Mr. Donziger has related
9        to the Ecuador case, dated after the RICO
10       judgment?
11                  A      Not that I recall.
12                  Q      Pursuant to which he's
13       claiming a retainer, for example?
14                  A      I don't recall.
15                  Q      Have you ever -- I will
16       withdraw that.
17                         MS. NEUMAN:             We've been
18              going for another hour.                   Let's take a
19              five-minute break.
20                         THE WITNESS:              Fine with me.
21                         MR. DONZIGER:                 Do you have a
22              sense of how much longer it's going
23              to be at this point?
24                         MS. NEUMAN:             I don't think
25              too much longer.           But let's take a

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                     
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 133 of 464



                                                                Page 132

1                                    JOSH RIZACK
2               break.     And then we can see where we
3               are.
4                           MR. DONZIGER:                So I'm going
5               to hang up.       Call me back when we
6               reconvene.
7                           THE VIDEOGRAPHER:                We're
8               going off the record at 6:43 p.m.
9               This marks the end of Media 2.
10                          (A short recess was taken.)
11                          THE VIDEOGRAPHER:                We're
12              back on the record at 6:57 p.m.                      This
13              marks the beginning of Media 3, if I
14              could just have these two gentlemen
15              introduce themselves.
16                          MR. STERN:           Herb Stern.
17                          MR. SILVERSTEIN:                And Joel
18              Silverstein.
19                          MS. NEUMAN:            I'm going to
20              hand the witness a document that we
21              marked as Plaintiff's Exhibit 5342.
22              It appears to be part of the Final
23              Steven Account '07 to 2016 Worksheet
24              Summary.
25                          (The above-referred-to

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                      
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 134 of 464



                                                              Page 133

1                                    JOSH RIZACK
2               document was marked as Plaintiff's
3               Exhibit 5342 for identification, as
4               of this date.)
5                   Q      Is this a document you
6        prepared, Mr. Rizack?
7                   A      Yes.
8                   Q      Do you know why there's no
9        entries for 2012?
10                  A      The information hadn't been
11       completed.       The analysis hadn't been
12       completed of the expenses.
13                  Q      How about '08?
14                  A      Yeah.       My guess is that
15       that -- similarly, that the expenses
16       weren't analyzed yet.
17                  Q      Is the same true for '09?
18                  A      Correct.
19                  Q      And the '14 and the '15?
20                  A      Correct.
21                  Q      This would be a draft
22       document?
23                  A      Correct.
24                  Q      The top, there's three
25       numbers.       Do you see those?

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 135 of 464



                                                              Page 134

1                                    JOSH RIZACK
2                   A      Yes.
3                   Q      Can you tell me what those
4        are?
5                   A      I don't recall.
6                   Q      What about the number that's
7        over on the right-hand margin?                    Looks
8        like a stray number.
9                   A      I don't recall.               But, you
10       know, without quickly highlighting it,
11       could this be a total.
12                  Q      But you don't know, as you
13       sit here today?
14                  A      No.     I mean if I pull up the
15       worksheet, I could quickly figure it out
16       or if I got a calculator and added those
17       numbers and see if they added up to that
18       number.
19                  Q      Oh.     The numbers in the row?
20                  A      Yeah.       It looks like they
21       might add up to that.
22                         MS. NEUMAN:             I'm going to
23              mark a document bearing the Bates
24              numbers --
25                  A      They did.           That's my guess,

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                    
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 136 of 464



                                                              Page 135

1                                    JOSH RIZACK
2        yeah.
3                          MS. NEUMAN:             -- J Rizack 43
4               through 44, the heading Total Case
5               Expenditures by Entity.
6                          (The above-referred-to
7               document was marked as Plaintiff's
8               Exhibit 5343 for identification, as
9               of this date.)
10                         MS. NEUMAN:             5343.
11                  Q      This is a document you
12       prepared, Mr. Rizack?
13                  A      I believe so.
14                  Q      And this is -- when you
15       organize the expenses into these
16       categories, is that something you did or
17       somebody else did?
18                  A      No.     I believe I did.
19                  Q      So you decided who went into
20       which category?
21                  A      Yes.
22                  Q      Have you ever for backup
23       compared the cost and fee claim that was
24       submitted in Ecuador in the Ecuador case
25       to the amount of expenses that you

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 137 of 464



                                                                Page 136

1                                    JOSH RIZACK
2        charged to Ecuador Legal?
3                   A      No.
4                   Q      In your accountings, did you
5        treat all the expenses shown on
6        Exhibit 5343 as case expenses?
7                          MR. DONZIGER:                 I object to
8               the form in this sense.                   I think he
9               testified he's not doing accounting.
10              He's doing compilations of expense
11              summaries.       I know that's kind of a
12              subtle distinction because that's
13              probably not what you mean.                   Just to
14              be clear, these aren't accountings.
15              They're efforts to compile
16              expenditures and flows, that kind of
17              stuff.
18                  Q      To clarify further, when you
19       testified you had a substantially
20       complete accounting, this document that
21       Mr. Rizack produced is not what you were
22       referring to?
23                         MR. DONZIGER:                 I can't see
24              the document.        My apologies.             And I
25              know that's on me because I'm not

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 138 of 464



                                                                Page 137

1                                    JOSH RIZACK
2               physically there.            But generally,
3               I've seen -- you know, obviously,
4               I've seen his summary.                   And if I --
5               if I testify that it was accounting,
6               I'm probably misusing the word a bit
7               myself because it depends on how you
8               define it, obviously.                These aren't
9               like official accounting an
10              accountant would do.               The witness
11              testified he's not an accountant.                      He
12              does have professional skill, though,
13              in this kind of work in terms of
14              numbers and, you know, trying to
15              reconcile accounts and all that
16              stuff.    But I just think we need to
17              be clear about what this is.                   I don't
18              think it's an official accounting.
19                         MS. NEUMAN:             Okay.      But when
20              you referred to a substantially
21              complete accounting, even if you
22              slightly misused the word, you were
23              referring to Mr. Rizack's work?
24                         MR. DONZIGER:                 That is not
25              my deposition.         But I will give you

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 139 of 464



                                                                  Page 138

1                                    JOSH RIZACK
2               the courtesy of an answer.                      Yes, I
3               was, and also Ms. Sullivan subsequent
4               to that.
5                           MS. NEUMAN:            Oh.      Her work.
6               Sorry.     I was thinking about her
7               testimony.        And I was confused.
8                           MR. DONZIGER:                Yes.
9                           MS. NEUMAN:            I understand
10              what you're saying.
11                          MR. DONZIGER:                Yeah.
12                  Q       Mr. Rizack, are you aware of
13       any occasions on which post the RICO
14       judgment where there was funder money
15       that had been obtained but it was
16       directed into someone else's account for
17       the benefit of Mr. Donziger as opposed to
18       one of his TD accounts, say to his wife's
19       account, for example?               Anything like
20       that?
21                  A       I don't know where the
22       money, post-funding, where it went to.
23                  Q       Do you know how much it was?
24                  A       No.
25                  Q       Do you have any information

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                         
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 140 of 464



                                                                Page 139

1                                    JOSH RIZACK
2        on that?
3                           MR. DONZIGER:                Correct me if
4               I'm wrong, I think the witness
5               testified he really wasn't involved
6               in post-RICO inflows from investors.
7               I know he was helping -- he testified
8               he was helping --
9                           MS. NEUMAN:            Mr. Donziger,
10              you can't really make speaking
11              objections.       They're giving the
12              impression you're trying to coach the
13              witness.
14                          MR. DONZIGER:                I withdraw
15              that.     But the objection is related
16              to the question being confusing, I
17              think.     So I'm just trying to help
18              but go ahead.
19                          MS. NEUMAN:            Can you read
20              the question back to the witness,
21              please?
22                          (The requested portion was
23              read back by the court reporter.)
24                          MS. NEUMAN:            The total
25              amount post-RICO.

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                      
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 141 of 464



                                                              Page 140

1                                    JOSH RIZACK
2                   A      Yeah.       No.
3                   Q      You said that there were
4        three or four successful fundings after
5        RICO.
6                          How do you know that?
7                   A      I was told.
8                   Q      By?
9                   A      By Steven Donziger.
10                  Q      And did you review any
11       documents related to those fundings,
12       funding agreements, deposits, anything?
13                  A      I might have seen some of
14       that stuff and put it in folders.                    But,
15       you know, I don't have any intimate
16       knowledge of them.
17                  Q      And you have no
18       recollection, as you sit here today?
19                  A      I know that there was.                But
20       I don't know amounts, people, that kind
21       of thing.
22                  Q      And you don't even know the
23       range of amounts?
24                  A      No.
25                  Q      Have you ever deleted or

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 142 of 464



                                                                Page 141

1                                    JOSH RIZACK
2        disposed of any documents related to your
3        work for Mr. Donziger?
4                   A      Have I ever deleted -- I
5        mean not that -- not on purpose, not to
6        hide anything, if that's what you're
7        looking for.        Might I have gotten rid of
8        a worksheet that was no longer used or
9        something, that's possible.
10                  Q      Can you recall specifically
11       whether you've deleted or disposed of any
12       documents related to your work on this
13       matter?
14                  A      No.
15                  Q      Has anyone ever asked you to
16       delete or destroy any documents related
17       to your work on this matter?
18                  A      No.
19                         MS. NEUMAN:             Mr. Donziger,
20              setting aside the areas that we
21              didn't get into -- so we leave the
22              deposition open for that purpose --
23              do you have questions for the witness
24              at this time?
25                         MR. DONZIGER:                 I'll ask a

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                      
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 143 of 464



                                                                  Page 142

1                                    JOSH RIZACK
2               couple of questions, if I may.
3          EXAMINATION BY
4          MR. DONZIGER:
5                   Q      Mr. Rizack, do you -- in the
6        course of your work with me, did you ever
7        observe me sell -- directly sell any of
8        my contingency interest in the Ecuador
9        litigation to any other entity or person?
10                  A      Not that I'm aware of.
11                         MS. NEUMAN:             Objection;
12              lacks foundation.
13                         MR. DONZIGER:                 You're
14              objecting to my question now?
15                         MS. NEUMAN:             Yes.      That's
16              how it works.
17                         MR. DONZIGER:                 Okay.    Fair.
18              Fair enough.
19                  Q      Mr. Rizack, did you ever see
20       me in any way misuse funds from the
21       Ecuador litigation -- scratch that.                        Let
22       me rephrase.
23                         Did you ever see me take
24       funds from the Ecuador litigation and
25       misappropriate them to spend for other

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                      
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 144 of 464



                                                              Page 143

1                                    JOSH RIZACK
2        purposes?
3                   A      No.
4                   Q      Can you describe, briefly,
5        the degree of organization of -- scratch
6        that.
7                          Can you describe efforts
8        that I made to try to organize the
9        accounting or for lack of a better word,
10       the use of funds on the Ecuador
11       litigation?
12                  A      Yes.      The amounts that we
13       would put on the -- that I would put on
14       the spreadsheets, we would go through
15       detailed bills, invoices that were
16       produced by the various entities.                    On
17       your expenses, you would submit by trip
18       your expenses, your credit card receipts,
19       your hotel receipts, your airline
20       receipts.      We would go through American
21       Express and your debit card to make sure
22       we weren't missing things and make sure
23       we had the backup for those expenses.
24       And then we would put those back up
25       together on a monthly basis with a

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 145 of 464



                                                                 Page 144

1                                     JOSH RIZACK
2        spreadsheet with the receipts behind it.
3                   Q        When I hired you to do
4        the -- the offer to lend the professional
5        services that you did, how would you
6        describe the state of organization of the
7        case funds when you began your work?
8                   A        All the information was
9        available on bank statements.                       Everything
10       was either a wire transfer or a check and
11       mostly wire transfers.                 The bank
12       statements indicated where the money was
13       going, who it was going to.                       And the
14       expenses were -- they were there.                       But
15       they weren't put together.                       And we --
16       myself -- and I don't recall the woman's
17       name who helped -- put it all together,
18       painstakingly put it together month by
19       month.         And we identified what was
20       missing and time periods that were
21       missing.         And we would go back to get
22       those credit card bills, so that they
23       would -- so they could be gone through in
24       detail and identified what the expenses
25       were for.         But you had asked that, you

                               9HULWH[W/HJDO6ROXWLRQV
                     ZZZYHULWH[WFRP                      
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 146 of 464



                                                              Page 145

1                                    JOSH RIZACK
2        know -- that there'd be backup for all
3        the expenses.
4                   Q      Is that the end of your
5        answer?
6                   A      It is.
7                   Q      Couple of more quick
8        questions.
9                          In the meetings you
10       described to Ms. Neuman that you attended
11       with me with potential funders, did you
12       ever observe me trying to sell my own
13       interest to those funders?
14                  A      No.
15                  Q      In those meetings that you
16       described with potential funders, is it
17       correct that the interests that were
18       discussed to offer to potential investors
19       came directly from the case itself as
20       distinct from any individual's personal
21       interest?
22                         MS. NEUMAN:             Objection;
23              lacks foundation.
24                  A      Yeah.       That's what I
25       understood.

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 147 of 464



                                                                   Page 146

1                                    JOSH RIZACK
2                   Q      Can you explain why there's
3        gaps in some of the years where you tried
4        to compile expense summaries?
5                   A      'Cause we did not finish
6        going through numerous, numerous pages of
7        American Express bills and debit card
8        bills for you to finish identifying
9        expense by expense of what it was for,
10       who it was with and so forth.
11                  Q      In your estimation, was the
12       reason that it wasn't fully completed a
13       function of lack of resources, i.e., time
14       or money to pay you for your services?
15                  A      Yes, yes.           There was a lack
16       of funds to pay me or someone else to do
17       it.
18                  Q      And it is true, is it not,
19       that you worked for a significant period
20       of time without compensation; correct?
21                  A      Correct.
22                         MR. DONZIGER:                 I think
23              that's it on my end.
24         FURTHER EXAMINATION BY
25         MS. NEUMAN:

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                      
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 148 of 464



                                                              Page 147

1                                    JOSH RIZACK
2                   Q      So the significant period of
3        time that you worked without
4        compensation, when was it by dates?
5                   A      I would have to go look back
6        to find the dates from the last
7        compensation to -- but it's been -- it's
8        been a while.        And it was a huge gap
9        where there wasn't funds to pay me.
10                  Q      Well, you just testified,
11       though, that you weren't compensated for
12       a significant period of time.
13                  A      Right.
14                  Q      What period of time were you
15       thinking of when you testified it was
16       significant?
17                  A      I would have to go back and
18       look at dates.          I don't recall off the
19       top of my head of the dates.
20                  Q      Can you estimate?
21                  A      No.
22                  Q      What is the total amount you
23       have been compensated for your work on
24       the Ecuador matter, setting aside your
25       contingency fee interest in cash?

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 149 of 464



                                                              Page 148

1                                      JOSH RIZACK
2                   A         Do you think I'm going to
3        get something on that?                  The -- I don't
4        know.          I'd have to look.            I'd have to
5        look what the total amount was.                    I think
6        it's indicated on here somewhere.
7                   Q         And did anybody approve your
8        compensation other than Mr. Donziger that
9        you're aware of?
10                  A         I believe that he would send
11       to the group in Ecuador what was being
12       paid.
13                  Q         What's the basis of that
14       belief?
15                  A         That he would send -- that
16       he would send lists of what were being
17       paid every month.
18                  Q         To who?
19                  A         To the -- whoever was
20       managing -- whoever was part of the case
21       in Ecuador.          I don't recall.
22                  Q         How do you know that?            Were
23       you copied on these?
24                  A         I was in the room when he
25       would do that or go over it.

                                9HULWH[W/HJDO6ROXWLRQV
                      ZZZYHULWH[WFRP                 
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 150 of 464



                                                              Page 149

1                                     JOSH RIZACK
2                   Q        In what room?
3                   A        I was with him, you know, in
4        his apartment.
5                   Q        When he would send these
6        e-mails?
7                   A        I don't know if he sent
8        e-mails, or he'd just go over it on the
9        phone.         But I know he would share this
10       information.         It was not just randomly
11       paying people.
12                  Q        Well, previously, you said
13       he would send these summaries to them.
14                           Did you mean he would send
15       them or he would just discuss them?
16                  A        You're referring to that pie
17       chart we discussed?
18                  Q        I don't know what you're
19       referring to.         You said that Mr. Donziger
20       would send the financial information to
21       Ecuador.
22                  A        I think we were talking
23       about those pie charts, the summary of
24       information.         And I don't know if he sent
25       it, verbally, you know, in front of them,

                               9HULWH[W/HJDO6ROXWLRQV
                     ZZZYHULWH[WFRP                  
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 151 of 464



                                                                  Page 150

1                                      JOSH RIZACK
2        presented that.
3                   Q         So you don't know, one way
4        or the other?
5                   A         No.     I think you're talking
6        about two different things.                        I'm not
7        sure.          You're not being clear to me.
8                   Q         Let me ask you a different
9        question.
10                  A         Okay.
11                  Q         You said that in these
12       meetings with the funders --
13                  A         Right.
14                  Q          -- Mr. Donziger asked you
15       some questions about his interest in the
16       judgment; right?
17                  A         I don't recall that.
18                  Q         His contingent interest in
19       the judgment.
20                  A         Are you talking -- these
21       questions he just asked me?
22                  Q         Yes.
23                            MR. DONZIGER:                Can I just
24              object?       I think he's confused.                  What
25              exactly is your question?                     Maybe you

                                9HULWH[W/HJDO6ROXWLRQV
                      ZZZYHULWH[WFRP                      
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 152 of 464



                                                              Page 151

1                                    JOSH RIZACK
2               could rephrase it because I don't
3               understand it myself.                I don't think
4               the witness does either.                 Can you
5               please rephrase the question?
6                   Q      Mr. Rizack, Mr. Donziger
7        asked you some questions about whether or
8        not he was selling his contingent
9        interest in the judgment to funders.                      Do
10       you recall that?
11                  A      Yes.
12                  Q      When he used the word
13       funders, who did you understand him to be
14       referring to?
15                  A      People who invest in the
16       case.
17                  Q      Have you ever seen any
18       documents which gives Mr. Donziger a
19       contingent fee interest in the judgment?
20                  A      Yes.
21                  Q      What documents have you
22       seen?
23                  A      I believe there was a
24       document of his early on in this case
25       where he was allocated shares.

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 153 of 464



                                                                Page 152

1                                    JOSH RIZACK
2                   Q      And do you remember the
3        terms of that document?
4                   A      No.     I don't recall the
5        details of it.
6                   Q      Were you familiar with the
7        details of that document at the time you
8        were sitting in these funder meetings?
9                   A      I was aware of it.
10                  Q      Anything beyond just being
11       aware of it?
12                  A      No.
13                  Q      Do you recall the name of
14       the document?
15                  A      No.
16                  Q      Now, what were the
17       particulars that you can remember of the
18       pitch to these funders in terms of making
19       investments and what they were being
20       offered in return?
21                         MR. DONZIGER:                 I'm going to
22              object.
23                         MS. NEUMAN:             You solicited
24              this from him about what they were
25              and weren't being offered at the

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 154 of 464



                                                                Page 153

1                                    JOSH RIZACK
2               meetings.     You can't now object.
3                           MR. DONZIGER:                Andrea, with
4               all due respect, it's different;
5               okay?   That is the precise issue or
6               one of the precise issues in play for
7               the hearing tomorrow that the
8               deposition is about.               To do a general
9               fishing expedition to find out what
10              we talked about, all the terms, you
11              already have way too much
12              information, in my view, given the
13              various constitutional issues.
14                          MS. NEUMAN:            You had him
15              testify about terms.               So I'm going to
16              question him about terms.                   Simple as
17              that.   Can you read the question back
18              to the witness?
19                          (The requested portion was
20              read back by the court reporter.)
21                          MR. DONZIGER:                Objection.
22                  Q       You can answer the question.
23                  A       They were -- from what I was
24       aware, they were being offered, you know,
25       points in the case that were being made

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                      
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 155 of 464



                                                              Page 154

1                                      JOSH RIZACK
2        available from the group in Ecuador.
3                   Q         What was the basis for that
4        understanding?
5                   A         What was being spoken.
6                   Q         Did you see any documents
7        related to that?
8                   A         No.    No.       I take that back.
9        I believe there might have been -- no.                       I
10       believe there was -- I'm not 100 percent
11       sure.          But I believe there was, you know,
12       authorization from people in Ecuador,
13       that there were shares available, making
14       shares available.
15                  Q         When you say shares, what
16       does that mean?
17                  A         Or a percentage interest in
18       the case.
19                  Q         Is your belief that they're
20       a percentage interest in the case
21       available for sell based on anything
22       other than your conversations with
23       Mr. Donziger?
24                  A         I can't -- I don't recall.
25       I believe there was a document.                   I'm not

                                9HULWH[W/HJDO6ROXWLRQV
                      ZZZYHULWH[WFRP                 
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 156 of 464



                                                              Page 155

1                                    JOSH RIZACK
2        sure because I don't have -- I don't have
3        the documents anymore.
4                   Q      What did this document talk
5        about?
6                   A      You know what, I don't
7        remember the details, honestly.
8                   Q      What do you remember about
9        it?
10                  A      I just -- I just remember
11       that there was -- you know, these
12       documents were all in those boxes.                    So I
13       assume you have the documents.
14                  Q      How do you know in these
15       meetings whose interest in the judgment
16       Mr. Donziger was and wasn't trying to
17       sell?
18                  A      Just from conversations that
19       shares were being made from -- interest
20       in the case was being made available from
21       the Ecuadorians.
22                  Q      And was it referred to as
23       the Ecuadorians or was there some
24       particular name for these people?
25                  A      There was.            But I don't

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 157 of 464



                                                              Page 156

1                                    JOSH RIZACK
2        recall the exact name of which group.
3                   Q      On this issue of this
4        vetting of expenses that you included on
5        statements, did you interview anyone else
6        to verify expenses other than
7        Mr. Donziger?
8                   A      No.
9                   Q      So if Mr. Donziger said I
10       had dinner with Ms. Neuman and it related
11       to the case and here's where we ate --
12                  A      There's no reason for an
13       audit to be conducted.                I wasn't asked to
14       do an audit.
15                  Q      When you would get -- make
16       payments to Mr. Yanza, for example, how
17       would you know how much was due to be
18       paid to him or would you just pay what
19       Mr. Donziger instructed you to pay?
20                  A      Well, first of all, I never
21       executed the payments.                So I didn't -- I
22       didn't have access to send out wires.                      I
23       would just, you know, put down the
24       entries.       And there was -- there was
25       usually receipts or invoices that were

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 158 of 464



                                                                Page 157

1                                    JOSH RIZACK
2        being paid off of.            There was invoices,
3        backups supplied by the people who were
4        being paid.
5                   Q      So you have invoices from
6        Mr. Yanza?
7                   A      I don't have them.
8                   Q      But you believe you did have
9        them?
10                  A      I believe at the time, there
11       was documents -- that there was receipts
12       that were put in all those boxes with all
13       the, you know, expenses paid.
14                  Q      Did Mr. Donziger in his
15       quest to account for the case funds
16       discuss with you why he didn't hire an
17       accountant to do the accounting that
18       would comply with GAAP?
19                  A      I don't think there was a
20       requirement to have GAAP reporting.
21                  Q      Did he discuss with you,
22       though, why he didn't hire an accountant?
23                         MR. DONZIGER:                 Objection.
24              Let's move on.         I got a couple of
25              more questions.          Do you have more

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                      
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 159 of 464



                                                                Page 158

1                                    JOSH RIZACK
2               questions, Andrea?
3                          MS. NEUMAN:             Yes.      I'm still
4               questioning the witness.
5                   Q      Mr. Rizack, in these funder
6        meetings in which you participated, were
7        the funders being offered a percentage of
8        the whole judgment or some portion of it?
9                   A      They were being offered a
10       percentage of recovered funds.
11                  Q      Whatever that recovery might
12       be?
13                  A      Correct.
14                  Q      And were there any
15       discussions of whether any funders had a
16       right to prioritize, in other words,
17       would get money off the top?
18                         MR. DONZIGER:                 Objection.
19                  A      There might have been
20       discussions.        I don't know.
21                         MR. DONZIGER:                 That feels
22              like internal business.                   And there's
23              no need to answer that question.                      The
24              witness has testified that money was
25              being raised based on shares or,

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                      
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 160 of 464



                                                                Page 159

1                                    JOSH RIZACK
2               whatever, interest in the judgment
3               offered by the Ecuadorian clients.
4                   Q      Were there priorities given
5        that you're aware of?
6                          MR. DONZIGER:                 Objection,
7               objection.      Look, that is part of
8               your fishing expedition.                   We have a
9               hearing tomorrow -- okay? -- on the
10              Elliot meeting.
11                         MS. NEUMAN:             Mr. Donziger,
12              you asked questions that had nothing
13              to do with the Elliot meeting.
14                         MR. DONZIGER:                 Well, that's
15              only because I needed to clean up
16              questions that you asked that had
17              nothing to do with the Elliot
18              meeting.     You've asked --
19                  Q      Mr. Rizack, was anybody
20       offered an investment on a priority
21       basis?
22                  A      Was anybody given a
23       priority; is that what you're saying?                         I
24       don't remember.          I mean I'd have to look
25       at the -- I don't have the final

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                      
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 161 of 464



                                                                Page 160

1                                    JOSH RIZACK
2        agreements that people had.
3                   Q      Did the boxes of documents
4        that you had, that Ms. Sullivan came and
5        collected include funder agreements?
6                   A      Some.
7                   Q      Post-RICO funder agreements?
8                   A      I'm not sure.                 If I had
9        them, they were in there.
10                  Q      In the boxes?
11                  A      Everything I had was put
12       into those boxes.
13                         MS. NEUMAN:             No further
14              questions of the witness.
15                         MR. DONZIGER:                 I'm going to
16              have a couple more, if you can just
17              bear with me.
18         FURTHER EXAMINATION BY
19         MR. DONZIGER:
20                  Q      Mr. Rizack, did you ever
21       travel to Ecuador with me?
22                  A      Yes.
23                  Q      Do you remember what dates
24       you traveled there with me?
25                  A      No.

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                    
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 162 of 464



                                                              Page 161

1                                    JOSH RIZACK
2                   Q      Approximately?
3                   A      No.     I would have to check
4        my records.
5                   Q      Do you remember how many
6        times you traveled to Ecuador with me?
7                   A      I believe it was twice.                 No.
8        I think it was once.
9                   Q      And on that meeting, do you
10       remember meeting the client
11       representatives of the FDA in Quito with
12       me?
13                  A      Yes.
14                  Q      Can you describe -- during
15       that meeting, I presented summaries of
16       expenditures to the client
17       representatives in your presence?
18                  A      Yes.
19                  Q      And did you observe the
20       client representatives ask me and you
21       questions about those summaries?
22                  A      Yes.
23                  Q      And did you observe me
24       making efforts or answering the questions
25       that were being posed?

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 163 of 464



                                                               Page 162

1                                    JOSH RIZACK
2                   A      Yes.
3                   Q      Do you remember the names of
4        the people who were client
5        representatives who were in that meeting
6        by chance?
7                   A      No.
8                   Q      And how would you -- based
9        on your observations at that meeting, how
10       would you describe my relationship as a
11       lawyer to the client representatives?
12                         MS. NEUMAN:             Objection;
13              lacks foundation, calls for
14              speculation.
15                         MR. DONZIGER:                 I'll withdraw
16              the question.        That's all I have.
17         FURTHER EXAMINATION BY
18         MS. NEUMAN:
19                  Q      Mr. Rizack, when and where
20       was this meeting?
21                  A      In Quito, Ecuador.
22                  Q      What year, what day?
23                  A      Honestly, I don't remember.
24                  Q      And you didn't know any of
25       these people's names?

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 164 of 464



                                                              Page 163

1                                    JOSH RIZACK
2                   A      No.     I don't remember them
3        off -- I'd have to look at my notes.
4                   Q      And your understanding of
5        their involvement in the case was what
6        Mr. Donziger told you?
7                   A      Correct.
8                   Q      Do you speak Spanish?
9                   A      No.
10                  Q      Was Mr. Donziger speaking
11       Spanish?
12                  A      Spanish and English.
13                  Q      When he went over the
14       accountings, was he speaking Spanish or
15       English?
16                  A      Both.
17                  Q      When he was speaking
18       Spanish, could you understand what he was
19       saying?
20                  A      No.     But there was somebody
21       always there telling me, translating.
22                  Q      Whose name you don't know?
23                  A      No.     One of the attorneys in
24       Ecuador would translate.
25                  Q      Were the other people in the

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 165 of 464



                                                              Page 164

1                                    JOSH RIZACK
2        meeting speaking Spanish or English?
3                   A      Some spoke Spanish, some
4        spoke English.
5                   Q      Were most of the questions
6        in Spanish or English?
7                   A      Depends.          Some of the people
8        spoke English.          And they would ask in
9        English.       And some only spoke Spanish.
10       So some were only asked in Spanish.
11                  Q      How many people were present
12       at this meeting?
13                  A      I think there was -- I
14       believe there was seven or eight people
15       in the meeting.
16                  Q      Were there other Americans
17       in the meeting?
18                  A      No.     I don't believe so.
19                  Q      Was Mr. Yanza at the
20       meeting?
21                  A      I don't recall.
22                  Q      Do you have any notes from
23       this trip?
24                  A      I would have to look.               I
25       don't know.

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 166 of 464



                                                                   Page 165

1                                    JOSH RIZACK
2                   Q      A meeting that was held in
3        Ecuador --
4                          MS. NEUMAN:             Which we have
5               minutes, Mr. Donziger.
6                   Q      -- according to the minutes,
7        represented that there had been a
8        $25 million investment in the case by
9        Russ DeLeon.
10                         MR. DONZIGER:                 Can you
11              please lay a foundation and show him
12              the document?        You can't just ask a
13              question like that.              There's no
14              foundation.
15                  Q      Can you answer the question,
16       please, sir?
17                  A      What was the question?
18                         MS. NEUMAN:             Can you read
19              the question back to the witness?
20                         (The requested portion was
21              read back by the court reporter.)
22                  A      I believe so.
23                  Q      That was the same meeting?
24                  A      I believe -- I believe so.
25                  Q      And do your non-accounting

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                      
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 167 of 464



                                                                   Page 166

1                                    JOSH RIZACK
2        financial statements --
3                           MR. DONZIGER:                Hold on, hold
4               on, hold on.       Objection.
5                   Q        -- reflect the 25 million?
6                           MR. DONZIGER:                No, no.
7               There's confusion right now.
8                           MS. NEUMAN:            Mr. Donziger,
9               do not give speaking objections and
10              attempt to coach the witness again.
11              If you have an objection, you can
12              state it in just a word, objection,
13              privilege.
14                          MR. DONZIGER:                Look, I'm
15              objecting.      And this is the grounds
16              of my objection.           The document you
17              just asked him about -- because I saw
18              it yesterday -- it was an UDAPT
19              document.     It was not an FDA
20              document.
21                          MS. NEUMAN:            I didn't
22              represent to him anything about the
23              nature of the organization.
24                          MR. DONZIGER:                He cannot
25              opine on a meeting, what meeting it

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                      
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 168 of 464



                                                              Page 167

1                                     JOSH RIZACK
2               was without seeing the document.                    So
3               why don't you present the document,
4               let him read it.            And that was an
5               extensive document that describes all
6               sorts of stuff.
7                            MS. NEUMAN:            Mr. Donziger,
8               enough with the speaking objections.
9                   Q        Those aren't organizations
10       you mentioned today, Mr. Rizack?
11                  A        No.
12                  Q        I'm going to hand you a
13       document that's been previously marked as
14       Plaintiff's Exhibit 7033A, turn your
15       attention to page 3 where there's the
16       following statement.               It's attributed to
17       Mr. Donziger.         Last sentence of the first
18       full paragraph.
19                  A        Last full sentence of the
20       first full?
21                  Q        Yes.
22                           "We are preparing an
23       analysis of the specifics on how the
24       25 million contributed by Russ DeLeon was
25       spent.         He has the money.             And we have

                               9HULWH[W/HJDO6ROXWLRQV
                     ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 169 of 464



                                                              Page 168

1                                      JOSH RIZACK
2        survived thanks to him.                   The failures and
3        handling of the money up north is a
4        failure for which I take responsibility."
5        Do you see that?
6                   A         Yes.
7                   Q         Were you at a meeting where
8        Mr. Donziger made such a speech?
9                   A         I can't tell from reading
10       that, those two lines.
11                  Q         Do you remember a speech
12       where Mr. Donziger talked about the
13       $25 million contributed by Russ DeLeon?
14                  A         I recall him speaking of
15       that.          But I don't know if this was the
16       meeting I was in.
17                  Q         And to the best of your
18       recollection, do your expense and
19       disbursement statements reflect the
20       $25 million investment by Mr. DeLeon as
21       incoming?
22                  A         Yes.
23                  Q         That entire amount is
24       reflected?
25                  A         I don't know which -- I mean

                                9HULWH[W/HJDO6ROXWLRQV
                      ZZZYHULWH[WFRP                 
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 170 of 464



                                                              Page 169

1                                      JOSH RIZACK
2        we looked at that whole amount and, you
3        know, listed out where all that money
4        went.          I don't know which document you're
5        referring that did that.
6                   Q         I'll show you a document
7        that's been marked as Plaintiff's
8        Exhibit 5315.          It's a letter from
9        Mr. Fajardo to the president of the
10       Amazon Defense Front.                 Are you familiar
11       with Mr. Fajardo?
12                  A         Yeah.      I heard his name.
13                  Q         Have you met him?
14                  A         Yes.
15                  Q         What is his role in the case
16       as you understand it?
17                  A         That he was -- I think he
18       was one of the attorneys involved.
19                  Q         So in paragraph B on page 1
20       of Exhibit 5315, Mr. Fajardo writes, "On
21       January 19th, 2016, Mr. Luis Yanza and
22       Mr. Steven Donziger signed a contract for
23       the management of financial resources on
24       behalf of the FDA and the plaintiffs.
25       This is extremely serious since neither

                                9HULWH[W/HJDO6ROXWLRQV
                      ZZZYHULWH[WFRP                 
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 171 of 464



                                                              Page 170

1                                    JOSH RIZACK
2        of these two persons represent the
3        plaintiffs.       Since the filing of the case
4        in Ecuador, Mr. Donziger has not been the
5        plaintiff's attorney.               Therefore, he does
6        not represent any of the plaintiffs.
7        Mr. Yanza also does not represent any of
8        the plaintiffs."          Do you see that?
9                   A      Yes.
10                  Q      Have you ever seen this
11       document before, Exhibit 5315?
12                  A      No, not that I'm aware of.
13                  Q      Are you familiar with a
14       document that Mr. Donziger and Mr. Yanza
15       signed about the financial resources of
16       the case in January of 2016?
17                  A      I'd have to look at the
18       document.
19                  Q      Well, this is just a letter
20       from Mr. Fajardo describing such a
21       document.
22                         Does that document ring any
23       bells with you?
24                  A      I'm not sure which document
25       they're referring to.

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 172 of 464



                                                              Page 171

1                                    JOSH RIZACK
2                   Q      In paragraph C, Mr. Fajardo
3        goes on to say, "Subsequently, at least
4        two more documents have been signed,
5        supposedly to finance the plaintiff's
6        case in Canada, the last of which was at
7        the beginning of July 2016."                    Do you see
8        that?
9                   A      Yes.
10                  Q      Are you familiar with any
11       documents signed supposedly to finance
12       the plaintiff's case in Canada?
13                  A      I know there was investors
14       documents.       But I don't know specifically
15       what they're referring to here.
16                  Q      And were there investor
17       documents that you had in the boxes that
18       specifically related to funding the
19       Canadian action?
20                  A      I believe there were
21       documents.
22                         MS. NEUMAN:             I'm going to
23              show the witness Plaintiff's
24              Exhibit 5316.
25                  Q      It's in the declaration of

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 173 of 464



                                                                Page 172

1                                    JOSH RIZACK
2        the effected nationalities in the
3        Province of Sucumbios.
4                          MR. DONZIGER:                 Andrea, I'm
5               going to object.           Respectfully, you
6               said you were done.              You're now well
7               beyond the stuff I asked about.                   This
8               witness obviously did a very sort of
9               narrow specific expense compilation.
10              He said he went to Ecuador one time.
11              Come on.
12                         MS. NEUMAN:             Mr. Donziger,
13              I'm going to finish my questions.
14                  Q      Mr. Rizack, do you have
15       Plaintiff's Exhibit 5316 in front of you,
16       sir?
17                  A      I do.
18                  Q      Can you turn to the second
19       page for me?
20                  A      Yes.
21                  Q      In the first-full paragraph,
22       it says, "Mr. Donziger, Mr. Luis Yanza
23       and in recent years, Mr. Pablo Fajardo
24       have administered and managed money owned
25       by the plaintiffs.            Consequently on

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 174 of 464



                                                                 Page 173

1                                     JOSH RIZACK
2        January 29th, 2016, the UDAPT convened at
3        a general meeting, issued a resolution to
4        ask Mr. Donziger, Mr. Yanza and Mr.
5        Fajardo to provide an accounting, in
6        other words, to provide the UDAPT with
7        detailed information about all the money
8        they had managed that belonged to the
9        UDAPT.         To date, only Mr. Fajardo has
10       provided that information.                       Mr. Steve
11       Donziger and Mr. Luis Yanza have failed
12       to do that."         Do you see that?
13                  A        I see it.
14                  Q        Were you ever asked to
15       provide an accounting to the UDAPT by
16       Mr. Donziger?
17                  A        I provided financial
18       information.         I don't know to who it went
19       to.
20                  Q        Further down in
21       Exhibit 5316, have you seen this document
22       before?         This is something that
23       Mr. Donziger provided to you.
24                  A        I don't recall seeing this.
25                  Q        Under the heading Declare

                               9HULWH[W/HJDO6ROXWLRQV
                     ZZZYHULWH[WFRP                     
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 175 of 464



                                                              Page 174

1                                    JOSH RIZACK
2        the Following in paragraph 3, it says,
3        "We demand that within two months
4        starting August of this year, Mr. Luis
5        Yanza and Mr. Steve Donziger submit a
6        detailed report, accounting all the money
7        they had managed on behalf of the people
8        affected or the plaintiffs in the case
9        that our people have against Chevron."
10       Do you see that?
11                  A      Which number was that?
12                  Q      Paragraph 3.
13                  A      Okay.
14                  Q      Under Declare the Following.
15                  A      Mm-hmm.
16                  Q      Were you at or about the
17       time of this document requested to
18       prepare the accounting being demanded in
19       paragraph 3?
20                  A      I don't recall if it was
21       related to this or not since I'm not
22       aware of this document.
23                         MS. NEUMAN:             I don't have
24              any further questions of Mr. Rizack
25              at this time, leaving his deposition

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 176 of 464



                                                                Page 175

1                                    JOSH RIZACK
2               for the areas in which he was -- of
3               Mr. Donziger's objections.
4                          Mr. Donziger, do you have
5               any further questions for the
6               witness?
7                          MR. DONZIGER:                 I'm done.
8                          MS. NEUMAN:             We're going to
9               go off the record.
10      (Continued on the following page.)
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                     
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 177 of 464



                                                                Page 176

1
2                           THE COURT REPORTER:                Are you
3               going to be ordering a copy of the
4               transcript?
5                           MR. DONZIGER:                I don't know.
6                           THE VIDEOGRAPHER:                This
7               concludes the testimony of Josh
8               Rizack.     We're going off the record
9               at 7:41 p.m.       This also concludes
10              Media 3.
11                            (Time noted:                7:41 p.m.)
12
13                          ___________________
                                  JOSH RIZACK
14
15
16         Subscribed and sworn to
17         before me on this _______day
18         of _______________________, 2018.
19
           __________________________________
20                         NOTARY PUBLIC
21
22
23
24
25

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                    
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 178 of 464



                                                              Page 177

1
2                                      I N D E X
3
4                              E X A M I N A T I O N
5
6                       EXAMINATION              FURTHER EXAMINATION
7          Ms. Neuman             6              146, 162
           Mr. Donziger         142              160
 8
 9                             E X H I B I T S
10
11       Plaintiff's                      Description               Page
12       Plaintiff's     Exhibit     5324 Subpoena                  23
13       Plaintiff's     Exhibit     5325 Responses                 24
14       Plaintiff's     Exhibit     5326 E-mail                    27
15       Plaintiff's     Exhibit     5327 What If                   30
                                       Scenario
16
         Plaintiff's Exhibit 5328 What if                           34
17                             Scenario
18       Plaintiff's Exhibit 5329 Same                              39
                               printout of
19                             Exhibit 5327
20       Plaintiff's Exhibit 5330 What if                           40
                               Scenario
21
         Plaintiff's Exhibit 5331 E-mail                            42
22
         Plaintiff's Exhibit 5332 Document                          45
23                             entitled
                               Historic
24                             Payments
25

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 179 of 464



                                                              Page 178

1
2                                           INDEX (Cont.)
3
4        Plaintiff's Exhibit 5334 Funds put                           50
                               into Steven
5                              Donziger's
                               Attorney
6                              Escrow Account
7        Plaintiff's Exhibit 5335 Various                             65
                               buckets of
8                              expenses
9        Plaintiff's Exhibit 5336 AP as of                            78
                               3-1-12
10
         Plaintiff's Exhibit 5337 Summary of                          84
11                             debit card
                               transactions
12
         Plaintiff's Exhibit 5338 Worksheet                           87
13                             summary
14       Plaintiff's Exhibit 5339 Summary of                          92
                               a 2010 to 2011
15                             attorney set
                               of bank
16                             accounts
17       Plaintiff's Exhibit 5340 Document                            95
                               entitled TD
18                             Bank Debit
                               Card Purchases
19
         Plaintiff's Exhibit 5341 Folio                               109
20
         Plaintiff's Exhibit 5342 Worksheet                           133
21                             summary
22       Plaintiff's Exhibit 5343 Total Case                          135
                               Expenditures
23                             by Entity
                               2007-2013
24
25

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 180 of 464



                                                              Page 179

1
2                                 C E R T I F I C A T I O N
3
4
5                   I, ANTHONY GIARRO, a Shorthand
6        Reporter and a Notary Public, do hereby
7        certify that the foregoing witness, JOSH
8        RIZACK, was duly sworn on the date
9        indicated, and that the foregoing, to the
10       best of my ability, is a true and accurate
11       transcription of my stenographic notes.
12                  I further certify that I am not
13       employed by nor related to any party to
14       this action.
15
16
17                                         <%signature%>
                                         ____________________
18                                           ANTHONY GIARRO
19
20
21
22
23
24
25

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 181 of 464



                                                              Page 180

1
2                            ERRATA SHEET
                 VERITEXT/NEW YORK REPORTING, LLC
3                         1-800-727-6396
4         330 Old Country Road     1250 Broadway
          Mineola, NY 11501        New York, New York
5        10001
6         NAME OF CASE:  Chevron versus Donziger, et
         al.
7         DATE OF DEPOSITION: June 27, 2018
          NAME OF DEPONENT:    Josh Rizack
8
9          PAGE LINE (S)  CHANGE        REASON
           ____|______|_______________|_____________
10
           ____|______|_______________|_____________
11
           ____|______|_______________|_____________
12
           ____|______|_______________|_____________
13
           ____|______|_______________|_____________
14
           ____|______|_______________|_____________
15
           ____|______|_______________|_____________
16
           ____|______|_______________|_____________
17
           ____|______|_______________|_____________
18
           ____|______|_______________|_____________
19
           ____|______|_______________|_____________
20
           ____|______|_______________|_____________
21
                                         _________________
22                                          JOSH RIZACK
23
           SUBSCRIBED AND SWORN TO BEFORE ME
24         THIS ____ DAY OF ___________, 2018.
           __________________  __________________
25            (NOTARY PUBLIC)   MY COMMISSION EXPIRES:

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                   
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 182 of 464


> @                                                                3DJH

                                          
                        WK 
                        
                WK                    
                                           
           
                      WK                    WK 
                            
                                      WK 
                               QG 
               WK                                       
                 
                                                              
                                   
                                                       
                                    
                                                       
                                   
                                                       
                                    
                                                         
                                     
                                                     
                                     
                                                          
                               
                                                                  
                                    
                                                                  
                    
                                                                  
                          
                                                                  
                               
                                                                  
                          
                                                                  
                      
                                                                  
                      
                                                                  
              
                                                                  
                                    
                                                                  
                     WK 
                                                                  
                 VW 
                                                                 UG 
        WK       
                                                        
   
                                                
                                               
                       
                                                  
                        
 WK                                               
                        
                                   
                                              
                       
                                        
                       
                                          
                        
                                                     
                       
                        
                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                       
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 183 of 464


>DGGLWLRQDOO\@                                                         3DJH

                                          
                                
 WK                                      
                                                        
                                                       
                                                  
                                                         DFFRXQWLQJV 
                                 
                                                     
                                  
                                                                
                                        
                                                          
                                   
                                                              DFFRXQWV 
  
                                         D              
   
                                       DDURQ             
  
                                 DELOLW\            
   
                                  DEOH          
  
                                       DEVHQFH              
   
                                DEVHQW              
  
                                       DFFHVV              
   
                                                
  
                                       DFFRXQW              
   
                                          
  
                                      DFFXUDWH 
   
                                           
  
                                               
   
                                                  DFFXUDWHO\ 
  
                                                      DFKLHYH 
                  
                                                    DFNQRZOHGJHG
       
                                                     
          
                                                      DFWLRQ 
         
                                                      
          
                                                       DFWLYLW\ 
                     
                                                         
  
                                   DFWXDO 
   
                                                
  
                       D                  DGG 
   
                                                 DGGHG 
  
                                      DFFRXQWDQW          
   
                                             DGGLQJ 
  
                       G                       DGGLWLRQ 
   
                                                              DGGLWLRQDO 
   
                                             DFFRXQWLQJ         DGGLWLRQDOO\ 
  
                                                       

                                9HULWH[W/HJDO6ROXWLRQV
                      ZZZYHULWH[WFRP                         
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 184 of 464


>DGPLQLVWHUDWWDFKHG@                                                          3DJH

 DGPLQLVWHU          DOOHJDWLRQ         DQGUHV       DSSURSULDWH 
 DGPLQLVWHUHG           DOORFDWHG        DQQH            
                  DOORZ             DQVZHU             
 DGPLQLVWUDWLYH         DPD]RQ                   
                                             DSSURYH 
 DGYLFH         DPD]RQLD                DSSUR[LPDWHO\
                                          
 DGYLVH         DPHQGPHQW                   DSULO 
 DGYRFDF\                       DUHD 
                                   DUHDV 
 DIILOLDWLRQV       DPHULFDQ                        
 DILHOG                           DVLGH 
                                               
 DIWHUQRRQ                        DQVZHUHG         DVNHG 
 DJR       DPHULFDQV                          
            DPH[               DQVZHULQJ         
       DPRXQW            DQVZHUV           
                        DQWKRQ\         
 DJUHH                                    
                       DQWLFLSDWH         
                  DQWLFLSDWLQJ       
 DJUHHG               DQ\ERG\          DVNLQJ 
                                     
 DJUHHLQJ                             
 DJUHHPHQW                         DQ\PRUH            
        DPRXQWV           DQ\ZD\           DVVHUW 
                                  DVVHUWV 
             DS               DVVLVWHG 
                  DSDUWPHQW        DVVRFLDWH 
                         DSRORJLHV       DVVRFLDWHV 
 DJUHHPHQWV                                    DVVRFLDWLRQDO 
        DQDO\VLV         DSRORJL]H          
 DJULR                                               DVVXPH 
 DKHDG       DQDO\]HG         DSSHDUDQFHV         
                             DSSHDUV            
 DLU               DQGUHD                   DVVXPHV 
 DLUIDUH                            DVVXPSWLRQV 
 DLUOLQH                DSSHOODWH         DW W 
 DO                                  DWH 
 DOHMDQGUR            DSSO\              DWWDFKHG 
   

                                  9HULWH[W/HJDO6ROXWLRQV
                        ZZZYHULWH[WFRP                        
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 185 of 464


>DWWHPSWERXQFHV@                                                            3DJH

 DWWHPSW                  E            EDVHG       
 DWWHQGHG         E               
                                        
 DWWHQGLQJ         EDFN                   
 DWWHQWLRQ                          
 DWWRUQH\                               
                              
                                
              EDVLV           
                          
                           
                                  
 DWWRUQH\V                    EDWHV      EHOOV 
          EDFNHG                   EHORQJHG 
           EDFNJURXQG               
                 EDFNV                  EHQHILW 
 DWWULEXWHG        EDFNXS                      EHVW 
                                  
 DXGLR                                EHWWHU 
 DXGLW           EHDU            EH\RQG 
                     EHDULQJ            
 DXGLWHG                      
 DXJXVW                               ELJ 
 DXWKRUL]DWLRQ                                          ELOO 
                 EDFNXSV          EHDUV         
 DXWKRUL]HG         EDODQFH                 ELOOLRQ 
                                    EHJDQ              
 DYDLODEOH         EDQN      EHJLQQLQJ          
                    ELOOV 
                                   
 DYHQXH                EHKDOI       
                                      
 DZDUH               EHOLHI            
                              ELW 
                 EHOLHYH    EODPH 
                          ERUQ 
                      ERWWRP 
                       ERXJKW 
                             ERXQFH 
           EDVH                  ERXQFHV 
                                  

                                9HULWH[W/HJDO6ROXWLRQV
                      ZZZYHULWH[WFRP                        
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 186 of 464


>ER[FROXPQ@                                                                  3DJH

 ER[          FDQDGD                           
 ER[HV      FDQDGLDQ        FDWHJRU\      FKHYURQ 
                                      
       FDSLWDO                             
      FDU               FDXVH          
      FDUG        FDXVHG             
                     FDXWLRQ         FKHYURQ V 
                   FHOO                
                        FHOOXODU           FKURQRORJLFDO 
 EUHDN       FDVH           FHUWDLQ       FLD 
                                   FLW\ 
                           FHUWLILFDWLRQ      FLY 
 EULHIO\             FHUWLI\       FODLP 
                           FHWHUD      FODLPLQJ 
 EURDG                FKDLQ             FODULILFDWLRQ
 EURDGZD\               FKDPSLRQ        
 EURXJKW                               FODULI\ 
 EUXVVHOV            FKDQFH             
                               FODZ 
                   FKDQJH            FOHDQ 
                                       FOHDU 
 EV               FKDQJHG             
 EXFFLQR                 FKDQJHV            
                             FKDUJH             
 EXFNHWV                  FKDUJHG          FOLHQW 
                             
 EXLOG                 FKDUW          
 EXULHG                            
 EXVLQHVV                              
           F                  FKDUWV          
                                       FOLHQWV 
 F 
                                          FORVHG 
   
                                  FKDVH        FRDFK 
 FDOFXODWRU 
                                                 
 FDOO 
                             FKHFN       FROOHFWHG 
   
                                         FROOHJH 
   
                                                          FROXPELD 
   
                       FDVK        FKHFNERRN        FROXPQ 
 FDOOHG 
                       FDWFK             FKHFNV         
 FDOOLQJ 
                       FDWHJRULHV               
 FDOOV 
                                          
   
                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                        
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 187 of 464


>FROXPQFRXUW@                                                                3DJH

            FRPSLOH         FRQVXOWLQJ         
                                                   FRUH 
 FROXPQV        FRPSOHWH         FRQW             FRUSRUDWLRQ 
                      FRQWDFW            
 FRPH           FRPSOHWHG                          
               FRQWDFWV           
            FRPSOHWHO\                        FRUUHFW 
           FRPSOLFDWHG      FRQWDLQ            
          FRPSO\                            
 FRPIRUWDEOH      FRPSXWHU         FRQWHPSW            
                                                       
 FRPLQJ      FRQFHUQ           FRQWH[W             
            FRQFHUQV         FRQWLQJHQF\         
                 FRQFOXGHV                  
 FRPPHQFHPHQW          FRQGLWLRQ         FRQWLQJHQW         
                                    
 FRPPHQW          FRQGXFWHG                         
 FRPPHQWV         FRQIHUHQFHV      FRQWLQXDWLRQ        
               FRQILGHQW        FRQWLQXH        
 FRPPLVVLRQ            FRQILUP                            
                 FRQIXVHG         FRQWLQXHG         
 FRPPXQLFDWLRQ                   FRQWUDFW          
                 FRQIXVLQJ        FRQWULEXWHG             
 FRPPXQLFDWLRQV                                   
                   FRQIXVLRQ        FRQWUROOHG       FRUUHFWO\ 
 FRPSDQLHV        FRQQHFWLRQ                FRUUHVSRQG 
 FRPSDQ\                   FRQWUROOLQJ      FRVW 
 FRPSDUHG        FRQVHTXHQWO\          FRQYHQHG           
 FRPSDULVRQ                            FRQYHUVDWLRQ          FRXQVHO 
                 FRQVLGHU            
 FRPSHQVDWHG                           FRQYHUVDWLRQV        
        FRQVLGHUHG                   
 FRPSHQVDWLRQ          FRQVLVWHG                  FRXQWU\ 
         FRQVLVWHQW               FRXSOH 
                  FRQVWDQWO\     FRQYH\              
 FRPSHWLQJ        FRQVWLWXWLRQDO        FRRSHU             
 FRPSLODWLRQ                           FRSLHG            
           FRQVXOW          FRSLHV         FRXUVH 
 FRPSLODWLRQV          FRQVXOWDQW                      FRXUW 
                      FRS\         
                                                    

                                9HULWH[W/HJDO6ROXWLRQV
                      ZZZYHULWH[WFRP                        
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 188 of 464


>FRXUWGLVEXUVHPHQW@                                                           3DJH

               GHJUHHV            
                 GHOD\        
            GDWHG         GHOHRQ             
                                 GHVFULEHG 
 FRXUWHV\                       GHOHWH            
                    GDWHV      GHOHWHG         GHVFULEHV 
 FRYHU                                GHVFULELQJ 
                                    GHPDQG           GHVFULSWLRQ 
 FRYHUHG        GD\        GHPDQGHG        GHVLUH 
                              GHQLDO            GHVWUR\ 
 FRYHUV                      GHQLHG            GHWDLO 
 FUHDWH                                              GHWDLOHG 
 FUHDWHG       GD\V        GHSHQGV            
        GHDO                           
 FUHDWLQJ                 GHSR            GHWDLOV 
                        GHSRQHQW           
 FUHGLW         GHDOLQJ           GHSRVHG            
                            GHSRVLW           GHWHUPLQDWLRQ
                   GHDOW                  
 FUHGLWV                    GHSRVLWHG        GHWHUPLQDWLRQV
 FUXWFKHU        GHELW                
                          GHSRVLWLRQ        GHWHUPLQHG 
 FXULRXV                               GHWHUPLQLQJ 
 FXUUHQWO\         GHFHPEHU                 
                     GHFLGHG                 GLIIHUHQW 
 FXW                                   
           G             GHFLVLRQ                  
                                          
 G 
                         GHFODUDWLRQ                GLJHVW 
 GDQJHU 
                                                   GLQJHU 
 GDUN 
                         GHFODUDWRU\               GLQQHU 
 GDWD 
                         GHFODUH                  GLUHFW 
 GDWH 
                                                     
   
                         GHFOLQLQJ                  GLUHFWHG 
   
                         GHHPHG            GHSRVLWV         GLUHFWLRQ 
   
                         GHIHQGDQWV                    
   
                         GHIHQVH                     
   
                         GHILFLW           GHVFULEH     GLUHFWO\ 
   
                         GHILQH             
   
                         GHJUHH               GLVEXUVHPHQW
   
                                                  
   
                                  9HULWH[W/HJDO6ROXWLRQV
                        ZZZYHULWH[WFRP                        
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 189 of 464


>GLVFORVLQJGRQ]LJHU V@                                                  3DJH

 GLVFORVLQJ               
 GLVFORVXUH         GRLQJ       
 GLVFRXUDJH              
 GLVFRYHU\               
                                       
 GLVFUHHW           GROODU            
 GLVFXVV           GRQ]LJHU       
                       
                     
 GLVFXVVHG                    
                       
                 
                       
 GLVFXVVLQJ                   
                           
 GLVFXVVLRQ                     
                      
 GLVFXVVLRQV               
                         
 GLVPLVV                     
 GLVSRVHG                 
 GLVWLQFW                    
                GRFXPHQWV           
 GLVWLQFWLRQ              
 GLVWLQJXLVK               
 GLVWULFW              
                                 
 GLYLGHG              
                         
 GRF                     
 GRFXPHQW                  GRQ]LJHU V 
                
                    
               
                         
                
                      
                      
                 
                        
                  

                              9HULWH[W/HJDO6ROXWLRQV
                    ZZZYHULWH[WFRP                      
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 190 of 464


>GUDIWH[KLELW@                                                                3DJH

 GUDIW            HFXDGRULDQV                           H[DPLQDWLRQ 
 GXH                       HQWLWOHPHQW         
            HGXFDWLRQDO                          
 GXO\         HIIHFW       HQWLW\             
 GXQQ      HIIHFWHG                   H[DPLQHG 
            HIIHFWXDOO\                 H[DPSOH 
            HIIRUW            HQWULHV      
           H            HIIRUWV                     
                                                  H[FHO 
 H 
                        HLJKW           HQWU\        
   
                        HLJKWK        HQYLURQPHQWDO      H[FKDQJH 
   
                        HLWKHU                          
   
                              HTXDOV         
   
                                                 
   
                              HTXDWH           H[FOXGLQJ 
   
                              HTXLSPHQW          
   
                                  HUUDWD           H[FOXVLYHO\ 
 HDUOLHU 
                        HOHFWURQLF     HVFURZ       H[FXVH 
   
                        HOHFWURQLFDOO\                  
 HDUO\ 
                                   HVFURZ V      H[HFXWHG 
   
                        HOOLRW       HVT      H[KLELW 
 HDUQHVW 
                                                
 HDUV 
                                        HVVHQWLDOO\        
 HFRQRPLFV 
                        HOVH V                        
 HFXDGRU 
                        HPSOR\HG         HVWLPDWH        
   
                                        
   
                                               
   
                        HPSW\                       
   
                        HQFRPSDVVHV           HVWLPDWLRQ        
   
                                         HW         
   
                        HQGHG                         
   
                        HQJDJHG          HYH                
   
                        HQJOLVK      HYHQWV             
   
                                 HYLGHQFH           
   
                        HQWHUHG                               
   
                        HQWLUH          H[DFW        
   
                        HQWLUHW\                
   
                                                     
   
                        HQWLWLHV                           
 HFXDGRULDQ 
                        HQWLWOHG         H[DFWO\       
   
                                                    

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                        
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 191 of 464


>H[KLELWIRFXVLQJ@                                                             3DJH

                   IDU         
                              
                 IGD          
                                  ILQDQFLDOO\ 
                 IHEUXDU\       ILQDQFLQJ 
                                    ILQG 
              IHH         
                         ILQGLQJ 
                                         ILQH 
 H[KLELWV         H[SHQVLYH                   ILQLVK 
 H[LVW              H[SLUHV         IHHG                 
 H[LVWHQFH        H[SODLQ          IHHO         ILQLVKHG 
                   H[SUHVV                   
 H[SHFW                 IHHOV            ILUP 
 H[SHGLWLRQ                  IHHV           
                   H[WHQVLYH                 
 H[SHQGLWXUHV           H[WHQVLYHO\                
             H[WHQW                 
                                     
                  H[WUDYDJDQW       ILJXUH           ILUPV 
 H[SHQVH                          ILJXUHV           ILUVW 
         H[WUHPHO\       ILOH           
                  I                          
                              ILOHG           
                        I 
                               ILOHV           
                        IDFW 
                                             
                          
                                  ILOLQJ           
                        IDLOHG 
 H[SHQVHG                             ILQDO           
                        IDLOXUH 
 H[SHQVHV                                      
                        IDLOXUHV 
                                         ILVKLQJ 
                        IDLU 
                                            
                          
                                        ILYH 
                          
                              ILQDOO\         
                        IDMDUGR 
                                ILQDQFH           
                          
                              ILQDQFHV          IOLJKW 
                          
                                          IOLS 
                          
                             ILQDQFLDO          IORUKDP 
                        IDPLOLDU 
                                       IORZ 
                          
                                        IORZV 
                          
                                      IRFXVLQJ 
                          
                                    

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                         
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 192 of 464


>IROGHUJRLQJ@                                                              3DJH

 IROGHU                                       
 IROGHUV          IUDQNO\                      
                                            JLYHV 
 IROLR           IUHH        IXUWKHU           
 IRONV       IURQW                JLYLQJ 
                                   
 IROORZ                        JODVVHV 
         IXOO              JR 
                                
                IXOO\                     J             
 IROORZHG         IXQFWLRQ                                
                                             J 
 IROORZLQJ       IXQG                                     
                                             JDDS 
        IXQGHG                                  
                                               
 IROORZV     IXQGHU                                    
                                             JDS 
 IRUELGGLQJ                                         
                                             JDSV 
 IRUFH                                            
                                             JHQHUDO 
 IRUHJRLQJ                                       
                                               
 IRUJRW                                             
                                               
 IRUP                                         
                                               
 IRUPDO          IXQGHUV                               
                                               
                                                
                                             JHQHUDOO\ 
 IRUPHU                                           
                                               
 IRUWK                                    
                                               
                                       JRHV 
                                             JHQWOHPHQ 
                                      
                                             JHWWLQJ 
                                                  
                                               
          IXQGLQJ                                JRLQJ 
                                             JLDUUR 
                                                  
                                               
 IRUWKFRPLQJ                                                   
                                             JLEVRQ 
                 IXQGLQJV                              
                                               
 IRXQG       IXQGUDLVLQJ                               
                                               
 IRXQGDWLRQ                                          
                                             JLYH 
            IXQGV                               
                                               
                                        
                                               
                                            
                                               
 IRXU                                   
                                               
                                     
                                               
                                            
                                               
                                          
                                             JLYHQ 
 IUDPH                                         
                                               
                                    
                                               
                                9HULWH[W/HJDO6ROXWLRQV
                      ZZZYHULWH[WFRP                        
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 193 of 464


>JRLQJLQFOXGHG@                                                             3DJH

                       KHOSHG           KRXVH 
      JXHVVLQJ                    KXJH 
        JX\V        KHOSIXO           K\SRWKHWLFDO
                   KHOSLQJ             
                                     
                    K            KHUE            K\SRWKHWLFDOO\
                             KHUEHUW              
                       K 
                                KHUHWR                        L
                       KDOI 
                                KHUUHUD 
                       KDQG                              LH 
                                  
                                                      LGHQWLILFDWLRQ
                                KH\ 
                                                           
                            KLGH 
                                                         
                                KLJKOLJKWHG 
                                                          
                                
                       KDQGLFDSSHG                                
                                 KLJKOLJKWLQJ
                       KDQGLQJ                                   
                                  
                       KDQGOLQJ                                  
                                KLUH 
                       KDQJ                                      
                                 
                       KDSSHQHG                                LGHQWLILHG 
                                      KLUHG 
                                                          
 JRRG                           KLVWRULF 
                       KDSS\                                  LGHQWLI\ 
                               
                       KDUDVVLQJ                             LGHQWLI\LQJ 
                                       KLVWRU\ 
                       KDUG                                
 JRWWHQ                                   
                                                  LGHQWLWLHV 
 JUDE                                   KPP 
                                                               LGHQWLW\ 
 JUDEELQJ                                 
                       KHDG                                
 JUDGXDWH                               KROG 
                       KHDGLQJ                                 LIV 
 JUDGXDWLQJ                               
                                                       LPPHGLDWHO\
                                           
                       KHDGSKRQHV                                
 JUD\                                   KRQHVW 
                       KHDU                                   LPSHGH 
 JUHDW                                  KRQHVWO\ 
                       KHDUG                                 LPSRUWDQW 
 JURXQGV                              
                                                                
                               
                       KHDULQJ                                 LPSUHVVLRQ 
                            KRSH 
                                                    LQDGYHUWHQWO\
                                  KRSHIXO 
                                                          
 JURXS                              KRWHO 
                                                       LQDSSURSULDWH
                                    
                                                                 
                                 KRWHOV 
                       KHOG                               LQFOXGH 
                                        KRXU 
                                                     
 JXHVV                                 
                       KHOS                              LQFOXGHG 
                               KRXUO\ 
                                                        
   
                                                         
                                9HULWH[W/HJDO6ROXWLRQV
                      ZZZYHULWH[WFRP                        
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 194 of 464


>LQFOXGLQJMRVK@                                                           3DJH

 LQFOXGLQJ                       LQWHUUXSW        LVVXH 
                 LQIRUPHG                          
 LQFRPH               LQWHUUXSWLQJ       LVVXHG 
      LQLWLDO        LQWHUYHQWLRQV           
                LQLWLDOO\                          LVVXHV 
 LQFRPLQJ                    LQWHUYLHZ          
         LQTXLULHV        LQWLPDWH          
      LQTXLU\     LQWURGXFH          
                                            M
                LQVWDQFHV         LQYHVW 
                                                                  M 
 LQFRPSOHWH      LQVWLWXWLRQ         
                                                                    
 LQFRUUHFW       LQVWUXFW          LQYHVWHG 
                                                                  MDQXDU\ 
                           
                                                                    
 LQFXUUHG                        
                                                                    
 LQGHSHQGHQW      LQVWUXFWHG      LQYHVWLQJ 
                                                                    
                 LQVWUXFWLQJ      LQYHVWPHQW 
                                                                  MHUVH\ 
 LQGH[           LQVWUXFWLRQ         
                                                                  MRE 
 LQGLFDWH                  
                                                                  MRHO 
                       
                                                                  MRQDWKDQ 
 LQGLFDWHG                    
                                                                  MRVK 
          LQVWUXFWLRQV     LQYHVWPHQWV 
                                                                    
           LQWHQG        
                                                                    
 LQGLFDWLQJ                  
                                                                    
                  LQWHQWLRQ     LQYHVWRU 
                                                                    
 LQGLUHFWO\        LQWHUHVW      
                                                                    
 LQGLYLGXDO V                
                                                                    
                         
                                                                    
 LQGLYLGXDOV              LQYHVWRUV 
                                                                    
                             
                                                                    
 LQIORZV                 
                                                                    
 LQIR                     
                                                                    
 LQIRUPDWLRQ            LQYRLFHV 
                                                                    
                    
                                                                    
      LQWHUHVWHG          
                                                                    
        LQWHUHVWV       LQYROYHG 
                                                                    
         LQWHUIHUH           
                                                                    
      LQWHUIHUHQFH         
                                                                    
      LQWHUQDO            
                                                                    
                    LQYROYHPHQW 
                                                                    
                          LVVXDQFH 
                                                                    
                               
                                                                    
                               9HULWH[W/HJDO6ROXWLRQV
                     ZZZYHULWH[WFRP                        
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 195 of 464


>MRVKODZ\HU@                                                                 3DJH

         MXGJPHQW                   
                         
                        
                           
                          
                           
                        
                       
                       
                         
                    
                        
                      
                    
                       
                         
      MXO\                  NQRZOHGJH 
      MXQH                     
                    NQRZV 
                N                       
                                             O
                       N 
                              
                       NDSODQ                             O 
                              
                                                               ODEHOHG 
                              
                       NDSODQ V                                   
                              
                       NDWLH                             ODEHOLQJ 
                              
                                                          ODFN 
                              
                       NHHS                                   
                              
                                                       ODFNV 
                              
                       NHSW                               
                              
                       NLOFXOOHQ                           ODJR 
                              
                       NLQG                               ODN 
                              
                                                   ODUJH 
                              
                                                       ODZ 
                              
                                                      
                              
                                                                
                                   
                       NQHZ                                     
                                       
                       NQRZ                                
 MS                                      
                                                   ODZ\HU 
 MXGJH                               
                                                     
                                     
                                                          
                                               
                         
                                9HULWH[W/HJDO6ROXWLRQV
                      ZZZYHULWH[WFRP                         
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 196 of 464


>ODZ\HUVPHGLD@                                                               3DJH

 ODZ\HUV          OLWLJDWLRQ     OXLV      
 OD\                                   
 OD\LQJ                                P             
 OHDYH                                    
                                               P 
                                                          
                                               PDLO 
 OHDYLQJ          OLWWOH                            PDUNLQJ 
                                                 
 OHG                                                   
                                                 
 OHIW         OOF                                PDUNV 
                                                 
                                                             
                                                 
 OHJDO        OOS                                  PDWHULDOV 
                                                 
        ORDQ                                    PDWK 
                                               PDLOV 
       ORFDWH                                   
                                                 
 OHQF]QHU         ORFDWHG                              
                                                 
              ORFDWLRQ                            PDWWHU 
                                               PDLQ 
 OHQG              ORJ                                      
                                                 
 OHWWHU            ORQJ                               
                                               PDNLQJ 
                                                   
                                                 
 OHWWLQJ                                       PDWWHUV 
                                                 
 OLIH                                               PHDO 
                                               PDQDJHG 
 OLNHOLKRRG        ORQJHU                             
                                                 
 OLPLW                                   PHDOV 
                                               PDQDJHPHQW 
 OLPLWHG                                              PHDQ 
                                                 
            ORRN                                
                                               PDQDJLQJ 
                                         
                                               PDQRV 
                                                  
                                               PDUFK 
 OLPLWV                                          
                                                 
 OLQH                                          
                                                 
                                         
                                               PDUJLQ 
         ORRNHG                                
                                               PDUN 
                                                      
                                                 
 OLQHV            ORRNLQJ                                  
                                                 
 OLVW                                       
                                                 
                                                     
                                               PDUNHG 
 OLVWHG                                                
                                                 
                   ORRNV                             
                                                 
 OLVWHQ                                                     
                                                 
 OLVWLQJV          ORW                               PHDQLQJ 
                                                 
 OLVWV                                        PHDQV 
                                                 
 OLWHUDOO\                                                  
                                                 
 OLWLJDWH          ORYH                                    PHGLD 
                                                 
                                                                      
                                                 
                                  9HULWH[W/HJDO6ROXWLRQV
                        ZZZYHULWH[WFRP                       
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 197 of 464


>PHGLDQHXPDQ@                                                            3DJH

                                  QDPHV 
 PHHW                              
                       QDUURZ 
                                            
 PHHWLQJ     PLQG       PRQWK           QDWLRQDOLWLHV 
      PLQH             QDWXUH 
     PLQHROD                  QHHG 
          PLQXWH          PRQWKO\        
                             
     PLQXWHV                
                   PRQWKV         
       PLVDSSURSULDWH                  
                                       QHHGHG 
                 PLVFHOODQHRXV         PRUJDQ           
 PHHWLQJV              PRUQLQJ           
                        PRUWJDJH          
     PLVSURQRXQFHG         PRWLRQ     QHHGV 
                                  
          PLVVLQJ         PRWLRQV          QHJDWLYH 
                                               
 PHPRULDOL]HG         PLVXVH          PRYH      QHJRWLDWH 
              PLVXVHG                  QHJRWLDWLQJ 
 PHQWLRQ         PLVXVLQJ                          
 PHQWLRQHG       PNV          PXOWLSOH         QHJRWLDWLRQ 
     PP         PXWH        
                    P\VWHU\          QHLWKHU 
 PHUHO\         PRQH\                  Q           QHXPDQ 
 PHVVHQJHU                                      
                                            Q 
 PHW                                    
                                             
                                      
                                            QDPH 
 PHWDO                                           
                                             
 PLFKDHO                                      
                                             
 PLFURSKRQHV                                      
                                             
                                              
                                             
 PLGGOH                                          
                                             
                                             
                                             
 PLGL                                              
                                             
 PLOOLRQ                                      
                                             
                                             
                                            QDPHG 
      PRQH\V                             
                                             
                                  

                               9HULWH[W/HJDO6ROXWLRQV
                     ZZZYHULWH[WFRP                       
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 198 of 464


>QHXPDQRULJLQ@                                                              3DJH

                     RND\ 
                        
                             
         QXPEHUV                     
                            
                  REMHFWLRQV           
                       
                         
                                 
          QXPHURXV                     ROG 
                 REOLJDWLRQV       RQFH 
        Q\               REVHUYDWLRQV             
           Q\X                        RQHV 
                   R            REVHUYH           RQJRLQJ 
                                         RSHQ 
                       R 
 QHYHU                             REWDLQ             RSHUDWLRQDO 
                         
                              REWDLQHG           
                       RDWK 
                                REYLRXVO\         RSHUDWLRQV 
                       REMHFW 
                                     RSLQH 
                         
                                        RSSRUWXQLW\ 
                         
 QHZ                             RFFDVLRQ            
                         
                               RFFDVLRQDOO\           RSSRVH 
                         
                                               RSSRVHG 
                         
                              RFFDVLRQV         RUGHU 
                         
                                                
                         
 QLJKW                                             
                         
 QRQ                                               
                         
 QRUWK                                  RIIHU      RUGHULQJ 
                         
 QRWDU\                             RIIHUHG           RUGHUV 
                         
                                   RUJDQL]DWLRQ
                       REMHFWHG 
                                                
                       REMHFWLQJ 
 QRWH                                     RIIKDQG             
                         
 QRWHG                            RIILFH       RUJDQL]DWLRQDO
                         
                                                      
                       REMHFWLRQ 
 QRWHV                            RIILFHV        
                         
                                                  RUJDQL]DWLRQV 
                         
 QXPEHU                              RIILFLDO          
                         
                                        RUJDQL]H 
                         
                            RK         
                         
                                                  RULJLQ 
                         
   
                         
                                9HULWH[W/HJDO6ROXWLRQV
                      ZZZYHULWH[WFRP                        
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 199 of 464


>RULJLQDOSODLQWLII V@                                                            3DJH

 RULJLQDO             SDLQVWDNLQJO\                  
 RULJLQDWHG                           SD\UROO             
                     SDSHU         SHQGLQJ           SHUVRQV 
 RULJLQV              SDUDJUDSK                          SKRQH 
 RXWFRPH                         SHRSOH        
 RXWJRLQJ                            
                                       SKRQHV 
                 SDUHQ                         SK\VLFDO 
 RXWOLQHG            SDUHQWKHWLFDO                   SK\VLFDOO\ 
 RXWVNLUWV                                      SLFN 
 RXWVWDQGLQJ          SDUN                 SLFNHG 
 RYHUDOO                                               
 RYHUKHDG          SDUW                     
 RZHG                        SLFNLQJ 
 RZQHG                              SLH 
 RZQV                          SHRSOH V           
          S                          SHUFHQW       SLHFH 
                           SDUW V                   SLWFK 
 S 
                           SDUWLFLSDWHG           SMG 
 SP 
                           SDUWLFXODU              SMG 
   
                                 SHUFHQWDJH        SMG 
   
                                          SMG 
 SR 
                                              SMG 
 SDEOR 
                           SDUWLFXODUO\           SMG 
 SDJH 
                           SDUWLFXODUV               SMG 
   
                           SDUWLHV                SODFH 
   
                                                   SODLQWLII 
   
                           SDUW\                          
   
                           SD\        SHUFHQWDJHV        SODLQWLII V 
   
                                   SHULRG              
   
                                               
 SDJHV 
                                                      
 SDLG 
                           SD\LQJ          SHULRGV            
   
                                           SHUVRQ              
   
                           SD\PHQW                      
   
                                              
   
                           SD\PHQWV         SHUVRQ V             
   
                                   SHUVRQDO            
   
                                            
   
                                               
   
                                            

                                    9HULWH[W/HJDO6ROXWLRQV
                          ZZZYHULWH[WFRP                         
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 200 of 464


>SODLQWLII VSURYLGH@                                                           3DJH

         SRVVLEO\         SUHVLGHQW        SURFHHG 
                    SUHWW\     SURFHHGLQJ 
           SRVW             
                    SUHYLRXVO\        SURFHVV 
                           
                           SURGXFH 
                                
 SODLQWLIIV                            SULQWHG          SURGXFHG 
              SRWHQWLDO                            
                SULQWHU            
                               SULQWLQJ            
 SODQ                     SULQWRXW           
 SODQQHG             SRWHQWLDOO\                        
 SOD\                                SULQWRXWV          
 SOHDVH         SUDFWLFH      SULRU        
        SUDFWLFHV                   
          SUHFLRXV                  
             SUHFLVH              SURGXFW 
                                    
              SUHFLVHO\                 
                 SUHGRPLQDQWO\              SURGXFWLRQ 
 SOXV                                          
 SRFNHW              SUHPLHU         SULRULWLHV         
 SRLQW         SUHSDUH          SULRULWL]H      SURGXFWLRQV
                     SULRULW\       
                      SULYDWH            SURIHVVLRQDO 
 SRLQWV              SUHSDUHG         SULYLOHJH           
                                         
 SRSKDP                                
 SRSSHG                                     
 SRUWLRQ                                            SURIHVVLRQDOV 
             SUHSDULQJ       SULYLOHJHG       SURPLVHG 
                                        SURSHU 
 SRVHG              SUHVHQFH          SULYLOHJHV         
 SRVLWLRQ                         SULY\           SURSHUO\ 
                     SUHVHQW                       SURWHFWHG 
 SRVLWLRQV                  SUR         SURWHFWLRQV 
                               SUREDEO\         SURWHFWLYH 
 SRVVLEOH             SUHVHQWHG               
                             SURYLGH 
                                                

                                   9HULWH[W/HJDO6ROXWLRQV
                         ZZZYHULWH[WFRP                        
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 201 of 464


>SURYLGHUHFHVV@                                                             3DJH

               SXWWLQJ                 UHDVRQV 
 SURYLGHG                            
                   TXLFN      UHFDOO 
                   T                               
                                 TXLFNO\             
                       TXDUWHU 
 SURYLGHU                                               
                        
 SURYLGHV                                TXLWH        
                       TXHVW 
 SURYLQFH                                                  
                       TXHVWLRQ 
 SV                              TXLWR             
                        
 SXEOLF                                               
                        
                            TXRWH               
                        
                                                U              
                        
 SXOO                                                    
                            U 
 SXOOHG                                                    
                            UDLVHG 
 SXOOLQJ                                                        
                            UDLVLQJ 
 SXUFKDVHV                                                      
                               UDQ 
                                                         
                                 UDQGRPO\ 
 SXUSRVH                                                         
                               
                                                          
                                 UDQJH 
                                                         
                                 UDUH 
                                                       
                             UDULW\ 
 SXUSRVHV                                                        
                              UDWH 
                                                          
                             UHDG 
 SXUVXDQW                                                        
                                 
                                                    
                                   
 SXW                                                       
                                  
                                                     
                              UHDGLQJ 
                                                    
                       TXHVWLRQHG         
                                                       
                              UHDG\ 
                                                     
                       TXHVWLRQLQJ      UHDO 
                                                      UHFHLSW 
                               UHDOO\ 
                                                     
                                          
                                                        UHFHLSWV 
                       TXHVWLRQV           
                                                        
                               
                                                        
                                UHDP 
                                                         
                                UHDVRQ 
                                                         
                                   
                                                       UHFHLYHG 
                                
                                                         
                                   
                                                      UHFHVV 
                                
                                                         
                        
                                9HULWH[W/HJDO6ROXWLRQV
                      ZZZYHULWH[WFRP                        
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 202 of 464


>UHFRJQL]HUHVSRQVLELOLW\@                                                  3DJH

 UHFRJQL]H                        UHSRUWLQJ 
                            
                            UHSRUWV 
 UHFROOHFW                      
 UHFROOHFWLRQ                         UHSUHVHQW 
                               
                                      UHSUHVHQWDWLYHV
 UHFRPPHQG        UHIHUULQJ                   
 UHFRQFLOH                        
 UHFRQYHQH             UHODWHV          UHSUHVHQWHG 
                                             
 UHFRUG           UHODWLQJ     UHSUHVHQWLQJ
                                   
                           UHODWLRQVKLS     UHSUHVHQWV 
      UHIHUV                  UHTXHVW 
                                        
          UHIOHFW          UHOHYDQW      UHTXHVWHG 
                                    
                  UHIOHFWHG       UHOLHI         
 UHFRUG V                         UHPDLQ              
 UHFRUGLQJ         UHIOHFWV    UHPHGLHV            
 UHFRUGV          UHIUHVK           UHPHPEHU         UHTXLUHPHQW
       UHJDUG                     
                            UHVHUYHG 
 UHFRYHU                        UHVROXWLRQ 
 UHFRYHUHG                                  
 UHFRYHULHV       UHJDUGOHVV            UHVRXUFHV 
                   UHJDUGV                        
 UHFRYHU\         UHJLVWHUHG        UHPLQGLQJ        UHVSHFW 
       UHJXODU           UHPRWH         
      UHJXODUO\          UHPRWHO\          UHVSHFWIXOO\ 
                 UHJXODWH         UHQWDO           UHVSHFWLYH 
 UHGXFHG          UHLPEXUVHG       UHSHDW     UHVSRQGHG 
 UHGXQGDQW                          UHSKUDVH          
 UHIHU       UHMHFW                     UHVSRQGLQJ 
           UHODWH      UHSRUW           UHVSRQVH 
 UHIHUHQFH                          UHSRUWHU        
 UHIHUHQFHG       UHODWHG            UHVSRQVHV 
 UHIHUHQFLQJ                       
 UHIHUUHG                        UHVSRQVLELOLW\
                                   

                                9HULWH[W/HJDO6ROXWLRQV
                      ZZZYHULWH[WFRP                        
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 203 of 464


>UHVSRQVLYHVD\V@                                                              3DJH

 UHVSRQVLYH                                
                    ULG                          
 UHVWDWH           ULJKW                   
                       
                          
 UHWDLQHG                        
                                      
 UHWDLQHU                             
                     
                          UL]DFN V 
                           
                               URDG 
 UHWXUQ                                       UROH 
           ULJKWV              URPHUR 
                               
        ULQJ                       URRP 
            ULQJLQJ                     
 UHWXUQLQJ         ULVLQJ              URXJKO\ 
 UHWXUQV           UL]DFN                
                              URZ 
 UHYHDO                     
 UHYLHZ                        URZV 
                                UR\FH 
                       UXOHV 
 UHYLHZHG                      UXQ 
                               
                                    
 UHYLHZLQJ                       UXQQLQJ 
 ULFR                      UXVV 
                      
                                     V
               
                                                                      V 
                     
                                                                        
                   
                                                                      VDZ 
                     
                                                                        
                  
                                                                      VD\LQJ 
                   
                                                                        
                   
                                                                        
                 
                                                                      VD\V 
                      
                                                                        
                    
                                                                        
                                  9HULWH[W/HJDO6ROXWLRQV
                        ZZZYHULWH[WFRP                         
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 204 of 464


>VD\VVRXUFHG@                                                               3DJH

               VHW         
                                   
                      VHWWLQJ          VLJQLILFDQW 
          VHHLQJ                 
                                                  VLOYHUVWHLQ 
 VFHQDULR         VHHNLQJ       VHWWOHG            
      VHHNV             VHWWOHPHQW     VLPLODU 
 VFHQDULRV        VHHQ              VLPLODUO\ 
                          VLPSOH 
                            VLQJXODU 
 VFKHGXOH               VHYHQ           VLU 
 VFKHPH                    VKDUH         
 VFRSH        VHOI                      VLW 
                              VKDUHV      VLWWLQJ 
                 VHOO           VL[ 
 VFUDWFK                            VNLOO 
                  VHOOLQJ                   VODJKW 
 VG               VHOYD       VKHHW      VOLJKWO\ 
 VH          VHQG         VKHHWV      VPDOO 
 VHDOLQJ                                 VPLWK 
 VHDUFK               VKLSSLQJ          VQDSVKRW 
                         VKRS             VROLFLWHG 
 VHDUFKHG         VHQVH       VKRUW       VRPHERG\ 
 VHFRQG                            
                            VKRUWKDQG          
 VHFUHW            VHQVLWLYH          VKRUWO\            
 VHFWLRQ         VHQW     VKRZ          
 VHH                 VRPHZKDW 
                             
                               VRRQ 
          VHQWHQFH                        VRUU\ 
                          VKRZHG          
       VHSDUDWHO\        VKRZLQJ            
       VHULRXV                            
            VHUYHG        VKRZQ       VRUW 
                            VKRZV              
          VHUYLFH          VLGH             VRUWV 
      VHUYLFHV     VLJQ       VRXUFH 
                   VLJQDWXUH         
                          VLJQHG         VRXUFHG 
                               

                                9HULWH[W/HJDO6ROXWLRQV
                      ZZZYHULWH[WFRP                        
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 205 of 464


>VRXUFHVVXUH@                                                                3DJH

 VRXUFHV         VWDUWHG       VWLFN            VXEVWDQFH 
                    VWLSXODWHG      
 VRXWKHUQ      VWDUWLQJ                             VXEVWDQWLDOO\
 VSDQLVK                   VWRRG        
           VWDWH         VWRSSHG      VXEWOH 
              VWRUDJH          VXFFHHGHG 
 VSHDN             VWRU\           VXFFHVVIXO 
                 VWUDLJKW            
 VSHDNLQJ                    VWUDWHJLHV      VXFXPELRV 
                  VWUDWHJ\         VXJJHVW 
           VWDWHG      VWUD\            VXLWH 
            VWDWHPHQW          VWUHDPOLQHIDPLO    VXOOLYDQ 
                                                
 VSHFLILF                     VWUHHW              
           VWDWHPHQWV         VWUXFWXUH           
                                   
 VSHFLILFDOO\                               
             VWXGLHV       VXPPDULHV 
                                    
                    VWXII        
 VSHFLILFV                      VXPPDU\ 
 VSHFXODWH                           
 VSHFXODWLRQ                                         
           VWDWHV                 
                 VWHQRJUDSKLF                   
 VSHHFK                                    
 VSHQG           VWHUQ                   
 VSHQW                    VXEMHFW     VXSSOLHG 
                 VWHYH      VXEPLW          VXSSOLHV 
 VSRNH      VWHYHQ                          VXSSRUW 
 VSRNHQ                 VXEPLWWHG       VXSSRUWHG 
                          VXESRHQD         VXSSRVH 
 VSUHDGVKHHW                    VXSSRVHG 
 VSUHDGVKHHWV                         VXSSRVHGO\ 
                  VXESRHQDV          
 VWDQGDUG                  VXEVFULEHG      VXUH 
                                              
 VWDQGDUGV                   VXEVHTXHQW         
 VWDUW                  VXEVHTXHQWO\            
                                   
                                                                      

                                 9HULWH[W/HJDO6ROXWLRQV
                       ZZZYHULWH[WFRP                        
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 206 of 464


>VXUHWUDLQHG@                                                              3DJH

                    
          WHOOLQJ                   
                                  
 VXUYLYHG        WHPS                     WLPHV 
 VZHDU             WHPSRUDU\                  
 VZRUQ       WHQ                       
          WHQG               
                WHQGV                   WLPLQJ 
 V\VWHP       WHUPLQDWHG              WLQ\ 
           W          WHUPV               WLWOHG 
                                      WRGD\ 
 W 
                                     
   
                                         
 WDNH 
                                     WROG 
   
                                           
   
                      WHVWLILHG              WRPRUURZ 
   
                                         
   
                              WKLQNLQJ            
   
                                               
 WDNHQ 
                      WHVWLI\          WKLUG               
   
                                      WKRXJKW          WRQ 
 WDON 
                      WHVWLI\LQJ                  WRQLJKW 
   
                      WHVWLPRQ\        WKUHH       WRS 
   
                                      
 WDONHG 
                                             
   
                      WKDQN                    
 WDONLQJ 
                                        WLFNHW        
   
                      WKDQNV           WLPH         WRSLF 
   
                                               WRSLFV 
 WD[ 
                      WKLQJ                
 WD[HV 
                                     
 WD[L 
                                       WRSOLQH 
 WG 
                      WKLQJV          WRWDO 
   
                                        
   
                                        
   
                                          
 WHDP 
                                         WRWDOLQJ 
 WHOHSKRQH 
                                                 WUDGHU 
 WHOO 
                      WKLQN                 WUDLQ 
   
                                     WUDLQHG 
   
                                 
   
                               9HULWH[W/HJDO6ROXWLRQV
                     ZZZYHULWH[WFRP                        
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 207 of 464


>WUDQVDFWLRQZLIH V@                                                          3DJH

 WUDQVDFWLRQ        WXUQ       XQGHUWRRN        YROXQWHHU 
 WUDQVDFWLRQV                      XQLWHG                 Z
                                   XQLYHUVLW\ 
                                                                     ZDLWLQJ 
 WUDQVFULSW         WXUQHG      XQUHSUHVHQWHG
                                                                     ZDLYHG 
 WUDQVFULSWLRQ                         
                                                                     ZDON 
                   WXUQRYHU          XUJH 
                                                                     ZDQW 
 WUDQVIHU           WXUQSLNH            
                                                                       
                   WY[              XVH 
                                                                       
 WUDQVIHUUHG             WZLFH           
                                                                       
                                 XVXDOO\ 
                                                                       
 WUDQVIHUV       WZR                  Y             
                     
                                               YDOXH              
 WUDQVODWH           
                                               YDULRXV         
 WUDQVODWLQJ         
                                                    ZDQWHG 
 WUDQVSRUWDWLRQ            
                                                      
                      
                                                          
 WUDYHO          
                                                                  
               
                                               YHUEDOO\        ZD\ 
 WUDYHOHG           W\SH 
                                               YHULILFDWLRQ       
             W\SLFDOO\ 
                                               YHULILHG           
 WUDYHOLQJ                    X            YHULI\       
 WUHDW 
                         X                     
 WULDO 
                         XEV            YHULI\LQJ       
   
                         XGDSW           YHULWH[W         ZH YH 
 WULHG 
                                                      
 WULS 
                         XQGHUO\LQJ       YHUVXV      ZHHN 
   
                                    YHWWLQJ            
 WURXEOHG 
                         XQGHUVWDQG        YLGHR          ZHQW 
 WUXH 
                                YLGHRJUDSKHU        
   
                                        
   
                                      
 WUXO\ 
                                                       
 WUXVW 
                                  YLHZ          
 WU\ 
                                              
 WU\LQJ 
                                                    
   
                         XQGHUVWDQGLQJ         YLRODWH           ZHVW 
   
                                YLRODWHV     ZKLVSHULQJ 
   
                                    YLRODWLRQ         ZKRHYHU V 
   
                         XQGHUVWRRG                       ZLIH 
   
                                         YLYD        ZLIH V 

                                  9HULWH[W/HJDO6ROXWLRQV
                        ZZZYHULWH[WFRP                        
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 208 of 464


>ZLOG]ROIR@                                                               3DJH

 ZLOG                     ZULWHV          \LHOG 
 ZLOOLQJ         ZRUGV           ZULWWHQ          
 ZLUH                               \RUN 
       ZRUN                   
 ZLUHV              ZURQJ              
              ZURWH        
                               
                           [                     ]
          
                                            [      ] 
 ZLULQJ           
                                                  ]ROIR 
 ZLWKGUDZ         
                                              
           
                             \
                          \DQ]D 
 ZLWKKHOG                 
                        
 ZLWKKROG                     
                              
 ZLWKKROGLQJ      ZRUNHG       \HDK 
                   
 ZLWQHVV                 
                        
          ZRUNLQJ             
              
                
                  
               
                  
                    \HDU 
         ZRUNRXW            
           ZRUNRXWV           
          ZRUNV             
       ZRUNVKHHW        \HDUV 
                      
                     
                    
 ZRPDQ           ZRUNVKRSV          
            ZRUU\              
 ZRPDQ V        ZUDSSHG          \HVWHUGD\ 
 ZRUG     ZULWH        
  

                               9HULWH[W/HJDO6ROXWLRQV
                     ZZZYHULWH[WFRP                        
        
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 209 of 464



                    )HGHUDO5XOHVRI&LYLO3URFHGXUH

                                    5XOH



         H 5HYLHZ%\WKH:LWQHVV&KDQJHV

          5HYLHZ6WDWHPHQWRI&KDQJHV2QUHTXHVWE\WKH

       GHSRQHQWRUDSDUW\EHIRUHWKHGHSRVLWLRQLV

       FRPSOHWHGWKHGHSRQHQWPXVWEHDOORZHGGD\V

       DIWHUEHLQJQRWLILHGE\WKHRIILFHUWKDWWKH

       WUDQVFULSWRUUHFRUGLQJLVDYDLODEOHLQZKLFK

         $ WRUHYLHZWKHWUDQVFULSWRUUHFRUGLQJDQG

         % LIWKHUHDUHFKDQJHVLQIRUPRUVXEVWDQFHWR

       VLJQDVWDWHPHQWOLVWLQJWKHFKDQJHVDQGWKH

       UHDVRQVIRUPDNLQJWKHP

          &KDQJHV,QGLFDWHGLQWKH2IILFHU V&HUWLILFDWH

       7KHRIILFHUPXVWQRWHLQWKHFHUWLILFDWHSUHVFULEHG

       E\5XOH I       ZKHWKHUDUHYLHZZDVUHTXHVWHG

       DQGLIVRPXVWDWWDFKDQ\FKDQJHVWKHGHSRQHQW

       PDNHVGXULQJWKHGD\SHULRG




       ',6&/$,0(57+()25(*2,1*)('(5$/352&('85(58/(6

       $5(3529,'(')25,1)250$7,21$/385326(621/<

       7+($%29(58/(6$5(&855(17$62)6(37(0%(5

       3/($6(5()(5727+($33/,&$%/()('(5$/58/(6

       2)&,9,/352&('85()258372'$7(,1)250$7,21
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 210 of 464

                  VERITEXT LEGAL SOLUTIONS
        COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

   Veritext Legal Solutions represents that the
   foregoing transcript is a true, correct and complete
   transcript of the colloquies, questions and answers
   as submitted by the court reporter. Veritext Legal
   Solutions further represents that the attached
   exhibits, if any, are true, correct and complete
   documents as submitted by the court reporter and/or
   attorneys in relation to this deposition and that
   the documents were processed in accordance with
   our litigation support and production standards.

   Veritext Legal Solutions is committed to maintaining
   the confidentiality of client and witness information,
   in accordance with the regulations promulgated under
   the Health Insurance Portability and Accountability
   Act (HIPAA), as amended with respect to protected
   health information and the Gramm-Leach-Bliley Act, as
   amended, with respect to Personally Identifiable
   Information (PII). Physical transcripts and exhibits
   are managed under strict facility and personnel access
   controls. Electronic files of documents are stored
   in encrypted form and are transmitted in an encrypted
   fashion to authenticated parties who are permitted to
   access the material. Our data is hosted in a Tier 4
   SSAE 16 certified facility.

   Veritext Legal Solutions complies with all federal and
   State regulations with respect to the provision of
   court reporting services, and maintains its neutrality
   and independence regardless of relationship or the
   financial outcome of any litigation. Veritext requires
   adherence to the foregoing professional and ethical
   standards from all of its subcontractors in their
   independent contractor agreements.

   Inquiries about Veritext Legal Solutions'
   confidentiality and security policies and practices
   should be directed to Veritext's Client Services
   Associates indicated on the cover of this document or
   at www.veritext.com.
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 211 of 464




            (;+,%,7
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 212 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 213 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 214 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 215 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 216 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 217 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 218 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 219 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 220 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 221 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 222 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 223 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 224 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 225 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 226 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 227 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 228 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 229 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 230 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 231 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 232 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 233 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 234 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 235 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 236 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 237 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 238 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 239 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 240 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 241 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 242 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 243 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 244 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 245 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 246 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 247 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 248 of 464




            (;+,%,7
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 249 of 464 1
        i582che1

1       UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK
2       ------------------------------x

3       CHEVRON CORPORATION,

4                        Plaintiff,                   New York, N.Y.

5                   v.                                11 Civ. 691(LAK)

6       STEVEN DONZIGER, et al.,

7                        Defendants.

8       ------------------------------x               Argument

9                                                     May 8, 2018
                                                      4:40 p.m.
10
        Before:
11
                                HON. LEWIS A. KAPLAN,
12
                                                      District Judge
13

14
                                      APPEARANCES
15

16
        GIBSON, DUNN & CRUTCHER, LLP
17           Attorneys for Plaintiff
        BY: RANDY M. MASTRO
18           ANDREA E. NEUMAN
             ANNE CHAMPION
19           ALEJANDRO A. HERRERA

20
        STERN & KILCULLEN, LLC
21           Attorneys for Plaintiff
        BY: HERBERT J. STERN
22

23      STEVEN R. DONZIGER
             Pro Se Defendant
24

25


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 250 of 464 2
        i582che1

1                 (Case called)

2                 THE DEPUTY CLERK:     Plaintiff, are you ready?

3                 MR. MASTRO:    Randy Mastro, from Gibson Dunn, for the

4       plaintiff.   Ready, your Honor.

5                 THE COURT:    Mr. Mastro.

6                 THE DEPUTY CLERK:     Defendant, are you ready?

7                 MR. DONZIGER:    Steven Donziger.     I'm ready.

8                 THE COURT:    Mr. Donziger.

9                 The motion for an extension that Mr. Donziger made

10      with respect to the discovery motion Chevron brought on

11      recently I have granted.

12                Mr. Mastro.

13                MR. MASTRO:    Thank you, your Honor.

14                We are here, your Honor, today on an application to

15      hold Mr. Donziger in contempt.      May I hand up some charts that

16      I may use during the presentation, your Honor?

17                Thank you, your Honor.

18                You know, your Honor, I am reminded of that famous

19      Yogi Berra saying, "It's like déjà vu all over again,"

20      Mr. Donziger not complying with court orders, Mr. Donziger

21      stonewalling on discovery.      But, your Honor, we are well past

22      the point where Mr. Donziger has to comply with this court's

23      judgment in this case rendered back in 2014.

24                Now, your Honor, there are -- the very purpose of that

25      judgment, as your Honor explained in your RICO decision, was


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 251 of 464 3
        i582che1

1       that the Lago Agrio judgment was obtained by, your Honor's

2       words, corrupt means, and the defendants, Mr. Donziger and the

3       two LAP representatives, quote, may not be allowed to benefit

4       from that in any way.

5                 Now, your Honor entered a judgment on March 4, 2014,

6       that had three fundamental elements:

7                 Paragraph 1 imposing a constructive trust on all

8       property that Donziger has received or hereafter may receive,

9       directly or indirectly, traceable to the judgment, and that

10      Donziger shall, under that paragraph 1, transfer and forthwith

11      assign to Chevron all such property that he has now or

12      hereafter may obtain.

13                THE COURT:    Look, I think I can spare you a lot of

14      talk.   I have some familiarity with this case.

15                MR. MASTRO:    Yes, you do, your Honor.

16                So I will race ahead only to say, as your Honor, I

17      think, knows, the first element of the contempt is that there

18      has been no such assignment and there has been no, consistent

19      with paragraph 3 of your Honor's judgment, execution of the

20      stock power transferring to Chevron all rights, title, and

21      interest in his Amazonia shares.

22                THE COURT:    Why did it take you so long to get here

23      about that?

24                MR. MASTRO:    Your Honor, in -- it's a fair question,

25      your Honor.    The fact of the matter is that we have been


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 252 of 464 4
        i582che1

1       pursuing multiple remedies in that regard, and I don't think

2       his contempt is any less important or actionable because we

3       coupled that contempt with a second contempt of which we only

4       became aware more recently.

5                  And your Honor in that regard, about the Amazonia

6       shares, there is no factual dispute, and Mr. Donziger has, in

7       fact, not signed over his interests in the judgment or his

8       Amazonia shares.    In fact, your Honor gave him certain relief

9       to deposit them in the registry of the court.         We have, in

10      fact, written to your Honor letters over this past three-year

11      period occasionally bringing up the issue of Mr. Donziger not

12      complying with depositing the Amazonia shares, and we now bring

13      that to the court's attention as a matter warranting contempt

14      sanctions because it is now coupled with another, in our view,

15      egregious violation of your Honor's judgment and the injunction

16      that your Honor imposed.      And that really goes, your Honor, to

17      paragraph 5 of the judgment.      Paragraph 5 relates to paragraph

18      1, but it has its own force and effect as well.

19                 Donziger and the LAP representatives, as your Honor

20      knows, were enjoined from undertaking any acts to monetize the

21      judgment, and that could include, without limitation, selling,

22      assigning, pledging, transferring, or encumbering any interest

23      therein.

24                 Now, your Honor, Mr. Donziger has, we learned

25      recently, still been engaged in the process of attempting to


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 253 of 464 5
        i582che1

1       sell interest -- pledge interests in the Ecuadorian judgment in

2       exchange for investor funding.      In essence, doing that which,

3       as Mr. Donziger put it in his opposition brief, admitting he

4       has been doing this, he calls it the fundraising at issue

5       concerns interests, his words, in the Ecuadorian judgment,

6       being pledged for investment purposes.

7                  Now, your Honor, he thinks or argues, I don't see how

8       he could not realize it is so clear and unambiguous, that

9       because that is fundraising by pledging, his word, interests in

10      the Ecuadorian judgment for investment purposes that somehow

11      absolves him from the direct prohibition your Honor entered

12      under paragraph 5.

13                 But he admits too much.     He does not deny that he did

14      this with Elliott and has been doing it with others, trying to

15      pledge interests in the judgment in exchange for investments,

16      to be able to enforce and monetize the judgment.         And your

17      Honor's provision under paragraph 5 of the judgment couldn't be

18      clearer.    He is undertaking acts, any acts to monetize by

19      pledging any interest in the judgment.        By his own words, he

20      admits to trying to pledge interests to potential investors for

21      investment purposes to, in essence, sell or pledge interests in

22      the judgment to get money to be able to enforce and monetize

23      the judgment.

24                 Now, your Honor, this seems to me such a clear

25      violation, but I have to go to what Mr. Donziger raises as his


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 254 of 464 6
        i582che1

1       excuses or defenses to the violation in the injunction, and

2       this has been made easier, your Honor, because Mr. Donziger

3       doesn't deny, nor could he, given the sworn testimony of an

4       Elliott witness and the handwritten notes and materials that

5       were provided pursuant to subpoena, but he admits he is doing

6       this with Elliott and potentially others and has been doing it

7       in recent months.     He says, well, I can't sell or pledge my

8       interest.   I guess he means his contingent fee, his 6.3 percent

9       contingency fee, the percentage he is entitled on anything

10      that's collected.     The LAPs can't pledge their interest, the

11      two LAP representatives, but the judgment, and he admits, it

12      prohibits monetization of his and Messrs. Camacho and

13      Payaguaje's interest.     But he says, you know, I -- that doesn't

14      preclude other interests from being pledged.

15                Now, your Honor, I suggest to you that that is

16      sophistry and it is not consistent in any way, shape, or form

17      with the express prohibition on him, quote, undertaking any

18      acts to monetize the judgment by selling, assigning, or

19      pledging any interests in the judgment.        It is not so limited.

20      Your language was as broad as could be and, your Honor,

21      Mr. Donziger's only bargaining chip in negotiation with

22      potential funders that he did personally, this is not some

23      other ally of the Ecuadorian litigation effort, this is him

24      personally, the enjoined party, his only bargaining chip was to

25      pledge an interest in future enforcement proceeds in the


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 255 of 464 7
        i582che1

1       judgment in exchange for current funding from an investor in

2       order to be able to enforce and monetize the Ecuadorian

3       judgment.   That's exactly what your Honor's injunction

4       prohibited.

5                 Now, he raises your Honor's April 25, 2014 order.

6       And, again, your Honor is more familiar with that order than

7       anyone in this courtroom, but if I can take just one moment to

8       say what I think the order clearly provided for and the context

9       in which it arose.

10                Mr. Donziger argued at the time -- there was an

11      attempt to get a stay pending appeal.        Mr. Donziger argued at

12      the time that the injunction could have, you know, prevented

13      him from working on the case, being paid for his work on the

14      case.   Your Honor flatly rejected that argument and said that

15      it prevented him from, quote, benefiting personally from

16      property traceable to the fraudulent judgment.

17                And your Honor went on to explain that the judgment,

18      including paragraph 5, the operative paragraph here, deprived

19      Donziger of the ability to profit in any way from the Lago

20      Agrio judgment he obtained by fraud.       Your Honor made very

21      clear, quote, the point of paragraph 5 was to prevent Donziger

22      and the two LAP representatives from avoiding the effect of the

23      constructive trust you imposed in paragraph 1 of the injunction

24      and judgment, that he was supposed to have assigned to Chevron

25      by selling, assigning, or borrowing on their interests in the


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 256 of 464 8
        i582che1

1       Lago Agrio judgment, and thus at least confusing the issue of

2       traceability.    That's what your Honor wrote at page 10, and

3       went on to say that paragraph 5 expressly prohibited him from

4       monetizing or profiting from the judgment, including the

5       selling, assigning, or pledging of any interest.

6                 In other words, Donziger may not benefit from the

7       personal use of funds obtained by selling, assigning, or

8       pledging any interest in the judgment which would necessarily

9       be traceable to the judgment.      Of course selling an interest in

10      the judgment to an investor is traceable to the judgment.           And

11      of course Mr. Donziger, then using those funds personally,

12      whether it is to advance a litigation interest or he has a 6.3

13      percent contingency fee or lining his pockets, as some of his

14      own clients back in Ecuador, your Honor will recall, charged

15      him with during the trial, that he had misused and mismanaged

16      millions of dollars in funds.      Either way, it is his personal

17      use, a selling or a pledging of an interest in the judgment

18      that he was not allowed to benefit from.

19                Now, your Honor -- your Honor went on, and I think

20      this made it crystal clear, your Honor went on to address the

21      argument that was made by the two LAP representatives in

22      seeking a stay pending appeal.      They argued specifically, and

23      your Honor recognized it, that the litigation against Chevron

24      has been funded by investors in exchange for shares of any

25      eventual recovery.     That was on page 11 of your Honor's April


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 257 of 464 9
        i582che1

1       2014 decision.    And here is where your Honor made it as crystal

2       clear as could be, in response to the LAPs' argument, when they

3       said, We will no longer be able to do that, the two LAPs, your

4       Honor said -- and that the litigation effort of the LAP group

5       as a whole and their allies would be stymied, and they wouldn't

6       be able to pursue their appeal, your Honor said, no.          Your

7       Honor said nothing in the New York judgment prevents the LAPs,

8       other than the two LAP representatives who are named in the New

9       York judgment, and their allies from continuing to raise money

10      in the same fashion.     That's on page 12.     In other words, your

11      Honor could not have made --

12                THE COURT:    So, in other words, to cut to the chase of

13      what I take to be your argument --

14                MR. MASTRO:    Yes, your Honor.

15                THE COURT:    -- and viewing the horizon as it existed

16      then, not as it exists today, when there is now also a separate

17      judgment against the other LAPs --

18                MR. MASTRO:    Precisely, your Honor.

19                THE COURT:    -- which is not at issue on this motion,

20      but is there, the essence of the point is the other 45 of the

21      Lago Agrio plaintiffs were at liberty, given the injunction I

22      entered four years ago, to go out and do whatever they wanted

23      to do to raise money, but not Mr. Donziger --

24                MR. MASTRO:    Precisely, your Honor.

25                THE COURT:    -- regardless of who he is getting the


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 258 of 464 10
        i582che1

1       money for.

2                 MR. MASTRO:    Correct, your Honor.     Your Honor made it

3       crystal clear that Mr. Donziger and the two LAPs were enjoined

4       from doing just that, but the other dozens of LAPs, their other

5       allies, they were not.     So your Honor made this crystal clear;

6       and, under those circumstances, to us, it is shocking that

7       Mr. Donziger has continued, apparently with abandon, but

8       certainly we know in the case of Elliott, to have specifically,

9       within recent months, done exactly that which the injunction

10      prohibits.

11                This is not in dispute, your Honor.        Mr. Donziger does

12      not dispute it at all.     And I note that that effort benefits

13      him personally in any event because he has a contingency fee

14      arrangement where he gets a percentage of whatever is

15      collected.

16                THE COURT:    Or so he thinks.    It is subject to the

17      trust I imposed.

18                MR. MASTRO:    Correct, your Honor.     But this is what he

19      is out there selling.     As you can see from the very notes of

20      the Elliott meeting where he is touting his 6.3 percent

21      contingency fee interest.

22                Your Honor, this is directly contrary to your Honor's

23      injunction, and I just want to say this, your Honor, before I

24      close, we don't know the full extent, the full egregiousness of

25      the contempt.    We have been stonewalled in the discovery, so we


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 259 of 464 11
        i582che1

1       want to continue to receive that discovery because I think the

2       court, in determining the contempt sanction, has a right to

3       know how extensive the contempt has been, and therefore how to

4       remedy it, but that there has been a contempt, that it is clear

5       and unambiguous, and that it is now supported by admissions

6       beyond clear and convincing evidence.       He admits it and says, I

7       have the right to do it.      Your Honor, it is a contempt.

8                 THE COURT:    Mr. Donzinger, are you rising because you

9       want to say something or are you rising because you have a

10      medical problem.

11                MR. DONZIGER:    Out of respect for you, but I would

12      like to say something.

13                THE COURT:    Well have a seat.     You will get your

14      chance.

15                MR. MASTRO:    So, your Honor, we are here today to ask

16      your Honor to hold Mr. Donziger in contempt, to compel him to

17      provide discovery of the extent of his contempt, as well as to

18      his assets in connection with the money portion of the

19      judgment.   He has stonewalled us on the discovery entirely.

20                THE COURT:    Okay.

21                MR. MASTRO:    But we ask your Honor to hold

22      Mr. Donziger in contempt, and then we will subsequently ask

23      your Honor to please impose appropriate civil contempt

24      sanctions that coerce him to comply with this court's orders.

25                And I have to say one other thing, your Honor, I asked


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 260 of 464 12
        i582che1

1       Mr. Donziger today, before he rises, please come here today,

2       bring the Amazonia shares that you don't deny you have, bring

3       the packet of materials offered to provide the folks at Elliott

4       about the opportunity for them to buy an interest in the

5       judgment.   I asked him to bring those just as a sign of good

6       faith that they could be compelled today.        We came with

7       assignment documents with us for him to assign his interest in

8       the judgment as your Honor directed several years ago.          And I

9       hope your Honor --

10                THE COURT:    I don't remember that part.

11                MR. MASTRO:    Your Honor, it is at the end of paragraph

12      1 in the judgment, that you shall transfer and forthwith assign

13      to Chevron all such property in connection with the

14      constructive trust.     It includes any interest he has received

15      or may receive directly or indirectly.        You know, that

16      obviously hasn't happened, your Honor.        But I simply suggest

17      that when Mr. Donziger rises, I hope he will explain why he has

18      or hasn't brought those documents with him, and I hope he will

19      be made to produce them if he hasn't brought them with him

20      today.

21                Thank you very much, your Honor.       Appreciate all the

22      time.

23                THE COURT:    I have a question or two for you.

24                MR. MASTRO:    Certainly, your Honor.

25                THE COURT:    I'm a little bit confused about -- I


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 261 of 464 13
        i582che1

1       understand the contempt part of the contempt application with

2       respect to paragraph 3.     I'm not entirely clear on paragraph 5

3       in this respect.    Are you asking me to proceed to adjudicate

4       the contempt application with respect to whatever exactly

5       happened with Elliott Management and to give you discovery and

6       then conceivably proceed to further contempt proceeding in

7       relation to whatever else, if anything, occurred, or are you

8       asking me for discovery first and the opportunity to make as

9       full a record as you can with respect to paragraph 5 and then

10      deal with that full record?

11                MR. MASTRO:    Your Honor, I think the contempt as to

12      Elliott has been established now by admission, and Mr. Donziger

13      has suggested, in responding, that he is engaged in a broader

14      array of activity.     I think that, therefore, your Honor is in a

15      position today to issue a contempt finding in relation to

16      Elliott based on the admitted record and conduct, but your

17      Honor then would have to determine what is the appropriate

18      remedy for the contempt.      And I think in order to be able to do

19      that, your Honor and we need to be able to present your Honor

20      with the discovery evidence of the full extent of his contempt.

21      Who else besides Elliott has he done this with?         How has he

22      been doing it?    And your Honor can fashion a remedy.

23                THE COURT:    Look, I don't understand that distinction.

24      There is an injunction, and he either violated it on this

25      occasion he didn't.     And if there are other occasions, he


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 262 of 464 14
        i582che1

1       either violated it or he didn't.       He is subject to the

2       injunction.    He is subject to the panoply of contempt remedies

3       in the event there is a violation.

4                  What is it that you can imagine asking me to do down

5       the road, assuming there is a contempt on paragraph 5, that you

6       can't explain to me now?

7                  MR. MASTRO:   Your Honor, I would say it falls into two

8       categories.

9                  One, your Honor, is that we know the approach with

10      Elliott.    We don't know what his conduct was with other

11      potential investors as to which a remedy should be fashioned

12      that may have been somewhat of a different approach.

13                 Number two, we don't know whether he succeeded during

14      this period in actually obtaining funding.        So therefore, the

15      remedy that your Honor might order -- let's say he raised 5

16      million from investors and he now has control over that amount

17      of money.    You have a right to know, we have a right to know

18      that he has now had personal use of that money by selling

19      interests in the judgment in violation of your Honor's

20      judgment, and that your Honor would then be in a position to

21      issue a contempt sanction of a very different kind, not simply

22      barring him from doing this in the future and holding him in

23      contempt, but actually other remedies about him having to

24      disgorge that money.

25                 So I think, your Honor, I have to say this, we need


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 263 of 464 15
        i582che1

1       the discovery.    I think your Honor has a right to that

2       discovery.   If your Honor were to decided to that you prefer to

3       have the benefit of that discovery first before making a

4       decision on the contempt, even though we think he has admitted

5       his contempt about Elliott, I understand and respect whatever

6       the court wants to do, but I think your Honor has a right to

7       know, in fashioning the remedy, how extensive the conduct has

8       been and what the results of the conduct have been, that you

9       can fashion an appropriate remedy to address his contempt if he

10      is he has actually succeeded at all, how he has been doing it

11      and what kind of steps you would want to take to make sure he

12      doesn't do it anymore and undoes the damage he has done by

13      having violated your Honor's order, including potentially

14      having raised money illegally during this period of time in

15      violation of your Honor's order.

16                THE COURT:    I still don't quite have your position on

17      whether you want me, assuming it is not quite as clear-cut as

18      you do and I'm not saying whether I do or not, to wait on the

19      Elliott Management issue until you have pursued discovery or

20      not.

21                (Continued on next page)

22

23

24

25


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 264 of 464 16
        I58HChe2

1                 MR. MASTRO:    Your Honor, I think that it's imperative

2       that you understand the full extent of Mr. Donzinger's contempt

3       and whether he's actually been successful in some of these

4       efforts which are such blatant violations of your Honor's

5       orders and then be able to issue appropriate contempt

6       sanctions.

7                 I simply say, your Honor, that the Elliott contempt to

8       us is already a clear violation of your Honor's orders, but we

9       believe that discovery will reveal even more egregious

10      violations and perhaps even successful fundraising, selling off

11      interest in the judgment, and the remedy under those

12      circumstances would have to be even more extensive to address

13      the contempt than the Elliott situation alone.

14                So, your Honor, we definitely want the discovery.          So

15      if your Honor believes that it would be an aid to the Court for

16      the discovery to be had before your Honor rules on the

17      contempt, we understand that and accept that, because we

18      definitely want to have that discovery and the benefit of

19      giving you a full record.

20                THE COURT:    OK.   Thank you.

21                Your turn, Mr. Donzinger.

22                MR. MASTRO:    Your Honor, Amazonia is, of course --

23                THE COURT:    Separate.   I understand that.

24                MR. MASTRO:    And that's ready for resolution.

25                THE COURT:    I understand that.


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 265 of 464 17
        I58HChe2

1                 MR. MASTRO:    Thank you.

2                 Thank you, Mr. Donzinger.      Sorry.

3                 MR. DONZINGER:    Your Honor, good afternoon.

4       Mr. Mastro could not be more wrong, and I'm going to tell you

5       why.

6                 Chevron exhibited tremendous bad faith in its initial

7       motion to hold me in contempt by citing the wrong order.          They

8       cited your originally RICO judgment rather than the

9       clarification order that you issued on my motion on April 25,

10      2014.

11                THE COURT:    Mr. Donzinger, that was not a

12      clarification order.     That was a ruling on a motion for a stay

13      pending appeal.

14                MR. DONZINGER:    Be that as it may, in that order you

15      made it explicit that my clients in Ecuador were allowed to

16      sell their shares in the judgment to finance litigation

17      expenses, that is, to sell shares to investors in anticipation

18      of some sort of future collection, and you distinguished

19      between doing that and actually selling shares that I owned

20      myself to profit personally.

21                And they have not met their burden.        They haven't

22      presented one iota of evidence.       And the Greenwald -- Lee

23      Grinberg affidavit does not make this out.        It describes me

24      going to a meeting, trying to sell shares of my clients, not my

25      own shares.    There is no evidence.     And I promise you if you


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 266 of 464 18
        I58HChe2

1       got Mr. Grimwald in here to testify, he could provide no

2       evidence, or Ms. Sullivan, that I ever have attempted or ever

3       have sold my shares.     I am allowed, if I sell the shares of my

4       clients, to get paid for my work on this case.         You yourself

5       said that in the April 25 order and I can quote that right

6       here.

7                 You said:    "Thus as long as no collections are made in

8       respect to the Lago Agrio judgment," which has never happened,

9       "the New York judgment could not prevent Donzinger from being

10      paid just as he has been paid" -- you put an amount of money in

11      there -- "over the last nine or ten years."        I'm going on your

12      guidance from April 25.

13                Further, I feel like I have been acting in full

14      compliance with the order as explained in docket 1801.          His

15      little booklet is almost all citing docket 1875.         But in 1801,

16      your Honor explicitly said we could sell shares to fund the

17      litigation.    You said it in multiple ways.

18                In terms of monetization -- let me just cite one other

19      quote.   You said on page 3 of the judgment, 1801:

20      "Significantly, the New York judgment did not restrict the

21      other LAPs, who remain free to sell, assign, or transfer their

22      interests, if any, in the Lago Agrio judgment and to seek to

23      enforce it anywhere in the world."

24                I'm selling, as an intermediary, the points or the

25      aspects of the judgment that are held by my clients.          I am not


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 267 of 464 19
        I58HChe2

1       selling my own shares, because that obviously is prohibited by

2       your Honor's RICO judgment.

3                 On page 7, you write -- you distinguish between a

4       contingency fee and being paid a retainer from selling -- from

5       generating investments to sell --

6                 THE COURT:    You're going to have to clarify,

7       Mr. Donzinger, because docket 1801 is a notice by a court

8       reporter of the filing of a transcript.        So I don't know what

9       you're referring to.

10                MR. DONZINGER:      I'm sorry.    It's 1901.   My apologies.

11                THE COURT:    OK.    Thank you.

12                MR. DONZINGER:      Anyway, on page 7 of 1901, this is

13      what you wrote:    "While any payments of a contingent fee would

14      be traceable to the Lago Agrio judgment, and thus subject to

15      the constructive trust imposed by paragraph 1, the same would

16      not be true of monthly retainer payments unless those payments

17      were traceable to the Lago Agrio judgment."

18                THE COURT:    So why wouldn't a retainer payment, the

19      funds for which were raised from an investor in exchange for an

20      interest in the judgment, be directly traceable to the

21      judgment?

22                MR. DONZINGER:      Because you made a distinction between

23      funds from collecting on the judgment, that is, as a result of

24      enforcement and then executing, and selling interest to pay

25      litigation expenses to pursue valid enforcement actions in


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 268 of 464 20
        I58HChe2

1       other jurisdictions, which you yourself said was valid and,

2       obviously, the Second Circuit said was valid and permissible.

3       This is why you wrote, if you think back to four years ago when

4       I raised this issue, you said:      At least as long as no

5       collections, that is, collections from enforcing the judgment,

6       are made in respect to the Lago Agrio judgment and funneled

7       to --

8                  THE COURT:   Suppose you settle the case for

9       $20 billion.    You think that might be a collection within the

10      meaning of what I wrote?

11                 MR. DONZINGER:   Yes.   But there's no settlement.

12      There's no collection.

13                 THE COURT:   So it doesn't have to be by execution?

14                 MR. DONZINGER:   I haven't really thought that issue

15      through.    All I'll say is there has been no collection on the

16      judgment.    There might not ever be a collection on the

17      judgment.    You have ruled in the RICO judgment that this

18      judgment can be enforced anywhere in the world except in the

19      United States by me and two other people.        That was your

20      ruling.

21                 THE COURT:   Well, that's your version.

22                 MR. DONZINGER:   Well, I believe that's your ruling.

23      And then you said the New York judgment would not permit

24      Donzinger from being paid, just as he has been paid at least

25      $958,000 and likely considerably more over the last nine or ten


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 269 of 464 21
        I58HChe2

1       years.    That is what is happening.     I'm not conceding --

2                 THE COURT:    In what affidavit by you does it explain

3       exactly what's happening?

4                 MR. DONZINGER:    I don't believe I should be obligated

5       to present evidence because they haven't met any of their

6       burden.    What evidence have they presented to show I have sold

7       a single piece of my interest?      Zero.   And it hasn't happened.

8       I'll make that representation right now.

9                 This is an attempt, with all due respect to my friends

10      at Gibson Dunn, it is an attempt to dig into my personal

11      finances, to dig in and figure out who the heck is funding this

12      case and to go subpoena them, as they've already done to

13      Ms. Sullivan, in an effort to dry up our funding.         That is why

14      I say at times, even though I know you probably disagree with

15      me, that this is a SLAAP attack.       We have a right to pursue

16      enforcement in other countries.       That can't happen without at

17      least some money to pay expenses.

18                THE COURT:    Mr. Donzinger, lower the temperature.

19      I've heard this SLAAP attack argument for years.         You know I

20      don't accept it, and if the name of the game is to catch a

21      fish, at least put the hook near the fish.

22                MR. DONZINGER:    I'm not sure I know what you mean by

23      that, but I'll say this:      Going back to 1901, you said that the

24      New York -- this is page 10 -- "The New York judgment,

25      including paragraph 5" -- this is the key paragraph on


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 270 of 464 22
        I58HChe2

1       monetization -- "in fact would deprive Donzinger of the ability

2       to profit from the Lago Agrio judgment that he obtained by

3       fraud," which, by the way, I disagree still.         "The practical

4       effect of that, however, is not to prevent him from working on

5       the case, nor to prevent him from being paid his monthly

6       retainer for his labors.      It is to prevent him from benefiting

7       personally from property traceable to the fraudulent judgment."

8                 That is collection.     It is not selling shares to pay

9       litigation expenses.

10                Page 11, 1901:    "The litigation against Chevron has

11      been funded by investors in exchange for shares of any eventual

12      recovery."   That's how it had been funded prior to the RICO

13      case.

14                And then you write:     Nothing in the New York judgment

15      prevents the LAPs, other than the two LAPs named in the

16      judgment, and their allies from continuing to raise money in

17      the same fashion.

18                And then on page 27, you describe your own judgment as

19      "carefully cabined relief."      And I will point out, when the

20      Second Circuit affirmed your Honor, they specifically cited to

21      the fact -- this is very unusual because there had never been a

22      RICO case absent damages in the United States, other than maybe

23      one other.   It was unusual relief that you granted Chevron in

24      the RICO case compared to any other RICO case.

25                The Second Circuit, I believe if you read their


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 271 of 464 23
        I58HChe2

1       decision carefully, got comfortable with it precisely because

2       your Honor tailored the relief very narrowly and made it

3       explicit that the Second Circuit's decision that this judgment

4       could be enforced by the Ecuadorians anywhere in the world

5       really prevented exactly what Mr. Mastro and Chevron are

6       seeking here, which is a complete shutdown of the ability of

7       the Ecuadorians -- and I am still their lawyer, OK.          I have a

8       right to help my clients fund their own litigation.          I have a

9       right, with my client's permission, to be paid for my work.

10      And none of this money violates the RICO judgment.         And

11      Mr. Mastro is just wrong.      And I really fear for this case,

12      which is making, by the way, tremendous progress in another

13      jurisdiction, but I fear for this case if your Honor grants

14      what Mr. Mastro is seeking.      Because at that point this case,

15      which is exactly what they want because they cannot win, in my

16      opinion, on the merits, they want to shut this down through the

17      back door by drying up financing.

18                I have been in full compliance with your Honor's

19      order.   I really urge you not to grant their motion to hold me

20      in contempt.    This is the sixth time they've tried to do that.

21      They want to wave around that Donzinger was held in contempt.

22      I've had to live with a RICO judgment on me now for many years,

23      sir.   It has not been easy.     Now they want a contempt citation.

24                This case is playing out around the world, in Canada

25      right now.   Your judgment stands on its own.        You found fraud,


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 272 of 464 24
        I58HChe2

1       OK.   The evidence is what it is.      This ultimately will be

2       reviewed by Canadian courts, and I would urge you to please let

3       this process play out without denying the ability of my clients

4       to continue to fund this action, because I can tell you, and I

5       will represent right here, that I am the lifeline for people in

6       Ecuador to raise money.     And I don't want intimidation to the

7       funders that I have had to solicit from this camp, which they

8       have done repeatedly and they did, as you know, during the RICO

9       case with Burford and Russ DeLeon and many others.         If that

10      goes down again, which is what they really want to do by

11      getting this discovery, it will be virtually impossible for the

12      indigenous peoples of Ecuador and the farmer communities of

13      Ecuador to raise money to fund this litigation.

14                It's not fair, and that's why I say it's SLAAP,

15      because it really is designed -- I have a right to advocate, no

16      matter what you think of me, and I know you don't have a very

17      high opinion of me.     I have a right to continue advocating for

18      my clients, and I have a right to sell their shares to raise

19      money for perfectly legal action in Canada that is progressing,

20      as you know, with three straight appellate court victories in

21      our favor.

22                So I don't get what's happening here.        This is an

23      attack on the First Amendment and the ability of me to be a

24      lawyer or an advocate because, as you know, I might not be a

25      lawyer because there's a Bar complaint against me based on your


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 273 of 464 25
        I58HChe2

1       findings.    So I would urge you to take this no further.

2                  You know, if -- I'll say this:      If you want

3       reassurance from me that I have not sold my interests, there

4       are ways to do that in camera without the Chevron lawyers

5       finding out and starting to subpoena all of the goodhearted

6       individuals who didn't fund me because they like Steve

7       Donzinger, but because they care about the people down there.

8       And not even you dispute those people are living in terrible

9       life conditions as a result of oil pollution.         They deserve a

10      chance, sir, to continue fighting this.

11                 And, you know, this has gone on now -- I've had to

12      live with RICO thing filed on February 1, 2011.         My life

13      changed that day, and it has never recovered.         There's only so

14      much that a lawyer should have to take from these types of

15      attacks.

16                 If it's your opinion, sir, that I can't raise money, I

17      need clarity, because right now, if you look at 1901 that I'm

18      citing, that is not clear at all.       I believe I'm in compliance

19      with 1901 right now.     I would urge you to go back and really

20      review that carefully, to think deeply about what I'm saying.

21                 You know, paragraph 5, cited by Mr. Mastro, also only

22      applies to collections; it doesn't apply to fundraising.          You

23      say in 1901 -- I was concerned with paragraph 5 when I filed

24      that motion way back that your monetization argument prevented

25      me from raising money, and you wrote that the idea that


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 274 of 464 26
        I58HChe2

1       monetization would prevent financing was so unfounded that it

2       bordered on the irresponsible by me.       How can I take away from

3       that anything other than that we are allowed to continue

4       financing?   I'm not selling my shares; I'm selling my clients'

5       shares.

6                 And by the way, the agreements for these deals are

7       between people in Ecuador who own the judgment and the

8       investors.

9                 As regards Amazonia --

10                THE COURT:    Who owns the judgment?

11                MR. DONZINGER:    What's that?

12                THE COURT:    Who owns the judgment?

13                MR. DONZINGER:    Well, the Amazon Defense Fund is the

14      beneficiary of the judgment as part of the collective interest

15      of all those affected.     So if there is a collection, the fund

16      would flow to the Amazon Defense Coalition, which is known as

17      the FDA in Ecuador, and they would be obligated to use those

18      funds consistent with the Ecuador judgment -- I mean the

19      Ecuador judgment, which would be for cleanup purposes.

20                THE COURT:    I'm not exactly sure that was an answer to

21      my question.    I don't know whether you meant it to be or not.

22                MR. DONZINGER:    Well, when you say who owns the

23      judgment, it's a class action Ecuador style, and it's owned by

24      all the people affected, with the FDA being the nonprofit

25      entity designated by the court to receive the funds.          I don't


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 275 of 464 27
        I58HChe2

1       know if that answers your question or not.

2                 THE COURT:    Well, let's see.

3                 MR. DONZINGER:    As regards the Amazonia issue, because

4       there's two separate bases they're arguing where I should be

5       held in contempt, one is this raising money issue, which I just

6       argued; the second issue, the Amazonia issue, I believe, is

7       completely baseless, and I'm going to tell you why.

8                 OK.   I have never violated your Honor's order.        OK.   I

9       am a lawyer in good standing of this state and this court as I

10      sit here today.    I am not violating court orders.       They control

11      Amazonia.    They have my shares already.

12                THE COURT:    How exactly did that happen?

13                MR. DONZINGER:    They sued Amazonia in Gibraltar, as I

14      understand it.    And the people who run Amazonia, there's a

15      board of directors, there was an initial attempt to defend, and

16      ultimately they just gave up for whatever reason, lack of

17      resources.    And they got a default judgment against Amazonia,

18      and then the entity, as I understand it, was put into

19      liquidation.

20                When I filed my opposition to the contempt motion, I

21      mentioned that I wasn't sure of the status of it because they

22      have never disclosed the status of it, and I assume Mr. Mastro

23      had three banker boxes of stuff from that case delivered to my

24      apartment by 9:00 a.m. the next morning.        So somewhere in this

25      massive amount of material, I assume, is the answer to that


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 276 of 464 28
        I58HChe2

1       question.

2                  But I don't think we should play possum here.        I think

3       you should ask the Chevron lawyers do they own my shares,

4       because I don't, as far as I know, have a document that has

5       shares on it.    However, I will be more than happy to do

6       whatever the Court instructs, because I think this is a

7       completely ridiculous issue.

8                  THE COURT:   I instructed in 2014.     We are all waiting.

9                  MR. DONZINGER:   Why didn't they pursue it for four

10      years?

11                 THE COURT:   I asked that question.     That's neither

12      here nor there.

13                 MR. DONZINGER:   Just so you know --

14                 THE COURT:   You're a lawyer who says he complies with

15      court orders.    There is a court order outstanding since 2014

16      that compels you to deliver an executed stock power.          I am told

17      it has never happened.      You have not denied that.

18                 MR. DONZINGER:   Well, that's not the end of the story,

19      sir, OK.    In 2014 -- this was the problem in 2014.       I sent them

20      a letter saying I would be more than happy to negotiate

21      something that would work for both of us.

22                 THE COURT:   I read the letter, Mr. Donzinger.

23                 MR. DONZINGER:   OK.    They never responded.

24                 THE COURT:   So what?

25                 MR. DONZINGER:   I acted in good faith.


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 277 of 464 29
        I58HChe2

1                  THE COURT:    So what?

2                  MR. DONZINGER:   So why are they here now four years

3       later?    Because we're winning in Canada?

4                  THE COURT:    They won.    They got a judgment.    You made

5       them an offer.    They blew it off.      Not the first time in legal

6       history, not the last.

7                  MR. DONZINGER:   Well, I'm representing to you today

8       that I do not believe I have violated the order.         I have looked

9       for a way to do it, because had I done that, there would have

10      been all sorts of other problems with divestment.         Had I won

11      the case on appeal, number one; number two, I ran into problems

12      with my clients because I was not allowed to transfer shares

13      absent an agreement by the board of directors in Amazonia.

14                 But I will say this:      It doesn't matter, because they

15      own it.    OK.   This is a fake issue.     And if they want me to

16      sign my shares over, which they already have because this would

17      be a public relations exercise for them, I'm happy to do it.           I

18      am not going to sit here and be held in contempt over something

19      that's completely meaningless, when I'm here today ready to do

20      that.

21                 So tell me what you want me to do.      He says he has

22      something for me to sign.      Well, why hasn't he presented that

23      to me?    Where is it?   I'm sitting here.     He sent me an email

24      this morning looking for discovery.        Why is he playing possum

25      with me?    To make me look foolish?      Just give me the document


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 278 of 464 30
        I58HChe2

1       you want me to sign.

2                  Do you have it, sir?    I mean, come on.

3                  MR. MASTRO:    I do have an assignment here, and I asked

4       you to bring the shares to court today.

5                  MR. DONZINGER:    I don't have the shares, sir.      I told

6       you that.

7                  And beyond that, excuse me, they filed a motion to

8       compel discovery.

9                  THE COURT:    We're not getting there.

10                 MR. DONZINGER:    I have a right to answer that before I

11      deal with these issues.

12                 THE COURT:    Did I just give you an extension to

13      respond?

14                 MR. DONZINGER:    I appreciate that.    Thank you.    I

15      appreciate that.

16                 THE COURT:    All right.

17                 MR. DONZINGER:    But, I mean, when starts trying to say

18      why don't I bring stuff to court, these issues are still being

19      litigated.

20                 To authorize broad-based discovery into my files

21      again -- I remind you I sat for 19 days of depositions between

22      RICO and 1782 process.      Your Honor ordered me to turn over, as

23      you know, my entire case file, entire case file at that time,

24      17 years of work.    To have to now go through that process again

25      when they haven't shown a single piece of evidence that I've


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 279 of 464 31
        I58HChe2

1       sold my own shares would be, in my mind, very inappropriate.           I

2       really would urge you, please, not to do that.

3                 If there is a narrow concern based on 1901 -- they

4       don't believe me.    They think I'm up here lying perhaps.        So

5       they're like, Oh, he's probably telling not telling the truth.

6       How do we know he hasn't sold his shares?        Well, I'm a lawyer

7       and I'm representing to you as an officer of the court right

8       now I have not sold my own shares.       And if you don't believe

9       me, if you need more than that, please fashion a narrow

10      solution for me to give you materials in camera to prove that

11      to you, and I can.     I can do that if you're willing.

12                And if you come away satisfied that that's consistent

13      with docket 1901, which explicitly allows the LAPs to sell

14      shares in the case to finance litigation expenses -- again, I'm

15      not selling my shares, I'm selling their shares.         And I have a

16      fiduciary duty to them, and they understand what's happening

17      with the money.    And, by the way, this issue of my clients

18      being concerned about this and that, that's a whole other

19      group, UDA, that's not my client.       That's a footnote in their

20      reply.

21                I am happy, would be happy -- well, not happy, but I

22      would be more than willing to work with you and to see if that

23      would satisfy your Honor before we go through this incredibly

24      cumbersome process of sitting for depositions, turning over

25      documents.   It's expensive; it's time-consuming.        And with all


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 280 of 464 32
        I58HChe2

1       due respect, you might not like this, but I'm heavily, heavily

2       focused on helping my clients in Canada do what you said was

3       appropriate, do what you authorized to do and the Second

4       Circuit authorized, which is deal with that very complex

5       litigation.

6                  The other problem is I have very little

7       infrastructure.    I'm still a sole practitioner working out of

8       my apartment.    For them to give me this incredibly burdensome

9       subpoena -- by the way, one of the things they're seeking is

10      for me to tell them every single conversation I have had since

11      the RICO judgment came down about the Ecuador case with anybody

12      in the world.    I don't know how I would start doing that.        This

13      is designed to hurt me.     It is designed to get in the way of my

14      advocacy.

15                 If there is a legitimate part, legitimate information

16      that they are seeking in discovery, this has to be severely,

17      severely narrowed.     And to me, if there's anything -- I think

18      this whole thing should be shut down.       That's what I'm asking

19      you for.    But if there's anything that might be arguably legit

20      about what they're seeking, it's something related to the

21      narrow issue of am I selling my own shares.        And if you're not

22      going to accept my representation, I can prove to you that I

23      have not sold my own shares, and that's what it should be

24      limited to.

25                 Do you have any questions or anything?


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 281 of 464 33
        I58HChe2

1                  THE COURT:    No.

2                  MR. DONZINGER:      Thank you.

3                  THE COURT:    Thank you.

4                  Mr. Mastro.

5                  MR. MASTRO:    Thank you, your Honor.

6                  Your Honor, I'll be uncharacteristically brief.        Your

7       Honor, Mr. Donzinger describes himself as a lifeline.          I think

8       your Honor knows from the submissions we've put in, he's

9       actually now in an ongoing battle with Mr. Fajardo and others

10      as to who actually represents the indigenous people in Ecuador.

11      So I respectfully suggest that that characterization doesn't

12      accurately describe the situation.

13                 Your Honor, two separate things:      The Amazonia shares

14      which your Honor ordered back in March 2014, he doesn't deny

15      that he hasn't turned it over, he doesn't deny that he --

16                 THE COURT:    He says he doesn't -- I understand him to

17      be saying he doesn't have a stock certificate.

18                 MR. MASTRO:    Right.   But that doesn't prevent him,

19      your Honor, from effectuating something that assigns his

20      interest, and your Honor ordered this back in 2014, on appeal

21      ordered him to turn it over into the registry of the court.           I

22      hear Mr. Donzinger saying two things.       I hear him saying, one,

23      and this is what he said in his brief, he said he can't do it

24      because a transfer of shares will materially prejudice my

25      clients.    He says, I can't do it.     Then he says, Oh, but I will


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 282 of 464 34
        I58HChe2

1       do it now.   He speaks out of both sides of his mouth in the

2       same conversation, but he hasn't done it.

3                 I just want to be clear to your Honor.        It is an issue

4       we've raised in the past.      In fact, there were appeals and

5       there was Supreme Court denial of cert on June 19, 2017.          We

6       wrote to your Honor immediately after the denial of cert, when

7       there could no longer be any excuse whatsoever for why -- and

8       this is docket entry 1922, your Honor -- why he hadn't turned

9       over the shares.    And of course, when we became aware of his

10      latest contempt, within months later, in soliciting investors

11      by selling off shares of the interest in the judgment, we

12      coupled the two together in this contempt application.

13                So to us there could be no doubt.       And the excuse, and

14      it isn't even an excuse, that even after we obtained the

15      judgment of this Court that he was to turn over the Amazonia

16      shares and assign that interest, that we went to Gibraltar

17      against Amazonia, not him, obtained a money judgment against

18      Amazonia and have put them into a liquidation proceeding, OK,

19      which, by the way, does not mean under English or Gibraltar law

20      that it doesn't still exist.

21                THE COURT:    Of course.

22                MR. MASTRO:    We have a right to our remedy here, just

23      like we're pursuing our remedy there.       We shouldn't even be

24      having this conversation.      He's in contempt about that and

25      should be so held.


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 283 of 464 35
        I58HChe2

1                 THE COURT:    Are you in a position to inform me as to

2       what, if any, rights Amazonia has with respect to the

3       Ecuadorian judgment?

4                 MR. MASTRO:    Your Honor, it was our understanding at

5       the time that the Ecuadorian judgment as proceeds were -- and I

6       think we made a record of this during the trial -- that as

7       proceeds from the judgment were collected, they were to go

8       through Amazonia for a distribution system that included

9       Mr. Donzinger's personal contingency fee, as well as other

10      distribution of the moneys.      That was the state of play that we

11      proved in the RICO trial.      I think that's why your Honor

12      ordered --

13                THE COURT:    Is there any reason to think that isn't

14      still the state of play?

15                MR. MASTRO:    Well, your Honor, because there's been so

16      many violations of court orders and so many attempts to change

17      the landscape, but we believe that Amazonia is still the entity

18      that was created for that purpose and exists for that purpose.

19                THE COURT:    So if that were true, for the sake of

20      discussion, what you have is a Gibraltar corporation which is

21      in liquidation, which I understand to be analogous to

22      bankruptcy if it were in the United States; there is an

23      outstanding judgment for whatever billions of dollars; the

24      judgment you obtained is against it; it is unable now to pay

25      that judgment; there is still equity owned by the equity


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 284 of 464 36
        I58HChe2

1       shareholders who were there to begin with; and it has a

2       contingent right to receive anything that ultimately is

3       collected on the judgment.      Therefore, if the judgment is

4       collected, you have a company in litigation which has nine,

5       ten, whatever number of billions of dollars in collections, a

6       $28 million, or whatever it is, judgment payable.         The company

7       is suddenly enormously solvent, and the equity is highly

8       valuable.

9                  Is that about right?

10                 MR. MASTRO:    Your Honor, absolutely correct.

11                 Now, your Honor, to us the Amazonia question is

12      crystal clear and right for decision.

13                 THE COURT:    So here's your $64 question.

14                 MR. MASTRO:    Yes, your Honor.

15                 THE COURT:    Do you have the stock power you want him

16      to sign?

17                 MR. MASTRO:    Your Honor, we do have a share transfer

18      form and assignment ready to present to Mr. Donzinger right

19      now.

20                 THE COURT:    Well, you can give it to him.     I'm not

21      going to insist that he sign it.       He is a free actor.     Your

22      motion is outstanding.      I imagine I'll rule on it soon.      And

23      you can let me know, both of you, whether it's in that regard

24      moot.

25                 MR. MASTRO:    Thank you, your Honor.


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 285 of 464 37
        I58HChe2

1                 It's two forms actually relating to the different

2       shares of stock.

3                 THE COURT:    Whatever.   I'm not getting involved in

4       that negotiation --

5                 MR. MASTRO:    Thank you, your Honor.

6                 THE COURT:    -- for whatever it is.

7                 MR. MASTRO:    Let the record reflect that I just handed

8       Mr. Donzinger the two forms that are share transfer forms

9       related to Amazonia.

10                Now, your Honor --

11                THE COURT:    I won't do anything for 24 hours.

12                MR. MASTRO:    Thank you, your Honor.

13                THE COURT:    Maybe longer.

14                MR. MASTRO:    Your Honor, as to the issues relating to

15      your April 2014 decision, I don't want to belabor them other

16      than Mr. Donzinger, reading aloud some of the same sentences

17      that I read from that opinion which prove beyond question that

18      your Honor was saying that he and the two LAP representatives,

19      as the enjoined parties, could not be involved in undertaking

20      any acts to sell, transfer, pledge any interest in the

21      judgment.

22                MR. DONZINGER:    He didn't say that.

23                MR. MASTRO:    Excuse me, please, sir.

24                MR. DONZINGER:    He didn't say that, sir.

25                THE COURT:    Mr. Donzinger, look, I nearly had to have


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 286 of 464 38
        I58HChe2

1       a criminal defendant dragged out of court this afternoon for

2       doing that, and I don't want to have to do it with you.          Quiet.

3       You had your chance.     He didn't interrupt you.

4                 MR. MASTRO:    And I just wanted to say two more things

5       very briefly, your Honor.

6                 Mr. Donzinger tries to say, in revisionist history,

7       that paragraphs 1 and 5 of the judgment could relate only to

8       collections.    Actually, the word "collection" is not used in

9       either of those two paragraphs.       It talks about moneys

10      traceable to the judgment.      You chose those words carefully,

11      your Honor.

12                And I suggest just this, your Honor:        We're not here

13      today, as Mr. Donzinger likes to put it, to hurt Mr. Donzinger.

14      He already hurt himself by his own actions.        We're here to

15      enforce a judgment, a judgment in which he is in contempt of,

16      and that's the only reason we are here, your Honor.          We want to

17      know the truth about the full extent of his contempt, and then

18      we ask your Honor to impose appropriate contempt sanctions.

19                Thank you, your Honor.

20                THE COURT:    All right.    Thank you.

21                I'm going to take this under advisement.

22                MR. DONZINGER:    Can I respond, please, just briefly?

23                THE COURT:    Very briefly.

24                MR. DONZINGER:    The word "collection," sir, he's

25      right, it's not used in the order he cites, but it is used


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 287 of 464 39
        I58HChe2

1       extensively in docket 1901.      So he's citing the wrong docket,

2       wrong document.    I would urge you, please, to focus on what I

3       focused on, which is your Honor's order from April 25, 2014,

4       which is the latest version of whether shares can be sold.

5                  And your order -- why are you looking at me like that?

6       Your order doesn't prohibit me from selling my client's shares.

7                  THE COURT:    OK, Mr. Donzinger.    I have your position.

8       Thank you.

9                  Now, there is one other pending motion, at least, that

10      I want to address briefly.      There is the motion that Chevron

11      made on May 4 to compel responses to the post-judgment

12      discovery request.      I've just extended Mr. Donzinger's time to

13      respond.    If Chevron wishes to reply, it can do so by Monday.

14      I'll see you all back here Tuesday afternoon at 4:30 to deal

15      with that.

16                 OK.   Thank you.

17                 MR. MASTRO:   Thank you, your Honor.

18                 (Adjourned)

19

20

21

22

23

24

25


                          SOUTHERN DISTRICT REPORTERS, P.C.
                                    (212) 805-0300
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 288 of 464




            (;+,%,7
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 289 of 464


                                                                  Page 2368
SOUTHERN DISTRICT OF NEW YORK
------------------------------x

CHEVRON CORPORATION,

                  Plaintiff,

             v.                                  11 Cv. 0691 (LAK)

STEVEN R. DONZIGER, et al.,

                  Defendants.

------------------------------x
                                                 November 18, 2013
                                                 9:35 a.m.

Before:

                          HON. LEWIS A. KAPLAN
                                             District Judge

                                APPEARANCES

GIBSON, DUNN & CRUTCHER LLP
     Attorneys for Plaintiff
BY: RANDY M. MASTRO
     ANDREA E. NEUMAN
     REED M. BRODSKY
     JEFFERSON E. BELL
     ANNE CHAMPION

FRIEDMAN RUBIN
     Attorneys for Donziger Defendants
BY: RICHARD H. FRIEDMAN
     DEE TAYLOR

LITTLEPAGE BOOTH
     Attorneys for Donziger Defendants
BY: ZOE LITTLEPAGE
     RAINEY BOOTH

GOMEZ LLC
     Attorneys for Defendants Hugo Camacho, Javier Piaguaje
BY: JULIO C. GOMEZ
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 290 of 464


                                                                       Page 2369
 1              (Trial resumed)

 2              THE COURT:     Good morning.

 3              What is next?      Do you have a witness?

 4              MR. GOMEZ:     Yes.   Good morning, your Honor.

 5              THE COURT:     Good morning.

 6              MR. GOMEZ:     Defendants call defendant Javier Piaguaje

 7   Payaguaje.

 8    JAVIER PIAGUAJE PAYAGUAJE,

 9         called as a witness by the defendants,

10         having been duly sworn, through Spanish

11         interpreter, testified as follows:

12              THE DEPUTY CLERK:       State your name for the record.

13              THE WITNESS:      Javier Piaguaje.

14   DIRECT EXAMINATION

15   BY MR. GOMEZ:

16   Q.   Good morning, Mr. Piaguaje.

17   A.   Good morning.

18              MR. GOMEZ:     Your Honor, may I approach?

19              THE COURT:     Yes.

20              MR. GOMEZ:     Your Honor, I have handed the witness

21   Defendants' Exhibit 1800 and a copy of the exhibits that are

22   referenced therein.

23              THE COURT:     Let's separate them.       Defendants' Exhibit

24   1800 will be the statement.

25              MR. GOMEZ:     Yes, your Honor.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 291 of 464


                                                                       Page 2370
 1   Q.   Mr. Piaguaje, would you please take a look at Defendants'

 2   Exhibit 1800 that is before you, sir?           The first eight pages

 3   are in Spanish, followed by an English translation and a

 4   certificate of translation.

 5               Sir, do you recognize this document?

 6   A.   Yes.

 7   Q.   What is this document, sir?

 8   A.   This document is my testimony.

 9   Q.   Sir, would you please turn to page 8 of the document?

10               Do you see a signature there, sir?

11   A.   Yes.

12   Q.   Is that your signature?

13   A.   Yes, sir.

14   Q.   Did you review this document before you signed it, sir?

15   A.   Yes.

16   Q.   When you reviewed it and signed it, were all of the

17   statements therein true and accurate to the best of your

18   knowledge?

19   A.   Yes, sir.

20   Q.   And as of now, do all of those statements remain true and

21   accurate?

22   A.   Yes.

23               MR. GOMEZ:    Your Honor, at this time, I would like to

24   move in Defendants' Exhibit 1800.

25               Paragraph 13 references five exhibits:           Defendants'
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 292 of 464


                                                                       Page 2371
 1   Exhibit 227, 229, 231, 234 and 236.          I would ask that all of

 2   those also be moved in at this time.

 3              THE COURT:     Well, 1800 is received on the same basis

 4   as other statements, that is, subject to objections that will

 5   be, I take it, filed if they haven't been already.

 6              Right, Mr. Brodsky?

 7              MR. BRODSKY:     I believe they have been filed by us,

 8   but if they haven't yet yesterday, they will be this morning,

 9   unless your Honor wants to hear from us on the objections

10   specifically on that basis.

11              (Plaintiff's Exhibit 1800 received in evidence)

12              THE COURT:     Not now.    The exhibits that were handed

13   up, what about that Mr. Brodsky?

14              MR. BRODSKY:     These are a select portion of the

15   asamblea minutes that the defendants produced in selective

16   fashion weeks ago, prior to the start of the trial, having

17   denied Chevron's repeated requests and subpoenas for the

18   production of documents falling squarely, these falling

19   squarely within those subpoenas.         Your Honor has that motion

20   before you with respect to redactions that have been made in

21   some of the asamblea minutes.         So our objections are as follows

22   in sum.

23              First, it appears that they are using these asamblea

24   minutes as a sword and a shield.         They are shielding what they

25   don't want to be disclose, and they are selectively producing
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 293 of 464


                                                                       Page 2372
 1   the minutes that they believe help their case.             And your Honor

 2   has a sanctions opinion that lays out a lot of the arguments

 3   that they make which are frivolous.

 4              Second, many of the items in here are hearsay within

 5   hearsay, statements made by certain people about actions that

 6   are being taken or taken.        So there may be some problems with

 7   respect to them on that basis as well.

 8              Finally, your Honor, we have our motion before you

 9   seeking to view some of the minutes that have been redacted.

10   Some of them may complete these minutes.           It's hard to tell

11   from just receiving a subset.

12              THE COURT:     You want to be heard, Mr. Gomez?

13              MR. GOMEZ:     Yes, your Honor.

14              To begin with, none of the minutes that are attached

15   to Mr. Piaguaje's statement contain redacted materials.

16              In addition, as we have stated before, defendants, Mr.

17   Piaguaje and Mr. Camacho, do not control the asamblea.              They

18   don't have control over these documents.           We have requested all

19   of the minutes of the asamblea to be produced here.              We have

20   not provided anyone with instructions to select which minutes

21   to be provided to us or not.         And we have produced all of the

22   minutes we have received, including those that contain

23   privileged material, which currently has been filed with the

24   Court for in camera review on the privilege redactions.

25              In terms of hearsay, I would say that these documents
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 294 of 464


                                                                       Page 2373
 1   are not being submitted for the truth of the statements that

 2   they contain by various persons.         They are being submitted for

 3   the sole purpose of demonstrating that certain matters were

 4   discussed at the meetings that Mr. Piaguaje was in attendance

 5   in and certain decisions were taken.

 6              Now, whether action in conformance with those

 7   decisions was actually undertaken is a different question.                  Mr.

 8   Piaguaje was present during the meetings, the five minutes that

 9   are attached to his statement.         He participated in those

10   discussions.     And he voted on the decisions that took place at

11   those meetings.      That's the limited purpose for their use, and

12   we would ask that they be admitted in evidence.

13              THE COURT:     I am not going to rule now.        I would note

14   at least this.     That to the extent they are offered for the

15   purpose of demonstrating that certain matters were discussed at

16   the meetings, they are offered for the truth of the statements

17   contained therein, and they are therefore hearsay, but I will

18   consider that further in the fullness of time.             Decision is

19   reserved on the exhibits.

20              I note, I think, please correct me if I am wrong, that

21   the January 15 minutes are not among those you're offering.

22              MR. GOMEZ:     That is correct.      Not with this witness.

23              THE COURT:     All right.    Let's proceed.

24              MR. GOMEZ:     Mr. Brodsky, I assume I don't need to

25   establish through each one that he was present for these five,
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 295 of 464


                                                                       Page 2374
 1   and I can hand over the witness.

 2               THE COURT:    I'm sorry?

 3               MR. GOMEZ:    I don't think there is a dispute that Mr.

 4   Piaguaje was present during the five meetings that are

 5   referenced in the statement.         I can either do a small direct

 6   and confirm that or he can stipulate that particular point and

 7   I can hand over the witness.

 8               THE COURT:    Mr. Brodsky.

 9               MR. BRODSKY:    We have never received these minutes

10   until recently before trial.         There was a deposition of Mr.

11   Piaguaje made this year.         He was never questioned about any

12   minutes because we didn't have any.          I have no idea whether or

13   not Mr. Piaguaje was present simply because the document says

14   it's so.    So I think if Mr. Gomez wants to establish that Mr.

15   Piaguaje was present, he should do so.

16               THE COURT:    Go ahead, Mr. Gomez.

17   BY MR. GOMEZ:

18   Q.   Mr. Piaguaje, you have before you Defendants' Exhibit 227.

19   Would you please locate that exhibit?

20               MR. GOMEZ:    Your Honor, may I approach so I can help

21   the witness separate everything out?

22               THE COURT:    Yes.

23   A.   Which one?

24   Q.   227.

25               Mr. Piaguaje, I would like to direct your attention to
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 296 of 464


                                                                       Page 2375
 1   Defendants' Exhibit marked DX 0227.          Do you have that in front

 2   of you?     The number appears in the lower right-hand corner.

 3   The Spanish version of that appears on page 6 of 9.              Do you

 4   have that before you, sir?

 5   A.   Yes.

 6   Q.   Sir, would you please take a moment to look at that

 7   document and tell me if you recognize it?

 8               Mr. Piaguaje, do you recognize the document, sir?

 9   A.   Yes.

10   Q.   What is this document, sir?

11   A.   This document is the minutes of the assembly in which we

12   reached a resolution.

13   Q.   At the top paragraph of this document, there is a reference

14   to March 10, 2012.       Were you present at this meeting on March

15   10, 2012, sir?

16   A.   Yes.

17   Q.   Why were you there?

18   A.   I was here because I am the president of the nationality so

19   I had to represent them here.

20   Q.   Sir, does this document accurately reflect the statements

21   that were made and the decisions that were taken at this

22   meeting?

23   A.   Yes.

24               MR. GOMEZ:    I would move in Exhibit 227.

25               THE COURT:    The decision is reserved.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 297 of 464


                                                                       Page 2376
 1   Q.   Mr. Piaguaje, I would like to direct your attention to

 2   exhibit marked 0229 that is before you.           The Spanish language

 3   of this exhibit appears on the last page.

 4               Sir, I would ask you to look at this document and tell

 5   me if you recognize it?

 6               Mr. Piaguaje, do you recognize this document,

 7   Defendants' Exhibit 229?

 8   A.   Yes.

 9   Q.   What is this document, sir?

10   A.   This is also minutes in which we make decisions in the

11   meeting.

12   Q.   This document makes reference to the date April 15, 2011.

13   Were you present for this meeting, sir?

14   A.   Yes.

15   Q.   Does this document accurately reflect the discussions and

16   the decisions made during that meeting?

17   A.   Yes, sir.

18               MR. GOMEZ:    I would ask to move in Defendants' Exhibit

19   229.

20               THE COURT:    Decision is reserved.

21   Q.   Mr. Piaguaje, I would now like to direct your attention to

22   Defendants' Exhibit 231.        The Spanish language of this exhibit

23   appears on page 5 of 7.

24               Would you please take a moment to look at that

25   document and tell me if you can recognize it?
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 298 of 464


                                                                       Page 2377
 1               Do you recognize Defendants' Exhibit 231, sir?

 2   A.   I'm still reading it.

 3   Q.   Do you recognize Defendants' Exhibit 231, sir?

 4   A.   Yes.

 5   Q.   What is it?

 6   A.   It is also the minutes from the assembly.

 7   Q.   This document makes reference to the dates of February 17

 8   and 18 of 2011.      Were you present for this meeting, sir?

 9   A.   Yes.

10   Q.   Does this document accurately reflect what was stated and

11   decided at that meeting?

12   A.   Yes.

13               MR. GOMEZ:    I would ask to move in Defendants' Exhibit

14   231.

15               THE COURT:    Decision is reserved.

16   Q.   Mr. Piaguaje, I would like to direct your attention to

17   Defendants' Exhibit 234 in front of you.           The Spanish language

18   version appears on page 4 of 5 of this exhibit.

19               Would you kindly take a moment to look at that

20   document and tell me if you recognize what it is, sir?

21               Mr. Piaguaje, do you recognize Defendants' Exhibit

22   234?

23   A.   Yes.

24   Q.   What is it, sir?

25   A.   This is regarding a meeting.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 299 of 464


                                                                       Page 2378
 1   Q.   A meeting of what, sir?

 2   A.   This document is regarding this meeting in which we decide

 3   the working points.

 4   Q.   When you say "we," who are you referring to?

 5   A.   What was that again?

 6   Q.   When you say "we," who are you referring to?

 7   A.   Well, us, for example, the assembly.

 8   Q.   This document makes reference to the date March 21, 2011.

 9   Were you present on that day for this meeting?

10   A.   Yes.

11   Q.   Do these minutes accurately reflect what was stated and

12   what was decided during that meeting, sir?

13   A.   Yes, sir.

14               MR. GOMEZ:    I would move into evidence Defendants'

15   Exhibit 234.

16               THE COURT:    Decision is reserved.

17   Q.   Mr. Piaguaje, I would like to now direct your attention to

18   the last exhibit in front of you, Defendants' Exhibit 236.                  The

19   Spanish language of which appears on page 4 of 5 of this

20   exhibit.

21               Would you please take a moment to look at that

22   document and tell me if you can recognize it?

23               Mr. Piaguaje, do you recognize Defendants' Exhibit

24   236?

25   A.   Yes.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 300 of 464


                                                                       Page 2379
 1   Q.   This document makes reference to a meeting of June 27,

 2   2011.   Were you present at this meeting on that date?

 3   A.   Yes.

 4   Q.   Does this document accurately reflect what was stated and

 5   what was decided during that meeting, sir?

 6   A.   Yes.

 7               MR. GOMEZ:    Your Honor, I would ask to move into

 8   evidence Defendants' Exhibit 236.

 9               THE COURT:    Decision is reserved.

10   Q.   Mr. Piaguaje, whose responsibility was it to prepare all of

11   these minutes for the asamblea?

12   A.   The secretary and the coordinators.

13   Q.   To your knowledge, were minutes always prepared of all the

14   meetings in which you were in attendance?

15               THE COURT:    It might be more helpful if you rephrase

16   that question because an answer "yes" would mean conceivably,

17   as far as he knows, that's true, or it might be an

18   all-encompassing declaration, and it might be significant as to

19   which it is.

20   Q.   Mr. Piaguaje, were minutes prepared of all the meetings in

21   which you were in attendance?

22   A.   Yes.   After the meeting was over, everything that was

23   resolved at the meeting was written down, and then it was read

24   so we could all hear it.

25   Q.   Was it the regular practice of the asamblea to prepare
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 301 of 464


                                                                       Page 2380
 1   these minutes?

 2   A.   Yes, so we could then remember it, have a record.

 3   Q.   Was it the practice of the asamblea to file and save these

 4   documents, these minutes?

 5   A.   Yes.   The secretary.

 6               MR. GOMEZ:    Your Honor, I pass the witness.

 7               THE COURT:    Thank you.

 8               Mr. Brodsky.

 9               MR. BRODSKY:    Just a moment so I can set up.

10   CROSS-EXAMINATION

11   BY MR. BRODSKY:

12   Q.   Good morning, Mr. Piaguaje.

13   A.   Good morning.

14   Q.   You know Pablo Fajardo Mendoza?

15   A.   Yes.

16   Q.   He is an attorney, correct?

17   A.   He is an attorney.

18   Q.   He is your attorney in the case of Maria Aguinda v. Chevron

19   Corporation in the Lago Agrio courthouse?

20   A.   Yes.

21   Q.   And there are 47 plaintiffs, including you, in the case of

22   Maria Aguinda v. Chevron?

23   A.   Yes.

24   Q.   In 2006, sir, you and the other plaintiffs authorized

25   attorney Pablo Fajardo Mendoza to represent you and the other
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 302 of 464


                                                                       Page 2381
 1   plaintiffs as the common attorney, or procurador comun, in the

 2   case of Maria Aguinda v. Chevron Corporation?

 3   A.   In 2006, I don't recall.

 4               MR. BRODSKY:     May I approach, your Honor?

 5               THE COURT:    All right.

 6   Q.   Mr. Piaguaje, I am going to show you two documents,

 7   Plaintiff's Exhibit 323 in evidence and Plaintiff's Exhibit

 8   323B in evidence.       If you wouldn't mind, I am going to direct

 9   your attention to a particular portion of the document.

10               With respect to 323B, you see the second document I

11   handed you, the larger of the two?

12               Do you have that in front of you, sir?

13               MR. BRODSKY:     May I approach to help him identify the

14   document?

15               THE COURT:    Yes.

16   Q.   If you would take a look at the second page, Mr. Piaguaje,

17   of that very document I just handed you, do you recognize on

18   that document your signature on the seventh column down?

19               THE COURT:    I think you meant row.

20               MR. BRODSKY:     Row.   Thank you.

21   A.   Yes.

22   Q.   This is something you signed authorizing Pablo Fajardo to

23   represent you in the Lago Agrio Chevron case, correct?

24   A.   Yes.

25   Q.   Then, sir, since that time, 2006 -- you can put the
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 303 of 464


                                                                       Page 2382
 1   document down, Mr. Piaguaje.         Since that time, 2006, Pablo

 2   Fajardo has been one of the lawyers representing you in the

 3   Lago Agrio Chevron case?

 4   A.   Yes.

 5   Q.   Then in 2006, you also signed a document -- withdrawn.

 6               In 2006, sir, you gave Mr. Fajardo the authority to

 7   file motions and make presentations on behalf of the Lago Agrio

 8   plaintiffs, correct?

 9               MR. GOMEZ:    Objection to form.

10               THE COURT:    Overruled.

11   A.   Yes.

12   Q.   In 2006, you also gave Mr. Fajardo the authority to waive

13   all the judicial inspections, right?

14   A.   I don't recall.

15   Q.   You remember the judicial inspections, correct?

16   A.   Yes.

17   Q.   And you remember Pablo Fajardo telling you that he didn't

18   want judicial inspections conducted anymore?

19   A.   No.

20   Q.   Mr. Fajardo, did he tell you about any threats being made

21   to the presiding judge of the Lago Agrio Chevron case in

22   2010 -- withdrawn.

23               Did he tell you in 2006, did Mr. Fajardo tell you

24   about any threats being made to the presiding judge in the Lago

25   Agrio Chevron case?
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 304 of 464


                                                                       Page 2383
 1   A.   No.

 2   Q.   In November 2010, you and the other Lago Agrio plaintiffs

 3   in the Aguinda v. Chevron case approved of each and every

 4   action that Mr. Fajardo had undertaken in the case, right?

 5              MR. GOMEZ:     Objection.    Form.

 6              THE COURT:     Overruled.

 7   A.   What was that again?

 8   Q.   In November 2010, Mr. Piaguaje, you and the other Lago

 9   Agrio plaintiffs in the Maria Aguinda v. Chevron case approved

10   of each and every action that Mr. Fajardo had undertaken in the

11   case, right?

12   A.   I don't understand the question exactly.

13   Q.   Would you mind moving the microphone a little bit closer to

14   you, Mr. Piaguaje, and speaking into the microphone, if you

15   don't mind?

16              Sir, in November 2010, you signed a document in

17   connection with Pablo Fajardo's representation of you, correct?

18   A.   I don't recall.

19   Q.   How many documents, sir, have you signed in connection with

20   Mr. Fajardo's representation of you?

21   A.   I have signed documents, but I don't recall how many

22   documents I have signed.

23   Q.   Mr. Fajardo has asked you to sign some documents over the

24   years?

25   A.   We have signed documents when we have granted him power of
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 305 of 464


                                                                       Page 2384
 1   attorney.

 2   Q.   Do you remember granting him this power of attorney in

 3   2010?

 4   A.   Well, for example, I want to understand exactly the

 5   question.    I want to understand exactly what power of attorney

 6   we had granted because I want to understand the question

 7   exactly.

 8   Q.   Sir, you just said, we have signed documents when we have

 9   granted him, Pablo Fajardo, power of attorney.             What did you

10   mean by power of attorney?

11   A.   So that he can get -- well, so that he can defend part of

12   us, the plaintiffs, what we are asking for regarding the

13   contamination.

14              MR. BRODSKY:     May I approach, your Honor?

15              THE COURT:     Yes.

16   Q.   Mr. Piaguaje, let me show you Plaintiff's Exhibit 390 in

17   evidence.

18              MR. BRODSKY:     For the record, it's entitled, "Special

19   Power of Attorney and Agency for Judicial Matters.              Executed by

20   Armando Wilfrido Piaguaje Payaguaje, et al., in favor of

21   attorney Pablo Estenio Fajardo Mendoza."

22              It's 49 pages.     The first 24 pages in English and

23   pages 26 through 49 in Spanish.

24   Q.   Mr. Piaguaje, let me direct your attention to a particular

25   page.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 306 of 464


                                                                       Page 2385
 1               Would you turn to page 34 of 49 at the bottom of the

 2   page?   Or you could look up at the screen.

 3               If we look at this section right here that's

 4   highlighted, Mr. Piaguaje, is that your signature on the

 5   document?

 6   A.   Yes, sir.

 7   Q.   Let me ask you to turn to certain pages.

 8               Do you remember signing this document, Mr. Piaguaje?

 9   A.   Yes, but I don't recall the year.          I mean, I did sign it,

10   but I don't recall the year.         I don't have the documents with

11   me, but I don't recall the year, but this is my signature.

12   Q.   I understand Mr. Piaguaje.        Mr. Piaguaje, before you signed

13   it, you read the document, right?

14   A.   Yes.   But no -- of course, it was explained to me a little.

15   Q.   Mr. Piaguaje, you read your witness statement before you

16   signed that, correct, in connection with this case?

17               MR. GOMEZ:    Objection.    Asked and answered.

18               THE COURT:    Overruled.

19   A.   Regarding my testimony from today?

20   Q.   Yes, sir.    This morning, when Mr. Gomez showed you Defense

21   Exhibit 1600, your witness statement -- 1800, you read that

22   document before you signed it?

23   A.   Yes.

24   Q.   And looking at this document 390 --

25               MR. BRODSKY:    Your Honor, just for the record, we will
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 307 of 464


                                                                       Page 2386
 1   move into evidence 323 and this document 390.

 2               THE COURT:    Aren't they in?

 3               MR. BRODSKY:    I thought they were in, but I received a

 4   note from my colleagues to move them in.

 5               THE COURT:    Are you including 323B or not?

 6               MR. BRODSKY:    And 323B as well.

 7               THE COURT:    Any objection?

 8               MR. GOMEZ:    No objection.

 9               MR. FRIEDMAN:    No.

10               THE COURT:    They are received.

11               (Defendant's Exhibits 323, 323B and 390 received in

12   evidence)

13   Q.   Let me ask you, Mr. Piaguaje, on page 29 of the document in

14   Spanish -- we can put it up on the screen for you in Spanish on

15   the left-hand side, page 4.        So on one side 4 and the other

16   side page 49.

17               Directing your attention to where it says, Second,

18   special power of attorney, do you see that?

19   A.   Yes.

20   Q.   This is where you're giving Mr. Fajardo the power of

21   attorney for judicial matters, correct?

22   A.   Yes.

23               MR. BRODSKY:    Where it says "the principals," right

24   over here, can we highlight that?          Down a little bit below.

25   Q.   Do you see where it says, "The principals," Mr. Fajardo may
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 308 of 464


                                                                       Page 2387
 1   on behalf of the principals appear before judges or courts of

 2   justice, arbitration or mediation in Ecuador, in the United

 3   States of America, or any other country to defend the interests

 4   of the principals?

 5   A.   Yes.

 6   Q.   That's where you were giving Mr. Fajardo the power to

 7   represent you and the other Lago Agrio plaintiffs in the Lago

 8   Agrio Chevron case, right, Mr. Piaguaje?

 9               MR. GOMEZ:    Objection.

10               THE COURT:    Sustained.

11   Q.   Mr. Piaguaje, you authorized with this power of attorney

12   Mr. Fajardo to appear before courts throughout the world,

13   correct?

14   A.   Yes.

15   Q.   And Mr. Fajardo on your behalf, and on behalf of the other

16   Lago Agrio plaintiffs, could seek to get the judgment

17   recognized around the world, right?

18   A.   Yes.

19   Q.   You haven't revoked Mr. Fajardo's power of attorney to seek

20   recognition of the judgment in the Lago Agrio Chevron case,

21   right?

22   A.   What was that?

23   Q.   Mr. Fajardo still has the power to represent you and the

24   other Lago Agrio plaintiffs around the world to get the Lago

25   Agrio Chevron judgment recognized?
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 309 of 464


                                                                       Page 2388
 1               MR. GOMEZ:    Objection.    Form.

 2               THE COURT:    Overruled.

 3   A.   Yes.

 4   Q.   Sir, let me direct your --

 5               THE COURT:    Just a second.     It's not just a matter of

 6   what the documents says.        It's a matter of whether this

 7   gentleman has ratified what is going on.

 8   Q.   Mr. Piaguaje, let me ask you to look at the bottom of this

 9   document, the last sentence.

10               MR. BRODSKY:    Can we highlight from "the" through the

11   bottom?

12   Q.   Would you read that silently to yourself, Mr. Piaguaje,

13   that last sentence?

14   A.   OK.    I have read it.

15   Q.   Mr. Piaguaje, in this document that you signed, you

16   approved of each and every one of the actions undertaken by

17   attorney Pablo Fajardo Mendoza in the Lago Agrio Chevron case,

18   right?

19               MR. GOMEZ:    Objection.

20   A.   Yes.

21               THE COURT:    Overruled.    The same point I made a minute

22   ago.

23   Q.   You approved of each and every one of the actions

24   undertaken by Mr. Fajardo in all the courts in which he

25   represented you, correct?
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 310 of 464


                                                                       Page 2389
 1   A.   Yes.

 2   Q.   And if we go to the next page?

 3               MR. BRODSKY:     And if we can highlight where it begins

 4   "all financial" through the end of the sentence?

 5               You see that on the top?       It says "all financial

 6   administrative acts."

 7   Q.   Mr. Piaguaje, you approved of all the financial and

 8   administrative acts which Mr. Fajardo carried out for your

 9   defense in the Lago Agrio Chevron case?

10   A.   Yes.

11               (Continued on next page)

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 311 of 464


                                                                       Page 2390
 1   Q.   And you approved of all the financial acts Mr. Fajardo

 2   carried out through other people that he legally authorized on

 3   your behalf?

 4               MR. GOMEZ:    Objection.

 5               THE COURT:    Overruled.

 6   A.   Yes.

 7   Q.   That includes Mr. Fajardo -- withdrawn.

 8               That includes, Mr. Piaguaje, how Mr. Fajardo raised

 9   money to litigate the Chevron, the Lago Agrio Chevron case?

10   A.   I do not understand that question.

11   Q.   You have approved of how Mr. Fajardo and others working

12   with him have raised money in connection with the Lago Agrio

13   Chevron case?

14               MR. GOMEZ:    Objection.

15               THE COURT:    Overruled.

16   A.   No.

17   Q.   Does Mr. Fajardo tell you how the money is raised?

18   A.   Yes, to pay the attorneys for that defense.

19   Q.   And you know Mr. Fajardo is working with other people to

20   raise money to pay for lawyers?

21   A.   Yes, so that they will move forward with this process, with

22   this case, the trial.

23   Q.   And you approve of Mr. Fajardo's actions to raise money,

24   correct?

25               MR. GOMEZ:    Objection.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 312 of 464


                                                                       Page 2391
 1              THE COURT:     Overruled.

 2   A.   Yes, because we want to accomplish our goal.

 3   Q.   Let me ask you to turn to two pages later, page 7 in

 4   English, and page 32 in Spanish.         Let me direct your attention

 5   to where it says three term and if we can highlight that

 6   sentence.

 7              Mr. Piaguaje, you agree with me that you and the other

 8   Lago Agrio plaintiffs gave Mr. Fajardo this power of attorney

 9   for an indefinite period of time?

10   A.   I don't understand Spanish that well, but still I need to

11   know a little more.

12   Q.   Mr. Piaguaje, when you gave Mr. Fajardo this power in 2010,

13   there was no termination or end date?

14   A.   Right, for what?

15   Q.   To represent you, correct?

16   A.   No, there was no end.

17   Q.   And this, under this power of attorney, you and the other

18   Lago Agrio plaintiffs had the right to revoke Mr. Fajardo's

19   power, correct?

20   A.   Yes, we were -- we could do that.          But if we did that, then

21   we wouldn't have, we would no longer have a person that would

22   be helping us.

23   Q.   You would no longer have the person you want most to

24   represent you; is that right?

25   A.   What was that again?
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 313 of 464


                                                                       Page 2392
 1   Q.   Pablo Fajardo is the person you most want -- withdrawn.

 2               Pablo Fajardo, Pablo Fajardo is the person you and the

 3   other Lago Agrio plaintiffs have chosen as the person best

 4   suited to represent you?

 5   A.   Yes.

 6   Q.   You know there are other lawyers in Ecuador?

 7   A.   Yes.

 8   Q.   You've chosen him?

 9   A.   Yes.

10   Q.   You trust him?

11   A.   Yes.

12   Q.   You like what he's done for you so far?

13               MR. GOMEZ:    Objection, vague.

14               THE COURT:    Sustained.

15   Q.   You approve -- withdrawn.

16               Now, you've spoken with Mr. Fajardo about the Lago

17   Agrio Chevron litigation at several meetings of the asamblea

18   over the years, right?

19   A.   Yes, he has reported during the assembly.

20   Q.   And outside of those asamblea meetings, you've met with him

21   in person on several occasions?

22   A.   No.

23   Q.   Is it your testimony that outside the asamblea meetings

24   you've never met with Mr. Fajardo?

25   A.   Well, yes, stops by to say hello.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 314 of 464


                                                                       Page 2393
 1   Q.   And besides stopping by to say hello, you've had meetings

 2   with him outside the assembly, right?

 3   A.   No, because I live inside, I live in the community.              I'm

 4   hardly ever outside.

 5   Q.   On sometimes you're outside the community, right?

 6   A.   Yes.

 7   Q.   And on some occasions you actually have traveled abroad?

 8   A.   Me?

 9   Q.   Yes, you, sir.

10   A.   Yes.

11   Q.   And there are some occasions when you've had meetings with

12   Mr. Fajardo outside your community?

13   A.   You mean just Pablo and myself?

14   Q.   Pablo, yourself, and other people, or just Pablo and

15   yourself.

16   A.   We haven't had meetings like that like outside of the

17   meeting, nothing, no.

18               MR. BRODSKY:    May I approach, your Honor?

19               THE COURT:    Yes.

20   Q.   Mr. Piaguaje, let me show you Plaintiff's Exhibit 2407R.

21   Let me ask you to turn to the last page.           Do you recognize your

22   signature on that, sir?

23   A.   Yes.

24   Q.   Is it accurate when it says that you certified that before

25   signing this, the contents of the document were translated to
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 315 of 464


                                                                       Page 2394
 1   you in Spanish?

 2   A.   Let me read that for a minute.

 3   Q.   Please, sir.

 4   A.   Yes.

 5   Q.   Am I correct, sir, that you read that -- it's accurate that

 6   you, the contents of this document were translated to you in

 7   Spanish before you signed it?

 8   A.   Yes.

 9   Q.   And it's correct, sir, that in that certification, you

10   certified that, among other things, the response No. 6 in this

11   document contained facts and matters that were within your

12   personal knowledge?

13   A.   Yes.

14   Q.   Can I ask you to --

15               MR. BRODSKY:    Your Honor, I just want to read

16   something into the record on page 24.           Page 24, this paragraph

17   right here, Randall, if we could blow that up.

18               THE COURT:    And you're offering that?

19               MR. BRODSKY:    I'm offering the paragraph, yes, the

20   supplemental response to interrogatory No. 6 between these

21   three paragraphs right there.

22               THE COURT:    Any objection?

23               MR. GOMEZ:    No, your Honor.

24               MR. FRIEDMAN:    No.

25               THE COURT:    Received.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 316 of 464


                                                                       Page 2395
 1               (Plaintiff's Exhibit 2407R, specified paragraphs

 2   received in evidence)

 3               MR. BRODSKY:    Should I read it, your Honor, for the

 4   record?

 5               THE COURT:    It's not necessary.

 6               MR. BRODSKY:    Okay.    We can take that down.       Thank

 7   you.

 8   Q.   You know Steven Donziger, correct?

 9   A.   Yes.

10   Q.   You see him in this courtroom?

11   A.   Yes.

12   Q.   Without pointing, would you tell us where he is by

13   describing an article of clothing that he's wearing and where

14   he is in the courtroom?

15   A.   He's sitting beside my attorney, Julio Gomez.

16               THE COURT:    Indicating Mr. Donziger.

17   Q.   Mr. Fajardo told you that he hired Mr. Donziger to work on

18   your behalf?

19   A.   Well, we have authorized my attorney, Pablo Fajardo, to do

20   that.

21   Q.   And Mr. Fajardo told you that he hired Mr. Donziger to work

22   on your behalf, right?

23   A.   Well, he didn't tell me on my behalf for myself as a

24   plaintiff, but for the group, for the group of plaintiffs.

25   Q.   Mr. Fajardo told you he had hired Mr. Donziger to represent
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 317 of 464


                                                                       Page 2396
 1   you and all the other Lago Agrio plaintiffs?

 2   A.   Yes.

 3   Q.   And you met Mr. Donziger in person several years ago,

 4   right?

 5   A.   Yes.

 6   Q.   In fact, you met Mr. Donziger on at least three occasions,

 7   right?

 8   A.   Yes.

 9   Q.   Several years ago, correct?

10   A.   Years back.

11   Q.   And the purpose of each of those meetings -- withdrawn.

12               The purpose of each of those three meetings that you

13   had with Mr. Donziger was to discuss the lawsuit against

14   Chevron in Lago Agrio?

15   A.   Well, when I, well, at that time when I met him, it's not

16   like I knew all of that much.         But what we did know and what

17   all of us did know is all about the contamination and the fact

18   that we all wanted to get help to resolve that contamination,

19   which is what we were doing.

20   Q.   Sir, is the answer to my question that the purpose of each

21   of those three meetings that you had with Mr. Donziger was to

22   discuss the lawsuit against Chevron in Lago Agrio yes?

23   A.   Not all of them, because it's not like I had a meeting

24   together with Mr. Steven, but it was --

25   Q.   Sorry.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 318 of 464


                                                                       Page 2397
 1   A.   -- I did not have a direct conversation with Steven.

 2   Q.   You were in a meeting with Mr. Donziger and other

 3   individuals?

 4   A.   Yes, but I wasn't there with him for a long time, just for

 5   a while.    But, yes, I did see him there.

 6   Q.   And putting aside the amount of time, Mr. Piaguaje, that

 7   you spent with Mr. Donziger and others on the three occasions

 8   that you were meeting with Mr. Donziger and other people, the

 9   purpose was to discuss the lawsuit against Chevron in Lago

10   Agrio, right?

11   A.   Yes.

12   Q.   Now, you know, sir, that documents have been filed in

13   foreign countries seeking recognition of the judgment issued in

14   the Lago Agrio Chevron case?

15   A.   I don't understand that very well.

16   Q.   Are you aware that your -- withdrawn.

17               Are you aware that your name and the name of the other

18   Lago Agrio plaintiffs appears on a document filed in Brazil

19   seeking the recognition of the judgment in Lago Agrio?

20   A.   Well, I haven't exactly seen the document, but I was told,

21   they explained something about that.          I know that.

22   Q.   Who's they?

23   A.   They were talking at the assembly.

24   Q.   Who is they?

25   A.   For example, Pablo was speaking, but it was almost like the
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 319 of 464


                                                                       Page 2398
 1   time to leave and I was already on my way out so I wasn't able

 2   to hear it all very well.

 3   Q.   When you say Pablo, you mean Pablo Fajardo?

 4   A.   Yes.

 5   Q.   And I take it that because you were on your way out of that

 6   meeting -- withdrawn.

 7               Was it towards the end of the meeting that Mr. Fajardo

 8   reported to you and others that a lawsuit was filed in Brazil

 9   seeking recognition of the judgment?

10   A.   That I have heard.

11   Q.   Who did you hear that from?

12   A.   It's what I was just saying about the meeting, but I have

13   not seen documents.

14   Q.   I see.    Mr. Fajardo reported -- withdrawn.

15               Mr. Fajardo told you and others at this meeting that a

16   document was filed in Brazil seeking recognition of the

17   judgment?

18   A.   Yes.

19   Q.   And prior to Mr. Fajardo informing you of that, there

20   wasn't a vote by the assembly, right?

21               MR. GOMEZ:    Objection, vague.

22               THE COURT:    Overruled.    Sustained.     Be more specific.

23   Q.   Mr. Piaguaje, prior to Mr. Fajardo telling you that papers

24   were being filed in Brazil seeking recognition of the judgment,

25   you and others at this meeting did not take a vote about
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 320 of 464


                                                                       Page 2399
 1   whether to file those papers?

 2   A.   Well, no, I haven't seen that vote, but we do want to

 3   accomplish what we are seeking.

 4   Q.   And Mr. Fajardo has the power that you've conferred on him

 5   and others in the Lago Agrio case have conferred on him to file

 6   these lawsuits around the world to seek recognition of the

 7   judgment?

 8   A.   Yes.

 9   Q.   And you know, sir, that Mr. Fajardo -- withdrawn.

10               Mr. Fajardo, did Mr. Fajardo tell you that he and

11   others filed a claim against Chevron in Canada?

12   A.   Well, the truth is I can talk about what I know.             We have,

13   we have said like here the big company, they don't want to

14   admit, they don't want to pay.         We want to find a way.

15   Q.   Mr. Piaguaje, let me interrupt you because my question is,

16   sir, did Mr. Fajardo tell you that he and others filed a claim

17   against Chevron in Canada?

18   A.   I'm -- I don't understand what the question is saying.

19   Q.   Were you present for any discussions, sir, with Mr. Fajardo

20   and others in which Mr. Fajardo discussed that papers were

21   filed in Canada seeking recognition of the judgment in Lago

22   Agrio?

23   A.   Yes, I've heard.

24   Q.   Did Mr. Fajardo tell you that?

25   A.   Yes.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 321 of 464


                                                                       Page 2400
 1   Q.   And did Mr. Fajardo tell you also that a petition was filed

 2   in Argentina seeking recognition of the Lago Agrio judgment?

 3   A.   Yes, I have heard.

 4   Q.   And isn't it true, sir, that Mr. Fajardo has told you and

 5   the other Lago Agrio plaintiffs that he will continue to seek

 6   enforcement of this judgment in Lago Agrio in other countries?

 7   A.   I haven't heard that.

 8   Q.   Are you aware one way or the other whether there's a list

 9   of approximately 30 countries in which Mr. Fajardo and others

10   working with him are trying to -- withdrawn.

11               Are you aware, sir, of a list of approximately 30

12   countries around the world in which Mr. Fajardo and others have

13   said they will seek to enforce the judgment in Lago Agrio?

14               MR. GOMEZ:    Objection, privilege, your Honor.

15               THE COURT:    Sustained as least at to form and then

16   we'll see what happens.

17   Q.   Has Mr. Fajardo spoken to the asamblea about seeking to

18   enforce the Lago Agrio judgment against Chevron in 30 countries

19   around the world?

20               MR. GOMEZ:    Objection, privileged.

21               THE COURT:    Answer yes or no, please.

22   A.   What, 30 countries?

23   Q.   Yes.

24   A.   No, I haven't heard that.

25   Q.   You haven't heard -- do you know who Juan Pablo Saenz is?
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 322 of 464


                                                                       Page 2401
 1   A.   No.

 2   Q.   Have you heard Mr. Fajardo speaking to the press or the

 3   media as recently as November 13, 2013, last week, about trying

 4   to get recognition for the judgment in Lago Agrio around the

 5   world?

 6               MR. GOMEZ:    Objection, relevance.

 7               THE COURT:    Overruled.    Goes to threatened irreparable

 8   injury at least.

 9   A.   No, I'm not updated.       I didn't understand.

10   Q.   Did you not understand my question, sir?

11   A.   Yes.

12   Q.   Have you heard Pablo Fajardo speaking to the media, the

13   press, about --

14   A.   No, I haven't heard, no, no.

15   Q.   Okay.   Now you're a defendant in this case, in this RICO

16   action, in this courthouse, correct?

17   A.   Yes.

18   Q.   And Chevron has filed a lawsuit against you and other

19   people, correct?

20   A.   Yes.

21   Q.   And you of course have read the allegations against you,

22   right?

23   A.   Excuse me, I didn't understand your question exactly, the

24   question.

25   Q.   You know -- withdrawn.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 323 of 464


                                                                       Page 2402
 1               You're aware of the allegations that Chevron has made

 2   in this case, in this courthouse, against you, sir?

 3   A.   Regarding the whole trial?

 4   Q.   Sir, you're aware Chevron has filed allegations in a

 5   complaint against you?

 6   A.   Where, in Ecuador?

 7   Q.   In this courthouse.

 8   A.   No.

 9   Q.   You have lawyers who have been representing you in this

10   case, right?

11   A.   Yes.

12   Q.   Mr. Julio Cruz -- withdrawn.

13               Mr. Julio Gomez is one of your lawyers, correct?

14   A.   Yes.

15               THE COURT:    Let's take a break here.

16               (Recess)

17               THE COURT:    Let's continue.

18               MR. BRODSKY:     Thank you, your Honor.

19   Q.   Mr. Piaguaje, in addition to Julio Gomez, you've been

20   represented in connection with this case by Larry Veselka,

21   correct?

22   A.   Larry?

23   Q.   Yes.

24   A.   Yes.

25   Q.   And Jarrod Stewart as well?
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 324 of 464


                                                                       Page 2403
 1   A.   Yes.

 2   Q.   Mr. Veselka and Mr. Stewart visited you in Ecuador in

 3   connection with this case?

 4   A.   Yes.

 5   Q.   And you've received updates about what's happening in this

 6   case, correct?

 7   A.   What do you mean?

 8   Q.   You have learned about Chevron's allegations against you in

 9   this case?

10   A.   Complaints.

11   Q.   You've learned about those complaints?

12   A.   Complaints, yes.

13   Q.   And you've discussed those complaints in this case with

14   Pablo Fajardo, correct?

15               MR. GOMEZ:    Objection, vague.

16               THE COURT:    Overruled.

17   A.   No.

18   Q.   Hasn't Mr. Fajardo provided you with legal advice in

19   connection with this case?

20               MR. GOMEZ:    Objection, privilege.

21               THE COURT:    The question doesn't call for the

22   substance.     Overruled.

23               Answer yes or no.

24   A.   No.

25               MR. BRODSKY:    One moment, your Honor.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 325 of 464


                                                                       Page 2404
 1   Q.   We'll come back to that, Mr. Piaguaje.

 2               Did you inform Mr. Fajardo you were coming here to

 3   testify?

 4   A.   This time, for this time, for this testimony?

 5   Q.   Yes, for this time, this week.

 6   A.   Yes.

 7   Q.   And the last time you testified earlier this year in this

 8   courthouse, you informed Mr. Fajardo you were testifying,

 9   correct?

10   A.   Yes.

11   Q.   Did you seek Mr. Fajardo's permission to testify?

12   A.   Well, I didn't seek it.       I was told I had to come here to

13   testify before this judge to testify and that's what I'm doing,

14   testifying to what I know, what is the truth.

15   Q.   Did Mr. Fajardo tell you he was not going to testify?

16   A.   No.

17   Q.   Did Mr. Fajardo inform the asamblea that he was not going

18   to testify?

19   A.   No, I didn't hear that.

20   Q.   Did the asamblea make any decisions in connection with

21   whether with Mr. Fajardo would come here to testify?

22   A.   Well, I have not been involved in the assembly recently.               I

23   don't know.

24   Q.   When did you stop being involved in the asamblea?

25   A.   2012.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 326 of 464


                                                                       Page 2405
 1   Q.   When in 2012?

 2   A.   Well, I've been participating in the meetings in Lago

 3   Agrio.

 4   Q.   When in 2012?

 5   A.   What do you mean what part?

 6   Q.   When in 2012 did you stop participating in the asamblea?

 7   A.   I don't recall exactly the month because it was when, well,

 8   I finished my term as president of my nationality in the first

 9   half of the month of June.

10   Q.   Did you participate in any asamblea meetings this year?

11   A.   I don't think so, no, I don't think so.

12   Q.   And nobody from the asamblea -- withdrawn.

13               Did you tell Mr. Yanza you were coming here to

14   testify?

15   A.   No.

16   Q.   Mr. Yanza is the coordinator of the asamblea, correct?

17   A.   Yes.

18   Q.   Sir, just before we move on to one other topic, I wanted to

19   ask you with respect to the power of attorney, do you remember

20   the questions I asked you and the answers you gave regarding

21   the power of attorney and you gave to Mr. Fajardo?

22   A.   Yes.

23               MR. GOMEZ:    Objection, form.

24               THE COURT:    The objection as to form is overruled.

25   Q.   Mr. Piaguaje, since conferring that power of attorney on
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 327 of 464


                                                                       Page 2406
 1   Mr. Fajardo, you and the other Lago Agrio plaintiffs have never

 2   revoked it, correct?

 3   A.   No.

 4   Q.   No, you've never revoked it, right?

 5   A.   Yes.

 6   Q.   Okay.   Mr. Piaguaje, let's go on to one other thing, couple

 7   other things.

 8               Before we get to the asamblea a little bit, I want to

 9   talk a little bit about your background and experience.               Let me

10   direct your attention to your declaration.            Do you have that in

11   front of you, Defense Exhibit 1800?          I always get the number

12   wrong.     Here is Defense Exhibit 1800.

13               (Continued on next page)

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 328 of 464


                                                                       Page 2407
 1   Q.   Let me direct your attention to paragraph 5.

 2               MR. BRODSKY:     Can we put the English and the Spanish

 3   side by side?

 4   Q.   You testified at your deposition in May of this year in

 5   Spanish, right?

 6   A.   Yes.

 7   Q.   You wrote your direct testimony today in Spanish, right?

 8   A.   Yes.

 9   Q.   And let me direct your attention to page 2, paragraph 7,

10   the last sentence.

11               What were your responsibilities as president of the

12   entire Siekopai nation during those two two-year terms?

13   A.   I was president two times.

14   Q.   What were your responsibilities?

15   A.   Well, the people of my nationality elected me president so

16   that I could obtain benefits for our community.

17   Q.   What did you do to obtain those benefits?

18   A.   I was making efforts to obtain benefits which we weren't

19   able to obtain yet, regarding issues such as water, education,

20   many other things.

21   Q.   You have travelled outside -- withdrawn.

22               You travelled to the United States in 1997, right?

23   A.   Yes.

24   Q.   That was during your first term as president of the

25   Siekopai nation?
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 329 of 464


                                                                       Page 2408
 1   A.   Yes.

 2   Q.   During that trip you visited Miami, right?

 3   A.   Miami, Boston, and Washington.

 4   Q.   By Washington you mean, Washington, D.C.?

 5   A.   Yes.

 6   Q.   And in 1998 you visited Peru?

 7   A.   Yes.

 8   Q.   In 2010, approximately, you visited Venezuela?

 9   A.   Yes.

10   Q.   In 2010, you visited Brazil?

11   A.   Yes.

12   Q.   And you have an e-mail account, right, Mr. Piaguaje?

13   A.   Yes.

14   Q.   You have a Facebook account, right?

15   A.   That too.

16               MR. BRODSKY:    May I approach, your Honor?

17               THE COURT:    Yes.

18               MR. BRODSKY:    One moment, your Honor.        I have just got

19   to do a quick organization here.

20               Let me ask my colleague to do that while I move on to

21   something else.

22   Q.   We will get back to your Facebook in a moment, Mr.

23   Piaguaje.

24               Mr. Piaguaje, your Facebook account is in Spanish,

25   right?
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 330 of 464


                                                                       Page 2409
 1   A.   Yes.

 2   Q.   We will get back to that in a minute.

 3               Staying with your declaration, sir, let me direct your

 4   attention to page 2, paragraph 11.

 5               What do you mean by settlers in paragraph 11?

 6               Sir, what do you mean by settlers?

 7   A.   Settlers are the people from outside who want to live there

 8   in the Amazon region.

 9   Q.   Would you agree, sir, that the only purpose of the Asamblea

10   de Afectados por Texaco is to address the case in Ecuador

11   against Chevron, right?

12   A.   Yes.

13   Q.   You mentioned the Tarapoa field at least twice in your

14   declaration, right?

15               THE INTERPRETER:     What is the name of the field?

16               MR. BRODSKY:    T-A-R-A-P-O-A.

17   Q.   Let me direct your attention to paragraph 8.            You want

18   Chevron to clean up that field, right?

19   A.   Yes.

20   Q.   Was the Tarapoa contaminated by Texaco or TexPet?

21   A.   At that time, I was young, I didn't do anything.             I would

22   say it was the Texaco company.

23   Q.   Do you have any idea of who actually operated the Tarapoa

24   field?

25   A.   Well, I really cannot say because at that time I didn't
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 331 of 464


                                                                       Page 2410
 1   know anything.

 2   Q.   Sir, have you made any effort, you yourself, to find out

 3   who operated the Tarapoa field?

 4   A.   Yes.   I first started to find out about this subject who

 5   was causing the spills, I have heard some settlers mention the

 6   Texaco company, because that's how I started to find out a bit

 7   at a time.

 8   Q.   Let me direct your attention to the Tarapoa field itself,

 9   just isolated to the Tarapoa field.          Do you have any personal

10   knowledge as to who contaminated that field?

11               MR. GOMEZ:    Objection.    Relevance, your Honor.

12               THE COURT:    Overruled.

13   A.   That's what I told you earlier that some persons, settlers,

14   told me it was Texaco, but I can't tell you personally.               That's

15   why I trusted in them that it was Texaco.

16   Q.   Sir, the asamblea has nothing to do with addressing

17   contamination by Petroecuador, right?

18   A.   To start a trial again?

19   Q.   The asamblea, you're a member of, right?

20   A.   Yes.

21   Q.   The asamblea that has the name Texaco in it, right?

22   A.   What do you mean?      Of course I hear the title, but what do

23   you mean?    I don't know.

24               THE COURT:    You're belaboring this point.

25               MR. BRODSKY:    Yes, your Honor.      Understood.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 332 of 464


                                                                       Page 2411
 1   Q.   Is it your testimony, sir, that each affected field, and

 2   directing your attention to paragraph 11, each affected field

 3   or region is part of the asamblea?

 4               MR. GOMEZ:    Objection.     Form.

 5               THE COURT:    Overruled.

 6   A.   What is in my statement, what I have written, for example,

 7   in my statement and what is written is what I have seen

 8   personally.

 9   Q.   Are you familiar with the Huaorani?

10   A.   Yes.

11   Q.   Aren't they one of the indigenous groups in this region?

12               MR. GOMEZ:    Objection.     Vague.

13               THE COURT:    Overruled.

14   A.   In Orellana, but on the other side of the Napo River.

15   Q.   Would they fall within, your words in paragraph 11,

16   affected field or region or indigenous nation affected by

17   petroleum contamination?

18               MR. GOMEZ:    Objection.     Form.

19               THE COURT:    Overruled.

20   A.   Yes.

21   Q.   And they are not part of the asamblea, correct?

22   A.   Yes, they do belong to it.

23   Q.   Sir, isn't it a fact that the Huaorani have sued, filed a

24   lawsuit, against Steven Donziger and the Amazon defense front

25   in this courthouse stating they are not part of the asamblea?
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 333 of 464


                                                                       Page 2412
 1   A.   Well, I don't know anything about that part.

 2   Q.   Have you seen any representatives of the Huaorani at your

 3   asamblea meetings?

 4   A.   Yes.

 5   Q.   When did you see them?

 6   A.   When I was there in 2012, in early 2012.

 7   Q.   So it's your testimony, sir, that they are part of the

 8   assembly?

 9   A.   Yes.   Because the Huaorani do participate there, at least

10   as far as I saw.

11   Q.   Your witness statement, sir, does not mention the Amazon

12   Defense Front, correct?

13               THE COURT:    It either does or it doesn't.

14   Q.   You're not a member of the Amazon Defense Front, correct?

15   A.   No.

16   Q.   You have never been a member?

17   A.   No.

18   Q.   Who runs the Amazon Defense Front?

19   A.   The truth is I don't know.        It's administered or run by the

20   president of the Amazon Defense Front.

21   Q.   Who is the president?

22   A.   Well, when I was there, it was always the president Ermel

23   Chavez, but I don't know now.

24   Q.   You have agreed to give a portion of the judgment in the

25   Lago Agrio Chevron case to the ADF, the Amazon Defense Front,
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 334 of 464


                                                                       Page 2413
 1   right?

 2   A.    You mean when we win?

 3   Q.    You understand that a judgment was issued in the Lago Agrio

 4   Chevron case, right?

 5   A.    Yes.

 6   Q.    And you understand you have agreed, you and the other Lago

 7   Agrio plaintiffs, have agreed to give a portion of the judgment

 8   in that case to the Amazon Defense Front?

 9   A.    Are you asking me if I have heard that?

10   Q.    I am asking if you agree with me that you have agreed to

11   give a portion of the judgment in the Lago Agrio Chevron case

12   to the Amazon Defense Front?

13                MR. GOMEZ:   Objection.    Form.    Vague.

14                THE COURT:   Overruled.    There is nothing vague about

15   it.

16   A.    No.

17   Q.    Sir, is it fair to say you do not want to give the Amazon

18   Defense Front 10 percent or more of the judgment?

19   A.    No.

20                THE COURT:   Ambiguous.

21   Q.    Is that no, you do not want to give the Amazon Defense

22   Front 10 percent or more of the judgment?

23   A.    Well, at the moment or up to now, I haven't heard anything

24   about that from my group of giving them 10 percent or anything.

25   I myself haven't heard that.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 335 of 464


                                                                       Page 2414
 1   Q.   So in none of the asamblea meetings that you attended,

 2   nobody ever informed you that the Amazon Defense Front was

 3   going to receive at least 10 percent of the judgment?

 4   A.   No.

 5   Q.   Isn't it a fact, sir, that you have ceded all rights to the

 6   Lago Agrio judgment to the Amazon Defense Front?

 7               MR. GOMEZ:    Objection.

 8               THE COURT:    Overruled.

 9   A.   I didn't understand your question very well.

10   Q.   Sir, isn't it a fact that you have ceded, given up, all

11   rights to the proceeds from the Lago Agrio judgment to the

12   Amazon Defense Front?

13               MR. GOMEZ:    Objection.    Vague.

14               THE COURT:    There is nothing vague about it, sir.

15   Overruled.

16   A.   I'm sorry.    I don't understand the question.

17   Q.   You understand what the Lago Agrio judgment is, correct?

18   A.   Yes.

19   Q.   You understand that the Lago Agrio judgment has

20   states -- withdrawn.

21               You understand that, according to the Lago Agrio

22   judgment, money will be given to certain people, correct?

23   A.   No.

24   Q.   You understand that the Lago Agrio judgment -- withdrawn.

25               You understand, sir, that a judge in Lago Agrio issued
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 336 of 464


                                                                       Page 2415
 1   a judgment ordering Chevron to pay billions of dollars to

 2   certain people and groups, correct?

 3   A.   I would like to hear the question again, please.

 4               MR. BRODSKY:    Can we ask the court reporter to read

 5   back the question?

 6               THE COURT:    Yes.

 7               (Record read)

 8   A.   Well, what I don't understand here -- what I understood was

 9   that Chevron wanted to pay a judge money.           So I am not

10   understanding this question.

11               MR. BRODSKY:    Move to strike, your Honor.

12               THE COURT:    Stricken, apart from his statement that he

13   doesn't understand the question.

14   Q.   Let's do it this way, Mr. Piaguaje.          Do you have

15   Plaintiff's Exhibit 2407R?        Do you have that in front of you?

16               We will put it on the screen, sir.         It's in English

17   anyway.

18               MR. BRODSKY:    Can we go to the last page.

19   Q.   Sir, do you remember I asked you questions about this

20   certification that you made?

21   A.   Yes.

22   Q.   And you agree, sir, that you certified that response number

23   11, among others, contain facts within your personal knowledge?

24   A.   Yes.

25               MR. BRODSKY:    Can we turn to page 29, supplemental
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 337 of 464


                                                                       Page 2416
 1   response to interrogatory number 11, and blow up where it says

 2   "respondent has ceded."

 3   Q.   You agree, sir, that you certified that you, the

 4   respondent, had ceded all rights to the proceeds from the Lago

 5   Agrio judgment to the Amazon Defense Front, correct?

 6              MR. GOMEZ:     Objection.    The witness has been asked and

 7   answered the question, and he cannot understand the document

 8   that's on the video screen.

 9              THE COURT:     He has been asked the question many times,

10   and he has repeatedly responded that he doesn't understand it.

11   So that portion of the objection is overruled.

12              The point about the language of course is apt.             So

13   let's go to the Spanish.        Put them both up there and direct his

14   attention to the Spanish.

15              MR. BRODSKY:     I do not have the Spanish version.          He

16   certified in the document on page 43 that before signing the

17   responses, the contents were translated to him in Spanish.

18              THE COURT:     So you're offering that first sentence of

19   the second paragraph of the supplemental response to

20   interrogatory number 11.

21              MR. BRODSKY:     I am, your Honor.

22              THE COURT:     Received.

23              (Plaintiff's Exhibit 2407R received in evidence)

24   Q.   Sir, when you attended the meetings of the asamblea, they

25   were at Selva Viva's offices, right?
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 338 of 464


                                                                       Page 2417
 1   A.   Yes, when there were meetings of the committee.

 2   Q.   You received notification of the meetings by e-mail,

 3   correct?

 4   A.   No, by telephone.

 5   Q.   Did you ever receive notification of an asamblea meeting by

 6   e-mail?

 7   A.   No.

 8               MR. BRODSKY:    May I approach, your Honor?

 9               THE COURT:    Yes.

10   Q.   I am showing you, Mr. Piaguaje, a multipage document,

11   Plaintiff's Exhibit 6724 for identification, Bates number JP55.

12   The first page is in English and the third page is the

13   translation in Spanish.       So please turn to the third page.

14   It's an e-mail, dated November 8, 2010, from Luis Francisco to

15   a number of e-mail addresses.

16               Have you had a chance to read it?

17   A.   Yes.

18   Q.   Does your e-mail address appear as a recipient of this

19   e-mail?

20   A.   Yes.

21   Q.   Does this relate to an asamblea meeting?

22   A.   I think it was about a meeting of the committee.

23   Q.   A meeting of the committee of the asamblea?

24   A.   Yes.   Part of the assembly, but only the presidents of the

25   indigenous nations and the settlers.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 339 of 464


                                                                       Page 2418
 1               MR. BRODSKY:     We offer 6724.

 2               THE COURT:    Received hearing no objection.

 3               MR. GOMEZ:    No objection.

 4               MR. FRIEDMAN:     No objection.

 5               (Plaintiff's Exhibit 6724 received in evidence)

 6   Q.   Did this committee meeting of the asamblea take place on

 7   November 12, 2010?

 8   A.   I'm not familiar with this document very much, and I don't

 9   remember the exact date of when it was.

10   Q.   You produced this document, did you not?

11   A.   To whom?

12   Q.   You gave it to your lawyers who gave it to Chevron

13   Corporation in this case.

14   A.   Yes.

15   Q.   Do you know whether or not there are minutes -- regardless

16   of whether you remember the exact date, do you know whether or

17   not there are minutes to this meeting that took place in

18   Plaintiff's Exhibit 6724?

19               MR. GOMEZ:    Objection.     It assumes facts.

20               THE COURT:    Overruled.

21   A.   Yes.   There may be, but I don't remember exactly.             When we

22   have meetings, there are minutes taken, but I don't remember

23   the exact date.

24   Q.   In collecting documents in connection with this case, did

25   you ask anyone for the minutes of the asamblea meetings?
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 340 of 464


                                                                       Page 2419
 1   A.   Did I ask the secretary?

 2   Q.   Or anybody at the asamblea.

 3   A.   Yes.

 4   Q.   Who did you ask?

 5   A.   Once I told Luis I think.        No, it was Pablo.      I told Pablo

 6   to give me the minutes of the meeting so that I can remember

 7   because I live far away and I haven't yet gotten them.

 8   Q.   By Pablo, you mean Pablo Fajardo?

 9   A.   Yes.

10               MR. BRODSKY:    May I approach, your Honor?

11   A.   When I say Pablo, it's Pablo Fajardo.

12   Q.   Mr. Piaguaje, I am going to show you another document you

13   produced in this case, Plaintiff's Exhibit 6714 for

14   identification, Bates labeled JP 65.          The third page is in

15   Spanish Mr. Piaguaje.

16               Do you recognize the document, Mr. Piaguaje?

17               Mr. Piaguaje, do you recognize your e-mail address?

18   A.   Yes.

19   Q.   That's an e-mail exchange that you had with Luis Yanza,

20   correct?

21   A.   Yes.

22   Q.   Relating to an asamblea meeting?

23   A.   Yes.   He sent me these, but this was some time ago, these

24   e-mails back before, and I don't really pay a lot of attention

25   to my e-mail.     I read them quickly and then I move on.           I don't
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 341 of 464


                                                                       Page 2420
 1   spend a lot of time reading e-mail.

 2               MR. BRODSKY:     We offer 6714.

 3               MR. GOMEZ:    No objection.

 4               MR. FRIEDMAN:     No objection.

 5               THE COURT:    Received.

 6               (Plaintiff's Exhibit 6714 received in evidence)

 7   Q.   Now, sir, directing your attention to Luis Yanza's e-mail

 8   to you on November 15, 2010, you remember, sir, there were

 9   discussions in the asamblea meetings when you were on the

10   executive committee about legalizing the existence of the

11   asamblea?

12   A.   Yes, I do remember that.

13   Q.   These discussions started in late 2010, right?

14               MR. GOMEZ:    Objection.     Vague.

15               THE COURT:    Overruled.

16   A.   Well, as I said to you earlier, when I was president of my

17   nation, I began attending to these things.

18   Q.   And the discussions about legalizing the existence of the

19   asamblea started in the latter half of 2010, correct?

20               MR. GOMEZ:    Objection.     It calls for a legal

21   conclusion.

22   A.   Yes.

23               THE COURT:    Overruled.

24               MR. BRODSKY:     May I approach?

25               THE COURT:    Yes.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 342 of 464


                                                                       Page 2421
 1   Q.   Mr. Piaguaje, let me show you another e-mail that you

 2   produced in this case, JP 77 to JP 79.           The last three pages

 3   are in Spanish.

 4               This is another e-mail exchange, sir, you had,

 5   correct, with Luis Yanza?

 6   A.   Yes.

 7   Q.   Directing your attention to the bottom of the first page,

 8   starting with "the main purpose of this workshop," you

 9   attended, Mr. Piaguaje, this workshop on December 3 and

10   December 4, 2010, right?

11   A.   Let me try to remember.       Yes, it seems so.

12   Q.   And that workshop was about getting ready to receive money

13   in the Lago Agrio Chevron case, right?

14               MR. GOMEZ:    Objection.

15               THE COURT:    Overruled.

16   A.   Yes.   It was for all manner of work, of planning work.

17   Q.   Planning to manage the money from a judgment in the Lago

18   Agrio Chevron case, right?

19   A.   Yes, it seems so.      That's what I recall.

20   Q.   And if you look at the second page, sir, you see how Luis

21   Yanza's title is coordinator of the Texaco case, the ADF?               Do

22   you see that?

23   A.   Yes.

24   Q.   What was Mr. Yanza's responsibilities as the coordinator of

25   the Texaco case, the ADF?
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 343 of 464


                                                                       Page 2422
 1               MR. BRODSKY:     Withdrawn.

 2               THE COURT:    I think you may be misreading the

 3   document.

 4   Q.   Does it say there, Luis Yanza, coordinator of the Texaco

 5   case?

 6               MR. BRODSKY:     Let me withdraw that question and ask a

 7   better one.

 8   Q.   What were Mr. Yanza's responsibilities as coordinator of

 9   the Texaco case at asamblea meetings?

10   A.   Luis Yanza's job?

11   Q.   Yes.

12   A.   He coordinates us, the indigenous nations, when we have

13   assemblies, so that we can express our views.

14   Q.   Is it fair to say --

15               THE COURT:    Let him finish.

16               MR. BRODSKY:     I apologize.

17   A.   For the indigenous nations and the settlers.

18   Q.   Is it fair to say, Mr. Piaguaje, that Mr. Yanza and Mr.

19   Fajardo set the agenda for the asamblea meetings?

20   A.   Yes.   Well, at the first meeting, we decide what we are

21   going to address, and then Luis Yanza, he is our coordinator,

22   he does that.      My lawyer, Pablo Fajardo, deals with the legal

23   aspects, and as far as the legal aspects, I don't know much

24   about that.     That's up to the attorneys.

25   Q.   Sir, is it fair to say the executive committee of the
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 344 of 464


                                                                       Page 2423
 1   asamblea made the decisions, according to you, about how the

 2   funds that are raised to finance the judgment for collection of

 3   the judgment are spent?

 4   A.   Yes.

 5   Q.   Did the asamblea determine what percentage of the judgment

 6   was going to go to the attorneys?

 7   A.   Yes.

 8   Q.   Did the asamblea determine how much money Mr. Donziger

 9   would be paid on a monthly basis?

10   A.   No.

11   Q.   Did the asamblea determine how much money Fajardo, Pablo

12   Fajardo was paid on a monthly basis?

13   A.   No.

14   Q.   Before the Lago Agrio judgment was issued in February 2011,

15   did the asamblea discuss whether to give Pablo Fajardo 10

16   percent of the total fees going to the lawyers?

17               MR. GOMEZ:    Objection.    It assumes facts.

18               THE COURT:    Overruled.

19   A.   No.

20   Q.   Did you know, prior to the issuance of the Lago Agrio

21   judgment in February 2011, that Pablo Fajardo signed an

22   agreement with the representative of the asamblea giving Pablo

23   Fajardo the right to 10 percent of all of the attorneys' fees?

24   A.   No.

25               MR. BRODSKY:    May I approach, your Honor?
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 345 of 464


                                                                       Page 2424
 1              THE COURT:     You may.

 2   Q.   Mr. Piaguaje, let me show you Plaintiff's Exhibit 559A for

 3   identification, which is a multipage document.             The first 11

 4   pages, sir, are in Spanish and pages 13 through 23 are in

 5   English.

 6              MR. BRODSKY:     For the record, the title of the

 7   document is retainer agreement.         The Bates number is Woods

 8   45416 to 45426.

 9   Q.   Have you ever seen this document before?

10   A.   No.

11   Q.   Let me ask you to turn to page 10 of the document, the

12   signature page.

13              I would like you to turn to the signature page in the

14   English version, sir.       So it's page 22 of 23.

15              MR. BRODSKY:     Your Honor, with your permission, may I

16   help the witness?

17              THE COURT:     Yes.

18   Q.   It's also on the screen, Mr. Piaguaje.

19              Do you recognize that distinct signature of Ermel

20   Gabriel Chavez Parra, president it says of Frente de Defensa de

21   la Amazonia?

22   A.   I don't recall the signature very well because I haven't

23   seen it much.

24   Q.   Do you know who Ermel Gabriel Chavez Parra is?

25   A.   Ermel Chavez, I know who he is.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 346 of 464


                                                                        Page 2425
 1   Q.   Who is he?

 2   A.   Well, I have seen that Ermel Chavez was the president of

 3   the Amazon Defense Front.

 4   Q.   Have you seen Luis Yanza's signature in the past?

 5   A.   Of course I have seen it, but I don't recall what his

 6   signature looks like.

 7   Q.   What about Pablo Fajardo?

 8   A.   Likewise, I couldn't say because I don't know it very well.

 9   Q.   Did Mr. Chavez ever mention to the asamblea, prior to the

10   issuance of the judgment in the Lago Agrio case in February

11   2011, that Pablo Fajardo was going to receive 10 percent of the

12   attorneys' fees in the case?

13   A.   I didn't hear that.

14   Q.   Did Mr. Yanza ever tell the Asamblea de Afectados por

15   Texaco that he was going to sign an agreement giving Pablo

16   Fajardo 10 percent of the attorneys' fees in the case?

17   A.   I didn't hear that.

18   Q.   Now, Mr. Donziger never provided you and the Lago Agrio

19   plaintiffs with an accounting of how money was spent by him in

20   connection with the Lago Agrio Chevron case, right?

21              MR. DONZIGER:     Objection.     Vague.    Lago Agrio

22   plaintiffs.

23              THE COURT:     Mr. Friedman is the lawyer on this

24   witness.

25              MR. DONZIGER:     I don't know if it is clear.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 347 of 464


                                                                       Page 2426
 1              THE COURT:     Well, it is clear, because he is the one

 2   who has indicated no objection to various exhibits.              If Mr.

 3   Friedman has an objection, I will hear it.            You know this rule.

 4   We set it up before the trial.

 5              MR. DONZIGER:     I represent another party per the

 6   Court's order.

 7              THE COURT:     Mr. Friedman is the lawyer.

 8              Mr. Friedman, do you have a problem?

 9              MR. FRIEDMAN:     I guess I would say vague, your Honor.

10              THE COURT:     I guess I would say overruled.

11              MR. BRODSKY:     Your Honor, can I ask the reporter to

12   read back the question.

13              THE COURT:     Yes.

14              (Record read)

15   A.   No.

16   Q.   Did you ever ask Mr. Donziger for an accounting of how he

17   spent the money in connection with the Lago Agrio Chevron case?

18   A.   No.

19   Q.   Did the asamblea ever ask Mr. Donziger for an accounting of

20   how he spent funds raised in connection with the Lago Agrio

21   Chevron case?

22              MR. GOMEZ:     Objection, your Honor.       During his

23   service?

24              THE COURT:     He is capable of answering to the best of

25   his knowledge.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 348 of 464


                                                                       Page 2427
 1   A.   I have not heard that.

 2   Q.   Did you ever hear of the Amazonia Recovery Limited?

 3   A.   From whom?

 4   Q.   From anybody at the asamblea.

 5   A.   Because of this trial?

 6   Q.   Have you ever heard of a company called Amazonia Recovery

 7   Limited ever?

 8   A.   No.

 9   Q.   Did you hear from anyone at the asamblea, including

10   Mr. Yanza and Mr. Fajardo, that an entity was going to be

11   formed in Gibraltar that was going to receive the money from

12   the Lago Agrio Chevron judgment?

13   A.   Yes.   What we have set up is a trust that would, if we win,

14   would manage the money that we would receive.

15   Q.   Pablo Fajardo told you this?

16   A.   Well, yes, Pablo Fajardo, yes.         If we win, if we win money

17   from this, to be able to manage it properly, we set up a fund

18   so it would be a good accounting and good management of the

19   money.

20   Q.   Did you participate in any discussion with Mr. Fajardo or

21   others at the asamblea that any money received from the Lago

22   Agrio Chevron judgment would be managed in a trust outside of

23   Ecuador?

24   A.   No, in Ecuador itself.

25   Q.   Are you aware one way or the other whether -- withdrawn.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 349 of 464


                                                                       Page 2428
 1              Who told you that the money would be received in

 2   Ecuador as opposed to outside of Ecuador?

 3              MR. GOMEZ:     Objection.    It assumes facts.

 4              THE COURT:     The witness just testified that the trust

 5   was set up to handle the money and it would be in Ecuador.

 6   Overruled.

 7   A.   Could you please repeat the question?

 8   Q.   Who told you that any money received from the Lago Agrio

 9   Chevron judgment would be managed in a trust in Ecuador itself?

10   A.   Well, we have the coordinators.         You have Luis Yanza and

11   you have Humberto Piaguaje as coordinators, and they inform us

12   of what is going on, because for my part I don't know anything

13   about this so they inform us.

14              MR. BRODSKY:     May I approach, your Honor?

15              THE COURT:     Yes.

16   Q.   I am showing you, Mr. Piaguaje, two exhibits, Plaintiff's

17   Exhibit 7701 and Plaintiff's Exhibit 7700.

18              If we take the first one, 7701 first, it's Bates

19   labeled JRIZACK 35 through 42, and the first eight pages are in

20   Spanish and pages 10 through 17 are in the original English.

21              Have you ever seen this document before, sir?

22   A.   No.

23   Q.   Did you, sir, have any knowledge that 21 million, more than

24   $21 million has been spent in connection with the Lago Agrio

25   litigation by your attorneys between 2007 and 2013?
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 350 of 464


                                                                       Page 2429
 1              MR. GOMEZ:     Objection.    It assumes facts.

 2              THE COURT:     Sustained as to form.

 3   Q.   Are you aware, sir, of how much money has been spent in the

 4   Lago Agrio Chevron case and related litigation by Mr. Donziger

 5   and those working with him between 2007 and 2013?

 6   A.   No.

 7   Q.   In looking at Plaintiff's Exhibit 7700, would you take a

 8   moment to look at the Spanish portion?           This is Bates number

 9   JRIZACK 14 -- it's got different Bates numbers on it, but we

10   will just go with, at the top it says Steven Donziger &

11   Associates.     It has an address in New York, New York.

12              On the first page it has the date of February 2, 2012.

13   And then it has a different date every month from February 2012

14   through July 2012.

15              Have you ever seen this document before, Mr. Piaguaje?

16   A.   No.

17   Q.   Did you know Mr. Donziger was receiving $35,000 a month

18   from January 2012 through at least July 2012 in professional

19   service fees?

20              MR. FRIEDMAN:     I would object.      I don't think that

21   fact has been established.

22              THE COURT:     Sustained as to form.

23              MR. BRODSKY:     If I can offer this document subject to

24   connection, 7700 and 7701.

25              THE COURT:     Any objection?
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 351 of 464


                                                                       Page 2430
 1               MR. FRIEDMAN:    To offering the document, no.

 2               MR. GOMEZ:    Subject to connection.

 3               THE COURT:    All right.    They are both received subject

 4   to connection.

 5               (Plaintiff's Exhibits 7700 and 7701 received in

 6   evidence)

 7   Q.   Mr. Piaguaje, if you look at the first page of 7700, in

 8   Spanish, you see where it says Steven Donziger & Associates at

 9   the top?

10   A.   This here?

11   Q.   Yes.

12               Did you know, sir, that Mr. Donziger received $35,000

13   a month from at least February 2012 through July 2012 in

14   professional service fees?

15               MR. FRIEDMAN:    Objection again, your Honor.

16               THE COURT:    Sustained as to form.

17   Q.   Were you aware, sir, of how much Mr. Donziger received per

18   month from February 2012 to July 2012 in professional service

19   fees?

20   A.   No.

21               MR. FRIEDMAN:    I would object as to form.

22               THE COURT:    That's not objectionable as to form, but

23   it might be helpful and more expeditious if counsel remembered

24   that in the practice of law, there can sometimes be a

25   difference between billed and received, like in most other
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 352 of 464


                                                                       Page 2431
 1   economic activities.       After you're out of the U.S. attorney's

 2   office a couple of more years, you will remember.

 3              MR. BRODSKY:     I never did a securities fraud case,

 4   your Honor.     That was a joke for the record, a bad one.

 5   Q.   Mr. Piaguaje, were you aware that Mr. Donziger and

 6   associates charged $35,000 a month in professional service fees

 7   each month from February 2012 through at least July 2012?

 8              MR. FRIEDMAN:     Object, your Honor, on form.

 9              THE COURT:     What is the objection?       Obviously, you can

10   see its authenticity.       So it's in.     It looks like a bill from

11   Mr. Donziger.     And who do you suppose that bill would be

12   rendered to other than the Lago Agrio plaintiffs?

13              (Continued on next page)

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 353 of 464


                                                                       Page 2432
 1              MS. FRIEDMAN:     Well, that's exactly the point, your

 2   Honor.     I don't think it's clear who that bill is rendered to

 3   and --

 4              THE COURT:     Do you have another candidate?

 5              MS. FRIEDMAN:     Well, there's not even -- I don't

 6   think -- my understanding of the source of these documents,

 7   your Honor, is a -- it's not actually an accountant, but

 8   Mr. Rizack, who kept various financials for Mr. Donziger.               I

 9   don't even know, I don't think it's been established these were

10   ever even sent.

11              THE COURT:     It seems to me that the document is

12   sufficient to permit the question.          And then if you want to

13   deal with it in some other way, that's your privilege, of

14   course.

15              MS. FRIEDMAN:     All right.

16   A.   No.

17              MR. BRODSKY:     Your Honor, I was going to go to a

18   different part.      Happy to do it now.      I'll go forward.

19   Q.   Mr. Piaguaje, can you turn back to your witness statement,

20   Defendant's Exhibit 1800.        We'll put it up on the screen for

21   you.   Let me direct your attention to paragraph 40, which is on

22   page 7.    Do you see where it says I have -- withdrawn.

23              Directing your attention to that paragraph,

24   Mr. Piaguaje, what did you mean by "ratify"?

25   A.   It would be to repeat again it means.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 354 of 464


                                                                       Page 2433
 1   Q.   Did you choose -- I'm sorry.

 2              Did you choose that word, Mr. Piaguaje, or did your

 3   lawyer choose that word, ratify?

 4   A.   My attorney.

 5   Q.   What did you mean, what court rules are you talking about

 6   in paragraph 40 where you say violation of court rules by

 7   anyone?

 8   A.   With the rules it means, how can you explain this, well,

 9   you have to follow -- you have to follow what is being done,

10   for example.

11   Q.   Were you referring to court rules in Ecuador or court rules

12   in the United States or both?

13   A.   Well, in Ecuador.

14   Q.   Let me ask you to turn to paragraph 18, page 4.             The first

15   sentence there, what did you mean by extort money?

16   A.   To lie.

17   Q.   Let me ask you to turn to paragraph 36, page 6.             When you

18   wrote this, sir, in paragraph 36, you meant, of course, that

19   you've never had knowledge of actions taken by Mr. Donziger

20   prior to Chevron filing its complaint against you in 2011,

21   right?

22   A.   Once again?

23   Q.   Sir, did you, when you wrote this that you'd never had any

24   knowledge of actions taken by Mr. Donziger in New York, did you

25   mean you don't have any personal knowledge?
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 355 of 464


                                                                       Page 2434
 1   A.   No.    I'm aware that he's supporting with this part of the

 2   trial.

 3   Q.   Since the complaint against you by Chevron and --

 4   withdrawn.

 5               Since the complaint by Chevron against you and others

 6   was filed, you've learned about the documentary film Crude,

 7   right?

 8   A.   What do you mean, if I had seen the movie Crude?

 9   Q.   Did you, sir, in your deposition, did you view a portion of

10   the outtakes or of the movie Crude?

11   A.   The photographs?

12   Q.   Did you watch any movie, a video clip during your

13   deposition, sir?

14   A.   Where, in Lima?

15   Q.   Yes.

16   A.   No.

17   Q.   Let me direct your attention to paragraph 31.            You were a

18   plaintiff, sir, in the Aguinda v. Texaco case filed in this

19   very courthouse in Manhattan, New York, in 2003, right?

20               THE COURT:    I think, Mr. Brodsky, you've got the year

21   wrong by about a decade.

22               MR. MASTRO:    '93.

23               MR. BRODSKY:    Thank you, your Honor.

24   Q.   You were a plaintiff in the Aguinda v. Texaco case filed in

25   this very courthouse in 1993?
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 356 of 464


                                                                       Page 2435
 1              THE COURT:     Let me help you a little further, sir.

 2   This courthouse didn't exist in 1993.

 3              MR. BRODSKY:     I meant metaphorically, your Honor.

 4              THE COURT:     Let's stick to the real analog world.

 5              MR. BRODSKY:     I'll move on, your Honor.        I'll move on.

 6   Q.   Mr. Piaguaje, let me direct your attention to other

 7   paragraphs.     Paragraph 18, page 4, last sentence, prior to

 8   Chevron complaining.

 9              Sir, when did you learn Chevron was complaining about

10   your attorneys intimidating or pressuring a judge?

11   A.   I don't know the date.

12   Q.   Was it in 2011?

13   A.   Yes, after the judgment.

14   Q.   When Chevron filed this complaint against you and others?

15   A.   For example, yes, here where it says, yes, exactly.

16   Q.   And in paragraph 19, is your answer the same, that you

17   learned about Chevron's complaining about your attorneys

18   drafting a complaint against an Ecuadorian judge when the

19   allegations were filed against you and others?

20              MR. GOMEZ:     Objection, vague.

21              THE COURT:     Rephrase it.

22   Q.   In paragraph 19 where you state prior to Chevron's

23   complaining about it, do you see that, the "it" is what you

24   mentioned, correct, that your attorneys, that you never

25   authorized your -- withdrawn.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 357 of 464


                                                                       Page 2436
 1               That you learned Chevron was complaining your

 2   attorneys drafted a complaint against an Ecuadorian judge,

 3   correct?

 4               THE COURT:    Sustained as to form.       Please, a cleaner

 5   question.

 6               MR. BRODSKY:    Sorry.

 7               THE COURT:    It's hard enough to get it in English.

 8   Q.   Paragraph 20, do you see that, Mr. Piaguaje, did you learn

 9   that Chevron was complaining that your attorneys put pressure

10   over the judge presiding over the Lago Agrio case when Chevron

11   filed allegations against you and others?

12   A.   Yes.

13   Q.   In paragraph 21, did you learn about Chevron's allegation

14   that your attorneys threatened to file a complaint against

15   Judge Yanez unless your attorneys -- unless Judge Yanez allowed

16   the plaintiffs to waive the judicial inspections when Chevron

17   filed its complaint against you and others?

18   A.   Let's see.    I can't answer because I'm not understanding

19   the question very well.

20               THE COURT:    Let's take our lunch break.        2 o'clock,

21   please.

22               (Luncheon recess)

23

24

25
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 358 of 464


                                                                       Page 2437
 1                               AFTERNOON SESSION

 2                                    2:09 p.m.

 3              THE COURT:     There's a matter that I want to discuss

 4   before we resume and the witness should leave the room for the

 5   time being.

 6              (Witness not present)

 7              THE COURT:     I received over the lunch hour a request

 8   from Chevron for an order to show cause with respect to the

 9   hard drives, hard drive, or, I think to be more precise, the

10   images of the hard drive of Mr. Moncayo's computer.              Among

11   other things, the papers represent that Mr. Gomez is now

12   representing Mr. Moncayo.

13              First of all, is that right, Mr. Gomez?

14              MR. GOMEZ:     That's correct, your Honor.        I was

15   informed yesterday that we are out of funds to pay for

16   Mr. Russell Yankwitt to continue representation.             Given that

17   the amount of work involved has exceed our expectations, there

18   being no other person that could step in, I've elected to step

19   in.   And I had a discussion with Mr. Russell yesterday evening

20   at 11 p.m. to understand what the current status is of the

21   reviews and to arrange for transfer of the file today.

22              THE COURT:     Has the hard drive been imaged?

23              MR. GOMEZ:     The hard drive was copied.        And my

24   understanding, your Honor, is that a firm, RVM, has possession

25   of the drive and is indexing its contents.            As of last night, I
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 359 of 464


                                                                       Page 2438
 1   recall seeing an email that that process was still underway and

 2   was expected to be completed at some point today, but I don't

 3   know that it's been completed yet or when it's expected to be

 4   completed exactly.

 5              THE COURT:     And there are two copies or one?

 6              MR. GOMEZ:     My understanding is that there are I

 7   believe three copies, your Honor:          one that's filed under seal

 8   with the court last week, one in the possession of RVM, and one

 9   that went back with Mr. Moncayo.

10              THE COURT:     So you're telling me that one is with the

11   clerk of the court; is that right?

12              MR. GOMEZ:     That's my understanding, your Honor, that

13   it was filed under seal last week.

14              THE COURT:     And the indexing, tell me what that's

15   about.

16              MR. GOMEZ:     I haven't had any of these communications,

17   your Honor.     My understanding is that there is a vendor that

18   plaintiff has agreed to pay for who has received the one of the

19   copies of the drives and is required to index, essentially

20   create a list of all of the computer files that are on the

21   drive.

22              THE COURT:     And that's RVM.

23              MR. GOMEZ:     That's RVM.

24              THE COURT:     All right.    And where is it intended that

25   this index go?
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 360 of 464


                                                                       Page 2439
 1              MR. GOMEZ:     My understanding is that index was to have

 2   gone to Mr. Russell Yankwitt for him to use in his review of

 3   the contents of the drive.

 4              THE COURT:     And where is Mr. Moncayo?

 5              MR. GOMEZ:     Mr. Moncayo is in Ecuador.

 6              THE COURT:     All right.    Now, Mr. Mastro, I read your

 7   proposed order.      You're asking me to order various people or

 8   organizations who are not parties to this case to do things.

 9              MR. MASTRO:     Well, the difficulty, your Honor, is that

10   an organization called Earth Rights is claiming some kind of

11   privilege claim.      We don't know how they possibly could.           But,

12   you know, we're trying to deal with these issues so that we get

13   the documents in a timely way to be able to use in these

14   proceedings.     It's also the case, your Honor, so we've spelled

15   out in our application why we think they have no rights and

16   they haven't tried to appear here.

17              THE COURT:     I understand that.      I understand that.

18   But they're not even parties to the case.

19              MR. MASTRO:     I understand.

20              THE COURT:     There's no standing here.

21              MR. MASTRO:     They have been very litigious in the

22   past, your Honor, in trying to obstruct discovery of Amazon

23   Watch and otherwise.       So, therefore, we felt we needed to make

24   application to the Court about being able to receive these

25   documents, including, your Honor, the emails which were also
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 361 of 464


                                                                       Page 2440
 1   imaged but not deposited with the Court.           And Mr. Yankwitt told

 2   us last night that he was prepared to produce emails and a

 3   privilege log this morning.        So that's something that should be

 4   able to go forward forthwith, but for Earth Rights which we

 5   think has no understanding here saying, oh, we should have to

 6   review it first.

 7              THE COURT:     If, as, and when they intervene in this

 8   case, I'll deal with any assertions they may make.              I would

 9   simply say this.      All concerned ought to take very careful

10   legal advice before anything further happens.

11              Mr. Gomez, you are directed forthwith, as soon as you

12   leave this courtroom today, to complete whatever review you

13   feel you need to make on behalf of Mr. Moncayo and, if

14   Mr. Moncayo has any privileges to assert, to do it as you see

15   fit and forthwith.      And I am going to entertain an application,

16   to which you will have an opportunity to respond, and it may be

17   orally, to direct you forthwith to turn over any responsive

18   materials as to which no privilege is claimed and to move on an

19   extremely expedited schedule as to anything else.

20              Do you understand me?

21              MR. GOMEZ:     I understand, your Honor.

22              THE COURT:     All right.    Let's proceed.      Let's get the

23   witness back.

24              MR. BRODSKY:     Just for your information on scheduling,

25   your Honor, I have maybe 15, 20 minutes left.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 362 of 464


                                                                       Page 2441
 1               THE COURT:    Thank you.

 2               (Witness present)

 3               THE COURT:    All right.     The witness is reminded he's

 4   still under oath.

 5               Let's proceed, Mr. Brodsky.

 6               MR. BRODSKY:     May I approach, your Honor?

 7               THE COURT:    Yes.

 8   BY MR. BRODSKY:

 9   Q.   I'm showing you, Mr. Piaguaje, Plaintiff's Exhibits 2241

10   through 2247 and 6730 for identification.            Would you take a

11   moment to look at those photographs.

12               Mr. Piaguaje, these are photographs, correct, from

13   your Facebook account?

14   A.   Yes.

15   Q.   And you updated your Facebook page frequently, correct?

16   A.   When, when I leave where there is a internet signal.

17   Q.   So in, for example, Plaintiff's Exhibit 6730 for

18   identification, those are photographs that you uploaded during

19   your trip here late last week?

20   A.   Yes.

21   Q.   And you access the internet to upload these photographs,

22   correct?

23   A.   Yes, in Facebook.

24   Q.   And on a regular -- withdrawn.

25               When you have the ability to access the internet, you
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 363 of 464


                                                                       Page 2442
 1   know how to do that, correct?

 2   A.   A little.

 3              MR. BRODSKY:     Your Honor, we offer 2241 through 2247

 4   and 6730.

 5              MR. GOMEZ:     Your Honor, I have an objection to these

 6   documents on the grounds of relevance.

 7              THE COURT:     The relevance, Mr. Brodsky?

 8              MR. BRODSKY:     At least in two respects.        First, I

 9   think they reflect evidence of a sophistication in terms of

10   uploading and using and accessing the internet.             And, your

11   Honor, reasonable inferences can be drawn from that that if

12   Mr. Piaguaje wanted to learn information about the case or the

13   allegations or what steps are being taken or the Court's

14   findings, he can do that.

15              And, second, these are all uploaded by him in Spanish,

16   and I think they're his messages in Spanish which reflect that

17   that's the language that he's using when he's uploading images

18   to his Facebook account.

19              MR. GOMEZ:     Your Honor, for one, I don't think the

20   images establish the kind of understanding of the internet that

21   one would need to conduct searches of various items using

22   search engines.      I think they're two different things, or at

23   least the questioning hasn't established that he possesses that

24   kind of expertise in terms of use of the internet.

25              And, two, with respect to the language, I think
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 364 of 464


                                                                       Page 2443
 1   Mr. Piaguaje has been testifying today in Spanish.              I don't

 2   think there's a dispute that he speaks and understands the

 3   language.

 4              THE COURT:     Well, actually he said earlier that he

 5   spoke it a little or understood it a little, something to that

 6   effect.

 7              MR. GOMEZ:     Yes, that's correct, your Honor.         I don't

 8   think that the photographs or Facebook pages one way or the

 9   other really add to that particular testimony.

10              THE COURT:     That all goes to the weight.        They're all

11   received.

12              (Plaintiff's Exhibits 2241 through 2247 and 6730

13   received in evidence)

14   Q.   Mr. Piaguaje, just a few final questions focusing on the

15   period of late 2010.

16              Do you recall attending asamblea meetings in the

17   latter half of 2010?

18   A.   I do not remember.

19   Q.   Do you remember --

20              MR. BRODSKY:     Well, may I approach, your Honor?

21              THE COURT:     Yes.

22   Q.   Let me show you, Mr. Piaguaje, Plaintiff's Exhibit 7019 for

23   identification, Bates labeled LAP1660 through 1662.              And the

24   first few pages, Mr. Piaguaje, are in English.             And if you go

25   to the back, the last three pages are the Spanish original.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 365 of 464


                                                                       Page 2444
 1               Does this refresh your recollection, Mr. Piaguaje,

 2   regarding topics of conversation at asamblea meetings in late

 3   2010?

 4   A.   Well, I don't remember.

 5   Q.   If I can direct your attention to the first page of the

 6   minutes where it says confirmation of quorum and direct your

 7   attention to OISE.       Do you recognize what OISE is?

 8   A.   Yes.

 9   Q.   What is it?

10   A.   That's the indigenous organization of the Secoya of

11   Ecuador.

12   Q.   And at this time in 2010, you were the delegate from OSIE,

13   correct?

14   A.   Yes, from June on.

15   Q.   From June 2010 through 2012?

16   A.   Yes.

17               MR. BRODSKY:    We offer 7019, your Honor.

18               THE COURT:    Received without objection.

19               (Plaintiff's Exhibit 7019 received in evidence)

20   Q.   And directing you to the third page, at the top of the

21   page, do you remember Mr. Yanza presenting a proposal of

22   support for Steven Donziger?

23   A.   No.

24   Q.   Does this document refresh your recollection at all of a

25   discussion in late 2010 at asamblea meetings regarding attacks,
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 366 of 464


                                                                       Page 2445
 1   so-called attacks on Mr. Donziger?

 2   A.   I'm sorry, I didn't hear it very well.            Could you repeat

 3   the question.

 4   Q.   Does this document refresh your recollection at all that

 5   there was discussion at asamblea meetings in late 2010 about

 6   Chevron's allegations relating to Steven Donziger?

 7   A.   Yes.    Humberto Piaguaje commented that to me.

 8               (Continued on next page)

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 367 of 464


                                                                       Page 2446
 1   Q.   And the asamblea issued an agreement of support for Mr.

 2   Donziger?

 3   A.   I don't know.     I don't know.

 4               MR. BRODSKY:    May I approach for the final time, your

 5   Honor?

 6               THE COURT:    Yes.

 7   Q.   Let me show you, Mr. Piaguaje, a document that you

 8   produced.    It's Plaintiff's Exhibit 6703.         The first part is in

 9   English.    The document you produced starts from pages 6 through

10   9 in Spanish and it's Bates number JP 3 through JP 6.

11               Do you remember producing this document, Mr. Piaguaje?

12   A.   Yes.

13   Q.   This is an informational bulletin put out by the assembly

14   of the affected by Texaco?

15   A.   Yes.

16   Q.   Directing your attention to the third page, paragraph 4.

17   We will put it up on the screen for you, too, Mr. Piaguaje.

18               Does this refresh your recollection, Mr. Piaguaje,

19   that the asamblea expressed support for Mr. Donziger in late

20   2010?

21   A.   Well, at that time, I wasn't aware of this.            When I was

22   asked, I gave this document but I didn't have a thorough

23   knowledge of it.

24   Q.   You don't recall reading the document at the time?

25   A.   Well, yes, about struggling for 17 years or fighting for 17
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 368 of 464


                                                                       Page 2447
 1   years, but not much more detail than that.

 2              MR. BRODSKY:     No further questions, your Honor.

 3              THE COURT:     Thank you.

 4              Redirect, Mr. Gomez.

 5              MR. GOMEZ:     Before I begin, for the sake of

 6   completeness, Mr. Brodsky made reference to Plaintiff's Exhibit

 7   6407R.    In particular, Mr. Piaguaje's response to

 8   interrogatories number 6 and 11.         I would ask that the entirety

 9   of those responses be moved into evidence for the Court's

10   consideration as opposed to just portions or one sentence.

11              THE COURT:     Any problem, Mr. Brodsky?

12              MR. BRODSKY:     When Mr. Gomez says the entirety, if he

13   means the portion below supplemental response to the

14   interrogatory and above the next interrogatory, no objection.

15              MR. GOMEZ:     That's what I mean.

16              THE COURT:     Those additional portions are received.

17              Was there an intention to offer 6703?

18              MR. BRODSKY:     Yes, your Honor.      We offer that.      I

19   believe I may have omitted offering 559A.

20              THE COURT:     One thing at a time.

21              Is it offered for the truth or is it offered simply as

22   a statement?

23              MR. BRODSKY:     Simply as a statement.

24              THE COURT:     6703 is received not for the truth.

25              (Plaintiff's Exhibit 6703 received in evidence)
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 369 of 464


                                                                       Page 2448
 1               THE COURT:    What was the other one?

 2               MR. BRODSKY:    559A is the agreement between Mr.

 3   Fajardo, Mr. Yanza, and the leader of the asamblea.

 4               THE COURT:    Any objection?

 5               MR. GOMEZ:    No objection.

 6               THE COURT:    Received.

 7               (Plaintiff's Exhibit 559A received in evidence)

 8   REDIRECT EXAMINATION

 9   BY MR. GOMEZ:

10   Q.   Goods afternoon, Mr. Piaguaje.

11   A.   Good afternoon.

12   Q.   Mr. Piaguaje, who is Humberto Piaguaje?

13   A.   He is the vice coordinator or sub-coordinator of the

14   assembly of the affected.

15   Q.   Is that the position he held when you were a member of the

16   executive committee or the position he holds presently?

17   A.   Yes.

18   Q.   Did Humberto Piaguaje hold the position of vice

19   sub-coordinator of the asamblea when you were on the executive

20   committee in year 2010 through 2012?

21   A.   Yes.

22   Q.   Does Mr. Piaguaje, Mr. Humberto Piaguaje, hold the position

23   of vice sub-coordinator of the asamblea at present?

24   A.   No.    Now he is the coordinator.

25   Q.   What is the responsibility of the sub-coordinator of the
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 370 of 464


                                                                       Page 2449
 1   asamblea?

 2              MR. GOMEZ:     Withdrawn.

 3   Q.   What is the responsibility of the coordinator of the

 4   asamblea?

 5   A.   That person coordinates all matters related to this trial,

 6   that is, he is a liaison or a link with the attorneys, as well

 7   as with us, with the communities.

 8   Q.   Is he responsible for preparing the agendas of the asamblea

 9   meetings?

10              MR. BRODSKY:     Objection.     Leading.

11              THE COURT:     Sustained.

12   Q.   What are the specific tasks that he is required to perform

13   as coordinator?

14   A.   Well, as the category, I am not very familiar.             It's not a

15   position that I myself have held.          But he works with the

16   indigenous communities and with the attorneys deciding or

17   working with us to decide what we will do, the presidents of

18   all of the indigenous nations and the settlers as well.

19   Q.   Why was the asamblea created?

20              MR. BRODSKY:     Objection.

21              THE COURT:     Sustained.

22   Q.   What is the purpose of the executive committee in the

23   asamblea?

24   A.   The executive committee holds meetings with representatives

25   of all of the indigenous nations as well as the cooperative,
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 371 of 464


                                                                       Page 2450
 1   part of the affected, the persons affected.

 2   Q.   How many persons sat on the executive committee of the

 3   asamblea when you were a member of it between 2010 and 2012?

 4   A.   I don't know how to tell you exactly how many.             There is a

 5   representative from all of the indigenous nationalities, as

 6   well as the coordinator and the representative of the Amazon

 7   Defense Front.     So exactly I don't know, 10, 12.

 8   Q.   You mean 10 to 12 people?

 9   A.   Yes.

10   Q.   Which indigenous nationalities were represented on the

11   executive committee on the asamblea when you were a member of

12   it between 2010 and 2012?

13   A.   The Kofan and the Siona, the Kichwa, the Siekopai, my own,

14   the settlers.     Those all meet in the committee.

15   Q.   Who did the settlers represent?

16   A.   Themselves.

17   Q.   How were they selected, the settlers, to participate on the

18   executive committee?

19   A.   Each one of the cooperatives was given a chance to be

20   represented on the executive committee.

21   Q.   When you say cooperative, what are you referring to?

22   A.   In Ecuador, when settlers get together and form a group in

23   a community of sorts, that's what a cooperative is.              We use the

24   word comunidad in Ecuador really to refer to indigenous people

25   so it's a cooperative.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 372 of 464


                                                                       Page 2451
 1   Q.   Can you identify some of the cooperatives that were

 2   represented in the executive committee when you were a member

 3   between 2010 and 2012?

 4   A.   Yes.   I know the communities, but I don't know the names of

 5   all of the cooperatives, the settler communities.

 6   Q.   How were the representatives of the indigenous groups who

 7   sat on the executive committee of the asamblea selected?

 8               MR. BRODSKY:    Objection.     Foundation.

 9               THE COURT:    Sustained.

10   Q.   Who selected the representatives of indigenous groups to

11   sit on the executive committee of the asamblea?

12               MR. BRODSKY:    Same objection.

13               THE COURT:    Sustained.

14               MR. GOMEZ:    What is the objection?

15               THE COURT:    There is no foundation.       No showing that

16   he has personal knowledge.

17   Q.   Sir, how were you selected to sit on the executive

18   committee of the asamblea?

19   A.   Because I was president, that's why I had to join in the

20   executive committee.

21   Q.   At the time that you were sitting on the executive

22   committee of the asamblea, were there representatives of other

23   indigenous nations sitting on that committee?

24   A.   Of other indigenous nationalities?

25   Q.   Yes.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 373 of 464


                                                                       Page 2452
 1   A.   Yes.

 2   Q.   How were they selected to participate on this committee?

 3               MR. BRODSKY:    Objection.

 4               THE COURT:    Sustained.    It's the same question you

 5   have asked twice before.

 6   Q.   Mr. Piaguaje, do you know how representatives of other

 7   indigenous groups were selected to sit on the executive

 8   committee of the asamblea between 2010 and 2012?

 9   A.   Yes.   Because each community, they will elect who their

10   candidate is, who becomes like a president, and that president

11   is on the executive committee representing that community.

12   Q.   Mr. Piaguaje, was a quorum always taken at every executive

13   committee meeting that you attended?

14   A.   Yes.

15   Q.   How was that done?

16   A.   It had to be one more than half.

17   Q.   Whose responsibility was it to identify sufficient

18   participation to constitute a quorum for a meeting of the

19   executive committee?

20   A.   Well, those of us who are there can see ourselves because

21   we know who is there, and we can tell if there is more than

22   half of the number and put in from among ourselves.              We appoint

23   somebody to do that.

24   Q.   Did you ever read the minutes of previous executive

25   committee meetings?
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 374 of 464


                                                                       Page 2453
 1   A.   I didn't, but I did hear when others were reading them.

 2   Q.   When an executive committee meeting of the asamblea

 3   started, were the minutes of a previous executive committee

 4   meeting read and approved?

 5   A.   Yes.

 6   Q.   When you were a member of the executive committee between

 7   2010 and 2012, you testified in response to Mr. Brodsky's

 8   questions that a trust was discussed.           Do you remember that

 9   testimony?

10   A.   Yes.

11   Q.   What was discussed at the executive committee meetings that

12   you attended between 2010 and 2012 regarding a trust?

13               MR. BRODSKY:    Objection.     Time period, your Honor.

14               THE COURT:    No.   He said 2010 to 2012.       Overruled.

15   A.   Well, we began working to build together with those

16   affected and together with our supporters, the coordinator, the

17   attorneys and other colleagues, participants, representatives

18   of the Amazon Defense Front, and we understood that we needed

19   to set up a trust in order to manage money and not waste it and

20   focus on the projects for which we had started this lawsuit and

21   the four issues that we had set out to address.

22   Q.   Who was supposed to manage the trust to which you refer?

23   A.   Who started using that word?

24   Q.   No.    Who was supposed to manage the trust that you are

25   talking about?
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 375 of 464


                                                                       Page 2454
 1   A.   Well, what we talked about in the executive committee was

 2   that we would need to hire outside persons, professionals, but

 3   that they couldn't just spend the money any way, and that there

 4   should be one person from each indigenous nationality, as well

 5   as a settlers there, to have oversight over that.

 6   Q.   Has the assembly identified specific people to perform

 7   oversight of the trust that you were talking about?

 8              MR. BRODSKY:     Objection.

 9              THE COURT:     Sorry.    Did you say objection?

10              MR. BRODSKY:     Yes.

11              THE COURT:     Ground.

12              MR. BRODSKY:     Relevance.

13              THE COURT:     Why is it relevant?

14              MR. GOMEZ:     Your Honor, there is an allegation --

15              THE COURT:     And why wasn't it in the witness

16   statement?

17              MR. GOMEZ:     First of all, there is an allegation that

18   all of these decisions are being made or at least directed by

19   Mr. Donziger.     I would like to elicit testimony from the

20   witness that contradicts that allegation.

21              As for the reason it was not in the witness statement,

22   your Honor, the questions about the trust were raised on cross.

23   It revealed to me that the witness possesses a greater

24   understanding of this than I once imagined, and I would like to

25   ask him questions to elicit his knowledge.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 376 of 464


                                                                       Page 2455
 1               THE COURT:    Confine it to the relevant time period.

 2   BY MR. GOMEZ:

 3   Q.   Mr. Piaguaje, after 2011, did the asamblea select specific

 4   individuals to provide oversight of a trust that you were

 5   talking about?

 6   A.   Yes.

 7   Q.   Can you identify who those persons were?

 8   A.   Well, I only know as to my indigenous community.

 9   Q.   Who would that be, sir?

10   A.   His name is Felipe Lusitande.

11               MR. GOMEZ:    Your Honor, may I confer with co-counsel?

12               THE COURT:    Yes.

13               MR. GOMEZ:    Nothing further.

14               THE COURT:    Mr. Friedman?

15               MR. FRIEDMAN:     Nothing for us.

16               THE COURT:    Recross?

17               MR. BRODSKY:     No, your Honor.

18               THE COURT:    All right.     Thank you, Mr. Piaguaje.           You

19   are excused.

20               (Witness excused)

21               MR. FRIEDMAN:     Can we have a side bar before we call

22   our next witness?

23               (At the side bar)

24               MR. FRIEDMAN:     Your Honor, Mr. Donziger wanted to

25   address the Court, and I thought it would be more appropriate
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 377 of 464


                                                                       Page 2456
 1   that he do it at the side bar than in open court, if that's OK.

 2              MR. DONZIGER:     I don't know if it's more appropriate

 3   to do it at the side bar.

 4              I am the next witness.       Really, two issues.       One is my

 5   witness statement is in.        Chevron has a motion to strike

 6   portions of it.      So there is that issue.       I would like to get

 7   some clarity on that before I testify.

 8              The second issue is we would like to do a relatively

 9   brief direct before they start on cross, on the theory that my

10   credibility is obviously very much at issue.            The Court allowed

11   Judge Guerra to put in a statement and also testify on direct

12   before the cross.

13              So I would like to ask the Court to allow Mr. Friedman

14   to do a relatively brief direct to start before Chevron does

15   the cross, but I also would like some clarity on the issue of

16   what I am going to be allowed to testify about in terms of what

17   was in my statement or the scope of it given their motion.

18              THE COURT:     Define relatively brief.

19              MR. DONZIGER:     A couple of hours.

20              MR. FRIEDMAN:     I was going to say 45 minutes.

21              THE COURT:     The answer is no.      I have ruled on that.

22   Obviously, it would have been different had you complied with

23   the directions about your witness statement, but you didn't.

24              As to the other, what I am prepared to say now,

25   inasmuch as you have filed your witness statement yesterday or
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 378 of 464


                                                                       Page 2457
 1   possibly even this morning, and thus, I have had relatively

 2   little time to consider Chevron's motion and your counsel

 3   hasn't even responded to it, I guess I will do this.

 4              Mr. Friedman, do you want to address the motion

 5   briefly now?

 6              MR. FRIEDMAN:     Yes.    I don't know that we need to do

 7   this at side bar.      I have notes to address it.

 8              THE COURT:     Go ahead now.

 9              MR. FRIEDMAN:     Your Honor, here are the main points in

10   opposition to Chevron's brief.

11              Chevron has alleged extortion.         As I understand the

12   law of extortion, it is incumbent upon Chevron to prove that

13   there was no valid claim to the damages that were supposedly

14   being extorted from Chevron or trying to be extorted, and also

15   has to prove that Mr. Donziger did not believe, or did not

16   believe reasonably in good faith, that the plaintiffs had a

17   valid claim to damages.

18              I think the bulk, as I remember it, the bulk of

19   Chevron's motion is addressed to issues relating to

20   contamination and to the corporate relationship between Texaco,

21   Chevron and Petroecuador.        All of that goes to the point of Mr.

22   Donziger having a good faith belief that there was in fact a

23   valid claim for the Ecuadorian plaintiffs for the money he was

24   supposedly trying to extort.         So that's the heart of our

25   opposition.     I can't recall if there were other points in their
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 379 of 464


                                                                       Page 2458
 1   brief, but I think they were mainly trying to keep out

 2   contamination and legal status issues.

 3              MR. DONZIGER:     Can I make one quick point of

 4   clarification?     You might not be aware of it.         My witness

 5   statement was turned in Thursday evening.           The statement that

 6   we sent over yesterday evening was exactly the same but for one

 7   paragraph at the very end.

 8              THE COURT:     But for your addition of a large number of

 9   exhibits, which in some respects make it a significantly

10   different ball game.       And that's simply where it is.         Even if

11   it were last whenever, it was way late, and you have been given

12   extraordinarily great latitude, and I have no doubt that I will

13   have the opportunity to assess your credibility fully through

14   an extensive cross-examination and redirect.            So that takes

15   care of that.

16              Now, what I am prepared to do right now vis-a-vis

17   Chevron's motion is this, subject to the possibility that on

18   further consideration there may be some alterations.              As a

19   general matter, statements attributed in the witness statement

20   to persons other than Mr. Donziger, or references to statements

21   in writings by persons other than Mr. Donziger, will not be

22   considered for the truth of the matters asserted.             All or

23   substantially all are hearsay to the extent they are offered

24   for the truth of the matters, and there is nothing in the

25   witness statement that establishes the applicability of any
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 380 of 464


                                                                       Page 2459
 1   exception to the hearsay rule.         That is not to say it

 2   necessarily will be considered for nonhearsay purposes, only

 3   that it will not be considered for the truth of the matters

 4   asserted.    I will rule on this other issue later.

 5              The statement, moreover, contains and refers

 6   extensively to exhibits and other materials relating to

 7   environmental conditions in the Oriente.           I see nothing in the

 8   statement and nothing in what counsel has said or submitted to

 9   suggest that any of that information is relevant if and to the

10   extent it is offered to prove the truth.

11              That's what I am prepared to say now.           You will have a

12   ruling on the motion in full before very long.

13              MR. FRIEDMAN:     Could I address just two quick points?

14              One, there are some exhibits listed in the witness

15   statement that are documents of Chevron's that we would ask be

16   admitted for the truth.       I just wanted to make that clear.

17              THE COURT:     Fair enough.     That's why I left some

18   flexibility here.      I can't be expected to have in mind each and

19   every exhibit referred to in there, particularly since it's

20   been a moving target as late as 8:00 this morning.              I will deal

21   with that in the fullness of time.          But you wanted guidance,

22   you have got it.

23              (Continued on next page)

24

25
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 381 of 464


                                                                       Page 2460
 1              (In open court)

 2              THE COURT:     Why don't we take our afternoon break

 3   before we start.

 4              (Recess)

 5              THE COURT:     Next witness, Mr. Friedman.

 6              MR. FRIEDMAN:     Steven Donziger, your Honor.

 7    STEVEN DONZIGER,

 8         called as a witness by the defendants,

 9         having been duly sworn, testified as follows:

10              THE DEPUTY CLERK:      State your name for the record.

11              THE WITNESS:     Steven Donziger.

12              MR. FRIEDMAN:     May I approach the witness, your Honor?

13              THE COURT:     You may.

14   DIRECT EXAMINATION

15   BY MR. FRIEDMAN:

16   Q.   Mr. Donziger, do you recognize Defendants' Exhibit 1750?

17   A.   I do.

18   Q.   Could you tell us what it is?

19   A.   It's my witness statement.

20   Q.   Who prepared it?

21   A.   I did.

22   Q.   Who signed it?

23   A.   I did.

24   Q.   Is it true and accurate to the best of your ability?

25   A.   Yes, it is.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 382 of 464


                                                                       Page 2461
 1               MR. FRIEDMAN:     I move into evidence DX 1750.

 2               MR. MASTRO:    Your Honor, subject to the motion to

 3   strike that we have already made in so many respects, we have

 4   objected to major portions of it.

 5               THE COURT:    Received subject to the motion.

 6               (Defendant's Exhibit 1750 received in evidence)

 7               MR. FRIEDMAN:     Pass the witness, your Honor.

 8               MR. MASTRO:    Thank you, your Honor.

 9   CROSS-EXAMINATION

10   BY MR. MASTRO:

11   Q.   We meet again, Mr. Donziger.         Good afternoon.

12               Sir, am I correct that you only served on us last

13   night around 6:30 a final version of your witness statement,

14   the declaration that was just offered into evidence, correct,

15   sir?

16   A.   Yes.

17   Q.   And that you served on us a draft of that statement on

18   Thursday evening, around 8:00, correct, sir?

19   A.   That's correct.

20   Q.   In the evening, correct?

21   A.   Yes.

22   Q.   But you had already given it out, that draft, to the press

23   before you ever gave it to us or to the Court, correct, sir?

24   A.   No.

25   Q.   Did you not give your statement to The New York Times the
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 383 of 464


                                                                       Page 2462
 1   day before or earlier before you gave it to us or to the Court?

 2   A.   I gave an earlier version to The New York Times.

 3   Q.   Thank you for that clarification.          I appreciate it.

 4              Am I correct that you yourself describe yourself as

 5   someone who could have been a propagandist?

 6   A.   I don't know.

 7   Q.   You recall saying that on the Crude outtakes, sir, that you

 8   could have been a propagandist?

 9   A.   No.

10   Q.   We will refresh your recollection later.

11              Mr. Donziger, this is not the first time you have

12   testified, is it, sir, in this case?

13   A.   No.

14   Q.   You also gave a deposition in your 1782 proceeding,

15   correct?

16   A.   Many days, yes.

17   Q.   Sir, you prepared yourself to give that testimony in your

18   1782 proceeding, correct?

19   A.   I don't understand your question.

20   Q.   You prepared yourself to give testimony at your deposition

21   in your 1782 proceeding, correct?          You didn't just go in cold,

22   you prepared, correct?

23   A.   I prepared with my then counsel.

24   Q.   And you prepared responses to give to questions in your

25   1782 proceeding, correct, sir?
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 384 of 464


                                                                       Page 2463
 1   A.   Well, I did a preparation where I tried to think of

 2   truthful responses to questions that I expected to be posed.

 3   Q.   Isn't it a fact, sir, that one of the responses you

 4   prepared for yourself to give when you were about to give

 5   testimony then was to respond to questions, "It's possible, but

 6   I don't think so"?

 7   A.   If that were to be an accurate response, yes, I would give

 8   that response.

 9   Q.   Didn't you also prepare yourself to give the response, "I

10   guess it's possible, but to the best of my recollection I

11   didn't"?

12   A.   If that would be accurate, yes, I would give that response.

13   Q.   I am going to show you, sir, what has been marked as

14   Plaintiff's Exhibit 2457.

15               MR. MASTRO:    May I approach, your Honor?

16               THE COURT:    Yes.

17   Q.   I am referring you, Mr. Donziger, to the very top part of

18   the page where it says, "Comments:          It's possible, but I don't

19   think so.    I guess it's possible, but to the best of my

20   recollection I didn't."       Do you see that, sir?

21   A.   Yes.

22   Q.   You wrote this document yourself to prepare yourself to

23   give testimony in a courtroom, correct, sir?

24   A.   I did write the document myself.

25   Q.   And you didn't write that paragraph in response to any
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 385 of 464


                                                                       Page 2464
 1   particular question, did you, sir?

 2   A.    I wrote it in response to what could be questions that I

 3   anticipated.

 4   Q.    Sir, simple question.      You didn't write that paragraph

 5   about giving those responses in response to any specific

 6   question, did you, sir?

 7              MR. GOMEZ:     Objection.    Asked and answered.

 8              THE COURT:     Overruled.

 9   A.    I wrote it in response to specific questions that might

10   come up that that would be an appropriate response to.

11   Q.    You didn't cite any specific questions that you had in mind

12   to give those responses to, "It's possible, but I don't think

13   so.   I guess it's possible, but to the best of my recollection

14   I didn't," correct, sir?

15              MR. GOMEZ:     Objection.    The document speaks for

16   itself.

17              MR. MASTRO:     I will withdraw, your Honor.

18   Q.    Mr. Donziger, can you tell the Court how many times during

19   your deposition you responded to questions with, it's possible,

20   but I don't think so, or, I guess it's possible, but to the

21   best of my recollection I didn't, in words or substance?               Can

22   you tell the Court how many times you did that in your

23   deposition?

24   A.    Given that I was deposed 19 days, and I don't have the 19

25   days and thousands of pages in front of me, no, I can't answer
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 386 of 464


                                                                       Page 2465
 1   that question right now.

 2   Q.   Was it more than 100 times, sir?

 3   A.   I have no idea, sir.

 4   Q.   More than 200 times?

 5   A.   I don't know.

 6               MR. MASTRO:    I will move on, your Honor.

 7   Q.   Mr. Donziger, referring to your witness statement, you

 8   claim that Pablo Fajardo has been the "lead lawyer" in the Lago

 9   Agrio case "from 2005 until the present"?

10               THE COURT:    Can I have the paragraph, please?

11               MR. MASTRO:    Paragraph 10.

12   Q.   That's your testimony to this Court, correct, sir?

13   A.   Yes.

14   Q.   And that he is the sole representative, that's your

15   testimony?

16   A.   Before the court in Ecuador, yes.

17   Q.   And that you have "served on the case at the pleasure of

18   the plaintiffs and their representative," correct, sir?

19   A.   Yes.

20   Q.   And their representative is Mr. Fajardo, you serve at his

21   pleasure, that's your testimony here, correct?

22   A.   I serve at the pleasure of the clients and Mr. Fajardo as

23   their representative.

24   Q.   So you work for Mr. Fajardo, he doesn't work for you,

25   that's your testimony?
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 387 of 464


                                                                       Page 2466
 1   A.   In that time frame, yes.

 2   Q.   2005 to the present, correct?

 3   A.   Yes.

 4   Q.   Sir, I want to ask you a few questions about that.

 5               First, in terms of serving at the pleasure of the Lago

 6   Agrio plaintiffs.      You were just here for Mr. Piaguaje's

 7   testimony, weren't you, sir?

 8   A.   Yes.

 9   Q.   So you know that he just told the Court in his statement

10   that, "I have never had the direct authority, discretion or

11   control of the actions taken by Steven Donziger."

12               That's paragraph 36 of his statement.          Isn't that

13   correct, sir, that's the testimony he just gave to the Court?

14   A.   I don't know.     I don't have his statement in front of me,

15   but if it is, it's not what I'm talking about.

16   Q.   And you know that Mr. Camacho, the other defendant in this

17   case, also a Lago Agrio plaintiff, has testified that he has

18   never even met you, correct, sir?

19               THE COURT:    Mr. Mastro, they have said whatever they

20   have said.

21   Q.   Mr. Donziger, I want to ask you about how you have

22   described yourself since 2005.

23               Isn't it a fact that you have described yourself since

24   2005 as "the lead lawyer in the class action trial that seeks

25   damages for a cleanup, Aguinda v. Chevron Texaco, currently
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 388 of 464


                                                                       Page 2467
 1   being heard by the superior court in Nueva Loja, in Ecuador,

 2   before German Yanez."

 3              You have described yourself since 2005 as the lead

 4   lawyer in that class action trial, haven't you, sir?

 5   A.   At times I have.

 6   Q.   And you have described yourself since 2005 as "the person

 7   primarily responsible for putting this team together and

 8   supervising it," correct, sir?

 9   A.   This team not being the Ecuadorian team; the team outside

10   of Ecuador, yes.

11   Q.   Sir, haven't you also described yourself since 2005 as

12   "playing an integral role in designing the trial strategy and

13   working closely with the local team of lawyers," correct, sir?

14   A.   I don't know.

15   Q.   Sir, the integral role in designing the trial strategy,

16   that would be the Lago Agrio Chevron trial, correct, sir?

17   A.   Well, not necessarily.

18   Q.   So let me put up on the screen Plaintiff's Exhibit 806 and

19   go to page 21.

20              This is a book proposal that you prepared yourself

21   since 2005, correct, sir?

22   A.   I am seeing one paragraph.         I don't know if there is a

23   complete document.

24   Q.   Let's hand him the complete document.

25              MR. MASTRO:     May I approach, your Honor?
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 389 of 464


                                                                       Page 2468
 1               THE COURT:    Yes.

 2   Q.   On the first page of Plaintiff's Exhibit 806, that's an

 3   e-mail from you to someone named David Kuhn, dated November 3,

 4   2006, correct, sir?

 5   A.   Yes.

 6   Q.   So this is your draft book proposal, correct?

 7   A.   Yes.

 8   Q.   Let's go, sir, to page 21 of that proposal.

 9               THE COURT:    Which number, counsel?

10               MR. MASTRO:    It's page 21.

11               THE COURT:    There are two page 21s.        You're going off

12   the bottom numbers or the other numbers?

13               MR. MASTRO:    I am going by the bottom numbers, your

14   Honor.    Not 22.    I am going on the one in the lower right-hand

15   corner.

16               THE COURT:    Thank you.

17   Q.   Sir, am I correct that you have described yourself as a

18   person supervising -- strike that.

19               Am I correct that you have described yourself as

20   playing an integral role in designing the trial strategy and

21   working closely --

22               THE COURT:    The document says what it says.          If you

23   want to read something to him and ask him something based on

24   it, go ahead.      But no responsive readings.

25   Q.   Where in your book proposal you refer to playing an
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 390 of 464


                                                                       Page 2469
 1   integral role in designing the trial strategy and working

 2   closely with the local team of lawyers, you are referring to

 3   the trial strategy in the Lago Agrio Chevron case, correct,

 4   sir?

 5   A.   No.   Yes, but I refer in the same paragraph to Mr. Fajardo

 6   as the lead lawyer.

 7   Q.   Sir, the lead local lawyer in the Ecuadorian case, correct?

 8   A.   That's an accurate description.

 9   Q.   Isn't it a fact that you have also described yourself since

10   2005 as being "at the epicenter of the legal, political and

11   media activity surrounding the case, both in Ecuador and in the

12   U.S," correct, sir?

13   A.   I don't know if you're reading from the proposal.             Feel

14   free to point it out to me and I can answer it.

15   Q.   Do you recall describing yourself in those terms, sir?

16   A.   No.

17   Q.   Sir, isn't it a fact that you wrote to Joseph Kohn in 2009

18   and described your firm's role as a primary obligation is to

19   run the case on a day-to-day basis?

20   A.   I believe I did, but --

21   Q.   Isn't it a fact, sir, that you described yourself as doing

22   "the overwhelming amount of work on this case"?

23   A.   Yeah.   But that's a very incomplete description of my

24   actual role.     My role was much more nuanced than that.

25              THE COURT:     Mr. Donziger, answer the questions and
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 391 of 464


                                                                       Page 2470
 1   then stop when you have answered them.           Your counsel will have

 2   the opportunity on redirect to ask you anything he wants to ask

 3   you to clarify.

 4   Q.   Isn't it a fact, Mr. Donziger, that you would give

 5   directions to local counsel in Ecuador on what to do with the

 6   litigation?

 7   A.   On occasion I would express my opinion as to what they

 8   should do, and I would do it in forceful terms.             It didn't

 9   change the fundamental relationship, which is I worked for

10   them.

11   Q.   Isn't it a fact, Mr. Donziger --

12               MR. MASTRO:    And I apologize in advance, your Honor,

13   for using this language.        It is not my language, his.

14   Q.   But isn't it a fact, Mr. Donziger, that there were times

15   when since 2005, you gave instructions to Mr. Fajardo and other

16   local counsel in Ecuador to just get this done on time and

17   don't fuck it up?

18   A.   Is your question did I say that?

19   Q.   Yes.

20   A.   I would often use very forceful language, yes.             I don't

21   know if I said that.

22   Q.   Mr. Donziger, isn't it also a fact that in your own

23   notebook, that you call a memoir, you describe personally

24   meeting privately with the Ecuadorian judges on the Lago Agrio

25   case at least eight separate times between March 2006 and May
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 392 of 464


                                                                       Page 2471
 1   2007?

 2   A.   I met with judges in Ecuador when it was appropriate to do

 3   so on occasion.      I don't know the exact number.

 4   Q.   The judge in the Lago Agrio Chevron case, you document in

 5   your notebook meeting with the judge overseeing the Lago Agrio

 6   Chevron case privately, without Chevron present, eight separate

 7   occasions between March 2006 and May 2007, correct, sir?

 8              MR. GOMEZ:     Objection.    The document speaks for

 9   itself.

10              THE COURT:     Overruled.

11   A.   I don't know the exact number.         There were occasions that I

12   met with the judge.

13   Q.   Sir, isn't it a fact that you have described yourself as

14   the cabeza on the Lago Agrio Chevron case?

15   A.   I don't have any recollection of that.

16   Q.   And cabeza means head, correct?

17   A.   Cabeza means head in Spanish.

18   Q.   That's the way Pablo Fajardo has introduced you since 2005,

19   as the cabeza on the case, correct?

20   A.   I don't know.     He certainly hasn't in recent years.

21   Q.   Sir, I would like to show you your notebook.

22              Sir, directing your attention to page 27 of 119.

23              MR. MASTRO:     That's at the bottom center of the page,

24   your Honor.

25   Q.   Directing your attention to the passage, "Pablo is
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 393 of 464


                                                                       Page 2472
 1   obviously single-handedly providing the glue to hold much of

 2   the left together.      Still introduces me as the cabeza of the

 3   lawsuit, which I don't like, but that is fixable."              Do you see

 4   that, sir?

 5               Do you see that, sir?

 6   A.   Yes.

 7   Q.   Does that refresh your recollection that Pablo Fajardo

 8   referred to you in 2007 as the cabeza of the lawsuit?

 9   A.   I don't have any independent recollection other than my

10   notes.

11   Q.   Now, sir, isn't it a fact that Pablo Fajardo also used to

12   refer to you as the commander-in-chief of the Ecuadorian legal

13   team?

14   A.   Pablo had a lot of nicknames for me.          That might have been

15   one of them.

16   Q.   He did that as recently as October 2009, when the final

17   plan for the case, his words, was to be done and our

18   "commander-in-chief Steven Donziger must be at that workshop."

19   Isn't that true, sir?

20   A.   I vaguely remember that, but I think he was joking.

21   Q.   Sir, when you're putting together the final plan for the

22   case, he is calling you commander, and your testimony to this

23   Court is that was a joke?

24   A.   We had a lot of jokes among us about authority.             So I think

25   that was a joke.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 394 of 464


                                                                       Page 2473
 1   Q.   Isn't it a fact that Mr. Fajardo referred to you as

 2   commander repeatedly from 2007 to the present?             Isn't that

 3   true, sir?

 4   A.   He used the word comandante.

 5   Q.   Which means commander in Spanish, correct?

 6   A.   It was done more as a term of affection, akin to like good

 7   buddy or something like that.

 8   Q.   Isn't it a fact since 2005, you referred to Mr. Fajardo in

 9   discussions with others as "your young field lawyer in Lago"?

10   A.   I don't have any recollection of that.

11               MR. MASTRO:    May I approach, your Honor?

12               THE COURT:    Yes.

13   Q.   Mr. Donziger, this is an e-mail that you sent to Raul

14   Herrera in August 2006, correct, sir?

15   A.   Yes.

16   Q.   Raul Herrera was the lawyer representing the Republic of

17   Ecuador, correct?

18   A.   I believe he was at that time.

19   Q.   He was at Winston & Strawn, correct?

20   A.   I believe so.

21   Q.   When you're communicating to Raul Herrera of Winston &

22   Strawn representing the Republic of Ecuador, you called Pablo

23   Fajardo "a young field lawyer in Lago," correct?

24   A.   Yes.

25   Q.   Does that refresh your recollection whether that is the way
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 395 of 464


                                                                       Page 2474
 1   you used to refer to him in the period in 2005?

 2   A.   No.

 3   Q.   Is it also the case that Mr. Fajardo only became a lawyer

 4   and graduated from school sometime in 2004?

 5   A.   I have a recollection he became a lawyer in the early 2000s

 6   and the Lago case was his first case.           I don't know if it was

 7   that particular year or not.

 8   Q.   Isn't it correct that you told Vanity Fair that Pablo

 9   Fajardo only became a lawyer in 2004?

10   A.   I don't recall.

11   Q.   Isn't it a fact, sir, that you are the one who installed

12   Pablo Fajardo as the person to be the lead local lawyer in late

13   2005 when you and Joe Kohn were forcing Christopher Bonifaz out

14   of the case?

15              THE COURT:     Sustained as to form.       Break it up.

16   Q.   Isn't it a fact, sir, that you're the person who directed

17   that Pablo Fajardo become the lead local lawyer in the Lago

18   Agrio Chevron case in December 2005?

19   A.   I remember recommending him.        I did not direct it.       The

20   decision was made by others.

21   Q.   At the time, you and Mr. Kohn were forcing Christopher

22   Bonifaz out of the representation, correct?

23   A.   First of all, it's Cristobal Bonifaz.          And the answer is,

24   no, we were not at that time.

25   Q.   Am I right that you directed that Pablo become the joint
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 396 of 464


                                                                       Page 2475
 1   counsel of record in December 2005 to take control of the case

 2   within the current team -- strike that.

 3              Am I correct that up until December 2005, Pablo

 4   Fajardo had not been the person speaking as lead local counsel

 5   in the Lago Agrio Chevron case?

 6   A.   I don't recall the specific dates, but at the beginning of

 7   the trial he was not, and then he replaced the person who was.

 8   Q.   And that in December 2005, you instructed that it was

 9   important for Pablo to become the joint counsel of record as

10   soon as possible to take control of the case within the current

11   team?

12   A.   I don't recall.

13              MR. MASTRO:     Your Honor, may I approach?

14              THE COURT:     Yes.

15              MR. MASTRO:     I will show the witness what has been

16   marked as Plaintiff's Exhibit 7673.

17   Q.   Mr. Donziger, am I correct that this is an e-mail from you

18   to Alejandro Ponce and Pablo Fajardo, copy to Luis Yanza, dated

19   December 7, 2005?

20   A.   That's correct.

21   Q.   I am referring you to the bottom of the first page.

22              Does that refresh your recollection on December 7,

23   2005, that you wrote to the local Ecuadorian legal team that it

24   was "even more important for Pablo to become the joint counsel

25   of record as soon as possible to take control of the case
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 397 of 464


                                                                       Page 2476
 1   within the current team"?

 2   A.   Yes.

 3   Q.   That was because you were upset with something that Alberto

 4   Wray had just done on the case, correct, sir?

 5   A.   I think it was a variety of reasons, that being one of

 6   them.

 7   Q.   Mr. Donziger, am I correct that you have been practicing

 8   law for over 25 years?

 9   A.   No, not that long.

10   Q.   You're in your early 50s, correct?

11   A.   Yes.

12   Q.   And Mr. Fajardo, is he even 40 years old now?

13   A.   He is 40, or 41.

14               (Continued on next page)

15

16

17

18

19

20

21

22

23

24

25
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 398 of 464


                                                                       Page 2477
 1   Q.   And, sir, am I correct that you still refer to him today as

 2   local counsel, correct?

 3   A.   There's different descriptive terms I use and that is one

 4   that I think I do use and is accurate.

 5   Q.   Let me ask you about financial terms between you and

 6   Mr. Fajardo.

 7              Am I correct that you stand to make more than three

 8   times what Mr. Fajardo stands to make on a contingency fee

 9   basis in this case?

10   A.   I don't know.

11              MR. MASTRO:     Your Honor, referring to the sanctions

12   hearing testimony, page 136, lines 10 through 13:

13              "So you make more than three times what Mr. Fajardo

14   makes on this case but you work for him.           That is your

15   testimony in this court?

16              "Answer:    Yes, it is."

17   Q.   Now, Mr. Donziger --

18              THE COURT:     Are you offering that?

19              MR. MASTRO:     I am offering it as impeachment, your

20   Honor.

21              THE COURT:     Is there an objection to its being

22   received?

23              MR. FRIEDMAN:     Your Honor, if the whole page is put in

24   for context, there's no objection.

25              MR. MASTRO:     No problem, your Honor.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 399 of 464


                                                                       Page 2478
 1              THE COURT:     Page 13 in its entirety of the sanctions

 2   hearing is in.

 3   Q.   Mr. Donziger, am I correct that Mr. Fajardo makes

 4   approximately 2,000 a month?

 5   A.   I don't know at this point what he makes.

 6   Q.   You're the person who doles out the checks to pay the

 7   Ecuadorian legal team, correct, sir?

 8   A.   No.

 9   Q.   You've done that historically, haven't you, sir, you've

10   arranged for them to get their pay, correct?

11   A.   Yes, but I don't dole out the checks.

12   Q.   And so you know that the lawyers on your local Ecuadorian

13   team -- Mr. Fajardo, Mr. Saenz, Mr. Prieto -- make around

14   $2,000 a month, correct?

15   A.   I think that was the case at a certain point in time and I

16   think I testified to that.        I don't know if that's the case

17   today.

18   Q.   And, sir, you have made on this case typically 15,000 or

19   more a month, correct?

20   A.   No.

21   Q.   Isn't it a fact that when Joe Kohn was funding this case

22   that you made about 150,000 a year in salary during that period

23   of time up to 2009, correct?

24   A.   It's roughly the case, but a lot of that money was went

25   back out to pay other people.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 400 of 464


                                                                       Page 2479
 1   Q.   So, sir, you made 150,000 a year in 2009, Mr. Fajardo made

 2   about 24,000 a year in 2009, correct?

 3   A.   I don't know.

 4   Q.   So would it be fair to say that you made in a typical year

 5   salary-wise on the case six or seven times more than

 6   Mr. Fajardo typically made on the case, correct, sir?

 7   A.   It's roughly correct, but it reflects also cost of living

 8   in New York as opposed to Lago Agrio.

 9              MR. MASTRO:     Move to strike after cost of living.

10              MR. FRIEDMAN:     Your Honor, he could be allowed to

11   finish his answer before there's a move to strike.

12              THE COURT:     Well, the problem is the answer is

13   supposed to be responsive and only responsive, not an argument.

14   And, therefore, the motion to strike is granted, everything

15   after it's roughly correct.        You can ask him on redirect.

16   Q.   Sir, I want to make sure I understand your testimony.

17              On a contingency fee basis, you make three times or

18   more what Mr. Fajardo stands to make if you collect on this

19   judgment, correct, sir?

20   A.   I think that's roughly correct.         I don't know his exact

21   arrangement at this point.

22   Q.   And you make, you have made on this case typically six,

23   seven times more in salary each year than Mr. Fajardo has made,

24   correct, sir?

25   A.   I just testified to that.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 401 of 464


                                                                       Page 2480
 1   Q.   But you say you work for him, he doesn't work for you;

 2   that's your testimony?

 3   A.   It is.

 4   Q.   He must be a very generous boss, Mr. Donziger.

 5              THE COURT:     Let's cut it out, Mr. Mastro.

 6              MR. MASTRO:     I'm sorry, your Honor.

 7   Q.   Now let's talk about your retainer agreement and the

 8   authority you have under your retainer agreement.

 9              Am I correct that your retainer agreement is signed by

10   Mr. Fajardo and Mr. Yanez, correct?

11   A.   Yanza.

12   Q.   Withdraw that.

13              Your retainer agreement was signed in January 2011 by

14   Mr. Fajardo and Mr. Yanza, correct, sir?

15   A.   I think others or another or yes.

16   Q.   Your retainer agreement gives you the responsibility to

17   exercise "overall responsibility for the strategic direction of

18   the litigation and the day-to-day management of the

19   litigation."

20              Isn't that right, sir?

21   A.   I don't know.

22   Q.   Isn't it a fact, sir, that the litigation that you have

23   overall responsibility for the strategic direction of and

24   day-to-day management of includes Lago Agrio Chevron case, the

25   1782 actions in the United States, and this litigation,
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 402 of 464


                                                                       Page 2481
 1   correct?

 2   A.   No, that's not correct.

 3   Q.   Now, sir, I'm going to show you --

 4               MR. MASTRO:    May I approach, your Honor?

 5   Q.   -- what's been marked as Plaintiff's Exhibit 558.

 6               Mr. Donziger, referring you to page 2 of this

 7   document, this is your retainer agreement, correct, sir?

 8   A.   Yes, it is.

 9   Q.   This is the one you signed on January 5, 2011, correct?

10   A.   It's January 2011.      It does not have a date next to my

11   name.

12   Q.   And the first signatory on behalf of the plaintiffs is

13   Pablo Fajardo, correct?

14   A.   Yes.

15   Q.   And, sir, referring you specifically to page 2,

16   subparagraph 2B, where it says that you as the plaintiffs' U.S.

17   representative are authorized "to exercise overall

18   responsibility for the strategic direction of the litigation

19   and the day-to-day management of the litigation."

20               Does that refresh your recollection as to, you know,

21   whether you have that authority under your retention agreement?

22   A.   I'm going to read the other subsections real quick before I

23   answer that question, if that's okay.

24   Q.   Well, while you're on it, Mr. Donziger, please also read

25   section 2BI where it says that you have authority to
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 403 of 464


                                                                       Page 2482
 1   "coordinate the overall legal strategy to pursue and defend all

 2   aspects of the litigation."

 3               Does that refresh your recollection, sir, whether you

 4   have that authority?

 5   A.   Yeah, but I would say reading this it's not an accurate

 6   depiction.

 7               MR. MASTRO:    Your Honor, move to strike after --

 8               THE COURT:    Everything after "yeah" is stricken.

 9   Q.   Sir, am I also correct, directing your attention to page 1,

10   that the litigation is defined as including the Maria Aguinda

11   v. Chevron corporation litigation, that's the Lago Agrio

12   Chevron litigation, correct?

13   A.   Where are you reading from?

14   Q.   Page 1.    The term litigation is defined in the first three

15   paragraphs of your retention agreement, correct, sir?

16   A.   Can you --

17   Q.   Under witnesseth.

18   A.   Okay.

19   Q.   See there where it defines in the third paragraph

20   collectively all of the above are litigation, the first,

21   second, and third paragraphs, starting whereas, do you see

22   that, sir?

23   A.   Yes.

24   Q.   So your authority to exercise overall responsibility for

25   the strategic direction of the litigation and day-to-day
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 404 of 464


                                                                       Page 2483
 1   management of the litigation includes the Lago Agrio Chevron

 2   litigation, the 1782 actions, and any related litigations,

 3   including this one, correct, sir?

 4   A.   This contract is not an accurate depiction of my actual

 5   authority.

 6   Q.   Sir, isn't it a fact that this contract, this retention

 7   agreement can't be changed other than in writing signed by all

 8   parties, correct?

 9   A.   I don't know.

10   Q.   Have you signed any new agreements since this one that

11   alter your rights and obligations and responsibilities under

12   this agreement one whit?

13   A.   There has been an alteration, yes.

14   Q.   Is that something signed in writing but you altering your

15   role?

16   A.   It's been signed by the plaintiffs or plaintiffs'

17   representatives.

18   Q.   Now, sir, I'm going to direct you to page 10 of this

19   agreement, paragraph 13, modification in writing, "No

20   modification, amendment, waiver or release of any provisions of

21   this agreement or of any right, obligation, claim or course of

22   action arising hereunder shall be valid or binding for any

23   purpose unless in writing and duly executed by the party

24   against whom same is asserted."

25              Now, sir, you haven't signed any modification
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 405 of 464


                                                                       Page 2484
 1   amendment, waiver or release of any provision of this retention

 2   agreement, correct, sir?

 3   A.   That is correct.

 4   Q.   So as far as you're concerned, under the terms of this

 5   agreement, you continue to this day to have the rights,

 6   responsibilities, and obligations that apply under this

 7   agreement, correct?

 8   A.   That's not correct.

 9   Q.   Now, sir, let me ask you this:         Aren't you also responsible

10   under this agreement for assembling and organizing the various

11   United States lawyers and law firms representing the Lago Agrio

12   plaintiffs, correct?

13   A.   Yes.

14   Q.   Mr. Fajardo doesn't do that, you do that, correct, sir?

15   A.   I would say --

16   Q.   Yes or no, sir?

17   A.   I did do that.     I do not do that fully at this point, no.

18   Q.   Do you consider yourself to have fulfilled your obligations

19   to your clients, the Lago Agrio plaintiffs, under this

20   retention agreement?

21   A.   I haven't really thought about it.          I've tried my best, but

22   I don't know if I completely fulfilled all my obligations.                  I'd

23   have to look at it.       It's been a while.

24               MR. MASTRO:    Your Honor, I offer for impeachment

25   sanctions hearing, page 49, starting line 6:
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 406 of 464


                                                                       Page 2485
 1   "Q.   Do you consider yourself to have fulfilled your

 2   obligations to your clients, the plaintiffs, under this

 3   retention agreement, sir?

 4   "A.   Yes, I do."

 5              THE COURT:     Proceed.    What was the date of that

 6   testimony?

 7              MR. MASTRO:     Your Honor, that was on April 16, 2013.

 8              THE COURT:     Thank you.

 9   Q.    Mr. Donziger, was that testimony true and correct when you

10   gave it just a few months ago, was that true and correct, yes

11   or no?

12   A.    Yes, it was, but it was several months ago.

13   Q.    Thank you, sir.     Now, Mr. Donziger, am I correct, sir,

14   that -- strike that.

15              Is there anyone else besides Mr. Fajardo and the Lago

16   Agrio plaintiffs who you are telling this Court is your boss?

17   A.    Mr. Fajardo is the person I deal with.          But behind him he

18   has to answer to others who, in theory, would have authority

19   over me if they wanted to exercise it, in my opinion.

20   Q.    Now, sir, am I correct that you are the person who has

21   decided how much people working on the team in Ecuador get

22   paid?

23   A.    In the past I worked with the local team to, like Mr. Yanza

24   and others, to come up with amounts that we felt were

25   appropriate.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 407 of 464


                                                                       Page 2486
 1   Q.   And in Mr. Yanza's case, you not only paid him a monthly

 2   salary -- correct, sir?

 3   A.   I didn't pay him.

 4   Q.   You approved of funds going to Mr. Yanza in amounts of 500

 5   to 2,000 a month, correct, sir?

 6   A.   We would set budgets jointly and in the budget would be a

 7   salary for him.

 8   Q.   And you also approved buying a house for Mr. Yanza, didn't

 9   you, sir?

10   A.   Yes.

11   Q.   And you paid that out of your budget, correct, sir?

12   A.   I believe, yes, I believe that came out of the budget.

13   Q.   Now, sir, I want to ask you a few questions about financial

14   matters.

15               In your statement you claim that all of your efforts

16   on the Aguinda case have been to achieve a just result for your

17   clients.    That's your testimony, right?

18   A.   Yes.

19   Q.   But this isn't a pro bono case for you, is it, sir?

20   A.   No.

21   Q.   You expect to get paid and you're proud of that, aren't

22   you, sir?

23   A.   Yes.

24   Q.   You've even referred to looking forward to getting the

25   "juicy check" from Chevron, haven't you, sir?
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 408 of 464


                                                                       Page 2487
 1   A.   That was a joke.

 2   Q.   It's not only a term you've used, it's a term that

 3   Mr. Fajardo and others on the Ecuadorian legal team have used,

 4   to get juicy checks out of Chevron, correct, sir?

 5   A.   That originated with Mr. Callejas at a judicial inspection.

 6   Q.   Move to strike.

 7   A.   He would make a joke about it, so it's not my term.

 8              THE COURT:     Answer is stricken.

 9   Q.   Mr. Donziger, haven't you written that you dream of

10   billions of dollars on the table?

11   A.   For the clients, yeah.

12   Q.   And haven't you spoken openly about jacking this thing up

13   to $30 billion if you could have, haven't you done that, sir?

14   A.   I did say that, but it comes with a certain context that it

15   was always based on the amounts of money needed for a cleanup.

16   Q.   Yes or no.    Yes or no.

17              THE COURT:     Answer is stricken after "I did say that."

18              MR. MASTRO:     Again, your Honor, I apologize for having

19   to use this language, but.

20   Q.   Isn't it a fact, sir, that you've described the business

21   you're in, the business of plaintiffs' law, as being about

22   "making fucking money"?

23   A.   I may have, I don't know.

24   Q.   Didn't you say that on the Crude outtakes as you were

25   leaving the San Francisco Chronicle after giving an interview
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 409 of 464


                                                                       Page 2488
 1   there about your case, didn't you say that?

 2   A.   It's possible.     I don't know if I said it.

 3   Q.   We'll come back to it, sir.

 4               Am I correct that between 2003 and 2009, Joseph Kohn

 5   was funding the litigation?

 6   A.   During those years he was the primary funder, but not the

 7   only funder.

 8   Q.   And am I also correct, sir, that over that period of time,

 9   2003 to 2009, Mr. Kohn paid you over $1 million in connection

10   with this case, the Lago Agrio Chevron case?

11   A.   It sounds about right.       I don't know exactly.

12   Q.   And, sir, isn't it also the case that in 2007 and 2008 --

13   strike that.

14               Isn't it also the case that in late aughts Russ DeLeon

15   also became a funder on the Lago Agrio Chevron case?

16   A.   That is correct, yes.

17   Q.   And Mr. DeLeon is someone you know from school days?

18   A.   Yes.

19   Q.   And Mr. DeLeon now lives on Gibraltar, correct?

20   A.   No.

21   Q.   He's a fugitive from U.S. justice, isn't he, sir?

22   A.   No.

23   Q.   Isn't it a fact, sir, that in 2007 and 2008, Mr. DeLeon

24   also paid you over $800,000?

25   A.   For --
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 410 of 464


                                                                       Page 2489
 1   Q.    Yes or no.

 2   A.    For a different matter.

 3   Q.    Yes or no, sir.

 4   A.    I don't know the exact amount.

 5   Q.    And isn't it a fact that you also received $10,000 for

 6   appearing in the movie Crude?

 7   A.    I think Mr. Berlinger bought my rights for documentary film

 8   purposes and that might have been the amount of money he paid

 9   me.

10   Q.    And that's money you put in your pocket, correct, sir?

11   A.    I don't recall.

12   Q.    And am I also correct, sir, that you have by far the

13   largest contingency fee interest of any lawyer or law firm in

14   the Lago Agrio Chevron case?

15   A.    No, it's not correct.

16   Q.    Isn't it a fact, sir, that you have the largest contingency

17   fee interest of any lawyer in the Lago Agrio Chevron case?

18   A.    No.

19   Q.    Now, sir, let's break it down.

20               Is there somebody else, some other lawyer or law firm,

21   that has a larger contingency fee interest in the Lago Agrio

22   Chevron case than you?

23   A.    I don't know.

24   Q.    So as you sit here today, you're not aware of any other

25   lawyer or law firm that has a larger contingency fee interest
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 411 of 464


                                                                       Page 2490
 1   in the Lago Agrio Chevron case than you, correct, sir?

 2   A.   I don't know.     I know what I have and I can estimate what

 3   some others have and it's --

 4   Q.   Let's ask you about what you have, sir, all right.

 5               Again, under your retention agreement, the total

 6   contingency fee payment to go to lawyers on the Lago Agrio

 7   Chevron case is 20 percent, correct, sir?

 8   A.   Yes.

 9   Q.   And under your retention agreement, you are entitled to

10   31.5 percent of that 20 percent, correct, sir?

11   A.   Yes.

12   Q.   So when the judgment was over $19 billion, if the Lago

13   Agrio plaintiffs had been able to collect the entirety of the

14   judgment, you would have made approximately $1.2 billion,

15   correct?

16   A.   More or less, subtracting what I would owe other people.

17   Q.   And, sir, am I also correct that even today, after last

18   week's decision eliminating the punitive damage award, you

19   still stand to make approximately $600 million on the Lago

20   Agrio Chevron judgment if the Lago Agrio plaintiffs are able to

21   collect on the entirety of the judgment as it now stands?

22   A.   That's correct.

23   Q.   Mr. Donziger, I want to ask you a few questions about

24   Amazonia Recovery Limited.        That's a Gibraltar company,

25   correct, sir?
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 412 of 464


                                                                       Page 2491
 1   A.   Yes.

 2   Q.   And you're a shareholder in that company, correct?

 3   A.   That's correct.

 4   Q.   That's because of your contingency fee interest, correct?

 5   A.   Yes.

 6   Q.   Can you tell me what percentage of the shares of Amazonia

 7   Recovery Limited you have, sir?

 8   A.   The structure of the case was designed -- I mean the

 9   structure of that entity was designed to reflect the

10   contingency fee equity in the lawsuit, so it's roughly the

11   equivalent.

12   Q.   And you own shares in Amazonia Recovery Limited because the

13   expectation is that amounts collected on the judgment will be

14   kept there and then able to be distributed to the lawyers based

15   on their different contingency fee interests, correct, sir?

16   A.   Not really.

17   Q.   Well, sir, I want to break it down because I want to

18   understand it.

19               You own shares in Amazonia Recovery Limited, correct?

20   A.   Yes.

21   Q.   You can't tell the Court what number of shares you own in

22   Amazonia Recovery Limited?

23   A.   I don't know the number.        It's the equivalent of what the

24   contingency fee interest was before it was created.

25   Q.   So --
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 413 of 464


                                                                       Page 2492
 1               THE COURT:    Is that 31 and a half percent,

 2   Mr. Donziger?

 3               THE WITNESS:     No, it was 31 and a half percent of the

 4   20 percent.

 5               THE COURT:    Thank you.

 6   Q.   So let me make sure I understand the structure of the

 7   pay-out on the judgment.

 8               Am I correct that off the top of the judgment or any

 9   moneys that are collected come payment of expenses and fees,

10   correct, sir?

11   A.   That's my understanding.

12   Q.   And you have a substantial amount of expenses and fees

13   you're still claiming off the top, correct?

14   A.   Yes.

15   Q.   And you have someone you've described as a quote/unquote

16   accountant, Mr. Rizack, correct, sir?

17   A.   Yes.

18   Q.   Who you referred us to to try to get documents about what

19   expenses you had and what you're claiming, correct?

20   A.   Yes.

21   Q.   And you know that Mr. Rizack didn't produce all of those

22   records to us, that privilege claims were asserted, correct,

23   sir?

24   A.   I know we asserted privilege claims, but I don't know how

25   it ended up.     I know you got documents from him.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 414 of 464


                                                                       Page 2493
 1   Q.   And you know that your cocounsel, Mr. Friedman, agreed to a

 2   502 stip so we could see the rest of the documents, he agreed

 3   to that last night, you know that, sir, correct?

 4   A.   No.

 5   Q.   You know, sir, that from Mr. Friedman because when he asked

 6   you this morning for permission to sign the 502 stip, you told

 7   him he couldn't sign it, correct, sir?

 8              MR. FRIEDMAN:     Your Honor, I'll object on

 9   attorney-client privilege.

10              MR. MASTRO:     It was disclosed to me, your Honor.          It

11   was hardly a secret.

12              MR. FRIEDMAN:     Well, we have a different idea of what

13   was disclosed and, your Honor, I guess you could take testimony

14   from me and Mr. Mastro but that -- I'd object on relevance

15   grounds at this point.

16   Q.   Mr. Donziger, are you aware that Mr. Rizack just today,

17   while we were here in court, midday, produced more financial

18   records to us about your accountant in the Lago Agrio Chevron

19   case (indicating)?

20   A.   I don't know what you mean by accountant (indicating).

21   Q.   He's not really an accountant --

22   A.   I'm not aware --

23   Q.   He's not really an accountant, correct?

24   A.   No, he is not an accountant.

25   Q.   But you, you're aware that just today midday he produced
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 415 of 464


                                                                       Page 2494
 1   more documents to us, correct?

 2   A.    No.

 3   Q.    You're aware that he's still withholding hundreds of

 4   documents on alleged privilege grounds, correct, sir?

 5   A.    No.

 6   Q.    Am I correct that you're not willing to sign a 502 stip to

 7   allow us to see the rest of those records?

 8   A.    Sir --

 9               MR. FRIEDMAN:    Excuse me, your Honor.        I would object

10   on relevance grounds.       I'm happy to take this issue up, but I

11   don't think it's appropriate in the context of

12   cross-examination.       I'd be happy to tell you what our position

13   is.

14               THE COURT:    Well, if there's going to be an

15   application with respect to it, I'll be happy to hear what your

16   position is.     But at the moment the question, it seems to me,

17   goes to whether the witness is prepared to have whatever the

18   evidence is come out, whether it's privileged or not, and it

19   seems to me relevant, therefore.

20   Q.    Mr. Donziger, please answer the question.

21   A.    What's the question?

22   Q.    The question is whether you're willing to enter into a 502

23   stip so that Mr. Rizack will allow us to review the rest of

24   your financial records relating to the Lago Agrio case as to

25   which you've claimed privilege up until now.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 416 of 464


                                                                       Page 2495
 1   A.   Sir, I can't answer that.        I'd have to consult with my

 2   counsel.    I don't know what the implications of that are.             I

 3   have not talked to my counsel about that, so I can't answer

 4   that until I talk to my counsel.         Sorry.

 5              MR. MASTRO:     Your Honor, may we approach the side bar

 6   for a moment on this point?

 7              THE COURT:     Very briefly.

 8              (At the side bar)

 9              MR. MASTRO:     Your Honor, we are making an application

10   that because we thought we had an agreement last night.               We

11   didn't move before your Honor.         With Mr. Friedman we thought we

12   had an understanding under 502 stip.          I was told this morning

13   that that wasn't going to happen and, you know, we think the

14   Court should direct that.        There's been waiver here.        There's

15   clearly no privilege as to those documents.

16              THE COURT:     I'm not hearing this now.

17              MR. MASTRO:     I just want to make the point that the

18   way this has played out has been to deny us having full access

19   to those records for his cross-examination.            And I'm going to

20   continue to cross.      I'm not asking for any latitude that way,

21   but it's been clearly designed to prevent us from having the

22   full records to be able to cross-examine him on his financial

23   mismanagement.

24              THE COURT:     If, as, and when there's an application,

25   I'll deal with it.      If your intention is to make it now, I'm
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 417 of 464


                                                                       Page 2496
 1   not going to hear it now.        Let's continue.

 2              MR. MASTRO:     Thank you.

 3              THE COURT:     Hear it at the end of the day, if need be.

 4              MR. MASTRO:     Thank you, your Honor.

 5              (In open court)

 6   BY MR. MASTRO:

 7   Q.   Mr. Donziger, I'd like to show you what's been marked as

 8   Plaintiff's Exhibit 7700 and Plaintiff's Exhibit 7701.

 9              MR. MASTRO:     May I approach, your Honor?

10   Q.   Mr. Donziger, before I ask you some questions about these

11   documents, in your statement to the Court, you claim you've

12   been "operating under constant pressure of lack of resources."

13              Do you recall that, sir?

14   A.   Yes, yes.

15   Q.   And you've been making that complaint since the inception

16   of this RICO case back in early 2011, correct, sir?

17   A.   That's correct.

18              MR. MASTRO:     Did the court reporter get that?

19   Q.   You have to speak up, Mr. Donziger.          That's correct.      Thank

20   you.

21              Mr. Donziger, can you explain to the Court what

22   Plaintiff's Exhibit 7700 is?

23   A.   This was an effort by Mr. Rizack to reconstruct my

24   financials over a period of time, and it was an effort to allow

25   me to potentially be paid for months that I had never been
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 418 of 464


                                                                       Page 2497
 1   paid.   So we created invoices to submit to the clients that

 2   were never sent.      These invoices were never sent, and they were

 3   just sort of for my internal records to gain an understanding

 4   of what I might be entitled to from the client should funds be

 5   raised or recovery be had in the litigation.

 6   Q.   Is it your testimony that these invoices have never been

 7   sent to the client or any other client representative?

 8   A.   These invoices, as far as I know, have never been sent.

 9   Q.   Is it your intention, if the Lago Agrio plaintiffs are able

10   to collect on their judgment, to seek reimbursement for these

11   amounts?

12   A.   There is an amount of money that I put into the case

13   personally, as well as salaries that I am owed by the clients

14   that have never been paid.        And, yes, I intend to get

15   reimbursed for those amounts if funds become available.

16   Q.   And, sir, referring you to --

17              THE COURT:     And, excuse me, and are these the amounts?

18   Q.   Are these the amounts you would intend to seek

19   reimbursement of?

20   A.   Mr. Rizack and I were engaged in a process to determine the

21   amounts.    This is roughly accurate.        I don't know if it's

22   exactly accurate and so it's roughly the amounts.

23   Q.   Let's go through some of that, sir.

24              When Mr. Kohn was funding the litigation, you said you

25   were making about 15,000 a month, correct?
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 419 of 464


                                                                       Page 2498
 1   A.   I think for most of the time I was making 10,000 a month.

 2   Q.   Between ten and 15, correct, sir?

 3   A.   I think it was 10,000 most of the time.

 4   Q.   Sir, the amounts you claim here, let's look at page 14.

 5   That's the English language version of these documents.

 6              The amounts you claim here every month for every one

 7   of these months in 2012 is 35,000 for your professional

 8   services; is that correct, sir?

 9   A.   That was the idea, yes, sir.

10   Q.   Am I correct that in January 2012 you're claiming that you

11   spent 24,000 on transportation expenses?

12   A.   I couldn't answer that question.          I think at that month I

13   had that amount of transportation expenses that was

14   unreimbursed.      I don't think it was from that particular month

15   only.

16   Q.   And, sir, can you please explain to the Court what is the

17   difference between the 35,000 in professional services you're

18   claiming for January 2012 and the 24,000 and change you're

19   claiming for professional fees and expenses; do you know what

20   the difference is?

21   A.   I think the answer is no.        Mr. Rizack put this together,

22   but I certainly was not double charging for professional fees.

23   There was some other expense involved.

24   Q.   And am I correct, sir, that you're claiming, as someone

25   under constant pressure of lack of resources, that in
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 420 of 464


                                                                       Page 2499
 1   January 2012 you should be owed over a hundred thousand dollars

 2   in fees, services, and expenses?

 3   A.   Well, because I was owed that.         I had no resources.       I was

 4   putting money out.

 5   Q.   Sir, let me ask you this.        Can you turn to page 25 of this

 6   document.

 7               Can you see there, sir, these are the itemized

 8   expenses for June of 2012, correct, sir, correct?

 9   A.   I don't know, sir.      What are you looking at?

10   Q.   Well, first look at page 24, and that's the potential

11   invoice that's been created for you to cover expenses in June

12   and services and fees of June 2012, correct?

13   A.   Yes.

14   Q.   And then the next page itemizes the expenses, correct, sir,

15   for June 2012; do you see that, sir?

16   A.   I see a chart.     Oh, yes, I do.

17   Q.   Now, sir, can I ask you, do you see there where it says

18   purpose of meals and persons on the right-hand column, the

19   second to last one says Pablo.

20               Do you see that, sir?

21   A.   Mm-hmm.

22   Q.   That's Pablo Fajardo, correct?

23   A.   I assume.

24   Q.   And this is an expense, expenses for June 29, 2012,

25   correct, sir?
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 421 of 464


                                                                       Page 2500
 1   A.   I think it's June 28.

 2   Q.   June 28, 2012, correct, sir?

 3   A.   That's what it says.

 4   Q.   Can you tell us what you and Mr. Fajardo were doing that

 5   you had a $443.36 breakfast on June 28, 2012 that you are

 6   saying you're going to bill back to the clients later, can you

 7   tell me what you were doing then?

 8              MR. GOMEZ:     Objection, relevance.

 9   A.   I can tell you what I was doing, yes.

10              THE COURT:     The objection is overruled.        It goes to

11   credibility.

12   Q.   Can you tell me where you incurred that $443 breakfast with

13   Mr. Fajardo?

14   A.   If I remember correctly, I think we, in Quito, we hosted a

15   breakfast for the press corps.

16   Q.   And, sir, can I also ask you, where it was that you had a

17   $437 lunch on June 5 that you're now planning to bill back to

18   the Lago Agrio plaintiffs?

19   A.   I don't think that's accurate.         It might have been an

20   accumulation of various meals that he put in that box, but I

21   haven't checked this for accuracy.

22   Q.   So you are planning to put in for $437 for lunch on June 5,

23   2012, but that may be multiple lunches?

24   A.   I don't know.     You know, everything that I instructed

25   Mr. Rizack to put together was backed up by receipts and credit
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 422 of 464


                                                                       Page 2501
 1   card charges and I'm sure he could answer this, but I don't

 2   know what that is for specifically.          I haven't looked at it.

 3   Q.   We're going do come back to these, especially when we have

 4   the rest of the documents.

 5              Now, sir, I want to go to PX7701.          Can you tell the

 6   Court what that is, sir, what is that document, sir?

 7   A.   If I remember correctly, this is a document that I asked

 8   Mr. Rizack to put together trying to reconstruct all the

 9   expenditures in the case for these years.

10   Q.   These are actual expenses?

11   A.   Excuse me, can I finish?

12   Q.   Sure.

13   A.   That he could reconstruct from my records, but they

14   wouldn't necessarily be all the case expenditures because other

15   money was being spent through other sources.

16   Q.   But just so we're clear, these are actual expenditures that

17   were made and paid for, correct, sir?

18   A.   This was Mr. Rizack's best effort to reconstruct some

19   admittedly disorganized financial records that I had, and I

20   don't know if this is entirely accurate.           I was trying to get

21   at the time at least a rough sense of what had been spent so I

22   could convey that to the clients and so I could understand it

23   myself.

24   Q.   And you just testified that you've been "operating under

25   constant pressure for lack of resources" going back to the
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 423 of 464


                                                                       Page 2502
 1   inception of this RICO case at the beginning of 2011, correct,

 2   sir?

 3   A.   That's correct.

 4   Q.   And am I right that -- and this is turning now to page 11

 5   of 17, this is the English language version -- that from 2007

 6   to 2013, you on the Lago Agrio Chevron case spent over

 7   $21.4 million, correct, Mr. Donziger?

 8   A.   That's roughly accurate, but it was de minimis compared to

 9   our expenses.

10   Q.   Sir, sir, I just asked you yes or no.

11              And, sir, I want you to go to page 16, this is 2011,

12   the year you just testified you were already operating under

13   constant pressure of lack of resources.            Am I correct, sir,

14   that you on the Lago Agrio Chevron team spent over

15   $10.4 million that year?

16   A.   Well.

17   Q.   Yes or no, sir?

18   A.   I don't know if that's accurate.          All I can say is there

19   were times during that year that I was flat-out broke and had

20   to borrow money.

21              MR. MASTRO:     Move to strike, your Honor.

22              MR. FRIEDMAN:      Your Honor, I think that's fairly

23   responsive to what he was asked.          It wasn't a yes or no

24   question.

25              THE COURT:     Denied.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 424 of 464


                                                                       Page 2503
 1   Q.   Mr. Donziger, isn't it a fact that in 2012, you on the Lago

 2   Agrio Chevron team spent over $6.4 million?

 3   A.   With the caveat that this is an estimate put together by

 4   Mr. Rizack that is a rough approximation based on limited

 5   records.    That's what Mr. Rizack came up with, yes.

 6   Q.   Am I correct, sir, that in spring of this year, you found a

 7   new funding source, a British firm, for the Lago Agrio Chevron

 8   litigation, correct?

 9   A.   There was a new funding source, but it was found not by me

10   but by the clients, directly with the clients.

11   Q.   Woodsbridge is the name of it, correct, sir?

12   A.   No.

13   Q.   What's the name of it, sir?

14              MR. FRIEDMAN:     Your Honor, I object on relevance

15   grounds.    I think funding sources at the present time don't

16   seem to have anything to do with allegations in the complaint.

17              THE COURT:     What's the relevance?

18              MR. MASTRO:     Your Honor, it has to do both with the

19   witness's credibility for having just sworn to your Honor that

20   he's been operating under constant pressure of lack of

21   resources.     It also has to do with not only questioning his

22   credibility, but also that they have plenty of resources even

23   though he's constantly claiming he can't comply with court

24   orders because he says he has none.

25              THE COURT:     What about it, Mr. Friedman?
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 425 of 464


                                                                       Page 2504
 1              MR. FRIEDMAN:     I think both of Mr. Mastro's arguments

 2   are that the fact that he has a funding source now relates to

 3   his credibility.      I don't follow that.

 4              THE COURT:     Well, the argument, it seems to me, is

 5   pretty clear in the context of the case.

 6              There was a withdrawal in May by his prior counsel

 7   ostensibly on the ground that they weren't being paid.              Then

 8   all through the spring and summer and fall, Mr. Donziger sought

 9   relief of various kinds from the Court claiming that he

10   couldn't do one thing or the other because he lacked resources.

11              Over and over again the Court said I'd be happy to

12   consider this argument if you provide sworn evidence to back up

13   your claim.     Never was anything forthcoming.

14              And it seems to me that in that context, the question

15   of whether there was funding while he was seeking relief from

16   this Court on the ground that there wasn't is pertinent to

17   credibility.

18              Now, tell me why that isn't correct.

19              MR. FRIEDMAN:     Well, I guess I would raise a 403

20   issue, your Honor, in the sense that Mr. Donziger obviously

21   made a decision not to give you a sworn statement and have you

22   micromanage how he was going to spend his money.

23              THE COURT:     Which presupposes there was money there to

24   spend.

25              MR. FRIEDMAN:     Exactly.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 426 of 464


                                                                       Page 2505
 1              THE COURT:     And the statement that there wasn't

 2   perhaps wasn't the entire truth, if the premise is right.

 3              MR. FRIEDMAN:     Well, and, your Honor, what I'm

 4   suggesting is that, you know, the money here for a year is what

 5   I -- I don't want to make -- it's all relative, your Honor.

 6   I've been to courts where we spent a hundred thousand dollars

 7   and that seemed like all the money in the world.             In this case,

 8   given the way it's been litigated, even $20 million is a drop

 9   in the bucket and I've seen what Chevron has submitted to the

10   Court and so I know that.

11              So my point is this, your Honor.         Unless we're going

12   to embark upon -- the Court kind of -- Mr. Donziger

13   acknowledges he's always had funding sources.            The issue isn't

14   does he have funding sources.

15              THE COURT:     I haven't heard that acknowledged.

16              MR. FRIEDMAN:     Well, he just did.

17              THE COURT:     He said that in the spring of 2013 his

18   client found a new funding source.          That's exactly what he

19   said.

20              MR. FRIEDMAN:     Right, right.      And there has been

21   funding along the way and how it's been spent has been laid out

22   for the Court up until, say until Mr. Keker left, you've got

23   various -- speaking of Mr. Dahlberg, your Honor, Mr. Dahlberg

24   testified to various expenditures in his report that were made

25   by our side.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 427 of 464


                                                                       Page 2506
 1              THE COURT:     I don't remember the exact language, but

 2   doesn't Mr. Donziger's witness statement assert that

 3   Mr. Dahlberg's testimony essentially was a fantasy or words

 4   that that effect?

 5              MR. FRIEDMAN:     It says much of it is a fantasy, yes.

 6              THE COURT:     But now I'm to rely on it.

 7              MR. FRIEDMAN:     I'm not saying -- no.       What I'm saying,

 8   your Honor, is there's no question that there's been money.

 9   The question is the extent of the money available to accomplish

10   and to meet the sort of litigation effort mounted by Chevron.

11   And if what Mr. Donziger did is he made a decision, at the

12   Court's prodding, said I'd be happy to consider granting you

13   relief if you want to present your funding situation to me and

14   he elected not to do that, I think that's privileged.              And for

15   the present time what his funding source is, that sort of thing

16   is privileged and doesn't really relate to credibility.

17              THE COURT:     I don't want to take all evening with

18   this.   But when a litigant comes into court and says I have no

19   money and the question is then put, well, what's your financial

20   situation?     You can't say that it's privileged.          You may have

21   other arguments, but privileged isn't one of them under

22   Bilzerian and you're very well familiar with all the cases.

23   It's the sword and shield doctrine.          You can't assert a

24   particular proposition and then invoke privilege to prevent

25   examination of the factual basis for the privilege.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 428 of 464


                                                                       Page 2507
 1              Mr. Bilzerian came into court and said I'm not guilty

 2   of securities fraud because I acted in good faith.              And the

 3   Court of Appeals said that by making that assertion, he had

 4   waived any privilege there was as to what his lawyers told him

 5   about the conduct with respect to which he said he was in good

 6   faith.    It's an exact application of that rule.

 7              MR. FRIEDMAN:     Here's what I think is the most

 8   important argument, your Honor.         It's a 403 argument and it's

 9   simply this, that if you're going to take testimony on funding

10   sources, it's like saying somebody is tall or they're short.

11   It's compared to what.

12              Here when Mr. Donziger says I have inadequate

13   resources, then it's compared to what.           And if we're going to

14   get into the compared to what, so be it.           But that's the

15   argument I'm trying to say to the Court is do we really want to

16   go here.    If you say, yes, we want to go here, we will go here.

17              MR. MASTRO:     Your Honor, it's not a -- excuse me --

18   it's not a compared to what.         It's the direct representations

19   made by Mr. Donziger and others on this side of the table right

20   up to the first week of this trial that they had no resources

21   to go forward, and they've never made any such showing.               I

22   intend to prove that is just demonstrably false and that's why

23   I have a right to ask these questions.

24              MR. FRIEDMAN:     So, your Honor, what we're going to get

25   into, if you want to go into that, is our arrangements for our
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 429 of 464


                                                                       Page 2508
 1   copy machine and how we had to do it versus what's --

 2              THE COURT:     I have a feeling nobody is interested in

 3   your copy machine.

 4              MR. MASTRO:     Not going to ask about that, your Honor.

 5              MR. FRIEDMAN:     My point, your Honor, is if we get into

 6   this and for whatever relevance it has, which I would suggest

 7   is relatively minor in the big scheme of things, if we get into

 8   this, then what it requires is no resources means compared to

 9   what.    It's not an absolute.       Obviously, he has the resources

10   to buy a suit of clothes and come to court and to feed himself

11   and to make some copies.        Obviously he has some resources.            The

12   question is compared to what and that's the point I'm saying

13   under 403.     I think we're getting pretty far afield.           That's my

14   point.

15              THE COURT:     I'll sleep on this one.       And if anybody

16   wants to submit anything on it, I'll be happy to receive it.

17              We'll break with the witness now.

18              What if anything needs to be dealt with this evening

19   before we break?

20              MR. MASTRO:     Your Honor, just two things before we go.

21              THE COURT:     You can step down for now, Mr. Donziger.

22              MR. MASTRO:     My colleagues remind me I should have

23   moved in exhibits, or many of them I think might already be in

24   evidence, but Plaintiff's Exhibits 169, 558, 806, 2457, 7549,

25   and 7673.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 430 of 464


                                                                       Page 2509
 1              I also move in 7700 and 7701 now that I -- they were

 2   admitted subject to connection.         I believe I have connected

 3   them.

 4              And finally, your Honor, I believe that the sanctions

 5   hearing page that should be coming into evidence is page 136.

 6   I think the record might have said 13.

 7              MR. FRIEDMAN:     And, your Honor, just a procedural

 8   question, I would guess, though I haven't gone back and looked.

 9              THE COURT:     One thing at a time.

10              The correction on the sanctions page, unless someone

11   has an objection, is accepted.         Any objection, page 136?

12              MR. FRIEDMAN:     No, your Honor.

13              MR. GOMEZ:     No, your Honor.

14              THE COURT:     All right.    Now.

15              MR. FRIEDMAN:     That was my question though, your

16   Honor, about that procedurally.         I think that's a page that's

17   been designated by Chevron as just like a deposition has been

18   designated.     I think it's gone to the Court, so I'm not exactly

19   sure what we're doing when you accept that into evidence.

20              THE COURT:     I think the answer is belt and suspenders,

21   is that right, Mr. Mastro?

22              MR. MASTRO:     Yes.   I don't think we designated the

23   entire page, your Honor.        We did designate many hours of

24   Mr. Donziger's deposition testimony.

25              THE COURT:     Please don't take many hours telling me
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 431 of 464


                                                                       Page 2510
 1   things I don't need to know.

 2              MR. MASTRO:     No problem, your Honor.

 3              THE COURT:     Is there any objection as to 7549, 7673,

 4   7700 or 7701 at this point?

 5              MR. FRIEDMAN:     No, your Honor.

 6              THE COURT:     They are all received.

 7              MR. MASTRO:     7559.

 8              THE COURT:     7559.

 9              MR. MASTRO:     Thank you, your Honor.

10              MR. FRIEDMAN:     No objection.

11              (Plaintiff's Exhibits 7549, 7673, 7700, 7701, 7559

12   received in evidence)

13              THE COURT:     We're not done yet.

14              Now, I'm glad you mentioned 169 and 806 because I had

15   a question about them.       I do believe they have come in earlier,

16   but Plaintiff's Exhibit 169 is listed twice in the plaintiff's

17   exhibit list, once with a hash mark after the letter number and

18   once with the letter R after the number.

19              MR. MASTRO:     Yes.

20              THE COURT:     Now, the one with the hash mark bears in

21   the heading under the heading exhibit description the words for

22   identification only.       But in the column in which Chevron

23   articulates the bases for admissibility, it seems obvious that

24   in some parts it is offered for the truth of the matters

25   asserted and in other parts it's not offered for the truth of
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 432 of 464


                                                                       Page 2511
 1   the matters asserted.

 2              MR. MASTRO:     Yes, your Honor.

 3              THE COURT:     And then there are various other arguments

 4   about admissibility; and the only objections made with respect

 5   to it are relevance, hearsay, and privilege.            The privilege has

 6   already been disposed of.        Relevance I'll deal with later.

 7              What is the significance, if any, of the legend for

 8   identification only and why are there two versions of this

 9   exhibit here and what is the meaning of these two little

10   different designations?

11              MR. MASTRO:     Certainly, your Honor.       Sorry for the

12   confusion.     What we did with the diary -- and we have a series

13   of exhibits that follow 169 that are excerpts from the diary,

14   but in originally preparing for a jury trial, we were not going

15   to offer the entire diary.        But now what we have done is

16   because it is a bench trial not offer it for the truth of the

17   matters asserted, but the entirety of the diary should be

18   available to the Court.       And then we have separately designated

19   particular entries that we're offering for the truth of the

20   matters asserted, your Honor, in sequence on the exhibit list.

21              THE COURT:     So that would be 170 and following?

22              MR. MASTRO:     Correct, your Honor.       So that was the

23   intention, not to offer it for the truth, only the individual

24   parts that follow for truth.

25              THE COURT:     Well, I think I understand.        So 169 hash
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 433 of 464


                                                                       Page 2512
 1   mark is the whole document.

 2              MR. MASTRO:     Correct, your Honor.

 3              THE COURT:     You're not offering that for the truth.

 4              MR. MASTRO:     Correct.

 5              THE COURT:     But in 170 and many following, you're

 6   offering pieces of it for the truth.

 7              MR. MASTRO:     Correct, your Honor.

 8              THE COURT:     What's 169R?

 9              MR. MASTRO:     That's a redacted version, your Honor.

10   It's a combined version of all the ones that follow.              So it's

11   the redacted 169 with all the little pieces that follow that we

12   marked separately as exhibits redacting.

13              THE COURT:     I'm so happy I have so many copies of it.

14              And then we have 806.

15              MR. MASTRO:     Same principle, your Honor.

16              THE COURT:     All right.    So 806 hash mark is the whole

17   document, but 806R is the part that you are offering for the

18   truth of the matters asserted.

19              MR. MASTRO:     Correct, your Honor.

20              THE COURT:     All right.    So that takes care of those.

21              Now, 2457.

22              MR. MASTRO:     It's not offered for the truth, your

23   Honor.    That's one Mr. Donziger prepared his responses not to

24   remember.

25              THE COURT:     Well, we can do without the sarcastic
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 434 of 464


                                                                       Page 2513
 1   comments from both sides.

 2              MR. MASTRO:     Sorry, your Honor.

 3              THE COURT:     All right.    So 2457 is received, the

 4   document written by Mr. Donziger, but not for the truth of the

 5   matter, right?

 6              MR. MASTRO:     Yes, your Honor.

 7              (Plaintiff's Exhibit 2457 received in evidence)

 8              THE COURT:     And 558, remind me what that is?

 9              MR. FRIEDMAN:     The retainer agreement, your Honor.

10              MR. MASTRO:     That's the retainer agreement, your

11   Honor.

12              THE COURT:     All right.    And unless there's objection,

13   that's received as an agreement between the parties.

14              MR. FRIEDMAN:     Yes.

15              MR. MASTRO:     Yes, your Honor.

16              THE COURT:     Right?

17              MR. GOMEZ:     Yes, your Honor.

18              THE COURT:     Right, Mr. Friedman?

19              MR. FRIEDMAN:     Yes, your Honor.

20              (Plaintiff's Exhibit 558 received in evidence)

21              THE COURT:     Okay.    That takes care of that.       What else

22   tonight?

23              MR. MASTRO:     Your Honor, I did want to be heard on the

24   issue with Mr. Rizack's documents.

25              THE COURT:     Fire away.
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 435 of 464


                                                                       Page 2514
 1              MR. MASTRO:     Your Honor, we don't see how there could

 2   at this point be any valid privilege claim, but the way we

 3   proceeded in this case throughout has been 502 stips.              We can't

 4   get a stip apparently from defendants as Mr. Donziger won't

 5   agree to let his counsel do that.

 6              So I think it's within the Court's right to direct in

 7   these extraordinary circumstances under 502 that we should be

 8   allowed to review them without any waiver on the defendant's

 9   part any privilege claim, and to the extent we wanted to offer

10   any of those documents, then the Court could rule on the

11   privilege claim then.       We have both issues of crime fraud and

12   waiver that should really answer this completely.

13              MR. FRIEDMAN:     Your Honor.

14              MR. MASTRO:     They haven't offered any showing it's

15   privileged.     Financial information in the hands of someone

16   denominated accountant.

17              MR. FRIEDMAN:     Here is my understanding, your Honor,

18   based on conversations and emails with Mr. Rizack.              He received

19   a subpoena for all accounting documents.           He produced a bunch.

20   He told me that he had withheld some bills and at the time I

21   didn't know what they were and I was --

22              THE COURT:     Bills by Rizack to Donziger or other

23   bills?

24              MR. FRIEDMAN:     Lawyer bills, mostly.

25              THE COURT:     Well, lawyer bills.      What lawyer for whom?
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 436 of 464


                                                                       Page 2515
 1              MR. FRIEDMAN:     I'm about to say.      They're some of them

 2   are bills for people who were hired to do 1782, like I think

 3   one is from Tallahassee or someplace.           I can't remember where

 4   it was from, but they're from all other the place.              Some of

 5   them were from vendors that weren't getting paid, like court

 6   reporters.

 7              So there's a variety of bills and I told him turn over

 8   all the bills and he had one question about Keker's bills

 9   because they were -- Mr. Keker had bills and he said what I've

10   done is I redacted the itemization and just left the totals.

11              THE COURT:     This is Keker redacting or this is Rizack

12   redacting?

13              MR. FRIEDMAN:     This is Rizack redacting Keker's bills.

14   And I said I don't know and I didn't see a problem with the

15   totals going in, but there might be privileges to the

16   itemization.     That's what I think is in dispute.          Now, I have

17   to say --

18              THE COURT:     Are you telling me that the only thing in

19   dispute are the redactions from the Keker bills?

20              MR. FRIEDMAN:     That is my belief.       Now, if someone --

21   if I'm wrong on that, I don't have a hundred percent

22   confidence.     It was a tiny bit of what I've done over the last

23   couple weeks, but that's my understanding.

24              THE COURT:     You do have my sympathy, Mr. Friedman.

25              MR. MASTRO:     It's the first I'm hearing that is the
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 437 of 464


                                                                       Page 2516
 1   only thing.     We don't care about the substance of the Keker

 2   bills.    But we understand that he's withheld, Mr. Rizack, over

 3   200 separate documents.       That can't be Keker bills.         He wasn't

 4   in the case that long.

 5              MR. FRIEDMAN:     I didn't see -- what he showed me total

 6   was maybe 200 pages.       But most of it my understanding is he was

 7   going to turn over.       I think the only thing we dispute is the

 8   Keker itemization.      If they don't want it, I think I can make a

 9   call to Mr. Rizack and be done with it.

10              (Continued on next page)

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 438 of 464


                                                                       Page 2517
 1              MR. MASTRO:     I have no problem with that, your Honor,

 2   and Mr. Friedman I am sure will do that.           I am not asking for

 3   the itemization of the Keker bills.

 4              THE COURT:     Is there any doubt that I have the

 5   authority under 502(d) to order disclosure of the Rizack

 6   materials that have been withheld, without waiver of any

 7   privilege in this or any other litigation, simply for the

 8   purpose of allowing Mr. Mastro to see whether he really cares

 9   about any of this stuff?        And if he doesn't, the whole thing

10   goes away.     And if he does, then that will then get litigated.

11   Is there any doubt about my authority to do that?

12              MR. FRIEDMAN:     No doubt about your authority to do

13   that.

14              THE COURT:     I am ahead of you I think.

15              You confirm with Mr. Rizack what the shape of the

16   table is and you and Mr. Mastro talk.           If this whole thing goes

17   away on that basis, a blessing on both your heads.              If it

18   doesn't, I am ordering disclosure now under 502(d), without

19   waiver, to Mr. Mastro so that he can see whether there is

20   anything left to fight about.         I am hopeful that that won't be

21   necessary, and I am hopeful that if it is necessary, it will be

22   easily and speedily resolved.         But let's get it done tonight if

23   we can.

24              MR. FRIEDMAN:     We should be able to.

25              THE COURT:     Anything else?
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 439 of 464


                                                                       Page 2518
 1              MR. MASTRO:      Nothing else tonight, your Honor.

 2              Thank you.

 3              (Adjourned to November 19, 2013, at 9:30 a.m.)

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 440 of 464


                                                                       Page 2519
 1                             INDEX OF EXAMINATION

 2   Examination of:                                           Page

 3   JAVIER PIAGUAJE PAYAGUAJE

 4   Direct By Mr. Gomez       . . . . . . . . . . . . .2369

 5   Cross By Mr. Brodsky . . . . . . . . . . . . .2380

 6   Redirect By Mr. Gomez        . . . . . . . . . . . .2448

 7   STEVEN DONZIGER

 8   Direct By Mr. Friedman . . . . . . . . . . . .2460

 9   Cross By Mr. Mastro       . . . . . . . . . . . . .2461

10                               PLAINTIFF EXHIBITS

11   Exhibit No.                                                 Received

12    1800      . . . . . . . . . . . . . . . 2371

13    2407R, specified paragraphs           . . . . 2395

14    2407R     . . . . . . . . . . . . . . . 2416

15    6724      . . . . . . . . . . . . . . . 2418

16    6714      . . . . . . . . . . . . . . . 2420

17    7700 and 7701       . . . . . . . . . . . . . . .2430

18    2241 through 2247 and 6730         . . . . . . . . .2443

19    7019      . . . . . . . . . . . . . . . 2444

20    6703      . . . . . . . . . . . . . . . 2447

21    559A      . . . . . . . . . . . . . . . 2448

22    7549, 7673, 7700, 7701, 7559          . . . . . . . .2510

23    2457      . . . . . . . . . . . . . . . 2513

24

25
     Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 441 of 464


                                                                       Page 2520
 1    558     . . . . . . . . . . . . . . . . 2513

 2                               DEFENDANT EXHIBITS

 3   Exhibit No.                                                Received

 4    323, 323B and 390        . . . . . . . . . . . . .2386

 5    1750      . . . . . . . . . . . . . . . 2461

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 442 of 464




            (;+,%,7
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 443 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 444 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 445 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 446 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 447 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 448 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 449 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 450 of 464




            (;+,%,7
 Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 451 of 464




  6XEMHFW)ZG+HUH




   6XEMHFW)ZG+HUH




       6XEMHFW5HKHUH

      ,KRSHWKLVLVRN

      +HUHLVWKHDFFRXQWLQIRUPDWLRQEXWLWLVLQP\
      GDXJKWHU¶VQDPH7KDWFRXOGEHDSUREOHP

      /HWPHNQRZ[I


      $FFRXQW1R%DQFRGH*XD\DTXLO
      1DPH6KX\DQD1DWDOLD<DQ]D$OODXFD
      $GGUHVV&DOOH*RQ]DOR3L]DUUR1%DUULR6DQ%ODV7XPEDFRSURYLQFHRI3LFKLQFKD
      7HOHSKRQH
      6ZLIW&RGH IRUWUDQVIHUVIURPDEURDG *8$<(&(*
      %DQNDGGUHVV&HQWUR&RPHUFLDO5LR&HQWUR6XUVXLWH$YHQLGDGH-XOLR*XD\DTXLO
      7HOHSKRQH


      2Q6WHYHQ'RQ]LJHUVGRQ]LJHU#GRQ]LJHUDQGDVVRFLDWHVFRP!ZURWH

             3OHDVHDWWDFKWKHEDQNLQIRUPDWLRQDQGVHQGLWWRPHDJDLQ
             7KLVLVNH\DQGSOHDVHGRLWHYHU\WLPH\RXVHQGDUHFHLSW




&(578/*9(5-'                                                                  0.6
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 452 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 453 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 454 of 464




            (;+,%,7
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 455 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 456 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 457 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 458 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 459 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 460 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 461 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 462 of 464




            (;+,%,7
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 463 of 464
Case 1:11-cv-00691-LAK-RWL Document 2114-3 Filed 10/24/18 Page 464 of 464
